Exhibit 10.64

SUBLEASE

THIS SUBLEASE (this “Sublease”) is made and entered into this 21 of August,
2015, by and between SOLO CUP OPERATING CORPORATION, a Delaware corporation
(“Sublessor”) and HORIZON PHARMA USA, INC., a Delaware corporation
(“Sublessee”).

RECITALS

A.        Pursuant to a certain Office Lease Agreement dated August 26, 2008
(the “Lease”), by and between Sublessor, as lessee, and Lake Forest Landmark II,
LLC, an Illinois limited liability company, the successor in interest to Opus
North Corporation, an Illinois corporation, as lessor (“Prime Lessor”),
Sublessor leased from Prime Lessor certain premises commonly known as Suites
150, 200, 300 and 400 and more particularly identified in the Prime Lease (the
“Premises”) of the office building at 150 South Sanders Road, Lake Forest,
Illinois (the “Building”) and located on the real property more particularly
described in the Prime Lease (the “Property”), which Lease was amended by that
certain First Amendment to Office Lease Agreement (the “First Amendment”) dated
November 23, 2010 and that certain Second Amendment to Office Lease Agreement
(the “Second Amendment”) dated August 30, 2012 (the Lease, First Amendment and
Second Amendment are collectively referred to herein as the “Prime Lease”).

B.        Sublessor desires to sublet to Sublessee the Premises containing
approximately 133,218 square feet of net rentable area and a portion of the
certain storage area leased to Sublessor located on the lower level of the
Property as further described in the Prime Lease consisting of approximately
6,815 rentable square feet of storage space (the “Storage Area” and together
with the Premises, collectively, the “Subleased Premises”), and Sublessee
desires to sublet the Subleased Premises from Sublessor, all in accordance with
the terms, covenants and conditions herein set forth.

AGREEMENT

IN CONSIDERATION of the foregoing recitals, the mutual covenants hereinafter set
forth, and other good and valuable considerations, the receipt and sufficiency
of which are hereby mutually acknowledged, it is agreed by and between the
parties as follows:

1.     DEMISE, POSSESSION AND TERM.    Sublessor hereby subleases to Sublessee,
and Sublessee hereby subleases from Sublessor, the Subleased Premises for a term
(the “Term”) commencing on January 1, 2016 (the “Sublease Commencement Date”)
and ending on the “Sublease Expiration Date” (as defined below), unless sooner
terminated as provided herein. Sublessor shall deliver to Sublessee
non-exclusive access to and Sublessor shall vacate the Subleased Premises other
than the areas located on the second floor occupied by Sublessor including,
without limitation, the Server Room and Associated Facilities, defined below
(“Sublessor Space”) within one (1) business day after the date (the “Early
Access Date”) on which the latest of the following events shall have occurred:
(x) the full execution of this Sublease, and (y) the Prime Lessor consents to
this Sublease and approves the Sublessee Improvements (as defined below). During
the period of time from the Early Access Date until six (6) full weeks prior to
the Sublease Commencement Date, Sublessee shall have the right to construct its
Sublessee Improvements and to install its furniture, fixtures, equipment and
other personal property and its data lines and other cabling in the Subleased
Premises (other than the Sublessor Space). . Sublessee shall not construct any
Sublessee Improvements without first having obtained any permits or other
approvals from all applicable governmental authorities required in connection
with such construction of the Sublessee Improvements (collectively, the
“Governmental Approvals”). Sublessor shall deliver to Sublessee exclusive
possession of the Subleased Premises as of January 1, 2016. During the period
from the date of full execution of this Sublease until the Early Access Date,
Sublessor shall provide Sublessee

 

1



--------------------------------------------------------------------------------

with access to the Subleases Premises other than the Sublessor’s Space for
inspections and for access in relation to the design and space planning for the
Subleased Premises. During the period of time commencing upon the later of
(a) six (6) full weeks prior to the Sublease Commencement Date and (b) the Early
Access Date until the Sublease Commencement Date (the “FF&E Period”), Sublessor
shall have fully vacated the Subleased Premises (other than the Sublessor Space)
and Sublessee shall have the right to move and relocate its personal property
and equipment into the Subleased Premises, construct any of the Sublessee
Improvements and complete any related wiring and cable and otherwise make the
Subleased Premises ready for its operations provided that Sublessee is in
compliance with all terms and provisions of this Sublease, including, without
limitation, with respect to insurance, except as provided in the next sentence.
During the FF&E Period, Sublessor shall reasonably cooperate with Sublessee in
order for Sublessee to have non-exclusive access the Sublessor Space to begin
construction of Sublessee’s improvements and installation of Sublessee’s
furniture, fixtures, equipment and data and other lines. Notwithstanding the
foregoing, Sublessor acknowledges and agrees that it was a material inducement
for Sublessee to enter into this Sublease that as of the first day of the FF&E
Period (the “Server Room Access Date”) that Sublessor provide Sublessee with
such non-exclusive access and use of the server room and the equipment and data
and communications lines, risers, towers, feeders, closets, facilities and other
conduits necessary for the installation Sublessee’s data and other
communications lines and equipment (collectively, the “Server Room and
Associated Facilities”) to provide data and other communications for Sublessee
throughout the Subleased Premises. Sublessee’s non-exclusive access to the
Server Room and Associated Facilities prior to the Sublease Commencement Date
shall at all times be subject to Sublessor’s use and occupancy of the Server
Room and Associated Facilities and Sublessee shall not disrupt or interfere with
Sublessor’s use and occupancy. Sublessee’s use and occupancy of the Server Room
and Associated Facilities shall be limited to the use and occupancy as described
on Schedule 2 attached hereto. In the event that Sublessee does not have such
non-exclusive access to the Server Room and Associated Facilities as of the
Server Room Access Date and Sublessor’s acts or omissions are substantially
responsible for such delay (as opposed to the Third Party Conditions, as defined
below), then Sublessee shall receive fifteen (15) calendar days of additional
abatement of Base Rent (in addition to any other free or abated Base Rent that
Sublessee is entitled to hereunder) and for each additional day after the Server
Room Access Date that Sublessee is not permitted such non-exclusive access and
use the Server Room and Associated Facilities and Sublessor’s acts or omissions
are substantially responsible for such delay (as opposed to any Third Party
Conditions), Sublessee shall receive two (2) additional days of abated Base
Rent. In the event that Sublessor has not fully vacated the Subleased Premises
and transferred full possession of the Subleased Premises to Sublessee on the
Sublease Commencement Date and Sublessor’s acts or omissions are substantially
responsible for such delay (as opposed to any Third Party Conditions), then for
each day after the Sublease Commencement Date that Sublessee has not received
full possession of the entire Subleased Premises (including, without limitation,
the Sublessor Space), then Sublessee shall receive one and one-half (1 and 1/2)
days of additional abated Base Rent. In the event that Sublessor has not fully
vacated the Subleased Premises and transferred full possession of the Subleased
Premises to Sublessee within fifteen (15) calendar days after the Sublease
Commencement Date and Sublessor’s acts or omissions are substantially
responsible for such delay (as opposed to the Third Party Conditions), then for
each day after such date that Sublessee has not received full possession of the
entire Subleased Premises (including, without limitation, the Sublessor Space),
then Sublessee shall receive two (2) days of additional abated Base Rent.
Notwithstanding anything to the contrary contained herein, during the period of
time from the Early Access Date until the Sublease Commencement Date, Sublessee
shall only be responsible for paying for the pro rata portion separately metered
utilities for the portions of the Subleased Premises in which Sublessee is
constructing Sublessee Improvements and shall not be responsible for paying any
other Additional Rent or Base Rent. For the purposes of this Sublease, “Third
Party Conditions” shall mean any acts or omissions of any party other than
Sublessor, including without limitation, Prime Lessor, Sublessee or any
governmental authority, and for purposes of clarity, Third Party Conditions may
include

 

2



--------------------------------------------------------------------------------

Prime Lessor’s failure to approve Sublessee’s Improvements or to grant any other
required approvals and/or the failure of Sublessee to obtain any Governmental
Approvals.

1.1.        Sublease Expiration Date.    Sublease Expiration Date shall mean
March 31, 2024. Notwithstanding the foregoing, in the event that Sublessee
notifies Sublessor at least ninety (90) days prior to the Sublease Expiration
Date that Sublessee does not intend to take title to the Furniture, then the
Sublease Expiration Date shall instead by January 31, 2024 and Sublessor shall
then be responsible for the removal of the Furniture per the terms of the Lease.
In addition, in the event that Sublessee notifies Sublessor at least ninety
(90) days prior to the Sublease Expiration Date that Sublessee does not intend
to be responsible for the removal of Sublessor’s data lines and wiring in the
Subleased Premises and all other removal and restoration obligations of
Sublessor as tenant under the Prime Lease, then the Sublease Expiration Date
shall instead by January 31, 2024 and Sublessor shall then be responsible for
the removal of such data lines and wiring.

1.2.        Sublessor Representations and Warranties.    As an inducement to
Sublessee to enter into this Sublease, to Sublessor’s knowledge, Sublessor
represents and warrants with respect to the Subleased Premises that the
following statements are true as of the date hereof:

1.2.1.    The Prime Lease is in full force and effect and has not been amended
or otherwise modified.

1.2.2.    There exists under the Prime Lease no default by either party or event
of default by either party, nor has there occurred any event which, with the
giving of notice or passage of time or both, could constitute such a default or
event of default by either party.

1.2.3.    Sublessor has not received any notice of any requirements by any
jurisdictional or environmental agency or department or any insurance company
requiring any work to be performed at the Subleased Premises or that the
Subleased Premises or the Building are in violation of applicable laws.

1.2.4.    There are no oral modifications to the Prime Lease.

1.2.5.    Sublessor has not assigned its interest in the Prime Lease or
subleased or otherwise permitted any other parties to occupy any part of the
Subleased Premises pursuant to any agreement that has not been terminated prior
to the date hereof.

1.2.6.    Lake Forest Landmark II, LLC, an Illinois limited liability company is
the successor-in-interest to Opus Development Corporation, an Illinois
corporation (formerly known as Opus North Corporation), as Prime Lessor.

1.2.7.    Solo Cup Operating Corporation, a Delaware corporation is the Tenant
under the Prime Lease.

1.2.8.    For purposes of this Sublease, “Sublessor’s knowledge” or phrases of
similar import shall mean the present, actual knowledge of Steven A. Mills
without any duty of inquiry or investigation.

2.        RENT.

2.1.        Base Rent.    Commencing on September 1, 2016 (the “Rent
Commencement Date”), Sublessee shall pay to Sublessor, as base rent for the
Subleased Premises, monthly rent (the “Base Rent”) for each calendar month or
portion thereof during the Term of this Sublease in the amounts set forth on

 

3



--------------------------------------------------------------------------------

Exhibit A attached hereto. Such Base Rent shall be due and payable, in advance
and in equal monthly installments, on or before the first business day of each
calendar month during the Term. On or before the Sublease Commencement Date,
Sublessee shall pay to Sublessor the Security Deposit payable hereunder.

2.2.        Additional Rent; Utilities.    Commencing on the Rent Commencement
Date, Sublessee shall pay to Sublessor, as additional rent for the Subleased
Premises (excluding the Storage Space), a sum equal to all amounts due as
“Additional Rent,” as defined in the Prime Lease and payable under the Prime
Lease, including, without limitation, “Tenant’s Share of Expenses” with respect
to “Property Taxes” and “Operating Expenses”, as each such term is defined in
the Prime Lease, and the cost of any utilities paid by Sublessor, as tenant, to
Prime Lessor under the Prime Lease with respect to the Term of this Sublease,
provided however, Sublessee shall not be responsible for paying any Additional
Rent that solely arises out of Sublessor’s default under the Prime Lease, Prime
Lessor’s “gross up” of any “Operating Expenses” under the Prime Lease, but only
to the extent the amount of Operating Expenses attributable to such “gross up”
is available from Prime Lessor or results solely from Sublessor’s or its
employees’ and agents’ negligence and willful misconduct. Sublessor agrees to
use commercially reasonable efforts to obtain the “gross-up” detail described
above from Prime Lessor. During the Term, Additional Rent payable pursuant to
this Section 2.2 shall be paid within ten (10) days after Sublessee’s receipt of
an invoice for such Additional Rent and at such other intervals as are required
under the Prime Lease in the event that such payment is to be made directly to
the Prime Lessor by Sublessee, provided however, if such Additional Rent is not
a regularly recurring monthly payment, except as otherwise set forth in this
Sublease, Sublessee shall have thirty (30) days after receipt of an invoice
therefor to pay it. All Base Rent, Additional Rent and any other sums due
hereunder shall be paid in lawful money of the United States of America.
Commencing on the Sublease Commencement Date, Sublessee shall be responsible for
paying directly to any utility companies, prior to delinquency, all separately
metered or separately charged utilities. For avoidance of doubt, Sublessee shall
not be responsible for any Rent prior to the Rent Commencement Date, except for
Rent arising out of Sublessee’s default. Sublessor acknowledges and agrees that
Sublessee shall have the same rights to audit and review the Prime Lessor’s
books and records as Sublessor does under the Prime Lease. In addition,
Sublessor acknowledges and agrees that, subject to the terms and provisions of
this Prime Lease, Sublessee shall have the same rights to audit and review the
Sublessor’s books and records as Sublessor has to audit and review the Prime
Lessor’s books and records under the Prime Lease relating solely to this
Sublease.

2.3.        Security Deposit.    Within three (3) business days after the full
execution and delivery of this Sublease, Sublessee shall deliver to Sublessor an
irrevocable letter of credit (“L/C”) issued by Silicon Valley Bank (the
“Issuer”) and in form and substance reasonably acceptable to Sublessor, in the
amount of $2,000,000 (the “Security”), representing security for the performance
by Sublessee of the covenants and obligations hereunder. In addition to any
other items that Sublessor may reasonably require, the L/C shall: (a) name
Sublessor as its beneficiary; (b) have an initial term of no less than one year;
(c) automatically renew for one year periods unless the issuer provides
Sublessor with at least 60 days’ advance written notice that the L/C will not be
renewed; (d) permit partial draws; (e) the sole and exclusive condition to any
draw on the L/C shall be that Sublessor certifies to the issuer that either or
both of the following is/are true: (i) Sublessee is the debtor in a pending
bankruptcy proceeding; and (ii) Sublessee is in an Event of Default; and (f) be
transferable to any successor to Sublessor hereunder on as many occasions as
desired. In the event that: (w) the expiration date of any L/C occurs before the
Sublessee Expiration Date, (x) the issuer has advised Sublessor that the issuer
will not automatically renew the L/C; (y) Sublessee fails to deliver to
Sublessor at least forty-five (45) days prior to the expiration of such L/C
either (A) an amendment thereto extending the expiration date of such L/C for
not less than twelve (12) months, or (B) a new L/C, in form and substance in
accordance with (a) through (f) above and otherwise satisfactory to Sublessor
(in its reasonable discretion) or (z) (1) the credit rating of the Issuer is
down-graded (from its rating in effect on the date on which the L/C is initially
issued) by a

 

4



--------------------------------------------------------------------------------

reputable rating agency such as Moody’s or Standard & Poor’s; (2) Sublessor
advises Sublessee that, as a result of the Issuer down-grade, Sublessor desires
Sublessee to procure a new L/C from an Issuer reasonably acceptable to
Sublessor, which new L/C shall be in form and substance to satisfy the
requirements of (a) through (f) above and otherwise satisfactory to Sublessor
(in its reasonable discretion); and (3) Sublessee fails to deliver such new L/C
satisfying the requirements set forth in clause (2) above within forty-five
(45) days after Sublessor’s request, then in any of the instances described in
(w) through (z), Sublessor may draw on the L/C then in Sublessor’s possession,
and thereafter (in addition to any other remedies available to Sublessor under
this Sublease) apply the proceeds of such L/C to cure the Event of Default. In
the event that, upon the occurrence of any of the instances described in
(w) through (z), Sublessee delivers to Sublessor a new L/C that satisfies the
requirements of this Section 2.3, then upon Sublessor’s receipt of such new L/C,
Sublessor shall promptly release the original L/C to Sublessee. If Sublessee
fails to comply with any or all of its covenants or obligations hereunder,
Sublessor may, without notice to Sublessee, draw on the L/C and apply the
proceeds in whatever manner Sublessor deems appropriate, in addition to any and
all other remedies available to Sublessor under this Sublease. In the event
Sublessor draws against the L/C, Sublessee shall, upon demand, at Sublessee’s
option, immediately either (aa) deposit with Sublessor a sum equal to amount
drawn under the L/C or (bb) deliver to Sublessor an additional L/C in an amount
equal to the amount drawn. If Sublessee fully and faithfully complies with all
the covenants hereunder, the Security (or any balance thereof) together with
Sublessor’s written consent to the cancellation of any and all outstanding L/Cs
constituting part of the Security shall be delivered to Sublessee within thirty
(30) days after the last to occur of (1) the date the Term expires or terminates
or (2) delivery to Sublessor of possession of the Subleased Premises.

Sublessor may deliver the Security to any purchaser of Sublessor’s interest in
the Subleased Premises or any successor Sublessor, if applicable, whereupon
Sublessor shall be discharged from any further liability with respect to the
Security. In the event that Sublessor exercises its right under the preceding
sentence, Sublessee shall fully cooperate with Sublessor, in all reasonable
respects, to cause the L/C to be assigned and conveyed to, or reissued to, such
purchaser or Successor Sublessor, as the case may be, and Sublessee shall bear
any expenses incurred in connection therewith. Notwithstanding the foregoing, in
the event that Sublessee has paid all Base Rent and Additional Rent as and when
required by this Sublease for twelve consecutive calendar months and is not in
an Event of Default, as confirmed by Sublessor, then the L/C shall terminate and
the original L/C shall be returned to Sublessee within ten (10) business days
thereafter.

2.4.        General Provisions Regarding Payments.    All Base Bent, Additional
Rent and other fees, charges or amounts due from Sublessee under this Sublease
(collectively, the “Rent”) shall be paid promptly when due, without notice or
demand, and without offset or deduction for any reason whatsoever, to Sublessor
at its address set forth in the notice provisions below, or to such other person
or at such other address as Sublessor may designate by notice to Sublessee.
After an Event of Default described in Section 12.1(a) herein, interest at the
Default Rate (as defined herein) shall be payable on any past due Rent from the
date due through the date received by Sublessor (or its designated payee). Any
such interest shall be considered Additional Rent due hereunder and paid by
Sublessee promptly upon demand.

3.        SUBORDINATION; ATTORNMENT.

3.1.        Subject to Prime Lease.

3.1.1.        This Sublease is subject and subordinate in all respects to the
Prime Lease, and, Sublessee shall be bound by, the terms, conditions and
provisions of the Prime Lease, except as altered, modified or otherwise agreed
to herein and except for those duties and obligations set forth in the Basic
Terms 4, 5, 6, 7, 9, 10, 11, 12, 13 and 14 and the following Sections of the
Prime Lease: 1.2.5, 1.5, 2.1,

 

5



--------------------------------------------------------------------------------

3.8, 4.2, 9.3, 17, and the first sentence of Section 18.8. Notwithstanding
anything to the contrary contained herein, no provision hereof granting
Sublessee any power, right, benefit or privilege shall be operative or
effective, if and to the extent that exercise or enjoyment of the same would
constitute or result in any breach of or default under, or termination of, the
Prime Lease. Sublessor shall request a Recognition Agreement (as defined in the
Prime Lease) from the Prime Lessor for Sublessee that complies with Section 13.9
of the Prime Lease.

3.1.2.        In the event of any termination or expiration of the Prime Lease
during the Term for any reason, this Sublease shall automatically terminate
contemporaneously with termination or expiration of the Prime Lease, and
Sublessor and Sublessee shall be relieved of all liability and obligation
hereunder, except for liabilities and obligations (i) under the indemnification
and default provisions (including, without limitation, Sections 12, 13.2, 14 and
15) hereof, (ii) accruing prior to such termination, or (iii) on account of
acts, omissions, conditions or circumstances occurring or obtaining prior to
such termination. The liabilities and obligations, identified in clauses
(i) through (iii) above are referred to herein as “Surviving Obligations.”
Unless Sublessee is in a monetary Event of Default or a material non-monetary
Event of Default, Sublessor agrees that Sublessor shall have no right to
voluntarily terminate the Prime Lease without Sublessee’s consent, in its sole
discretion, unless the Prime Lessor agrees to recognize this Sublease as a
direct deal with the Sublessee.

3.1.3.        Sublessor represents that it has provided Sublessee a complete and
accurate copy of the Prime Lease. Sublessee acknowledges receipt of a complete
and accurate copy of the Prime Lease, and represents that it has read and
understood the Prime Lease. In the event of any conflict between the terms and
provisions of the Prime Lease and those of this Sublease, the terms and
provisions of the Prime Lease shall control, in all events (except with respect
to the amounts of Base Rent and Additional Rent due hereunder). Subject to the
terms of this Sublease, Sublessee shall, at its own cost and expense, fully
observe, perform and comply with all of the obligations of Sublessor, as lessee,
under the Prime Lease, to the extent that such obligations relate to the
Subleased Premises, including, without limitation, obligations as provided in
the Prime Lease with respect to use of the Subleased Premises, maintenance and
alterations of the Subleased Premises and assignment and subletting. Subject to
the terms of this Sublease, Sublessor shall, at its own cost and expense, fully
observe, perform and comply with all of the obligations of lessee, under the
Prime Lease, to the extent that such obligations have not been assumed by
Sublessee as part of this Sublease. Sublessee shall not cause, or permit its
agents, employees, contractors, invitees, subtenants, licensees, concessionaires
or assigns (whether or not permitted hereunder) to cause, whether by act or
omission, any breach of, default under or termination of the Prime Lease.
Sublessor shall not cause, or permit its agents, employees or assigns (whether
or not permitted hereunder) to cause, whether by act or omission, any breach of,
default under or termination of the Prime Lease and Sublessor shall not enter
into any amendments to or modifications of the Prime Lease that would, in
effect, impose any greater duties and obligations upon Sublessee without the
prior written consent of Sublessee.

3.1.4.        As to all matters requiring the consent or approval of, or notice
to, Prime Lessor under the Prime Lease, Sublessee shall not act without the
prior written consent or approval of, or without notice to, as the case may be,
both Prime Lessor and Sublessor, which consent from Sublessor shall not be
unreasonably withheld, conditioned or delayed. All matters required under the
Prime Lease to be satisfactory to or as prescribed by Prime Lessor shall be
satisfactory to or as prescribed by both Prime Lessor and Sublessor.

3.1.5.        Furthermore, Sublessor covenants not to take any action or do or
perform any act or fail to perform any act which would result in the failure or
breach of any of the covenants, agreements, terms, provisions or conditions of
the Prime Lease on the part of the tenant. Whenever the consent of Prime Lessor
shall be required by, or Prime Lessor shall fail to perform its obligations
under, the Prime Lease, Sublessor agrees to use commercially reasonable efforts
to obtain such consent and/or performance

 

6



--------------------------------------------------------------------------------

on behalf of Sublessee. So long as Sublessee is not in any material default in
the good faith reasonable opinion of Sublessor or as determined by Prime Lessor,
Sublessor covenants as follows: (i) not to voluntarily terminate the Prime Lease
unless and until Prime Lessor, has agreed in writing to continue this Sublease
in full force and effect as a direct lease or sublease between Prime Lessor, and
Sublessee upon and subject to the terms, covenants and conditions of this
Sublease; (ii) not to modify the Prime Lease so as to adversely affect
Sublessee’s rights or obligations hereunder; (iii) to take all commercially
reasonable actions necessary to preserve the Prime Lease, including without
limitation, the payment of rent and all other sums payable by Sublessor
thereunder and (iv) to perform the covenants, agreements, terms, provisions or
conditions contained in the Prime Lease and to comply with the terms of this
Sublease. Sublessor shall indemnify, defend, protect and hold Sublessee harmless
from all claims, reasonable, out-of-pocket costs and liabilities, including
reasonable attorneys’ fees and costs, arising out of or in connection with the
(i) breach by Sublessor of any of the covenants set forth in the immediately
preceding sentence, and (ii) the use and/or occupancy of the Subleased Premises
prior to the Delivery Date or Sublessee’s earlier occupancy of the Subleased
Premises. If Sublessor fails, after using commercially reasonable efforts (which
shall include bringing legal action in the event that Prime Lessor is not
complying with its obligations under the Prime Lease as Sublessee’s sole cost of
expense), to cause Prime Lessor under the Prime Lease, to observe and/or perform
its obligations under the Prime Lease, upon prior notice to Sublessor, Sublessor
shall non-exclusively assign to Sublessee Sublessor’s right under the Prime
Lease, to enforce such provisions of the Prime Lease, and Sublessor, upon
Sublessee’s reasonable request and at Sublessee’s sole cost and expense, shall
reasonably cooperate with Sublessee in this regard.

3.1.6.        Sublessor shall have the right to assign all or any part of its
interest in this Sublease or the Prime Lease provided, however, that in the
event of any such assignment, Sublessor shall not be released of its obligations
under this Sublease and the original Sublessor shall be deemed to be jointly and
severally liable with its successor in interest for any claims by made by
Sublessee against Sublessor hereunder.

3.1.7.        Without limiting the generality of the provisions of this
Section 3 and for purposes of clarity, Sublessee hereby acknowledges and agrees
that Sublessor has not conveyed to Sublessee any of the rights or benefits
granted to Sublessor, as tenant, under Sections 1.2.5, 1.5 and Article 17 of the
Prime Lease.

3.2.        Subordination to Mortgage.    Sublessee’s interest under this
Sublease is and shall be subject and subordinate in all respects to any
mortgage, trust deed or other method of financing now or hereafter placed
against the Property, if required by the Prime Lessor. Sublessor shall provide
Sublessee with a non-disturbance agreement in customary form from the Prime
Lessor’s lender (the “Lender”) providing that in the event that Lender
forecloses on the Property and provided that Sublessor is not in default after
the expiration of applicable notice and cure periods under the Prime Lease that
Sublessor’s use and occupancy of the Premises in accordance with the terms of
the Prime Lease shall not be disturbed.

3.3.        Subordination to Easements, Covenants and
Restrictions.    Sublessee’s interest under this Sublease is and shall be
subject and subordinate in all respects to any easements, operating agreement,
declarations of covenants, conditions and restrictions or similar documents of
record now or hereafter affecting the Property or the Subleased Premises,
provided that Sublessor shall not agree to any new easements, declarations of
covenants, conditions and restrictions or similar documents of record, which
will affect Sublessee’s use and occupancy and access to the Subleased Premises
and parking, without first obtaining Sublessee’s prior consent unless otherwise
required by the Prime Lease.

3.4.        Attornment.    In the event of a sale or assignment of (i) the
Property or a portion thereof which includes the Subleased Premises or
(ii) Sublessor’s leasehold estate therein by Prime Lessor or

 

7



--------------------------------------------------------------------------------

Sublessor; or if the Property or said leasehold estate come into the possession
of a mortgagee or other person, whether because of a mortgage foreclosure or
otherwise, Sublessee shall (a) attorn to the purchaser, assignee, mortgagee or
other person, (b) recognize the purchaser, assignee, mortgagee or other person
as Prime Lessor or Sublessor, as the case may be, and (c) execute and deliver
upon request any document or instrument reasonably requested to evidence further
or confirm Sublessee’s attornment as set forth herein. In the event Prime Lessor
elects to cause Sublessee to attorn to Prime Lessor pursuant to Section 3.1.2
above, Prime Lessor shall undertake the obligations of Sublessor under this
Sublease from the time of the exercise of the option, but Prime Lessor shall not
be (i) liable for any prepayment of rent more than one month prior to when it is
due or any security deposit paid by Sublessee, (ii) liable for any previous act
or omission of Sublessor under the Prime Lease or for any other defaults of
Sublessor under this Sublease, (iii) subject to any defenses or offsets
previously accrued which Sublessee may have against, or (iv) bound by any
changes or modifications made to this Sublease without the written consent of
Prime Lessor. Sublessor agrees that Sublessee shall pay any such rents and any
other sums to Prime Lessor without any obligation or right to inquire as to
whether such default exists and notwithstanding any notice from or claim from
Sublessor to the contrary. Sublessor shall not have any right or claim against
Sublessee for any such rents or any other sums so paid by Sublessee to Prime
Lessor.

4.        REPAIR AND CONFORMITY TO LAW.    Sublessee is subleasing the Subleased
Premises in “as is”, “with all faults” condition, without any representation or
warranty of any kind from Sublessor, and acknowledges and agrees that Sublessor
has no obligation to make any improvements, repairs, replacements or alterations
in the Subleased Premises. Except as otherwise expressly provided for herein,
Sublessee acknowledges that neither Sublessor nor any agent of Sublessor has
made any representation as to the condition of the Subleased Premises or the
suitability of the Subleased Premises for Sublessee’s intended use. Sublessee
represents and warrants that it has made its own inspection of and inquiry
regarding the condition of the Subleased Premises and is not relying on any
representation of Sublessor with respect thereto. Except as otherwise expressly
provided for in the Prime Lease as an obligation of Prime Lessor, Sublessee, at
its own expense, shall keep the interior of the Subleased Premises, all
mechanical and other systems serving the Subleased Premises exclusively, in
neat, clean, safe and sanitary condition, and shall maintain all such parts of
the Subleased Premises (and any portion of the Property damaged or destroyed by
the act or omission of Sublessee, or its agents, contractors, employees,
subtenants, licensees, invitees, concessionaires or assigns) in good repair and
condition, except for ordinary wear and tear, and will take all action and will
make all foreseen and unforeseen and ordinary changes, replacements and repairs
which may be required to keep all such parts of the Subleased Premises (and any
portion of the Property damaged or destroyed by the act or omission of
Sublessee, or its agents, contractors, employees, subtenants, licensees,
invitees, concessionaires or assigns) in good repair and condition and Sublessee
shall be responsible for, and comply with, all maintenance and repair
requirements of Sublessor under the Prime Lease. Any and all repairs and work
done by Sublessee in or about the Subleased Premises shall be expeditiously
completed, and all such repairs and work shall be performed in a good and
workmanlike manner, using labor and materials of good quality. Sublessee will
keep, maintain and occupy the Subleased Premises in conformity with the terms
and provisions of the Prime Lease and all applicable laws, ordinances, rules and
regulations (including, without limitation, those relating to building, zoning,
health, fire, environmental protection and safety) of duly constituted
authorities. In addition, Sublessee shall have the same right to use the riser
space as Sublessor pursuant to Section 4.10 of the Prime Lease. In the event
that Prime Lessor is not complying with its repair, maintenance and replacement
obligations under the Prime Lease, Sublessor shall use commercially reasonable
efforts to cause Prime Lessor to comply with such requirements.

5.        USE.    Sublessee shall not allow the Subleased Premises to be used
for any purpose or in any manner that could increase the premium payable for any
insurance thereon, nor for any purpose other than the use(s) permitted under the
Prime Lease. Sublessee shall not, at any time, use or occupy, or suffer or
permit anyone to use or occupy, the Subleased Premises or the Property, or do or
permit anything to be

 

8



--------------------------------------------------------------------------------

done in the Subleased Premises or the Property, in any manner that does or may
(a) violate any Certificate of Occupancy for the Subleased Premises or the
Property; (b) cause, or be liable to cause, injury to the Subleased Premises or
the Property or any equipment, facilities or systems therein; (c) constitute a
violation of the laws and requirements of any public authority or the
requirements of insurance bodies; (d) impair or tend to impair the character,
reputation, good will or appearance of the Subleased Premises or the Property;
(e) impair or tend to impair the proper and economic maintenance, operation, and
repair of the Subleased Premises or any other improvements, if any, situated on
the Property or any equipment, facilities or systems therein; (f) violate any of
the covenants and conditions or other provisions of the Prime Lease;
(g) increase the fire hazard of the Subleased Premises or the Property or any
other improvements, if any, situated on the Property; or (h) disturb or annoy
the other occupants or customers of the Property.

6.        ASSIGNMENT AND SUBLETTING.

6.1.        Prohibition.    Sublessee shall not (by operation of law or
otherwise) sell, assign, mortgage, encumber, pledge, sublease or in any manner
transfer or otherwise dispose of this Sublease or any interest therein, or all
or any part of the Subleased Premises nor grant licenses, occupancy rights
therein, without Sublessor’s prior written consent, which consent may not be
unreasonably withheld, conditioned or delayed. Further, to the extent Prime
Lessor’s consent is required under the Prime Lease for any Disposition (as
defined below) by tenant under the Prime Lease, Sublessor’s and Prime Lessor’s
consent shall be required for such Disposition, provided that Sublessor’s
consent shall not be unreasonably withheld, conditioned or delayed. Consent by
Sublessor to any such sale, assignment, mortgage, encumbrance, pledge, sublease,
transfer, disposition, license, occupancy or lease (any “Disposition”) on any
one occasion shall not obviate the necessity for obtaining consent to any
subsequent Disposition. Notwithstanding anything contained in this Sublease to
the contrary, Sublessee shall have the right to assign, sublet (all or any part
of), license (all or any part of) or transfer the Sublease or any interest in or
to the Subleased Premises to (i) a parent corporation or any subsidiary or
affiliate of Sublessee (ii) to any entity which acquires or purchases all or a
portion of the assets of Sublessee or the division or business unit of Sublessee
of which this Sublease is a part or (iii) to any successor by way of merger,
consolidation, inversion, stock or other equity interest purchase or transfer,
spin-off, initial public offering or other transaction. Sublessor acknowledges
and agrees that Sublessee shall be released from any rights and obligations that
Sublessee’s assigns or otherwise transfers pursuant to clauses (ii) and
(iii) above, shall not require the Sublessor’s consent, but shall require ten
(10) business days’ prior notice to Sublessor and shall be subject to all
requirements of the Prime Lease. In addition, Sublessor acknowledges and agrees
that Sublessee’s permitted use of the Subleased Premises may include the
short-term or interim use of a portion of the Subleased Premises by Sublessee’s
customers or other parties with whom Sublessee has a business relationship
(together, “Business Partners”) for purposes related to the conduct of
Sublessee’s business operated in the Subleased Premises. Sublessee’s Business
Partners shall be entitled to use the Subleased Premises for the uses permitted
in this Sublease at no additional charge to Sublessee or sharing of revenues and
occupancy of the Subleased Premises by such Business Partners shall not
constitute an assignment or subletting for purposes of this Sublease except as
otherwise provided in the Prime Lease and Sublessee and its Business Partners
shall comply with all terms and provisions of the Prime Lease with respect to
Prime Lessor’s rights related to such use. Subject to the terms and provisions
of the Prime Lease, Sublessor shall have no right to recapture portions of the
Subleased Premises or terminate the Sublease in the event that Sublessee seeks
an assignment, sublease or other transfer of the Sublease or its Subleased
Premises.

6.2.        Continuing Liability of Sublessee.    If any Disposition occurs
(with or without Sublessor’s consent as herein required), Sublessor may collect
rent and other amounts from any assignee and if Sublessee is in an Event of
Default, Sublessor may collect rent from any sublessee, licensee or other
occupant and apply the same to the Rent reserved by this Sublease, but no such
Disposition or

 

9



--------------------------------------------------------------------------------

collection of Rent shall be deemed a consent to such Disposition, or a waiver of
any of Sublessee’s obligations under this Sublease, or an acceptance of such
assignee, sublessee, licensee or other occupant as “Sublessee,” or a release of
Sublessee from the performance or payment by Sublessee of any of its covenants,
agreements or liabilities contained in this Sublease. Notwithstanding any
Disposition (with or without consent), Sublessee shall remain fully liable for
the performance of all terms, covenants and provisions of this Sublease.

7.        ALTERATIONS, ADDITIONS AND IMPROVEMENTS.    Except as required by
Section 4 hereof, no alterations, additions or improvements shall be made to any
part of the Subleased Premises without the prior written consent of Sublessor,
which consent shall not be unreasonably withheld, conditioned or delayed and the
consent of the Prime Lessor to the extent required by the Prime Lease. All
permitted alterations, additions or improvements to the Subleased Premises
(“Sublessee’s Work”) shall be made in compliance with any applicable terms and
provisions of the Prime Lease, all applicable laws, ordinances, rules and
regulations, and at the expiration or termination of the term of this Sublease
for any reason, shall remain for the benefit of Sublessor or shall, at the
request of Sublessor, be removed by Sublessee, at Sublessee’s sole cost, and
Sublessee shall repair any damage caused by such removal. Notwithstanding the
foregoing, Sublessee shall not be required to remove and/or restore any
Sublessee Improvements (as hereinafter defined below) unless such removal is
required by the Prime Lease, improvements which were in the Subleased Premises
as of the Sublease Commencement Date or improvements which were made by
Sublessor or Prime Lessor (collectively, the “Existing Alterations”). If such
removal or restoration is required pursuant to the Prime Lease, Sublessor (at
its sole cost) shall remove any and all Existing Alterations made to the
Subleased Premises upon termination of this Sublease and shall restore the
Subleased Premises to the condition required by the Prime Lease. For any other
alterations, Sublessor shall notify Sublessee at the time of Sublessor’s and
Prime Lessor’s consent (if required) whether such alterations will have to be
removed and/or restored at the expiration of the Term. In the event that Prime
Lessor does not require removal and/or restoration of such alterations at the
expiration of the Term, then Sublessor shall also not require removal and/or
restoration of such alterations. All permit, license and similar costs and fees
(including, without limitation, costs of architectural renderings, sign
elevation drawings, mechanical plans, and other plans and specifications)
required by statute or ordinance and associated with Sublessee’s Work shall be
paid by Sublessee. Any initial improvements (the “Sublessee Improvements”) to be
made to the Subleased Premises by Sublessee shall be subject to the reasonable
prior approval of Sublessor and the approval of the Prime Lessor in accordance
with the terms and provisions of the Prime Lease and Sublessee shall be
responsible for the removal of the Sublessee Improvements and the restoration of
the Subleased Premises if and to the extent required by the Prime Lessor at the
Sublease Expiration Date or earlier termination of this Sublease. During the
period of design and construction of the Sublessee Improvements and installation
of Sublessee’s furniture, fixtures and equipment, Sublessee shall not be
required to pay Sublessor or Prime Lessor for, (1) contractor, subcontractor,
consultants, and architect parking, (2) the use of freight elevator, restrooms,
loading docks, or security, (3) charges for temporary power, lights, and HVAC
(except as otherwise expressly provided for herein), (4) tap in fees to connect
to the Building’s utility, security or health safety systems and equipment, or
(5) supervisory, administrative or other fees regarding the management of such
work and Sublessor shall pay such costs to the extent required by Prime Lease;
provided, however, in the event Sublessee requests consent for any additional
alterations or improvements, Sublessee shall be solely responsible for any costs
and expenses related thereto.

8.        WAIVER.    Except for Sublessor’s or its agents’, contractors’,
employees’ or invitees’ negligence and intentionally wrongful conduct or as
otherwise expressly provided for herein, Sublessor and its agents and employees
shall not be liable for, and, to the maximum extent permitted by law, Sublessee
waives all claims against Sublessor for, damage or injury to persons, property
or otherwise, including, without limitation, lost profits and consequential
damages, sustained by Sublessee or any person claiming by, through or under
Sublessee resulting from any accident or occurrence in or upon any portion of
the

 

10



--------------------------------------------------------------------------------

Subleased Premises or the Property including, without limitation, claims for
damage resulting from: (a) any equipment or appurtenances becoming out of
repair; (b) the failure to keep any part of the Property in repair; (c) injury
done or caused by wind, water, or other natural element; (d) any defect in or
failure of plumbing, heating or air conditioning equipment, electric wiring, gas
or water pipes or equipment, steam pipes, stairs, porches, railings or walks or
the installation or operation thereof; (e) broken glass; (f) the backing up of
any sewer pipe or downspout; (g) the bursting, leaking or running of any tank,
tub, washstand, water closet, waste pipe, drain or any other pipe or tank;
(h) the escape of steam or hot water; (i) water, snow or ice upon (or coming
through the roof of) the Subleased Premises or the Property; (j) the falling of
any fixture, brick, roofing material, plaster or stucco; (k) damage to or loss
by theft or otherwise of property of Sublessee or others; (l) acts or omissions
of persons in the Subleased Premises or the Property, occupants of nearby
properties, or any other person; (m) acts or omissions of owners of adjacent or
contiguous property or of Sublessor, its agents or employees; and
(n) nonperformance by Prime Lessor of any obligation, covenant or agreement
contained in the Prime Lease. All property of Sublessee kept in the Subleased
Premises or on the Property shall be so kept at Sublessee’s sole risk and except
to the extent arising out of Sublessor’s or Prime Lessor’s or their employees’ ,
contractors’ or agents’ negligence or willful misconduct, Sublessee shall and
hereby does indemnify and hold Sublessor and Prime Lessor harmless from any and
all claims arising out of damage to the same, including subrogation claims by
Sublessee’s insurance carrier. The foregoing indemnity shall survive the
termination or expiration of this Sublease.

9.        CASUALTY; CONDEMNATION.    If all or any part of the Subleased
Premises are damaged or destroyed by fire or other casualty, or taken by
condemnation or acquired by sale in lieu thereof, Sublessor shall have the
rights and obligations of Prime Lessor under the Prime Lease, and Sublessee
shall have the rights and obligations of Sublessor, as tenant under the Prime
Lease. In the event of any such damage, destruction, taking, or acquisition,
Sublessee shall be bound by any determination called for by the Prime Lease as
to untenantability, materiality of any damage or destruction, or similar
matters, whether reached by agreement between Prime Lessor and Sublessor or
otherwise as provided in the Prime Lease. Sublessee shall not be entitled to any
portion of any condemnation award or sale proceeds, or to any proceeds of any
policy of insurance maintained by Prime Lessor or Sublessor, and shall not
assert any separate claim therefor in any proceeding, if such claim would
directly reduce Prime Lessor’s or Sublessor’s award. Subject to the terms and
provisions of the Prime Lease, in the event of any fire or other casualty, all
insurance proceeds payable under any insurance policy maintained by Sublessee
with respect to its furniture, equipment, supplies and other personal property
located in the Subleased Premises shall belong exclusively to Sublessee.
Notwithstanding anything to the contrary contained herein, in the event that
pursuant to the Prime Lease, Sublessor receives an abatement of rent related to
such casualty and such casualty affects the Subleased Premises, Sublessor shall
provide Sublessee with Sublessee’s equitable share of such abatement to applied
to Sublessee’s Base Rent payable hereunder.

10.      ENTRY.    Sublessor shall have the right to enter upon the Subleased
Premises at all reasonable times during ordinary business hours, upon at least
one business day prior notice, (and, in the case of any emergency, at any time)
to view the state and condition thereof, or to make any repairs or alterations
which Sublessor may see fit to make, or to exercise any right or remedy of
Sublessor hereunder, provided that Sublessor shall use reasonable efforts not to
interfere with Sublessee’s business operations, but nothing in this Sublease
shall be construed as obligating Sublessor to make repairs or alterations of any
kind or nature to the Subleased Premises except as otherwise expressly provided
in this Sublease and agrees to comply with Sublessee’s access, security and
confidentiality procedures. Sublessee may reasonably designate a certain
reasonable number of areas within the Subleased Premises as “Secured Areas”
should Sublessee require such areas for the purpose of securing certain valuable
property, such as its server room or Data room or confidential information.
Sublessor may not enter such Secured Areas except in the case of an emergency or
in the event of a Sublessor inspection, in which case Sublessor shall provide
Sublessee with at least one (1) business days prior written notice and provided
that Sublessor

 

11



--------------------------------------------------------------------------------

complies with Sublessee’s rules and regulations regarding security, health and
safety. Sublessee and its permitted assignees and sublessees shall have the
right to use the Building’s card access system in accordance with the Prime
Lessor’s requirements.

11.        SERVICES.

11.1.        Signs.    During the Term of this Sublease, Sublessee shall have
the exclusive right, at its sole cost and expense, subject to Section 4.6 of the
Prime Lease, to signage rights to lobby, monument and Building signage and shall
have the right to: (a) install its standard signage in the first-floor lobby of
the Building and (b) install signage on the existing monument signs for the
Building fronting on Route 60 and between the Building and the adjacent 100
building. Any signage to be installed by Sublessee pursuant to this subsection
(b) shall be subject to the prior approval of any governmental authorities
having jurisdiction over the Building, including, without limitation, the
Village of Lake Forest (if applicable). All signage of Sublessee shall comply
with the terms and provisions of the Prime Lease. In the event that Sublessee
wishes to add signage to the exterior of the Building, Sublessor shall use
commercially reasonable efforts to cooperate in obtaining Prime Lessor’s
approval and shall execute any applications for any governmental approvals
reasonably approved by Sublessor that are required for such signage.

11.2.        Rooftop Rights.    Sublessee shall have the right to use
Sublessor’s “Tenant’s Rooftop Rights” as described in Section 4.7 of the Prime
Lease, subject to all requirements and restrictions set forth in the Prime
Lease.

11.3.        Parking.    Sublessee shall have the right to Sublessor’s parking
rights, as tenant, under the Prime Lease, including, without limitation,
Sublessor’s 46 executive underground parking spaces, subject to all requirements
and restrictions set forth in the Prime Lease.

11.4.        Generator.    Sublessee shall have the same rights of Sublessor, as
tenant, under the Prime Lease to install one or more electrical generators on
the Property, at Sublessee’s sole cost and expense, subject to all requirements
and restrictions set forth in the Prime Lease.

11.5.        Kitchen.    Subject to the terms and provisions of the Prime Lease
and the consent of Prime Lessor if required, Sublessee shall have the right to
install and operate a full kitchen in the Subleased Premises in accordance with
the Sublessee Improvements, including, a black-iron exhaust and make-up air
brought to the Subleased Premises.

11.6.        Fitness Center.    Subject to the terms and provisions of the Prime
Lease and the consent of Prime Lessor if required, Sublessee shall have the
right to install and operate a fitness center, including, without limitation,
shower and restroom facilities, in the Subleased Premises for use by Sublessee
and its employees and agents in accordance with the Sublessee Improvements.

11.7.        Other Services.    Sublessee shall have the same rights as
Sublessor, as tenant, to any additional services required to be provided by
Prime Lessor under the Prime Lease, including, without limitation, as provided
for in Section 5.7, Article 6, Section 7.1, Section 13.6, Section 13.10 and
Section 14.7 of the Prime Lease and the use of any common areas or amenities
required to be provided by Prime Lessor under the Prime Lease, subject to all
requirements and limitations set forth in the Prime Lease. In the event that
Sublessee is not receiving any of such services, Sublessor shall use
commercially reasonable efforts to cause Prime Lessor to deliver such services
as required by the Prime Lease.

 

12



--------------------------------------------------------------------------------

12.        DEFAULT; REMEDIES.

12.1.        Events of Default.    It shall constitute an “Event of Default”
hereunder if any or all of the following occur: (a) Sublessee fails to pay
(x) any Base Rent hereunder, and said failure continues for two (2) business
days after notice from Sublessor of such failure and (y) any Additional Rent
hereunder and said failure continues for five (5) business days after notice
from Sublessor of such failure; (b) Sublessee makes any Disposition of any right
to or interest in this Sublease or the Subleased Premises, except as expressly
permitted by Section 6 hereof; (c) Sublessee fails in the performance of or
compliance with any of the agreements, terms, covenants or conditions in this
Sublease (other than those referred to in the foregoing subparagraphs (a) and
(b) of this Section) for a period of thirty (30) days after notice from
Sublessor to Sublessee specifying the items in default, or in the case of a
default which cannot, with due diligence, be cured within said thirty (30) day
period, Sublessee fails to proceed within said thirty (30) day period to cure
the same and thereafter to prosecute the curing of such default with due
diligence (it being intended in connection with a default not susceptible of
being cured with due diligence within said thirty (30) day period that the time
of Sublessee within which to cure the same shall be extended for an additional
thirty (30) day period); (d) there is instituted against Sublessee any
proceeding in bankruptcy, insolvency or reorganization pursuant to any federal
or state law now or hereafter enacted, which proceeding is not dismissed within
sixty (60) days after the institution thereof, or any receiver or trustee is
appointed for all or any portion of Sublessee’s business or property, or any
execution or attachment is issued against Sublessee or any of Sublessee’s
business or property or against the leasehold estate created hereby;
(e) Sublessee makes an assignment for the benefit of creditors, or admits its
inability to pay its debts as they become due, or is found to be unable so to
pay its debts by any court of competent jurisdiction, or files a voluntary
petition in bankruptcy or insolvency, or petitions for (or enters into) an
arrangement for reorganization, composition or any other arrangement with
Sublessee’s creditors under any federal or state law now or hereafter enacted;
or (f) Sublessee causes Sublessor to be in Default under the Prime Lease, as the
term Default is defined therein, provided that Sublessee shall have the same
time to cure such event as Sublessor has pursuant to Prime Lessor. In the event
any of Sublessee’s cure rights pursuant to this Section 12.1 exceed the rights
of Sublessor, as tenant, under the Prime Lease, the cure rights and time periods
therefor set forth in the Prime Lease shall control, provided that Sublessor
shall promptly notify Sublessee of any notices of default that Sublessor either
receives or sends regarding the Prime Lease.

12.2.        Remedies.    Upon the occurrence of any Event of Default, Sublessor
shall have the immediate right, at its option, to pursue any one or more of the
following remedies: (a) terminate this Sublease; (b) reenter and take possession
of the Subleased Premises, and evict Sublessee and remove its property
therefrom; (c) relet the Premises, and collect and retain all rents, charges,
fees and other costs payable pursuant to such reletting; (d) any other remedy
available to Prime Lessor under the Prime Lease in the event of a breach thereof
or default thereunder by Sublessor; and (e) any other remedy available at law or
in equity.

12.3.        Damages.    In the event Sublessor exercises its remedies under
Section 12.2(a), (b) or (c) hereof, Sublessee shall pay to Sublessor, as part of
Sublessor’s damages: (i) if Sublessor fails to relet the Subleased Premises,
upon demand, an amount equal to the sum of all Rent provided for herein to be
paid by Sublessee for the Term of the Sublease remaining from and after the
Event of Default and (ii) if Sublessor relets the Subleased Premises, from time
to time upon demand, the amount by which all Rent due from the date Sublessor
terminates this Sublease exceed the rents, charges, fees and costs paid by a new
tenant pursuant to the terms of such reletting, after deducting therefrom all
reasonable costs of decoration, repairs, remodeling, alterations, advertising,
brokers’ commissions and other items in connection with such reletting. Without
limiting the generality of Section 14 hereof, all expenses and costs (including,
without limitation, attorneys’ reasonable fees and costs) incurred by Sublessor
in exercising any remedy provided for in this Section 12 shall be covered by the
indemnification set forth in

 

13



--------------------------------------------------------------------------------

Section 14 hereof, and Sublessee shall pay and/or reimburse Sublessor therefor,
promptly upon demand, together with interest on any amounts paid by Sublessor at
a per annum rate (the “Default Rate”) equal to the “prime” or “reference” rate
of interest publicly announced as such, from time to time, by JP Morgan Chase
NA, plus two percent (2.0%) per annum. All such damages shall be considered
Additional Rent.

12.4.        Sublessor’s Right to Cure.    If (a) an Event of Default occurs, or
(b) any breach hereof or default hereunder by Sublessee continues after the
applicable notice and cure periods, or (c) any other event or state of affairs
in or about the Subleased Premises or the Property constitutes a breach of or
default under the Prime Lease which continues after the applicable notice and
cure periods, or, in Sublessor’s reasonable determination, poses a significant
risk of injury or damage to any person or property, or, in Sublessor’s
reasonable determination, creates an unsightly condition, then Sublessor shall
have the right, but not the obligation, at Sublessee’ s sole cost and expense,
to cure the same, and Sublessee shall pay and/or reimburse Sublessor for any
expenses incurred by Sublessor in connection with such cure promptly upon demand
therefor, together with interest on any amounts paid by Sublessor at the Default
Rate from the date paid through the date reimbursed (inclusive of interest), all
of which shall be considered Additional Rent.

12.5.        Waiver.    Sublessee hereby waives all notice of any election made
by Sublessor hereunder, demand for rent, notice to quit, demand for possession,
and any and all notices and demands whatsoever, except the notices of default
and other notices explicitly required hereunder, of any and every nature which
may or shall be required by any statute of the State where the Property is
located relating to forcible entry and detainer, or any other statute, or by the
common law or otherwise.

12.6.        Sublessee’s Right to Cure.    If (a) any breach hereof or default
hereunder by Sublessor under this Sublease continues thirty (30) days after
notice from Sublessee or in case of a default which cannot be cured within said
thirty (30) day period, such period of the cure shall be extended for an
additional thirty (30) days, or (b) any other event or state of affairs in or
about the Subleased Premises or the Property constitutes a breach of or default
under the Prime Lease which continues after the applicable notice and cure
periods and such breach or default was not caused by Sublessee’s actions, or, in
Sublessee’s reasonable determination, poses a significant risk of injury or
damage to any person or property, then subject to the terms and provision of the
Prime Lease, Sublessee shall have the right, but not the obligation, at
Sublessor’s sole cost and expense, to cure the same, and Sublessor shall pay
and/or reimburse Sublessee for any expenses incurred by Sublessee in connection
with such cure promptly upon demand therefor, and if such amounts are not
reimbursed to Sublessee within thirty (30) days after Sublessor’s receipt of an
invoice therefor, or at Sublessor’s option, Sublessee shall have the right to
offset Rent due hereunder by such amounts.

13.        INSURANCE.

13.1.        Types of Coverage.    Sublessee shall, at all times during the
Term, carry commercial general liability, commercial property and any other
types of insurance as required of Sublessor, as tenant, under the Prime Lease,
and Sublessee shall be required to comply with all insurance requirements of
Sublessor, as tenant, under the Prime Lease. Sublessor, Prime Lessor and any
mortgagee of the Property or of Sublessor’s leasehold estate under the Prime
Lease shall each be named as an additional insured on such commercial general
liability policies, which policies shall be written on an occurrence basis, be
primary and not contributing with any coverage carried by Sublessor or Prime
Lessor and which shall include contractual liability coverage. Each such policy
of insurance shall not be subject to cancellation or modification (to no longer
comply with the requirements herein) except after at least ten (10) days’ prior
notice to Sublessor and the other additionally insured parties, and shall
contain the insurer’s waiver of subrogation rights. Sublessee shall furnish
Sublessor with a certificate of each such policy of insurance (in form and
substance reasonably satisfactory to both Prime Lessor and Sublessor) or, at
Sublessor’s

 

14



--------------------------------------------------------------------------------

reasonable request, with the original of any such policy to the extent Sublessor
requires additional insurance information than that contained in the applicable
certificate of insurance, together with evidence satisfactory to Sublessor of
payment of premiums therefor. Sublessor or its designee shall have the exclusive
right to adjust any loss covered by any such policy of insurance to the extent
it relates to the Subleased Premises and not the personal property of Sublessee.

13.2.        Waiver of Subrogation.    Sublessor and Sublessee and all parties
claiming under them mutually release and discharge each other from all claims
and liabilities arising from or relating to any casualty, hazard or other
occurrence to, at or in connection with the Subleased Premises or the Property
to the extent covered by insurance, and hereby waive any right of subrogation
which might otherwise exist on account thereof; provided, however, that such
waiver and release shall not operate in any case where the effect would be to
invalidate such insurance coverage.

14.        INDEMNIFICATION.

14.1.        Indemnification by Sublessee.    Except for Sublessor’s negligence
or willful misconduct, Sublessee shall and hereby does protect, indemnify,
defend and hold any and all of the Sublessor and its members, partners,
officers, directors, employees and agents of Sublessor from and against any and
all liabilities, losses, damages (actual, but not incidental, consequential or
punitive), claims, suits, causes of action, settlements, judgments,
out-of-pocket costs and expenses (including, without limitation, attorneys’
reasonable fees and costs) arising from, in connection with, or relating to:
(a) any negligent act or omission of (including, without limitation, any breach
of, or default under, this Sublease or the Prime Lease by) any or all of
Sublessee or its agents, employees, contractors, invitees, subtenants,
licensees, concessionaires or assigns; or (b) any default of Sublessee hereunder
after the expiration of any notice and cure or grace period.

14.2.        Indemnification by Sublessor.    Except for Sublessee’s negligence
or willful misconduct, Sublessor shall and hereby does protect, indemnify,
defend and hold any and all of the Sublessee, the Prime Lessor and the
respective members, partners, officers, directors, employees and agents of both
the Sublessee and the Prime Lessor from and against any and all liabilities,
losses, damages (actual, but not incidental, consequential or punitive), claims,
suits, causes of action, settlements, judgments, costs and expenses (including,
without limitation, attorneys’ reasonable fees and costs) arising from, in
connection with, or relating to: (a) any injury to, or death of, any person, or
damage to, or destruction of, any property, on or about the Subleased Premises
or the Property caused by any or all of Sublessor or its agents, employees,
contractors, invitees, subtenants, licensees, concessionaires or assigns;
(b) any negligent act or omission of (including, without limitation, any breach
of, or default under, this Sublease or the Prime Lease by) any or all of
Sublessor or its agents, employees, contractors, invitees, subtenants,
licensees, concessionaires or assigns; or (c) any default of Sublessor hereunder
or under the Prime Lease.

15.        LIENS.    Sublessee agrees: (a) to pay promptly, when due, the entire
costs of Sublessee’s Work or any other work performed by Sublessee; (b) to
obtain from each contractor with whom Sublessee contracts for such work, prior
to paying any amount to such contractor, a statement in writing under oath, or
verified by affidavit, of the names of all parties furnishing materials and
labor for such work and the amounts due, or to become due, to each and, at the
time of payment, obtain from each contractor and from each such person or entity
a waiver of lien in the amount paid to each; (c) to keep the Subleased Premises
and the Property at all times free of liens and claims for liens for labor and
materials for work undertaken by or on behalf of Sublessee, except to the extent
that such work was performed by or for Prime Lessor or Sublessor; (d) to furnish
Sublessor copies of all such sworn statements and waivers of lien; (e) at
Sublessor’s written request, to only use contractors previously and reasonably
approved in writing by Sublessor; (f) to perform such work in such manner as to
ensure proper maintenance of good labor

 

15



--------------------------------------------------------------------------------

relationships; and (g) to defend, indemnify, save and keep both Sublessor and
Prime Lessor harmless from and against all liability, losses, damages (actual,
but not incidental, consequential or punitive), injury, claims, suits, actions,
judgments and costs to any person or property occasioned by or growing out of
such work. If any claim for a mechanics lien arises against any part of the
Subleased Premises or the Property by reason of work undertaken by Sublessee,
and such claim is not discharged as required by the Prime Lease, Sublessor may
pay such claim and proceed to obtain the discharge and release thereof, and
Sublessee shall pay Sublessor as Additional Rent (with interest thereon at the
Default Rate) the amount paid by Sublessor to obtain the discharge and release
thereof, together with court costs and reasonable attorneys’ fees, upon demand.
Notwithstanding anything to the contrary contained herein, Sublessee may contest
the validity of any charge or lien in good faith by appropriate proceeding,
provided that (a) such contest could not result in any sale or forfeiture of the
Property or any part thereof or interest therein, and (b) Sublessee shall
furnish Sublessor with such security as Sublessor may reasonably request to
ensure the ultimate payment, removal or discharge of such charge or lien.

16.        COMPLIANCE WITH LAW.

16.1.        Definitions.

16.1.1.        Relevant Laws.        “Relevant Laws” means all applicable
federal, state and local laws, regulations, codes, ordinances and administrative
orders having jurisdiction over the parties, the Property or the subject matter
of this Sublease, including, but not limited to, the 1964 Civil Rights Act and
all amendments thereto, the Fair Labor Standards Act, the Foreign Investment In
Real Subleased Premises Tax Act, Environmental Laws (defined below), and The
Americans With Disabilities Act.

16.1.2.        Environmental Laws.    “Environmental Law” means any law or
regulation by a governmental authority having jurisdiction over the Property,
including, without limitation, substances regulated under the Resources
Conservation Recovery Act, 42 U.S.C. Section 6901 et seq., the Comprehensive
Environmental Response, Compensation and Liability Act, 52 U.S.C. Section 9601
et seq., any state or local environmental law, or any common law theory based on
nuisance or strict liability.

16.1.3.        Hazardous Substance.    Hazardous Substance means any matter
regulated by any Environmental Law.

16.2.        Covenants and Agreements.

16.2.1.        Throughout the Term, Sublessee shall, at Sublessee’s expense,
comply with all Relevant Laws related to Sublessee’s obligations herein, except
to the extent that such compliance is Prime Lessor’s obligation pursuant to the
Prime Lease. Except to the extent that such compliance is Prime Lessor’s
obligation under the Prime Lease, Sublessee shall, at Sublessee’s expense,
comply with all laws and requirements of any governmental or administrative
authorities that have jurisdiction over the Property and that impose any
violation, order or duty on Sublessor or Sublessee arising from any or all of:
(a) Sublessee’s particular use of the Subleased Premises; (b) the manner or
conduct of Sublessee’s business or operation of its installations, equipment or
other property therein; (c) any cause or condition created by, or at the
instance of, Sublessee; (d) breach of any of Sublessee’s obligations hereunder,
regardless whether such compliance requires work that is structural or
non-structural, ordinary or extraordinary, foreseen; and Sublessee shall pay all
the costs, expenses, fines, penalties and damages that are imposed upon either
or both of Sublessor and the Prime Lessor, by reason of, or arising out of,
Sublessee’s failure to fully and promptly comply with and observe the provisions
of this Section.

16.2.2.        Sublessee shall promptly provide Sublessor copies of all
communications, permits or agreements with any governmental authority or agency
(federal, state or local) or any private

 

16



--------------------------------------------------------------------------------

entity relating in any way to a violation of any Relevant Law regarding the
Subleased Premises, Sublessee’s obligations under this Section and/or, to the
presence, release, threat of release, placement on or in the Subleased Premises
or the Property, or the generation, transportation, storage, use, treatment, or
disposal at the Subleased Premises or the Property, of any Hazardous Substance.

17.        NOTICES.    Notices hereunder shall be sent by overnight delivery
service (such as Federal Express, United Parcel Service, and the like) or by
telecopy or by email, addressed as follows:

If to Sublessor:

SOLO CUP OPERATING CORPORATION

Attn.: Steve Mills

3120 Sovereign Drive, Suite 4B

Lansing, MI 48911

Fax: 517.244.3601

Email: steve.mills@dart.biz

With a copy to:

SOLO CUP OPERATING CORPORATION

Attn.: Jeffrey C. Hicks

Legal

500 Hogsback Road

Mason, MI 48854

Fax: 517.244.3989

Email: jeff.hicks@dart.biz

If to Sublessee prior to the Sublease Commencement Date:

HORIZON PHARMA USA, INC.

Attn.: Senior Vice President, Global Business Operations and Government Affairs

520 Lake Cook Road, Suite 520

Deerfield, IL 60015

rmetz@horizonpharrna.com

with a copy to:

HORIZON PHARMA USA, INC.

Attn.: Executive Vice President, General Counsel

520 Lake Cook Road, Suite 520

Deerfield, IL 60015

bbeeler@horizonpharma.com

If to Sublessee on or after to the Sublease Commencement Date:

HORIZON PHARMA USA, INC.

Attn.: Senior Vice President, Global Business Operations and Government Affairs

150 South Sanders Road

Lake Forest, Illinois 60045

rmetz@horizoripharma.com

 

17



--------------------------------------------------------------------------------

with a copy to:

HORIZON PHARMA USA, INC.

Attn.: Executive Vice President, General Counsel

150 South Sanders Road

Lake Forest, Illinois 60045

bbeeler@horizonpharma.com

All notices shall be deemed received on the day delivered (or the day on which
delivery is refused or cannot be consummated due to addressee having vacated the
premises, or otherwise).

18.        AUTHORITY.    This Sublease shall not be binding upon either party
until executed by Sublessor and Sublessee. Each party executing this Sublease
represents and warrants that the party signing on behalf of their respective
entity is fully authorized and intends to bind, and does bind, their entity
thereto by affixing his/her signature hereto.

19.        SURRENDER.    Upon the expiration of the Term or termination of this
Sublease, Sublessee shall peaceably surrender to Sublessor complete and
exclusive possession of the Subleased Premises, broom clean, in good order and
repair, in a condition the same as or better than on the date hereof, ordinary
wear and tear and unavoidable casualty or other damages for which Sublessee is
expressly not responsible for hereunder excepted, and except as otherwise
provided for herein, otherwise in the condition in which Sublessor, as tenant,
is required to surrender the Subleased Premises under the Prime Lease. At that
time, Sublessee shall deliver all keys to the Subleased Premises to Sublessor.
Subject to the rights of the Prime Lessor under the Prime Lease, and provided
that Sublessee is not in default of its obligations hereunder, Sublessee shall
purchase all of the Furniture (as hereinafter defined in Section 23) on the
Sublease Expiration Date for $1.00, unless Sublessee provides Sublessor with at
least ninety (90) days notice prior to the Sublease Expiration Date of
Sublessee’s election to not purchase the Furniture. In the event Sublessee
purchases the Furniture, Sublessee shall be responsible for the payment of any
taxes payable to any governmental authority with respect to such sale and upon
payment of such $1.00 and request to Sublessor, Sublessor shall provide
Sublessee a Bill of Sale to transfer Sublessor’s right, title and interest in
such Furniture to Sublessee in a form reasonably acceptable to Sublessor and
Sublessee.

20.        ESTOPPEL CERTIFICATES.    Sublessee shall, at any time and from time
to time, as requested by Sublessor, execute and deliver to Sublessor (and to any
existing or prospective mortgage lender, or other party reasonably designated by
Sublessor), within ten (10) business days after the request therefor, an
estoppel certificate in the form required by the Prime Lease or Prime Lessor, as
the case may be. Any such statement delivered pursuant hereto shall be deemed a
representation and warranty to be relied upon by the party requesting the
certificate and by others with whom Sublessor may be dealing, regardless of
independent investigation. At Sublessor’s option, Sublessee’s failure to deliver
such statement within such time shall be an Event of Default under this Sublease
or shall be conclusive upon Sublessee (i) that this Sublease has not been
canceled or terminated; (ii) that the last date of payment of Rent and the time
period covered by such payment is as set forth by Sublessor; (iii) that there
are no existing breaches or defaults by Sublessor under this Sublease known to
Sublessee; (iv) that there are no existing claims or defenses in favor of
Sublessee against infringement of this Sublease; and (v) that other factual
statements customarily included in estoppel certificates of tenants of first
class office buildings in the northern suburban Chicago, Illinois office market
as Landlord, any lender, prospective lender, investor or purchaser may
reasonably request, are true as set forth by Sublessor. Sublessor shall, at any
time and from time to time (but not more than one time in any calendar year), as
requested by Sublessee, execute and deliver to Sublessee (and to any other party
reasonably designated by Sublessee), within ten (10) business days after the
request therefor, an estoppel certificate in the form required by the Prime
Lease or Prime Lessor, as the case may be.

 

18



--------------------------------------------------------------------------------

21.        MISCELLANEOUS.

21.1.        Partial Invalidity.    The unenforceability, invalidity, or
illegality of any provision of this Sublease shall not render any other
provision hereof unenforceable, invalid or illegal. Any such unenforceable,
invalid or illegal provision shall be limited to the minimum extent necessary to
render it enforceable, valid and legal and enforced to the maximum extent
permitted by law, or excised from this Sublease, as circumstances may require.

21.2.        Choice of Law.    This Sublease shall be construed and enforced in
accordance with the internal laws of the state in which the Property is located,
without regard to its conflict of laws or choice of law rules.

21.3.        Integration.    This Sublease constitutes the entire agreement of
the parties with respect to the subject matter hereof, and there are no prior or
contemporaneous oral or written representations, promises or agreements not
expressly set forth herein. This Sublease may be amended or modified only by a
written instrument signed by Sublessor and Sublessee.

21.4.        Binding Character.    Subject to Section 6 hereof, all of the terms
and provisions of this Sublease shall be binding upon and shall inure to the
benefit of the parties hereto and their respective legal representatives,
successors, transferees and assigns.

21.5.        Captions.    Section headings are included solely for convenience,
do not constitute part of this Sublease, and do not modify, explain or fully or
accurately describe the content of any section or provision of this Sublease.

21.6.        Holding Over.    Sublessee has no right to renew this Sublease or
extend the Term or to hold over following expiration or termination of the Term,
any of which shall constitute an immediate Event of Default (and no notice or
grace period shall be applicable) hereunder entitling Sublessor to exercise all
of its rights and remedies under Section 12 hereof. Acceptance of rent or other
sums from Sublessee after expiration or termination of the Term shall not
constitute consent to any holding over or agreement to any renewal or extension;
provided, however, that, at Sublessor’s option, any holding over by Sublessee
shall constitute Sublessee’s agreement to a tenancy from month to month, at one
hundred fifty percent (150%) of the Rent payable hereunder during the Term, and
otherwise on the terms of this Sublease. In no event and under no circumstances,
however, may any holding over continue, at any cost whatsoever, beyond the
expiration or termination of the term of the Prime Lease.

21.7.        Waivers; Consents.    No consent(s) to any proposed action of
Sublessee, and no waiver(s) of, or failure to assert, any right or remedy
hereunder, by Sublessor (and/or Prime Lessor) on any one or more occasions shall
constitute a course of dealing or a consent to such action or a waiver of such
right or remedy on any other occasion. No waiver shall be effective hereunder
unless set forth in a writing signed by Sublessor. In the event that Prime
Lessor’s consent or approval is required for an action that Sublessee wishes to
take that is permitted under the Prime Lease, Sublessor agrees to use
commercially reasonable efforts to cooperate with and assist in obtaining Prime
Lessor’s consent or approval, as applicable, in accordance with the terms and
provisions of the Prime Lease.

21.8.        Relationship of Parties.    Nothing contained herein is intended,
nor shall it be construed, to evidence, confirm or create any relationship of
principal and agent, partnership, joint venture, master and servant, or any
other relationship between the parties hereto other than the relationship of
sublessor and sublessee. The parties expressly disclaim the existence of any
relationship between them other than as sublessor and sublessee.

 

19



--------------------------------------------------------------------------------

21.9.        Recording.    Neither this Sublease, nor any memorandum or “short
form” hereof, nor any notice of Sublessee’s interest hereunder, shall be
recorded by Sublessee, and any such recording shall be deemed an Event of
Default entitling Sublessor to exercise all of its rights and remedies under
Section 12 hereof.

21.10.        Counterparts.    This Sublease may be executed in any number of
identical counterparts, any of which may contain he signatures of less than all
parties, but all of which together shall constitute a single instrument.

21.11.        Confidentiality.    Neither party shall issue or make any public
announcement, press release or other public disclosure regarding this Sublease
or its subject matter or the parties without the other party’s prior written
consent, except for any such disclosure that is, either required for a party to
comply with its rights and obligations under the Sublease, or which in the
opinion of the disclosing party’s counsel, required by law or the rules of a
stock exchange on which the securities of the disclosing party are listed. In
the event a party is, in the opinion of its counsel, required to make a public
disclosure by law or the rules of a stock exchange on which its securities are
listed, such party shall submit the proposed disclosure in writing to the other
party at least five (5) days prior to the date of disclosure for an opportunity
to comment thereon.

21.12.        Brokers.    Sublessor represents and warrants to Sublessee that
Sublessor has not dealt with any brokers, agents or similar representatives in
connection with this transaction other than Sublessor’s Broker Colliers
International, do Newmark Grubb Knight Frank, 27725 Stansbury Blvd, Suite 300,
Farmington Hills, MI, 48334. Sublessee represents and warrants to Sublessor that
Sublessee has not dealt with any brokers, agents or similar representatives in
connection with this transaction other than CBRE, 321 N. Clark Street, Suite
3400, Chicago, IL 60654 (“Sublessee’s Broker”). Sublessor shall pay a real
estate commission in the amount of $1,373,810.63 to CBRE within five
(5) business days after the latest to occur of the following: full execution of
this Sublease and Prime Lessor’s approval of this Sublease, and no commission
will be deemed earned until then (the “Commission Agreement”). Sublessor shall
have no liability or obligation of any kind with respect to any other broker for
any brokerage commissions or fees due in connection with the transaction
contemplated by this Sublease. Sublessor and Sublessee each hereby indemnifies
and agrees to hold harmless the other from and against any and all losses,
costs, damages and expenses (including reasonable attorneys’ fees) arising,
resulting, sustained or incurred by the other by reason of any claim by any
broker, agent, finder or other person or entity based upon any arrangement or
agreement made or alleged to have been made by the indemnifying party in
connection with the transaction contemplated under this Sublease. Within three
(3) business days after the full execution and delivery of this Sublease,
Sublessor shall deposit the commission amount (“Sublessee’s Broker’s
Commission”) owed to Sublessee’s Broker into a strict joint order escrow (the
“Escrow”) with First American Title Insurance Company. In the event that
Sublessee’s Broker’s Commission is not paid to Sublessee’s Broker upon Prime
Lessor’s consent to this Sublease, then such funds held in such Escrow shall
automatically be released to Sublessee’s Broker on Sublessee’s sole direction.

21.13.        Attorneys’ Fees.    If Sublessor or Sublessee shall commence an
action against the other arising out of or in connection with this Sublease, the
prevailing party shall be entitled to recover its costs of suit and reasonable
attorney’s fees.

21.14.        Consent by Lessor.    THIS SUBLEASE SHALL BE OF NO FORCE OR EFFECT
UNLESS CONSENTED TO IN ITS ENTIRETY BY PRIME LESSOR ON OR BEFORE THE SUBLEASE
COMMENCEMENT DATE. In the event that Prime Lessor’s consent is not obtained for
this Sublease within thirty (30) days after the time period required for such
consent by Prime Lessor pursuant to Section 13.2 of the Prime Lease (the
“Outside Consent Date”), either Sublessor or Sublessee

 

20



--------------------------------------------------------------------------------

shall have the right to terminate this Sublease by written notice to the other
party on or before the date that is ten (10) business days after the Outside
Consent Date.

21.15.        Time.    Time is of the essence under this Sublease.

21.16.        Waiver of Jury Trial.    SUBLESSOR AND SUBLESSEE, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BROUGHT BY ANY PARTY TO THIS SUBLEASE WITH RESPECT TO THIS SUBLEASE,
THE SUBLEASED PREMISES, OR ANY OTHER MATTER RELATED TO THIS SUBLEASE OR THE
SUBLEASED PREMISES.

21.17.        Electronic Signatures.    Delivery of executed counterpart
documents by facsimile transmission, Adobe Corporation’s Portable Document
Format, or other electronic transmission means shall be as effective as delivery
of a manually executed counterpart hereof.

22.        OPTION FOR ADDITIONAL STORAGE SPACE.    From and after the Sublease
Commencement Date, Sublessor hereby covenants and agrees that Sublessee shall
have the right to use the Storage Space, subject to the requirements of the
Prime Lease.

23.        USE OF FURNITURE.    From and after the Sublease Commencement Date,
Sublessor hereby covenants and agrees that Sublessee shall have the right to use
the furniture, equipment, workstations, telephone switch and handsets, chairs,
file cabinets and other equipment located in the Subleased Premises owned by
Sublessor (collectively, the “Furniture”), which Furniture is more particularly
identified on Schedule 1 attached hereto and made a part hereof. Sublessee shall
maintain such Furniture in its as is condition, subject to normal wear and tear
and shall have the right to modify and/or rearrange the Furniture during the
Term in accordance with the terms and provisions of the Prime Lease.

24.        SEPARATE MAILING ADDRESSES.    To the extent that Sublessee needs
additional mailing addresses assigned to the Subleased Premises by the United
States Postal Service for Sublessee’s business needs, to the extent that Prime
Lessor consents to such additional mailing addresses, Sublessor shall also
consent. In addition, Sublessor shall use commercially reasonable efforts to
obtain Prime Lessor’s consent to such additional mailing addresses.

25.        COMMERCIALLY RESPONSIBLE EFFORTS.    For purposes of clarity, at any
time Sublessor is required to use “commercially reasonable efforts” under this
Sublease, such efforts shall not include litigation or the threat of litigation
and Sublessor shall not be required to incur any material cost or expense,
provided however, in the event that Sublessee agrees to pay Sublessor’s out of
pocket costs related to Sublessor’s efforts to enforce Prime Lessor’s
obligations under the Prime Lease, then if requested by Sublessee, Sublessor
shall institute litigation or the threat of litigation or take such other
reasonable enforcement actions as reasonably requested by Sublessee.

[Signature Page to Follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be executed
on the year and day first written above.

 

SUBLESSOR:

 

SOLO CUP OPERATING CORPORATION, a Delaware corporation

By:

 

/s/ Francis X. Liesman

Name:

 

Francis X. Liesman

Its:

 

Vice President

 

SUBLESSEE:

 

HORIZON PHARMA USA, INC., a Delaware corporation

By:

 

/s/ Timothy P. Walbert

Name:

 

Timothy P. Walbert

Its:

 

Chairman, President and CEO

 

S-1



--------------------------------------------------------------------------------

Exhibit A

Base Rent

Base Rent for the Premises:

 

Cash Flows       Year    Annual Rent    Monthly Rent

2016*

   $1,865,052.00     $155,421.00 

2017

   $1,921,003.56     $160,083.63 

2018

   $1,978,633.68     $164,886.14 

2019

   $2,037,992.64     $169,832.72 

2020

   $2,099,132.40     $174,927.70 

2021

   $2,162,106.48     $180,175.54 

2022

   $2,226,969.60     $185,580.80 

2023

   $2,293,778.76     $191,148.23 

2024

   $2,362,592.04     $196,882.67 

* Note: Requirement to pay 2016 Base Rent shall commence on the Rent
Commencement Date.

Base Rent for the Storage Area:

 

Cash Flows       Year    Annual Rent    Monthly Rent

2016*

   $47,705.04     $3,975.42 

2017

   $49,136.16     $4,094.68 

2018

   $50,610.24     $4,217.52 

2019

   $52,128.60     $4,344.05 

2020

   $53,692.44     $4,474.37 

2021

   $55,303.20     $4,608.60 

2022

   $56,962.32     $4,746.86 

2023

   $58,671.12     $4,889.26 

2024

   $60,431.28     $5,035.94 

* Note: Requirement to pay 2016 Base Rent shall commence on the Rent
Commencement Date.

 

A-4



--------------------------------------------------------------------------------

Schedule 1

List of Furniture

 

 

Network Distribution
and Wifi Gear

 

  

 

Quantity  

 

  

 

Description

 

Firewall

Line Card

Line Card

Line Card

Line Card

Line Card

Line Card

Router

Router

Router

Router

Router

Router

Router

Router

Switch

Switch

Switch

Switch

Switch

Switch

Switch

Switch

Switch

Switch

Switch

Switch

Switch

Switch

Switch

Wireless AP

Wireless Controller

  

  2

  3

  2

24

  1

  1

  2

  1

  1

  3

  1

  1

  1

  1

  1

  I

  3

  1

  4

  1

  1

  1

  1

  2

  1

  1

  1

  6

  2

  1

28

  4

  

Cisco PIXFirewall 525

WS-SUP32P-10GE

WS-SUP720-3B

WS-X6148A-GE-45AF

WS-X6148A-GE-TX

WS-X6148-GE-TX

WS-X6724-SFP

Cisco 3845

Cisco Catalyst 3560-G24TS

Cisco 3725

Cisco Catalyst 3560-G48TS

Cisco WS-C6509-V-E

Cisco WS-C6509-V-E

Cisco ASA 5540

Cisco 7206 VXR

Cisco 3750 Catalyst

Cisco 6509 Catalyst

Cisco AIR-AP 1210/1230 series

Cisco 3560 Catalyst G24TS

Cisco WSC 6513

Cisco 37XX Catalyst

Cisco 37XX Catalyst

Catalyst Switch Module 3110X

Cisco Catalyst 3560-G48TS

Cisco Catalyst 295024T

Cisco Catalyst 295048T

Cisco Catalyst 295024G

Linksys 24 port POE Ethernet Switch

Cisco 2851

Cisco VG224

Cisco AIR-LAP1142N-A-K9

4402 Wireless Lan Controller

                 

 

Schedule 1-1



--------------------------------------------------------------------------------

 

Voice Equipment

 

  

Qty

 

  

Description

 

Executive Phones    100   

Cisco 7975 Phones

Cubicle Phones    100   

Cisco 7945 Phones

Wall Phones    10   

Cisco 7905 Phones

Speaker Phones    7   

Cisco 7935 Phones

Servers for Call Mgr/Unity, 911, Receptionist Console, ETC. software licensing
not included    10   

Cisco MCS Servers

PL380 software licensing not included

 

   1   

HP Proliant Server

                  Temperature Monitoring    Qty    Description Wireless
temperature monitoring device    6   

Temperature alert Wifi edition

    Computer Room Racks    Qty    Description Data Center    14   

4 post

Lab    5          Cellular Repeater    Qty    Description Internal cell phone
signal enhancing system    16          Video Monitoring System    Qty   
Description Security Camera    9   

Ipela SNC-DM110

    Access System hardware        

Access system Micro

 

   5   

Micro PXNplus

 

Schedule 2-1



--------------------------------------------------------------------------------

Schedule 2

Use and Occupancy of Server Room and Associated Facilities

1) Sublessor will provide Sublessee’s personnel non-exclusive access to the
second floor server room and basement network room at the Premises beginning on
November 15, 2015. At that time, Sublessee shall have the right to begin
installing technical infrastructure components (switches, routers, servers,
etc.) in the space. Sublessee will have physical access to cages, racks, power,
and existing infrastructure (patch panels for 3rd and 4th floor connectivity,
etc.) to begin Sublessee Improvements. Prior to this access being given, a
Sublessor I.T. network employee will thoroughly explain the workings of the
IDF’s and all incoming and outgoing wiring and connectivity to the appropriate
Sublessee personnel.

2) Sublessor shall have the right to use and occupy the Server Room and
Associated Facilities and the basement network room to maintain connectivity and
functionality. On or before November 15, 2015, Sublessor shall consolidate this
equipment to one rack or cabinet in the server room on the 2nd floor of the
Premises.

3) Sublessee agrees to not tamper with, “power-off”, modify, or otherwise
disturb any equipment operated by Sublessor. Sublessor agrees to not tamper
with, “power-off”, modify, or otherwise disturb any equipment operated by
Sublessee. Both parties agree to keep confidential any information obtained
about the other party or its business or operations as a result of this
arrangement.

4) In order to build-out the Sublessee’s infrastructure at the Premises,
Sublessee intends to engage with telecommunications partners (AT&T, XO, Comcast,
etc.) to deliver network and telephone services to the Premises. These partners
may need to access certain parts of the Building beginning in October to
provision these services. Sublessor agrees, subject to Sublessee’s and its
providers compliance with all requirements of the Prime Lease and upon
reasonable prior written notice to Sublessor, to allow these carriers to work in
the Building on behalf of Sublessee to facilitate this work. Prior to this
access being given, a Sublessor I.T. network employee will thoroughly explain
the workings of the MDF/DC and all incoming and outgoing wiring and connectivity
to the appropriate Sublessee personnel.

5) Sublessor and Sublessee each agree to log access to the server room on the
2nd floor and basement network room, and to provide these access logs to the
other party if requested.

6) Any technical configuration or physical infrastructure changes made by either
party to the technology in the basement network room or 2nd floor server room
shall be vetted and approved by representatives of Sublessor and Sublessee prior
to any such changes being made. This is intended not to create an obstacle in
service delivery or functionality, but to ensure that both parties are aware and
agree to changes that could potentially impact the other party.

7) Neither Sublessor nor Sublessee shall discontinue provider service without a
sync check with the other party to avoid accidental network connectivity
shutdowns.

 

Schedule 2-2



--------------------------------------------------------------------------------

SUBLEASE CONSENT AND RECOGNITION AGREEMENT

THIS SUBLEASE CONSENT AND RECOGNITION AGREEMENT (this “Agreement”) is
entered into as of October 2, 2015 (the “Effective Date”) by and among LAKE
FOREST LANDMARK II, LLC, an Illinois limited liability company (“Prime
Landlord”), SOLO CUP OPERATING CORPORATION, a Delaware corporation
(“Sublandlord”), and HORIZON PHARMA USA, INC., a Delaware corporation
(“Subtenant”).

RECITALS

A.      Pursuant to that certain Office Lease Agreement, dated as of August 26,
2008 (as amended by that certain First Amendment to Office Lease Agreement,
dated as of November 23, 2010, and that certain Second Amendment to Office Lease
Agreement, dated as of August 30, 2012, collectively, the “Prime Lease”),
between Opus North Corporation, the predecessor-in-interest to Prime Landlord,
and Sublandlord (a copy of which is attached to this Agreement as Exhibit A),
Prime Landlord is leasing to Sublandlord, and Sublandlord is leasing from Prime
Landlord, certain premises consisting of 133,218 rentable square feet and
commonly known as Suites 150, 200, 300 and 400 and approximately 6,815 rentable
square feet of storage space (collectively, the “Leased Premises”) in the
building known as Landmark of Lake Forest II and located at 150 South Saunders
Road, Lake Forest, Illinois (the “Building”). The Leased Premises are more
particularly described in the Prime Lease.

B.      Pursuant to that certain Sublease, dated August 26, 2015 (the
“Sublease”), between Sublandlord and Subtenant, a copy of which is attached to
this Agreement as Exhibit B, Sublandlord has agreed to sublease the entire
Leased Premises to Subtenant, as more particularly described in the Sublease.

C.      Sublandlord is required by the terms of the Prime Lease to obtain the
prior written consent of Prime Landlord to the Sublease, and Prime Landlord is
prepared to consent to the Sublease and to agree upon the terms on which the
Sublease may become a direct lease between Prime Landlord and Subtenant, all as
more particularly set forth in this Agreement.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Prime Landlord, Sublandlord and Subtenant agree as
follows:

1.      Defined Terms. Capitalized terms used and not otherwise defined in this
Agreement shall have the meanings ascribed to them in the Prime Lease.

2.      Consents.

(a) Prime Landlord hereby consents to the Sublease. Neither the Sublease nor
this Agreement shall be construed to relieve Sublandlord of any liabilities or
obligations whatsoever under the Prime Lease, and nothing in the Sublease shall
be deemed to modify or amend the Prime Lease in any way, except as expressly set
forth in this Agreement. Sublandlord shall continue to be liable to Prime
Landlord for the full performance of all obligations of the tenant under the
Prime Lease for the remainder of the Term. Sublandlord shall not dissolve or
otherwise change its legal or corporate existence until Sublandlord has
satisfied all such obligations and liabilities under the Prime Lease. Any
dissolution by Sublandlord prior to its satisfaction of all such obligations and
liabilities under the Prime Lease shall be deemed an immediate Event of Default
without any further notice or opportunity to cure.

 

- 1 -



--------------------------------------------------------------------------------

(b)      Prime Landlord further consents to the use by Subtenant of the portions
of the Building affected by the rights granted to Subtenant pursuant to
Section 11 of the Sublease pursuant to, and subject to all applicable
requirements and restrictions set forth in, the applicable sections of the Prime
Lease governing the corresponding rights of Sublandlord to use the same.

3.      Relationship of the Parties Prior to Recognition Event. The provisions
of this Section 3 shall be applicable at all times prior to a Recognition Event.

(a)      Prime Landlord shall not be deemed to have any obligation to Subtenant
under the Prime Lease, and Prime Landlord shall have no obligation to fulfill
any term of the Sublease or to provide any rights thereunder, in each case,
except to the extent expressly provided in this Agreement. Subtenant shall not
have the direct right to enforce the Prime Lease against Prime Landlord, and
Subtenant shall not have the right to proceed against Prime Landlord in
Sublandlord’s name with respect to any matter arising under the Prime Lease.

(b)      Whenever the Prime Lease gives Prime Landlord a right of involvement,
such as a right to approve, consent, cooperate or decide a certain matter, Prime
Landlord shall have such right with respect to both Sublandlord and Subtenant.
If Prime Landlord and Sublandlord disagree over any decision requiring both of
their consents or approvals, Prime Landlord’s decision shall govern and control.

(c)      Prime Landlord shall be named as an additional insured on any insurance
maintained by Subtenant under the Sublease.

(d)      If any Event of Default occurs, Prime Landlord may so notify Subtenant,
and Subtenant shall thereafter pay all sums due under the Sublease directly to
Prime Landlord on behalf, and for the account, of Sublandlord and such payment
by Subtenant shall be deemed as if Subtenant had made such payment directly to
Sublandlord, as between Sublandlord and Subtenant. Subtenant shall have the
right to accept such notice from Prime Landlord and shall have no duty to
inquire as to the correctness of such notice, and Prime Landlord shall not have
any liability to Sublandlord in connection with the giving of such a notice,
except to the extent that such notice were given in bad faith and without any
reasonable cause. Sublandlord agrees that no acceptance of such rents from
Subtenant shall be deemed a waiver by Prime Landlord of any failure of
performance by Sublandlord under the Prime Lease nor a waiver of any right or
remedy of Prime Landlord in connection with such failure of performance,
although Prime Landlord shall credit any sums so received against the
obligations of Sublandlord under the Prime Lease, applying such sums to the
obligations most recently becoming due.

(e)      The initial improvements and alterations that are contemplated to be
made to the Leased Premises (the “Initial Improvements”) shall constitute
Consent Alterations, and shall therefore be subject to all requirements and
restrictions set forth in Article 8 and any other applicable provisions of the
Prime Lease (but, for the avoidance of doubt, the provisions of Article 17 shall
be inapplicable thereto), including, without limitation, the requirement that
Prime Landlord shall have approved the plans and specifications for the Initial
Improvements.

4.      Recognition of Sublease Upon Recognition Event.

(a)      The Sublease and all of Subtenant’s rights thereunder shall be subject
and subordinate in all respects to the Prime Lease. Notwithstanding the
foregoing, in the event of the termination of the Prime Lease for any reason
other than expiration of the Term or as a result of a condemnation or a fire or
other casualty in accordance with the terms of the Prime Lease (any

 

- 2 -



--------------------------------------------------------------------------------

such other termination, a “Recognition Event”), (i) Subtenant shall attorn to
Prime Landlord and perform all of Subtenant’s obligations under the Sublease
directly to Prime Landlord, as if Prime Landlord were the sublandlord under the
Sublease, and (ii) provided that, at the time of termination of the Prime Lease,
Subtenant is not in default under the terms of the Sublease beyond any
applicable cure period, Prime Landlord shall continue to recognize the estate of
Subtenant created under the Sublease and the Sublease shall continue with the
same force and effect as if Prime Landlord and Subtenant had entered into a
lease as of the Recognition Event on the same provisions as those contained in
the Sublease (including all applicable provisions of the Prime Lease
incorporated therein by reference), other than as set forth in the remainder of
this Section 4. Both Prime Landlord and Subtenant shall execute and deliver, at
the other’s request, an instrument confirming Subtenant’s attornment and other
obligations pursuant to this Agreement and Prime Landlord’s agreement to be
bound by the terms of the Sublease as modified pursuant to this Agreement (or,
at Prime Landlord’s option, enter into a new lease containing all of the terms
and provisions of the Sublease as modified by this Agreement); provided,
however, that no failure of either of them to do so shall affect the provisions
or effect of this Agreement.

(b) From and after the date of a Recognition Event, but subject to the remainder
of this Section 4, Prime Landlord shall have the same rights as against
Subtenant as Sublandlord had under the Sublease, and Subtenant shall have the
same rights as against Prime Landlord as it had as against Sublandlord under the
Sublease. The foregoing and the other provisions of this Agreement
notwithstanding, Prime Landlord shall not (i) be liable for, or required to
cure, any event, occurrence or condition that preceded the Recognition Event or
any act or omission of Sublandlord and/or its agents or contractors, provided,
however, that nothing herein shall diminish Prime Landlord’s obligation to
perform continuing obligations of Sublandlord under the Sublease from and after
the date that Prime Landlord succeeds to the interest of Sublandlord under the
Sublease, (ii) be subject to any offsets or defenses that Subtenant then has
against Sublandlord, (iii) be bound by any prepaid rent, security deposit, or
other prepaid sum that Subtenant has then previously paid in advance to
Sublandlord, except to the extent the same was or is actually delivered to Prime
Landlord, (iv) subject to Prime Landlord’s repair, maintenance and other
obligations under the Prime Lease, have any obligation to Subtenant with respect
to the condition of the Leased Premises as of the date of the Recognition Event,
it being agreed that Subtenant shall be conclusively deemed to have accepted the
condition of the Leased Premises as of the date of the Recognition Event
irrespective of any then-existing breach by the Sublandlord of its obligations
under the Sublease (all such breaches being hereby waived by Subtenant as
against Prime Landlord, but not as against Sublandlord), (v) be bound by any
restrictive covenant, restriction or other restriction on competition set forth
in the Sublease, (vi) be obligated to perform any construction that is the
obligation of the Sublandlord under the Sublease, (vii) be obligated to provide,
pay for, or give Subtenant credit for any work or construction to be performed
by Subtenant, however characterized under the Sublease, (viii) be bound by any
amendment to the Sublease not expressly consented to by Prime Landlord in
writing, and/or (ix) be bound by any obligation of Sublandlord to indemnify or
defend Subtenant. In addition, other than as expressly provided in this
Agreement, Subtenant shall not have any remedy against Prime Landlord which is
excess of the remedies available to the Sublandlord against Prime Landlord for
any breach by Prime Landlord of the Prime Lease or for any negligence or other
wrongful act on the part of Prime Landlord, and all remedies of Sublandlord
shall be limited in the same manner as the remedies of Sublandlord under the
Prime Lease (including limitations on the types of assets of Prime Landlord out
of which any claim against Prime Landlord may be satisfied and the parties
against whom a claim could be made or liability imposed such that,
notwithstanding Section 3.1.1 of the Sublease, the first sentence of
Section 18.8 of the Prime Lease shall be applicable as between Prime Landlord
and Subtenant following a Recognition Event).

 

- 3 -



--------------------------------------------------------------------------------

(c)      Upon a Recognition Event, the Sublease shall be deemed modified such
that all references to “Sublessor” shall be deemed to refer to Prime Landlord,
provided that, notwithstanding anything to the contrary in the Sublease and
without limitation to the foregoing provisions of this Section 4, (i) Subtenant
shall pay to Prime Landlord the Basic Rent payable by Sublandlord pursuant to
the Prime Lease in lieu of the Base Rent (as defined in the Sublease),
(ii) Subtenant shall pay the Rent and any other amount due to Sublandlord under
the Sublease directly to Prime Landlord at its address set forth in Section 11
below and (iii) the following provisions of the Sublease shall be inapplicable
and the subject matter thereof shall be governed solely by the applicable
provisions of the Prime Lease: (A) all of Section 1, other than the first
sentence of the initial paragraph thereof and the first sentence of Section 1.1,
(B) Section 2, (C) all of Section 3.1, other than the first sentence of
Section 3.1.1 (except that the reference to the first sentence of Section 18.8
of the Prime Lease shall be deemed to be deleted therefrom), (D) all of
Section 3.4, other than the first sentence thereof, and (E) Sections 4 through
25.

(d)      It is the intention of Subtenant and Prime Landlord that, although the
Prime Lease terminates upon a Recognition Event, all references to the Prime
Lease within the Sublease shall survive and be binding upon Prime Landlord and
Subtenant and the obligations of Subtenant and Prime Landlord under the Sublease
shall be interpreted as though the Prime Lease were still in effect. To the
extent that, due to any provision of the Prime Lease, (i) the rights or
obligations of Sublandlord, as tenant under the Prime Lease, would have been
less or greater than those of Subtenant under the Sublease prior to the
Recognition Event or (ii) the rights or obligations of Prime Landlord under the
Prime Lease would have been less or greater than those of Sublandlord, as
sublandlord under the Sublease, prior to the Recognition Event, such provision
of the Prime Lease shall continue to be effective after the Recognition Event,
such that the applicable rights and obligations of Subtenant and Prime Landlord
under the Sublease are equivalent to the corresponding rights and obligations
that Sublandlord and Prime Landlord, respectively, would have had had the Prime
Lease continued in effect as a direct lease between Prime Landlord and
Subtenant.

(e)      Within ten (10) Business Days following a Recognition Event, Subtenant
shall obtain all policies of insurance which were to have been obtained by
Sublandlord under the Prime Lease with respect to the Leased Premises and the
Building and shall deliver to Prime Landlord such evidence of such policies as
would have been required of Sublandlord under the Prime Lease. Subtenant and its
insurance carriers shall be bound by the covenants pertaining to waivers of
subrogation contained in the Prime Lease with respect to all policies of
property insurance maintained by Subtenant.

5.      Termination of Sublease.    Subtenant agrees that, if the Prime Lease is
terminated and the same does not constitute a Recognition Event, then the
Sublease shall be deemed to have been automatically terminated concurrently with
the termination of the Prime Lease.

6.      Modification of Prime Lease.    Nothing in this Agreement shall be
deemed to amend or otherwise modify the Prime Lease, except that Prime Landlord
and Sublandlord hereby agree as follows:

(a)      The Prime Lease is amended by deleting therefrom Section 1.2.5 and all
text related to the subject matter thereof, including, without limitation,
references in the Prime Lease to any extension of the Term or the Term, as
extended.

(b)       The Prime Lease is amended by deleting Section 1.5 therefrom.

 

- 4 -



--------------------------------------------------------------------------------

7.      Direct Obligations of Subtenant.    Each of Article 15 and Section 18.19
of the Prime Lease shall be deemed to be applicable to the Sublease and the
rights of Subtenant thereunder, and Subtenant agrees to comply with the terms of
said Article 15 and Section 18.19 as if it were Sublandlord for purposes
thereof, including, providing directly to Prime Landlord such documentation as
is required to be provided by Sublandlord thereunder as and when the same is
required to be delivered pursuant thereto.

8.       Representations and Warranties.

(a)      Prime Landlord hereby represents and warrants to each of Sublandlord
and Subtenant, as of the Effective Date, that (i) it is a limited liability
company, duly formed and validly existing under the laws of the State of
Illinois, (ii) it has and is duly qualified to do business in the State of
Illinois, (iii) it has full limited liability company power and authority to
enter into this Agreement and to perform all of its obligations hereunder,
(iv) the person executing this Agreement on its behalf is duly and validly
authorized to do so, (v) the Prime Lease constitutes the entire agreement
between Prime Landlord and Sublandlord with respect to the Leased Premises and
the copy of the Prime Lease attached hereto as Exhibit A is true, correct and
complete, (vi) the Prime Lease is in full force and effect, (vii) no default
exists on its part under the Prime Lease and, to its knowledge, there exists no
circumstance that, but for the giving of notice or the passage of time, or both,
would constitute a default on its part under the Prime Lease, and (viii) to its
knowledge, no Event of Default or circumstance that, but for the giving of
notice or the passage of time, or both, would constitute an Event of Default
exists.

(b)      Sublandlord hereby represents and warrants to each of Prime Landlord
and Subtenant, as of the Effective Date, that (i) it is a corporation, duly
formed and validly existing under the laws of the State of Delaware, (ii) it has
and is duly qualified to do business in the State of Illinois, (iii) it has full
corporate power and authority to enter into this Agreement and to perform all of
its obligations hereunder, (iv) the person executing this Agreement on its
behalf is duly and validly authorized to do so, (v) the Prime Lease constitutes
the entire agreement between Prime Landlord and Sublandlord with respect to the
Leased Premises and the copy of the Prime Lease attached hereto as Exhibit A is
true, correct and complete, (vi) the Sublease constitutes the entire agreement
between Sublandlord and Subtenant with respect to the Leased Premises and the
copy of the Sublease attached hereto as Exhibit B is true, correct and complete,
(vii) each of the Prime Lease and the Sublease is in full force and effect,
(viii) no Event of Default exists under the Prime Lease and, to its knowledge,
there exists no circumstance that, but for the giving of notice or the passage
of time, or both, would constitute an Event of Default, (ix) to its knowledge,
no default exists on the part of Prime Landlord under the Prime Lease and, to
its knowledge, there exists no circumstance that, but for the giving of notice
or the passage of time, or both, would constitute a default on the part of Prime
Landlord under the Prime Lease, (x) no default exists on its part under the
Sublease and, to its knowledge, there exists no circumstance that, but for the
giving of notice or the passage of time, or both, would constitute a default on
its part under the Sublease, and (xi) to its knowledge, no default exists on the
part of Subtenant under the Sublease and, to its knowledge, there exists no
circumstance that, but for the giving of notice or the passage of time, or both,
would constitute a default on the part of Subtenant under the Sublease.

(c)      Subtenant hereby represents and warrants to each of Prime Landlord and
Sublandlord, as of the Effective Date, that (i) it is a corporation, duly formed
and validly existing under the laws of the State of Delaware, (ii) it has and is
duly qualified to do business in the State of Illinois, (iii) it has full
corporate power and authority to enter into this Agreement and to perform all of
its obligations hereunder, (iv) the person executing this Agreement on its
behalf is duly and validly authorized to do so, (v) the Sublease constitutes the
entire agreement between Sublandlord and Subtenant with respect to the Leased
Premises and the copy of the Sublease

 

- 5 -



--------------------------------------------------------------------------------

attached hereto as Exhibit B is true, correct and complete, (vi) the Sublease is
in full force and effect, (vii) no default exists on its part under the Sublease
and, to its knowledge, there exists no circumstance that, but for the giving of
notice or the passage of time, or both, would constitute a default on its part
under the Sublease, and (viii) to its knowledge, no default exists on the part
of Sublandlord under the Sublease and, to its knowledge, there exists no
circumstance that, but for the giving of notice or the passage of time, or both,
would constitute a default on the part of Sublandlord under the Sublease.

9.      Effect of Agreement.    This Agreement shall not relieve Sublandlord of
its obligation to obtain Prime Landlord’s consent to any assignment of the Prime
Lease or any further sublease of all or part of the Leased Premises as and to
the extent required by the Prime Lease. Prime Landlord and Subtenant agree that,
notwithstanding anything to the contrary in the Prime Lease, the Sublease or
this Agreement, the provisions of Article 13 of the Prime Lease shall be
applicable to Subtenant and all references therein to “Tenant” shall be deemed
to be references to Subtenant for purposes of evaluating any proposed Transfer
(including a determination of whether the same is a Permitted Transfer) and any
conditions thereto. By its execution of this Agreement, Sublandlord waives any
right, claim or demand which Sublandlord may have against Subtenant by reason of
Subtenant’s compliance with its obligations hereunder, including, without
limitation, Subtenant’s complying with Prime Landlord’s direction to pay sums
due to Sublandlord under the Sublease directly to Prime Landlord in accordance
with Section 3(d) above.

10.      Brokerage Commissions.    Each of Sublandlord and Subtenant hereby
agrees to indemnify, defend and hold Prime Landlord harmless from claims for any
commission or finder’s fee charges by any real estate broker or other person or
entity arising from an agreement, whether express or implied, between
Sublandlord or Subtenant and such broker or other person or entity in connection
with the execution of the Sublease, the making of this Agreement and/or any
matter described in this Agreement (including, without limitation, the creation
of a direct lease between Prime Landlord and Subtenant upon the occurrence of a
Recognition Event).

11.      Notices.    All notices, demands and communications permitted or
required to be given hereunder shall be in writing, and shall be delivered
(a) personally, (b) by United States registered or certified mail, postage
prepaid, (c) by Federal Express or other reputable courier service regularly
providing evidence of delivery (with charges paid by the party sending the
notice) or (d) by email. Any such notice to a party shall be addressed at the
address set forth below (subject to the right of a party to designate a
different address for itself by notice similarly given):

 

Prime Landlord:

  

Lake Forest Landmark II, LLC

c/o Newsweb Corporation

2401 N. Halsted Street, Suite 200

Chicago, Illinois 60614

Attention: Charley Gross

Email: cgross@newsweb.com

With a copy to:

  

Perkins Coie LLP

131 South Dearborn Street, Suite 1700

Chicago, Illinois 60603

Attention: Matthew A. Shebuski, Esq.

Email: mshebuski@perkinscoie.com

 

- 6 -



--------------------------------------------------------------------------------

Sublandlord:

  

Solo Cup Operating Corporation

3120 Sovereign Drive, Suite 4B

Lansing, Michigan 48911

Attention: Steve Mills

Email: steve.mills@dart.biz

With a copy to:

  

Solo Cup Operating Corporation

500 Hogsback Road

Mason, Michigan 48854

Attention: Jeffrey C. Hicks, Legal

Email: jeff.hicks@dart.biz

Subtenant:

  

Horizon Pharma USA, Inc.

520 Lake Cook Road, Suite 520

Deerfield, Illinois 60015

Attention: Senior Vice President, Global

    Operations and Government Affairs

Email: rmetz@horizonpharma.com

With a copy to:

  

Horizon Pharma USA, Inc.

520 Lake Cook Road, Suite 520

Deerfield, Illinois 60015

Attention: Executive Vice President, General

    Counsel

Email: bbeeler@horizonpharma.com

Service of any such notice or other communications so made shall be deemed
effective on the day of actual delivery (whether accepted or refused), as shown
by the addressee’s return receipt, and if by certified mail, as confirmed by the
courier service if by courier. Notices given by email transmission shall be
deemed given on the date of receipt (if a Business Day), otherwise the first
Business Day following receipt; provided, however, that a notice delivered by
email transmission shall only be effective if such notice is also delivered by
hand, deposited in the United States mail, postage prepaid, registered or
certified mail, or given by nationally recognized private courier on or before
two (2) Business Days after its delivery by email transmission unless waived by
the recipient.

12.      Miscellaneous Provisions.

(a)      Waiver of Covenants, Conditions, or Remedies. The waiver by one party
of the performance of any covenant, condition, or promise under this Agreement
shall not invalidate this Agreement, nor shall it be considered a waiver by it
of any other covenant, condition, or promise under this Agreement. The waiver by
any party or parties of the time for performing any act under this Agreement
shall not constitute a waiver of the time for performing any other act or an
identical act required to be performed at a later time. The exercise of any
remedy provided in this Agreement shall not be a waiver of any consistent remedy
provided by law, and the provision in this Agreement for any remedy shall not
exclude other consistent remedies unless they are expressly excluded.

(b)      Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Illinois.

(c)      Further Assurances. In addition to the documents and instruments to be
delivered as herein provided, each of the parties hereto shall, from time to
time at the request of any other

 

- 7 -



--------------------------------------------------------------------------------

party, execute and deliver to such other party such other documents and shall
take such other action as may be reasonably required to more effectively carry
out the terms of this Agreement. The provisions of this Section 12(c) shall not
be construed to require any party to take any action or execute any document
which would be contradictory to, or inconsistent with, the terms of this
Agreement.

(d)      Relationship.    Nothing contained in this Agreement shall be deemed or
construed by the parties or by any third person to create a relationship of
principal and agent or a partnership or a joint venture among Sublandlord,
Subtenant and Prime Landlord or between any two of them or between any one or
more of them and any third party.

(e)      Successors and Assigns.    The terms, covenants and conditions of this
Agreement shall apply to and bind the permitted successors and assigns of all
the parties hereto.

(f)      Interpretation.    The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall be employed in the interpretation of this Agreement or any
amendments or exhibits to it or any document executed and delivered by either
party in connection with this Agreement.

(g)      Severability.    If any provision of this Agreement is determined to be
illegal or unenforceable, such determination shall not affect any other
provisions of this Agreement and all such other provisions shall remain in full
force and effect.

(h)      Final Agreement.    This Agreement, together with the provisions of the
Sublease and the Prime Lease, contains the entire agreement among the parties
hereto regarding the matters which are the subject of this Agreement, and all
prior agreements, understandings or representations with respect to the subject
matter of this Agreement are hereby superseded, terminated and cancelled in
their entirety and are of no further force or effect. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Prime Lease or the Sublease, the provisions of this Agreement shall prevail.

(i)      Amendments.    This Agreement may not be amended or otherwise modified
except by a writing executed by each of Prime Landlord, Sublandlord and
Subtenant.

(j)      Attorneys’ Fees.    If any dispute arises between the parties hereto
concerning the meaning or interpretation of any provision of this Agreement,
then the defaulting party or the party not prevailing in such dispute, as the
case may be, shall pay any and all costs and expenses incurred by the other
party on account of such default and/or in enforcing or establishing its rights
hereunder, including, without limitation, court costs and reasonable attorneys’
fees and disbursements. Any such attorneys’ fees and other expenses incurred by
any party in enforcing a judgment in its favor under this Agreement shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligation is intended to be severable from
the other provisions of this Agreement and to survive and not be merged into any
such judgment.

(k)      Time of the Essence.    Time is of the essence of this Agreement and of
each provision hereof.

(l)      Counterparts; PDF.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and when taken together
they shall constitute one and the same Agreement. The delivery of an executed
counterpart of this Agreement by facsimile or as a

 

- 8 -



--------------------------------------------------------------------------------

PDF or similar attachment to an e-mail shall constitute effective delivery of
such counterpart for all purposes with the same force and effect as the delivery
of an original, executed counterpart.

(m)      Incorporation of Exhibits.    All exhibit references herein and
attached to this Agreement are hereby incorporated in this Agreement by
reference.

(n)      Prime Landlord’s Costs.    Within five (5) days of receiving an invoice
therefor, Sublandlord shall reimburse Landlord for all of its reasonable,
out-of-pocket costs and expenses incurred in reviewing the Sublease and in
preparing this Agreement, including Landlord’s reasonable attorney’s fees,
provided that such costs, expenses and fees shall not exceed $7,500 in the
aggregate. For the avoidance of doubt, the covenant contained in this subsection
shall not be subject to the limitations set forth in Section 13.7 of the Prime
Lease.

[Remainder of page intentionally left blank]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

PRIME LANDLORD: LAKE FOREST LANDMARK II, LLC, an Illinois limited liability
company By:   NWB Real Estate Company, an Illinois corporation, its Managing
Member   By:  

/s/ Charles F. Gross

  Name:   Charles F. Gross   Title:   President

 

SUBLANDLORD: SOLO CUP OPERATING CORPORATION, a Delaware corporation By:  

/s/ Kevin M. Fox

Name:   Kevin M. Fox Title:   Treasurer

 

SUBTENANT: HORIZON PHARMA USA, INC., a Delaware corporation By:  

/s/ Timothy P. Walbert

Name:   Timothy P. Walbert Title:   Chairman, President and CEO



--------------------------------------------------------------------------------

EXHIBIT A

Prime Lease

[See Following Pages]



--------------------------------------------------------------------------------

Office Lease Agreement

Opus North Corporation, an Illinois corporation — Landlord

and

Solo Cup Operating Corporation, a Delaware corporation — Tenant

Opus Landmark of Lake Forest II — Lake Forest, Illinois

Dated as of August 26, 2008 (with Effective Date as provided in Lease)



--------------------------------------------------------------------------------

Table of Contents

 

Article 1 Lease of Premises and Lease Term

     4   

Section 1.1 Premises

     4   

Section 1.2 Term; Delivery and Commencement

     4   

Section 1.2.1 Commencement and Expiration of Term

     4   

Section 1.2.2 Tender of Possession; Delay in Tender of Possession

     4   

Section 1.2.2.1 Tender of Possession

     4   

Section 1.2.2.2 Delay in Tender of Possession

     4   

Section 1.2.3 Commencement Date Memorandum

     5   

Section 1.2.4 Limitation on Occupancy

     5   

Section 1.2.5 Extension Options

     5   

Section 1.2.5.1 Extension of Term

     5   

Section 1.2.5.2 Basic Rent Appraisal

     5   

Section 1.3 Parking

     6   

Section 1.3.1 Underground Parking

     6   

Section 1.3.2 General Parking

     6   

Section 1.3.3 Parking Rights Generally

     6   

Section 1.4 Storage

     7   

Section 1.5 Right of First Offer

     7   

Article 2 Rental and Other Payments

     8   

Section 2.1 Basic Rent

     8   

Section 2.2 Additional Rent

  

Section 2.3 Delinquent Rental Payments

     8   

Section 2.4 Independent Obligations

     8   

Section 2.5 Rent Tax

     8   

Article 3 Property Taxes and Operating Expenses

     9   

Section 3.1 Payment of Property Taxes and Operating Expenses

     9   

Section 3.2 Estimation of Tenant’s Share of Expenses

     9   

Section 3.3 Payment of Estimated Tenant’s Share of Expenses

     9   

Section 3.4 Re-Estimation of Expenses

     9   

Section 3.5 Confirmation of Tenant’s Share of Expenses

     9   

Section 3.5.1 Landlord’s Statement

     9   

Section 3.5.2 Audit Rights

     10   

Section 3.6 Personal Property Taxes

     10   

Section 3.7 Landlord’s Right to Contest Property Taxes

     10   

Section 3.8 Adjustment for Variable Operating Expenses

     11   

Article 4 Use

     11   

Section 4.1 Permitted Use

     11   

Section 4.2 Acceptance of Premises

     12   

Section 4.3 Increased Insurance

     12   

Section 4.4 Laws/Building Rules

     12   

Section 4.5 Common Area

     12   

Section 4.6 Signs

     12   

Section 4.6.1 Building Signage

     12   

Section 4.6.2 Interior Identification Signage

     13   

Section 4.6.3 Tenant Reception Desk

     13   

Section 4.7 Tenant’s Rooftop Rights

     14   

Section 4.8 Tenant’s Generators

     14   

Section 4.9 Telecommunications

     14   



--------------------------------------------------------------------------------

Section 4.10 Riser Space

     14   

Article 5 Hazardous Materials

     15   

Section 5.1 Compliance with Hazardous Materials

     15   

Section 5.2 Notice of Actions

     15   

Section 5.3 Tenant’s Hazardous Materials Indemnification

     15   

Section 5.4 Landlord’s Hazardous Materials Representations

     16   

Section 5.5 Landlord’s Hazardous Materials Indemnification

     16   

Section 5.6 Remediation if Neither Party Obligated

     16   

Article 6 Services

     16   

Section 6.1 Landlord’s Obligations

     16   

Section 6.1.1 Janitorial Service

     16   

Section 6.1.2 Electrical Energy

     17   

Section 6.1.3 Heating, Ventilation and Air Conditioning

     17   

Section 6.1.4 Water

     17   

Section 6.1.5 Elevator Service

     17   

Section 6.1.6 Security

     17   

Section 6.1.7 Loading Dock

     18   

Section 6.1.8 Bicycle Parking

     18   

Section 6.1.8 General Access

     18   

Section 6.2 Tenant’s Obligations

     18   

Section 6.3 Other Provisions Relating to Services

     18   

Section 6.3.1 Standards; Untenantability

     18   

Section 6.3.2 Other Provisions

     19   

Section 6.4 Tenant Devices

     19   

Article 7 Maintenance and Repair

     19   

Section 7.1 Landlord’s Obligations

     19   

Section 7.2 Tenant’s Obligations

     20   

Section 7.2.1 Maintenance of Premises

     20   

Section 7.2.2.1 Alterations Required by Laws

     20   

Section 7.2.2.2 Certain Capital Costs Relating to Cafeteria

     20   

Article 8 Changes and Alterations

     21   

Section 8.1 Landlord Approval

     21   

Section 8.2 Tenant’s Responsibility for Cost and Insurance

     22   

Section 8.3 Construction Obligations and Ownership

     22   

Section 8.4 Liens

     22   

Section 8.5 Application

     23   

Article 9 Rights Reserved by Landlord

     23   

Section 9.1 Landlord’s Entry

     23   

Section 9.2 Control of Property

     23   

Section 9.3 Lock Box Agent/Rent Collection Agent

     24   

Article 10 Insurance and Certain Waivers and Indemnifications

     24   

Section 10.1 Tenant’s Insurance Obligations

     24   

Section 10.1.1 Liability Insurance

     24   

Section 10.1.2 Property Insurance

     25   

Section 10.1.3 Other Tenant’s Insurance

     25   

Section 10.1.4 Miscellaneous Tenant’s Insurance Provisions

     25   

 

ii



--------------------------------------------------------------------------------

Section 10.1.5 Tenant’s Failure to Insure

     25   

Section 10.1.6 No Limitation

     25   

Section 10.2 Landlord’s Insurance Obligations

     25   

Section 10.2.1 Property Insurance

     25   

Section 10.2.2 Liability Insurance

     25   

Section 10.2.3 Miscellaneous Landlord’s Insurance Provisions

     26   

Section 10.3 Waivers and Releases of Claims and Subrogation

     26   

Section 10.3.1 By Tenant

     26   

Section 10.3.2 By Landlord

     26   

Section 10.3.3 Limitation on Waiver

     26   

Section 10.4 Tenant’s Indemnification of Land1ord

     26   

Section 10.5 Landlord’s Indemnification of Tenant

     26   

Article 11 Damage or Destruction

     27   

Section 11.1 Tenantable Within 180 Days

     27   

Section 11.2 Not Tenantable Within 180 Days

     27   

Section 11.3 Pre-Commencement Date Casualty

     27   

Section 11.4 Insufficient Proceeds

     28   

Section 11.5 Landlord’s Repair Obligations

     28   

Section 11.6 Rent Apportionment Upon Termination

     29   

Section 11.7 Exclusive Casualty Remedy

     29   

Article 12 Eminent Domain

     29   

Section 12.1 Termination of Lease

     29   

Section 12.2 Landlord’s Repair Obligations

     29   

Section 12.3 Tenant’s Participation

     30   

Section 12.4 Exclusive Taking Remedy

     30   

Article 13 Transfers

     30   

Section 13.1 Restrictions on Transfers

     30   

Section 13.2 Consent of Landlord

     30   

Section 13.3 No Release

     30   

Section 13.4 Profits

     30   

Section 13.5 Default

     31   

Section 13.6 Tenant Security Interests

     31   

Section 13.7 Costs

     31   

Section 13.8 Landlord’s Consent Standards

     31   

Section 13.9 Lease Recognition Agreement

     31   

Section 13.10 Collateral Access Agreements

     31   

Article 14 Defaults, Remedies

     32   

Section 14.1 Events of Default

     32   

Section 14.1.1 Failure to Pay Rent

     32   

Section 14.1.2 Failure to Perform

     32   

Section 14.1.3 Intentionally0mitted

     32   

Section 14.1.4 Other Defaults

     32   

Section 14.2 Remedies

     33   

Section 14.2.1 Termination of Tenant’s Possession; Re-Entry and Reletting Right

     33   

Section 14.2.2 Termination of Lease

     33   

Section 14.2.3 Self Help

     33   

Section 14.2.4 Other Remedies

     34   

Section 14.3 Costs

     34   

Section 14.4 Waiver and Release by Tenant

     34   

Section 14.5 Landlord’s Default

     34   

 

iii



--------------------------------------------------------------------------------

Section 14.6 No Waiver

     34   

Section 14.7 Waiver of Landlord’s Lien

     34   

Article 15 Creditors; Estoppel Certificates

     35   

Section 15.1 Subordination

     35   

Section 15.2 Attornment

     35   

Section 15.3 Mortgagee Protection Clause

     35   

Section 15.4 Estoppel Certificates

     35   

Section 15.4.1 Contents of Tenant Estoppel Certificates

     35   

Section 15.4.2 Failure to Deliver

     36   

Article 16 Termination of Lease

     36   

Section 16.1 Surrender of Premises

     36   

Section 16.2 Holding Over

     36   

Article 17 Construction of Tenant’s Improvements

     37   

Section 17.1 Landlord’s Improvements

     37   

Section 17.2 Tenant’s Obligations Regarding Construction of Tenant’s
Improvements

     37   

Section 17.3 Space Plan and Construction Drawings and Specifications

     37   

Section 17.3.1 Space Plan

     37   

Section 17.3.2 Construction Drawings and Specifications

     38   

Section 17.3.3 Changes to Construction Drawings and Specifications

     38   

Section 17.3.4 Building Standard

     38   

Section 17.3.5 Landlord’s Approval Rights

     38   

Section 17.4 Costs of Tenant’s Improvements

     39   

Section 17.4.1 Improvement Allowance

     39   

Section 17.4.2 Total Costs

     39   

Section 17.4.3 Cost Quotation

     39   

Section 17.4.4 Payment of Improvement Allowance

     39   

Section 17.4.5 Failure to Pay Improvement Allowance

     40   

Section 17.5 Construction of Tenant’s Improvements and Tenant Work

     40   

Section 17.5.1 Construction of Tenant’s Improvements

     40   

Section 17.5.2 Tenant’s General Obligations

     41   

Section 17.5.3 Liens and Claims

     41   

Section 17.5.4 Other Tenant Work

     41   

Section 17.5.5 Conformance with Laws

     41   

Section 17.5.6 Landlord’s Inspections

     41   

Section 17.5.7 Responsibility for Function and Operation

     42   

Section 17.5.8 Construction Warranty

     42   

Section 17.5.9 Fees

     42   

Section 17.6 Construction Representatives

     42   

Section 17.6.1 Tenant’s Representative

     42   

Section 17.6.2 Landlord’s Representative

     42   

Section 17.7 Miscellaneous

     42   

Section 17.7.1 Applicability

     42   

Section 17.7.2 Risk of Loss

     43   

Section 17.7.3 Space Plan Allowance

     43   

Section 17.7.4 Ownership

     43   

Article 18 Miscellaneous Provisions

     43   

Section 18.1 Notices

     43   

Section 18.2 Transfers of Landlord’s Interest

     43   

Section 18.3 Successors

     43   

Section 18.4 Captions and Interpretation

     44   

 

iv



--------------------------------------------------------------------------------

Section 18.5 Relationship of Parties

     44   

Section 18.6 Entire Agreement; Amendment

     44   

Section 18.7 Severability

     44   

Section 18.8 Landlord’s Limited Liability

     44   

Section 18.9 Survival

     44   

Section 18.10 Attorneys’ Fees

     44   

Section 18.11 Brokers

     44   

Section 18.12 Governing Law

     45   

Section 18.13 Time is of the Essence

     45   

Section 18.14 Joint and Several Liability

     45   

Section 18.15 Intentionally0mitted

     45   

Section 18.16 Authority

     45   

Section 18.17 Force Majeure

     45   

Section 18.18 Management

     45   

Section 18.19 Financial Statements; Confidentiality

     45   

Section 18.19.1 Financial Statements

     45   

Section 18.19.2 Confidentiality

     46   

Section 18.20 Quiet Enjoyment

     46   

Section 18.21 Recording

     46   

Section 18.22 Press Release

     46   

Section 18.23 Construction of Lease and Terms

     46   

Section 18.24 Certain Interpretational Rules

     47   

Section 18.25 Waiver of Trial by Jury

     47   

Section 18.26 Landlord’s Representations and Warranties

     47   

Section 18.27 Incentives

     47   

Section 18.28 Recycling

     47   

Exhibits

     1   

Exhibit A Definitions

     1   

Exhibit B Legal Description of the Land

     1   

Exhibit C Floor Plan

     1   

Exhibit D Form of Commencement Date Memorandum

     1   

Exhibit E Building Rules

     1   

Exhibit F Outline Specifications for Landlord’s Improvements/Base Building

     1   

Exhibit G General Description of Building Standard

     1   

Exhibit H General Description of Landlord’s Janitorial Services

     1   

Exhibit I General Depiction of Storage Space

     1   

Exhibit J-1 General Depiction of Façade Signage

     1   

Exhibit J-2 Details for Building Monument Signage

     1   

Exhibit J-3(a) General Depiction of Interior Common Area Tenant Signage

     1   

Exhibit J-3(b) General Depiction of Interior Common Area Tenant Signage

     1   

Exhibit J-4 Tenant Reception Desk

     1   

Exhibit K Form of SNDA Agreement

     1   

Exhibit L Pre-Approved List of Possible Tenant’s General Contractors

     1   

 

v



--------------------------------------------------------------------------------

Office Lease Agreement

This Office Lease Agreement is made and entered into as of the Effective Date by
and between Opus North Corporation, an Illinois corporation, as Landlord, and
Solo Cup Operating Corporation, a Delaware corporation, as Tenant.

Definitions

Capitalized terms used in this Lease have the meanings ascribed to them on the
attached EXHIBIT “A.”

Basic Terms

The following Basic Terms are applied under and governed by the particular
section(s) in this Lease pertaining to the following information:

 

1.

  Premises:   

Suites 150, 200, 300 and 400, consisting of approximately 133,218 rentable
square feet (subject to Section 1.1 below) and located on the first, second,
third and fourth floors of the Building. The Premises are depicted on the Floor
Plan attached as EXHIBIT “C.” (See Section 1.1)

2.

  Building:   

Four-story office building at 150 South Saunders Road, Lake Forest, Illinois,
consisting of approximately 160,085 rentable square feet and commonly known as
Opus Landmark of Lake Forest II

3.

  Lease Term:    180 months (See Section 1.2), as the same may be extended as
set forth herein

4.

  Term Extension/Renewal Options:    Two five-year periods (See Section 1.2.5)

5.

  Scheduled Delivery Date:    October 1, 2008 (See Section 1.2)

6.

  Commencement Date:   

April 1, 2009; provided, however, that if the Delivery Date does not occur on or
before the Scheduled Delivery Date (as contemplated by Section 2.2 below), other
than as a result of Tenant Delays, then the Commencement Date shall be the date
that is six months after the Delivery Date.

7.

  Basic Rent:      Months    Annual Basic Rent (based on 133.218 rentable square
feet)/ Annual Basic Rent per rentable square foot of the Premises (See Section
2.1)    Monthly Installments of Basic Rent (based on 133,218 rentable square
feet)   1    $2,464,533.00 (annualized)/ $18.50    $205,377.75   2 through 5   
$-0-/$-0-    $-0-   6 through 12    $2,464,533.00 (annualized)/ $18.50   
$205,377.75

 

48



--------------------------------------------------------------------------------

  13 through 24    $2,525,813.28/$18.96    $210,484.44   25 through 36   
$2,589,757.92/$19.44    $215,813.16   37 through 48    $2,655,034.74/$19.93   
$221,252.90   49 through 60    $2,720,311.56/$20.42    $226,692.63   61 through
72    $2,788,252.74/$20.93    $232,354.40   73 through 84   
$2,857,526.10/$21.45    $238,127.18   85 through 96    $2,929,463.82/$21.99   
$244,121.99   97 through 108    $3,002,733.72/$22.54    $250,227.81   109
through 120    $3,077,335.80/$23.10    $256,444.65   121 through 132   
$3,154,602.24/$23.68    $262,883.52   133 through 144    $3,233,200.86/$24.27   
$269,433.41   145 through 156    $3,314,463.84/$24.88    $276,205.32   157
through 168    $3,397,059.00/$25.50    $283,088.25   169 through 180   
$3,482,318.52/$26.14    $290,193.21

8.

  Tenant’s Share of Expenses Percentage:   

83.217%, subject to adjustment in the event that the respective rentable areas
of the Building and/or the Premises are subsequently modified (as provided in
Section 1.1) so that Tenant’s Share of Expenses Percentage is equal to the
percentage of the rentable square footage of the leaseable office area in the
Building (excluding, without limitation, all Common Area), as determined by
Landlord in accordance with BOMA Standards, represented by the rentable square
footage of the Premises as also determined by Landlord in accordance with BOMA
Standards

9.

  Improvement Allowance:    $7,326,990 (i.e., $55.00 per rentable square foot of
the Premises)

10.

  Abatement:    Basic Rent and Tenant’s Share of Expenses during Months 2
through 5 of the Term

11.

  Current Property Manager/Rent Payment Address:   

Opus North Management Corporation

Suite 900

9700 Higgins Road

Rosemont, Illinois 60018-4713

12.

  Address of Landlord for Notices:   

Opus North Corporation

Suite 900

9700 Higgins Road

Rosemont, Illinois 600 18-4 713

Attn: President

 

2



--------------------------------------------------------------------------------

  With a copy to:   

Opus Corporation

10350 Bren Road West

Minnetonka, Minnesota 55343

Attn: Legal Department

  With a copy to:    Property Manager at the address described above in the
Basic Terms.

13.

  Address of Tenant for Notices prior to the Commencement Date:   

Solo Cup Operating Corporation

1700 Old Deerfield Road

Highland Park, Illinois 60035

Attn: General Counsel

  Address of Tenant for Notices prior from and after the Commencement Date:   

Solo Cup Operating Corporation

150 South Saunders Road

Lake Forest, Illinois 60045

Attn: General Counsel

14.

  Broker(s):   

CB Richard Ellis, Inc.

Cushman & Wakefield of Illinois, Inc.

(See Section 18.11)

 

3



--------------------------------------------------------------------------------

ARTICLE 1

LEASE OF PREMISES AND LEASE TERM

Section 1.1        Premises.    In consideration of the mutual covenants this
Lease describes and other good and valuable consideration, Landlord leases the
Premises to Tenant, and Tenant leases the Premises from Landlord, upon and
subject to the terms, covenants and conditions set forth in this Lease. The
rentable area of the Premises for purposes of this Lease is the rentable area
specified in the Basic Terms. From and after the Effective Date, neither
Landlord nor Tenant shall have any right tore-measure or re-calculate the
rentable square footage of the Building or the Premises under this Lease, except
that in the event of an actual reconfiguration, addition or modification to the
Building and/or the Premises, Landlord shall re-determine the rentable area of
the Building and/or the Premises, as applicable (as well as Tenant’s Share of
Expenses Percentage), based on BOMA Standards. Tenant shall have the right to
confirm the accuracy of any such re-determination of the rentable square footage
of the Building and/or the Premises (as applicable) by Landlord. If Tenant
disagrees with any such re-determination by Landlord, then Tenant may notify
Landlord thereof within 60 days after Landlord provides notice to Tenant of any
such re-determination. Thereafter, Landlord and Tenant shall work jointly and
cooperatively to determine the appropriate extent of the applicable
re-measurement (if any) based on BOMA Standards.

Section 1.2        Term, Delivery and Commencement.

Section 1.2.1        Commencement and Expiration of Term.    The Term of this
Lease is the period stated in the Basic Terms. The Term commences on the
Commencement Date and, unless earlier terminated in accordance with the terms
and conditions of this Lease, expires on the last day of the last calendar month
of the Term.

Section 1.2.2        Tender of Possession; Delay in Tender of Possession.

Section 1.2.2.1    Tender of Possession.    Landlord will tender possession of
the entire Premises (and the other portions of the Property that Tenant has the
right to use and/or occupy hereunder) to Tenant no later than the Scheduled
Delivery Date specified in the Basic Terms. The actual date on which such
delivery of possession occurs is herein called the “Delivery Date;” provided,
however, that the Delivery Date will not occur prior to the Scheduled Delivery
Date unless Tenant accepts delivery of possession, occupies or commences any
construction activities or other work or business operations in the Premises
prior to the Scheduled Delivery Date (any such date prior to the Scheduled
Delivery Date on which Tenant accepts delivery of possession, occupies or
commences any construction activities or other work or business operations in
the Premises being the Delivery Date hereunder). For purposes of this Lease,
Landlord’s tender of possession under this Lease will be effected and satisfied
by Landlord’s delivery to Tenant of keys to the Premises, and Landlord’s
permitting Tenant to access the Premises under this Lease. Landlord’s aforesaid
tender of possession of the entire Premises (and the other portions of the
Property that Tenant has the right to use and occupy hereunder) to Tenant will
be for the purpose of permitting Tenant to (a) commence and perform construction
of Tenant’s Improvements and the Other Tenant Work pursuant to Article 17,
(b) install Tenant’s furniture, fixtures, equipment, personal property, trade
fixtures and testing systems, and/or (c) use and occupy the Premises and the
Property for all other purposes permitted under this Lease, including conducting
Tenant’s business therein. Any occupancy of the Premises and/or the Property by
Tenant prior to the Commencement Date of this Lease is herein called “Early
Occupancy.” All of the terms and conditions of this Lease, other than the
obligations to pay Basic Rent and Tenant’s Share of Expenses (which obligations
to pay Basic Rent and Tenant’s Share of Expenses shall not commence until the
Commencement Date), shall apply to any Early Occupancy by Tenant (including the
obligation to pay all utility costs incurred by Tenant in connection with
Tenant’s use and occupancy of the Premises during any period of Early Occupancy
in accordance with Article 17), even though the Commencement Date will not yet
have occurred.

Section 1.2.2.2    Delay in Tender of Possession.    If Landlord fails, for any
reason other than Tenant Delay or Force Majeure, to cause the Delivery Date to
occur on or before the Scheduled Delivery Date, then this Lease will remain in
full force and effect (except as expressly provided below); provided, however,
that if the Delivery Date has not occurred by the date that is 30 days after the
Scheduled Delivery Date, then (in addition to, and not in lieu of, the automatic
extension of the Commencement Date resulting therefrom as provided in the Basic
Terms) Landlord will credit to Tenant against Rent first becoming due under this
Lease an amount equal to two days’ Basic Rent for each day of delay after the
date that is 30 days after the Scheduled Delivery Date until the

 

4



--------------------------------------------------------------------------------

Delivery Date occurs; and provided further, however, that in no event will
Tenant be entitled to a credit against Rent in excess of an amount equal to 240
days of Basic Rent, even if the Delivery Date does not occur within 120 days
after the Scheduled Delivery Date. For clarity, the parties acknowledge that any
such credit will be in the amount of two times the daily Basic Rent payable with
respect to first full month of the Term for which Tenant is responsible for
paying Basic Rent (i.e., not two times the daily Basic Rent of $0 per rentable
square foot allocable to months 2 through 5 of the Term). In addition, if the
Delivery Date does not occur on or before the date that is one hundred 120 days
after the Scheduled Delivery Date (“Termination Date”), then Tenant may
terminate this Lease by delivering written notice of termination to Landlord not
later than the earlier of (a) five Business Days after the Termination Date, or
(b) the date on which the Delivery Date occurs. If Tenant timely delivers such
notice of termination, then this Lease will terminate and the parties will have
no further rights or obligations hereunder, except as expressly provided herein.
Any failure by Tenant to timely deliver any such termination notice to Landlord
(as provided above) will constitute a waiver of Tenant’s right to terminate
pursuant to this Section 1.2.2.2, and this Lease will remain in full force and
effect. For purposes of this Lease, the Scheduled Delivery Date will be extended
to the extent Landlord’s failure to cause the Delivery Date to occur arises by
reason of Tenant Delay or Force Majeure. Tenant’s rights under this
Section 1.2.2.2 will be Tenant’s sole and exclusive rights and remedies against
Landlord for any failure by Landlord to cause the Delivery Date to occur on or
before the Scheduled Delivery Date.

Section 1.2.3        Commencement Date Memorandum.    Within a reasonable time
after the Commencement Date, Landlord will deliver to Tenant the Commencement
Date Memorandum with all blanks relating to dates completed with dates that
Landlord derives in accordance with this Lease. Tenant, within 10 Business Days
after receipt thereof from Landlord, will execute and deliver to Landlord the
Commencement Date Memorandum. The failure of either party to execute and/or
deliver the Commencement Date Memorandum will not affect any obligation of the
parties under this Lease.

Section 1.2.4        Limitation on Occupancy.    Tenant will not occupy the
Premises before the Delivery Date, but Landlord shall permit Tenant to have
reasonable access to the Premises and Property prior to the Delivery Date in
order to inspect the same, take measurements and perform similar activities,
subject to Landlord’s reasonable scheduling requirements and such other
reasonable limitations as Landlord may impose. However, subject to all of the
terms, provisions and conditions of this Lease, Tenant will have the right to
Early Occupancy of the Premises (and other portions of the Property which Tenant
has the right to use and/or occupy hereunder) between the Delivery Date and the
Commencement Date for the purposes set forth in (and subject to) Section 1.2.2;
provided, however, that during such Early Occupancy, Tenant will not be
obligated to pay any Basic Rent or any of Tenant’s Share of Expenses.

Section 1.2.5        Extension Options.

Section 1.2.5.1    Extension of Term.    Provided that no monetary or material
nonmonetary Event of Default exists at the time of exercise, Tenant may extend
the Term for up to two consecutive periods of five years each. Tenant must
exercise each such right of extension by delivering written notice of Tenant’s
exercise at least 12, but not more than 18, months prior to the expiration of
the then-current Term (as may have been extended). Each extension of the Term
will be on the same terms, covenants and conditions as in this Lease, other than
Basic Rent, which shall be determined as set forth below in this Section 1.2.5.
Subject to this Section 1.2.5.1, Basic Rent for each extension period will be
95% of the fair market rental rate for such extension period, determined in
relation to comparable (in quality, location and size) space located in the
Building and/or in other first-class office facilities in the northern suburban
Chicago, Illinois office market, and taking into account all relevant factors
(including then market concessions (such as tenant improvement allowances and
free rent) (“Fair Market Basic Rent”). Landlord will reasonably determine such
Fair Market Basic Rent and deliver Landlord’s determination to Tenant at least
11 months prior to the expiration of the then-current Term. These extension
rights are personal to Tenant and may not be assigned or transferred in any
manner except in connection with an approved Transfer (or a Transfer or
Permitted Transfer which does not require Landlord approval) under Article 13.

Section 1.2.5.2    Basic Rent Appraisal.    If Tenant disputes Landlord’s
determination of the Fair Market Basic Rent for an extension of the Term, Tenant
will deliver notice of such dispute, together with Tenant’s proposed Fair Market
Basic Rent, to Landlord within 10 Business Days after Tenant’s receipt of
Landlord’s determination. The parties will then attempt in good faith to agree
upon the Fair Market Basic Rent. If

 

5



--------------------------------------------------------------------------------

the parties fail to agree within 10 Business Days after the delivery of Tenant’s
notice of dispute, then either party will be entitled to give notice to the
other electing to have the Fair Market Basic Rent selected by an appraiser as
provided in this Section 1.2.5.2. Upon delivery and receipt of such notice, the
parties will, within five Business Days thereafter, mutually appoint an
appraiser who will select (in the manner set forth below) the Fair Market Basic
Rent (“Deciding Appraiser”). The Deciding Appraiser must have at least five
years of full-time commercial appraisal experience with projects comparable to
the Property in the northern suburban Chicago, Illinois office market, and be a
member of the American Institute of Real Estate Appraisers or a similar
appraisal association. The Deciding Appraiser may not have any material
financial or business interest in common with either Landlord or Tenant or their
respective Affiliates. If Landlord and Tenant are not able to agree upon a
Deciding Appraiser within such five Business Days, each party will within the
next five Business Days thereafter separately select an appraiser meeting the
criteria set forth above, which two appraisers will, within five Business Days
after their selection, mutually appoint a third appraiser meeting the criteria
set forth above to be the Deciding Appraiser. Within 10 Business Days after the
appointment (by either method) of the Deciding Appraiser, Landlord and Tenant
will submit to the Deciding Appraiser their respective determinations of Fair
Market Basic Rent and any related information that Landlord or Tenant, as the
case may be, wishes the Deciding Appraiser to consider. Within 20 days after
such appointment of the Deciding Appraiser, the Deciding Appraiser will review
each party’s submittal (and such other information as the Deciding Appraiser
deems necessary) and will select, in total and without modification, the
submittal presented by either Landlord or Tenant as the Fair Market Basic Rent.
Subject to the previous sentence, if the Deciding Appraiser timely receives one
party’s submittal, but not both, the Deciding Appraiser must designate the
submitted proposal as the Fair Market Basic Rent for the applicable extension of
the Term. Any determination of Fair Market Basic Rent made by the Deciding
Appraiser in violation of the provisions of this Section 1.2.5.2 will be beyond
the scope of authority of the Deciding Appraiser and will be null and void. If
the determination of Fair Market Basic Rent is made by a Deciding Appraiser,
Landlord and Tenant will each pay, directly to the Deciding Appraiser, 50% of
all fees, costs and expenses of the Deciding Appraiser. Landlord and Tenant will
each separately pay all costs, fees and expenses of their respective additional
appraiser (if any) used to determine the Deciding Appraiser.

Section 1.3        Parking.

Section 1.3.1    Underground Parking.    Subject to this Section 1.3, Landlord
will make available to Tenant during the Term (and any period of Early
Occupancy), at no additional cost to Tenant (other than Tenant’s payment of all
Rent otherwise due under this Lease), all 46 automobile parking spaces in the
Building’s underground parking area (“Tenant Reserved Spaces”), which Tenant
Reserved Spaces will be for the exclusive use of Tenant. Landlord will not
permit any person or entity other than Tenant to use the Tenant Reserved Spaces
for any purpose during the Term (or any period of Early Occupancy).

Section 1.3.2    General Parking.    In addition to the right to use the Tenant
Reserved Spaces as set forth above, Landlord will make available to Tenant
during the Term (and any period of Early Occupancy), at no additional cost to
Tenant (other than Tenant’s payment of all Rent otherwise due under this Lease),
427 unreserved parking automobile parking spaces in the surface parking area at
the Property (“Tenant Unreserved Spaces;” and together with the Reserved Spaces,
“Tenant Parking Spaces”). The use of the Tenant Unreserved Spaces by Tenant
shall be on a first-come, first-serve basis with the other tenants of the
Building, and Landlord will not permit the use of parking spaces in the surface
parking area at the Property such that Tenant would not have the use of all of
Tenant’s Unreserved Spaces at all times. Landlord will dedicate (and
appropriately designate) 12 of the Tenant Unreserved Spaces agrees for use by
visitors and invitees of Tenant (“Visitor Parking Area”), and the Visitor
Parking Area shall be in that portion of the Property’s surface parking area
which is located closest to the Building.

Section 1.3.3    Parking Rights Generally.    All Tenant Parking Spaces will be
available to Tenant at all times during the Term (and any period of Early
Occupancy), 24-hours per day, 7 days per week; provided, however, that Tenant’s
use of the Tenant Unreserved Spaces will be available on a first come, first
serve basis in common with the other tenants of the Building (as provided in
Section 1.3.2). In addition, the use of all Tenant Parking Spaces will be
subject to such reasonable rules and regulations as Landlord may from time to
time institute (which rules shall in no event adversely affect Tenant’s use of
the Tenant Parking Spaces in any material respect) and all Laws. Further,
Landlord may reserve parking spaces in the surface parking areas in locations
from time to time designated by Landlord, for the exclusive use of visitors to
the Building and for the exclusive use of other tenants in the Building (and

 

6



--------------------------------------------------------------------------------

their respective employees, licensees and invitees), so long as any such
reservation by Landlord does not decrease the total number of the Tenant
Unreserved Spaces.

Section 1.4        Storage.    Subject to this Section 1.4, Landlord will let to
Tenant, and Tenant will lease and hire from Landlord, during the entire Term,
approximately 6,815 square feet of storage space on the lower level of the
Building in the location shown on EXHIBIT “I” hereto (“Storage Space”). Tenant
may use the Storage Space for storage of records as well as furniture,
equipment, supplies, attic stock and other materials of the type customarily
used by office building tenants. Landlord shall deliver possession of the
Storage Space to Tenant on the Delivery Date, and Tenant shall have the right to
use, and occupy the Storage Space prior to the Commencement Date upon the same
terms and conditions as Tenant’s Early Occupancy of the Premises pursuant to
Section 1.2.2. Tenant shall pay, as rent for its use and occupancy of the
Storage Space, annual gross rental rate of $9.30 per gross square foot per year,
to be increased by 2.5% for each year thereafter (“Storage Space Rent”),
commencing on the Commencement Date (it being agreed that Tenant shall not be
required to pay any Storage Space Rent in connection with any use or occupancy
of the Storage Space prior to the Commencement Date). Tenant will pay the
Storage Space Rent to Landlord, in advance, in equal monthly installments on the
first day of each calendar month beginning on the Commencement Date; provided,
however, that Tenant shall not be required to pay any Storage Space Rent with
respect to months 2 through 5 of the Term (it being agreed that all Storage
Space Rent for such period shall be fully abated). In addition, Tenant, at its
sole cost and expense, will be responsible for replacing and paying for all
lighting bulbs, tubes, ballasts and starters deemed necessary by Tenant for its
use of Storage Space. Landlord shall provide such services (including
electricity as part of Operating Expenses hereunder, but specifically excluding
janitorial services) to the Storage Space as are customarily provided to storage
space in comparable first-class office buildings in the northern suburban
Chicago, Illinois office market. Tenant shall maintain the Storage Space in good
and clean condition during the Term, subject to normal wear and tear, damage by
fire or other casualty, Taking and Landlord’s negligence or intentional
misconduct. The releases and insurance, indemnity and liability provisions and
waivers of the parties in this Lease apply to the Storage Space as if it were a
part of the Premises. Tenant’s use of the Storage Space, at any time or from
time to time during the Term, will be subject to all Laws and other
Requirements.

Section 1.5        Right of First Offer.    So long as no Event of Default then
exists under this Lease, then subject to (a) the terms, provisions and
conditions of this Section 1.5, and (b) the existing (as of the Effective Date)
rights of Icon Clinical Research, Inc. (which is the other tenant in the
Building as of the Effective Date), or its successors or assigns under its
lease, Tenant will have the first right to be offered by Landlord the
opportunity to lease any additional office space in the Building (“First Offer
Space”). If at any time during the Term, Landlord intends to enter into
negotiations for the lease of any First Offer Space (“Available Space”),
Landlord will deliver written notice thereof to Tenant (“Available Space
Notice”). Within 10 Business Days after Landlord’s delivery of any Available
Space Notice, Tenant will deliver, if at all, its written notice to Landlord
that Tenant desires to enter into negotiations for its lease of the Available
Space (“First Offer Election Notice”). If Tenant fails to deliver the First
Offer Election Notice to Landlord within such 10-Business Day period, then
Tenant will be conclusively deemed to have elected not to exercise its rights
hereunder with respect to the Available Space, and (subject to the proviso at
the end of this sentence) all of Tenant’s rights and all of Landlord’s
obligations hereunder with respect to the Available Space will automatically
terminate and be of no further force or effect; provided, however, that if
following any such election (or deemed election) by Tenant not to exercise its
rights under this Section 1.5 as to any Available Space, Landlord leases the
Available Space to a person or entity other than Tenant, and the lease with such
other tenant expires or otherwise terminates (including, without limitation, the
expiration or other termination of all extension or renewal rights granted to
such other tenant) prior to the expiration or earlier termination of the Term of
this Lease, then Landlord, prior to offering such Available Space for lease to
any other person or entity, will again offer the same to Tenant for lease as
provided above in this Section 1.5, in which event Tenant’s rights under this
Section 1.5 will again apply to such Available Space. Following Tenant’s timely
delivery of its First Offer Election Notice, Landlord and Tenant will,
diligently and in good faith, negotiate an amendment to this Lease with respect
to Tenant’s lease of all, and not less than all, of the Available Space at a
fair market rental rate and otherwise for the inclusion of the Available Space
as part of the Premises under this Lease. If by the date which is 60 days after
Landlord’s delivery of the Available Space Notice, Landlord and Tenant have not
executed and entered into a binding written amendment as provided in this
Section 1.5, then all of Tenant’s rights and all of Landlord’s obligations under
this Section 1.5 with respect to the Available Space will automatically
terminate and be of no further force or effect (subject to the proviso at the
end of the fourth sentence of this Section 1.5). Anything in this Section 1.5 or
elsewhere in this Lease to the contrary notwithstanding, Landlord will be under
no obligation to construct any improvements within or with respect to the
Available Space. The purpose of this Section 1.5 is to

 

7



--------------------------------------------------------------------------------

provide notice to Tenant so that Tenant may be in a position to offer to lease
any Available Space prior to others, and, anything in this Section 1.5 to the
contrary notwithstanding, nothing in this Section 1.5 will be deemed to be a
right of first refusal. At any time within 10 days after Landlord’s request
therefor, Tenant will, without charge, certify by written instrument reasonably
acceptable to Landlord and Tenant, whether Landlord has fulfilled its
obligations under this Section 1.5 and whether Tenant has any further rights
hereunder, or if Tenant believes, in good faith, that Landlord has not fulfilled
one or more of its obligations hereunder, a written summary thereof. Tenant’s
rights under this Section 1.5 are personal to Tenant and may not be assigned or
transferred in any manner except in connection with an approved Transfer (or a
Transfer or Permitted Transfer which does not require Landlord approval) under
Article 13.

ARTICLE 2

RENTAL AND OTHER PAYMENTS

Section 2.1        Basic Rent.    Tenant will pay Basic Rent in monthly
installments to Landlord, in advance, without offset or deduction (except as
expressly provided in this Lease), commencing on the Commencement Date and
continuing on the first day of each and every calendar month after the
Commencement Date during the Term; provided, however, that Basic Rent will abate
during the second through fifth months of the Term, as provided in the Basic
Terms. Tenant will make all Basic Rent payments to Landlord in care of Property
Manager at the address specified in the Basic Terms or at such other place or in
such other manner as Landlord may from time to time designate in writing. Tenant
will make all Basic Rent payments without Landlord’s previous demand, invoice or
notice for payment. Landlord and Tenant will prorate, on a per diem basis, Basic
Rent for any partial month within the Term.

Section 2.2        Additional Rent.    Article 3 of this Lease requires Tenant
to pay Tenant’s Share of Expenses pursuant to estimates that Landlord delivers
to Tenant. Tenant will make all payments of the estimated amount of Tenant’s
Share of Expenses in accordance with Sections 3.3 and 3.4, as well as all other
payments of Additional Rent in accordance with this Lease, without deduction or
offset (except as expressly provided in this Lease); provided, however, that
Tenant’s Share of Expenses will abate during the second through fifth months of
the Term, as provided in the Basic Terms. Except as specifically set forth in
this Lease, Tenant will pay all other Additional Rent which is not estimated
under Sections 3.3 and 3.4 within 30 days after receiving Landlord’s written
invoice for such Additional Rent. Tenant will make all Additional Rent payments
to the same location and, except as provided herein, in the same manner as
Tenant’s Basic Rent payments.

Section 2.3        Delinquent Rental Payments.    If Tenant does not pay any
installment of Basic Rent or Additional Rent when due, then Tenant will pay
Landlord an additional amount equal to interest on the delinquent payment
calculated at the Maximum Rate from the date when the payment was initially due
through the date the payment is made; provided, however, that Tenant will not be
assessed the late payment interest on the first two late payments in any
calendar year if such payments are made within five days after Tenant’s receipt
of notice of nonpayment from Landlord. Landlord’s right to such compensation for
the delinquency is in addition to all of Landlord’s rights and remedies under
this Lease, at law or in equity.

Section 2.4        Independent Obligations.    Anything in this Lease to the
contrary notwithstanding, except as expressly provided herein, (a) Tenant’s
covenant and obligation to pay Rent is independent from any of Landlord’
covenants, obligations, warranties or representations in this Lease; and
(b) Tenant will pay Rent without any right of offset or deduction, except as
expressly provided herein.

Section 2.5        Rent Tax.    Tenant will pay to Landlord all Rent Tax (if
any) due on the payment of the Basic Rent by Tenant hereunder, which Rent Tax
will be paid by Tenant to Landlord concurrently with each payment of Basic Rent
made by Tenant to Landlord under this Lease. Tenant’s obligation to pay Rent Tax
hereunder shall be without duplication of Tenant’s obligation to pay Tenant’s
Share of Expenses, as provided in Article 3 below, or any other component of
Rent (as provided herein).

 

8



--------------------------------------------------------------------------------

ARTICLE 3

PROPERTY TAXES AND OPERATING EXPENSES

Section 3.1        Payment of Property Taxes and Operating Expenses.    Tenant
will pay, as Additional Rent and in the manner this Article 3 describes,
Tenant’s Share of Expenses for each and every calendar year of the Term. If the
Term includes any partial calendar years, or Tenant is otherwise required under
this Lease to pay Tenant’s Share of Expenses for only part of a full calendar
year, then Landlord will prorate Tenant’s Share of Expenses for the applicable
calendar year on a per diem basis based on the number of days of the Term within
such calendar year or period within which Tenant is required to pay Tenant’s
Share of Expenses (as applicable).

Section 3.2        Estimation of Tenant’s Share of Expenses.    Landlord will
deliver to Tenant a written estimate (as reasonably determined by Landlord) of
the following for each calendar year of the Term: (a) Property Taxes,
(b) Operating Expenses, (c) Tenant’s Share of Expenses, and (d) the annual and
monthly Additional Rent attributable to Tenant’s Share of Expenses. Such
estimate shall include a reasonably detailed breakdown of each category of
expense which comprises Expenses, and the manner in which Landlord’s estimate of
Tenant’s Share of Expenses has been calculated.

Section 3.3        Payment of Estimated Tenant’s Share of Expenses.    Tenant
will pay the amount that Landlord reasonably estimates as Tenant’s Share of
Expenses under Section 3.2 for each and every calendar year of the Term in equal
monthly installments, in advance, commencing on the Commencement Date and
continuing on the first day of each and every month during the Term (subject to
the full abatement of Tenant’s Share of Expenses with respect to months two
through five of the Term, as provided herein). Landlord hereby notifies Tenant
that Landlord’s good faith, but non-binding estimate of Expenses for the first
calendar year of the Term (i.e., 2009) will equal the amount of $8.00
(approximately $5.80 in Operating Expenses and approximately $2.20 in Property
Taxes) multiplied by the total rentable square footage of the Building. If
Landlord has not delivered the estimates to Tenant by the first day of January
of any subsequent applicable calendar year, then Tenant will continue paying
Tenant’s Share of Expenses based on Landlord’s estimates for the previous
calendar year. When Tenant receives Landlord’s estimates for the current
calendar year, Tenant will pay the estimated amount (less amounts that Tenant
paid to Landlord in accordance with the immediately preceding sentence) in equal
monthly installments over the balance of such calendar year, with the number of
installments being equal to the number of full calendar months remaining in such
calendar year.

Section 3.4        Re-Estimation of Expenses.    Landlord may re-estimate
Property Taxes, Operating Expenses and Tenant’s Share of Expenses for any
calendar year from time to time during the Term but shall not do so in a manner
that would result in an increase in such estimates more frequently than twice
during any such calendar year. In such event, Landlord will re-estimate the
monthly Additional Rent attributable to Tenant’s Share of Expenses to an amount
sufficient for Tenant to pay the re-estimated monthly amount over the balance of
the calendar year. Landlord will notify Tenant of the re-estimate at least 30
days in advance of the effective date thereof, and Tenant will pay the
re-estimated amount in the manner provided in the last sentence of Section 3.3.

Section 3.5        Confirmation of Tenant’s Share of Expenses.

Section 3.5.1    Landlord’s Statement.    No later than 120 days after the end
of each calendar year within the Term, Landlord will determine the actual amount
of Property Taxes, Operating Expenses and Tenant’s Share of Expenses for the
expired calendar year, and will deliver to Tenant a written statement of such
amounts (“Landlord’s Statement”); provided, however, that Landlord shall use
commercially reasonable efforts to deliver each Landlord’s Statement to Tenant
within 90 days after the end of each calendar year within the Term. Each
Landlord’s Statement shall be binding on Landlord once delivered (except as
provided in Section 3.5.2), and shall contain a reasonably detailed breakdown of
the various components of Expenses, showing how Tenant’s Share of Expenses was
determined. If Tenant paid less than the actual amount of Tenant’s Share of
Expenses specified in Landlord’s Statement, Tenant will pay the difference to
Landlord as Additional Rent within 30 days after its receipt of Landlord’s
Statement in the manner Section 2.2 describes. If Tenant paid more than the
actual amount of Tenant’s Share of Expenses specified in Landlord’s Statement,
Landlord will, at Tenant’s option, either (a) refund the excess amount to Tenant
within 30 days after delivery of Landlord’s Statement, or (b) credit the excess
amount against Tenant’s next due monthly installment or installments of Rent;
provided, however, that if Tenant elects to require Landlord to provide such
credit for any such excess in lieu of refunding the same to Tenant, but the
amount

 

9



--------------------------------------------------------------------------------

of such credit is in excess of the amount of Rent due for the balance of the
Term, then Landlord shall pay the amount by which the total amount of the credit
exceeds the remaining Rent to Tenant within 30 days after the end of the Term.
If Landlord is delayed in delivering any Landlord’s Statement to Tenant, such
delay does not constitute a waiver of either party’s rights under this
Section 3.5. The respective obligations of Landlord and Tenant to reconcile the
payment of Tenant’s Share of Expenses, as set forth above, shall survive the
expiration of the Term or sooner termination of this Lease for a period of one
year.

Section 3.5.2        Audit Rights.    If Tenant desires to audit Landlord’s
determination of the actual amount of Tenant’s Share of Expenses for any
calendar year, Tenant must deliver to Landlord written notice of Tenant’s
election to audit within 12 months after Landlord’s delivery of Landlord’s
Statement under Section 3.5.1. If such notice is timely delivered, Tenant (but
not any subtenant) may, at Tenant’s sole cost and expense, cause a reputable
certified public accountant or other appropriate, reputable professional to
audit Landlord’s records relating to such amounts. Such audit will take place
during regular business hours at a time and place reasonably acceptable to
Landlord (which may be the location where Landlord or Property Manager maintains
the applicable records). Tenant’s election to audit Landlord’s determination of
Tenant’s Share of Expenses is deemed withdrawn unless Tenant completes and
delivers the audit report to Landlord within 90 days after the date Tenant
delivers its notice of election to audit to Landlord under this Section, except
to the extent that any such failure to complete the audit report within such
time period results from Landlord’s failure to make its records relating to
Tenant’s Share of Expenses available to Tenant and its designated accountant or
consultant within a time frame that reasonably enables Tenant to cause the
completion of such audit report within such 90-day period. If the audit report
shows that the amount Landlord charged Tenant for Tenant’s Share of Expenses was
greater than the amount this Article 3 obligates Tenant to pay, unless Landlord
reasonably contests the audit by delivering written notice of such dispute to
Tenant within 60 days after Landlord’s receipt of the audit report from Tenant,
Landlord will refund the excess amount to Tenant, together with interest on the
excess amount (computed at the Maximum Rate from the date Tenant delivers its
dispute notice to Landlord), within 30 days after Landlord receives a copy of
the audit report. If the audit report shows that the amount Landlord charged
Tenant for Tenant’s Share of Expenses was less than the amount this Article 3
obligates Tenant to pay, Tenant will pay to Landlord, as Additional Rent, the
difference between the amount Tenant paid and the amount determined in the
audit. Pending resolution of any audit under this Section, Tenant will continue
to pay to Landlord all estimated amounts of Tenant’s Share of Expenses in
accordance with Section 3.1. In addition, if Tenant’s audit discloses that
Landlord overcharged Tenant for Tenant’s Share of Expenses by more than 5%, then
Landlord will pay Tenant’s reasonable, third party out-of-pocket costs for the
audit, not to exceed 10% of the overcharged amount. If requested by Landlord,
Tenant will execute a reasonable and customary confidentiality agreement prior
to conducting any audit of Tenant’s Share of Expenses. If Landlord timely
disputes any audit report of Tenant as aforesaid, then Landlord and Tenant will
work diligently to resolve the same.

Section 3.6        Personal Property Taxes.    Tenant, prior to delinquency,
will pay all taxes (if any) charged against Tenant’s trade fixtures and other
personal property located at the Property. The parties will use all reasonable
efforts to have such trade fixtures and other personal property of Tenant taxed
separately from the Property. If any of Tenant’s trade fixtures and other
personal property are taxed with the Property, Tenant will pay the taxes
attributable to Tenant’s trade fixtures and other personal property to Landlord
as Additional Rent within thirty 30 days after Landlord’s written invoice
therefor is delivered to Tenant, in which event Landlord shall pay such taxes to
the appropriate governmental authority(ies) prior to delinquency. Tenant’s
payment of the taxes described in this Section 3.6 shall not be in duplication
of Tenant’s obligation to pay any component of Tenant’s Share of Expenses.

Section 3.7        Landlord’s Right to Contest Property Taxes.    Landlord shall
pay all Property Taxes when due directly to the appropriate governmental
authorities prior to delinquency. Landlord may, but is not obligated to (except
as expressly provided below in this Section 3.7), contest the amount or
validity, in whole or in part, of any Property Taxes in accordance with
applicable law. In the event of any such contest, Landlord will provide Tenant
with notice of such contest concurrently with Landlord’s delivery of such notice
to the applicable governmental entity. If Property Taxes are reduced (or if a
proposed increase is avoided or reduced) because Property Taxes are contested,
Landlord may include in its computation of Property Taxes the costs and expenses
incurred in connection with such contest, including without limitation
reasonable attorney’s fees, up to (but not exceeding) the amount of any Property
Tax reduction obtained in connection with the contest or any Property Tax
increase avoided or reduced in connection with the contest, as the case may be.
Landlord will contest Property Taxes if and to the extent such contest is
commercially reasonable, but Tenant may not contest Property Taxes.

 

10



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if Tenant requests that Landlord contest Property
Taxes, Landlord shall be under no obligation to contest the same (unless such
contest is commercially reasonable, as aforesaid); provided, however, that if
Landlord elects not to contest the same following Tenant’s request, then
Landlord will provide Tenant with reasonable documentation from Landlord’s
property tax advisor to support Landlord’s decision not to contest the same.
Landlord shall use commercially reasonable efforts to forward to Tenant, in a
timely manner, all material correspondence or other material information
relating to assessments of the Property or Property Taxes that Landlord receives
from any governmental body and that Landlord has filed with any governmental
body relating to assessments of the Property or Property Taxes.

Section 3.8        Adjustment for Variable Operating Expenses.    Anything in
this Article 3 or elsewhere in this Lease to the contrary notwithstanding, if
less than 95% of the rentable area of the Building is occupied at any time
during any calendar year pursuant to leases under which the terms have commenced
for such calendar year, then Landlord may reasonably and equitably adjust its
computation of Operating Expenses for such calendar year to include all
components of Operating Expenses (if any) which vary based on occupancy. Such
adjustment will be in an amount equal to Landlord’s reasonable estimate of the
amount that such components of Operating Expenses would have been had 95% of the
rentable area of the Building been occupied at all times during such calendar
year pursuant to leases under which the terms had commenced for such calendar
year. If at any time or from time to time any components of Operating Expenses
relate to (a) services or benefits that are received by Tenant but not all other
tenants in the Building; (b) costs that are incurred by Landlord solely, or in
disproportionate amounts, as a result of Tenant’s particular use or occupancy of
the Premises or Property as compared to other tenants in the Building; or
(c) services, benefits or costs that are otherwise received or incurred in
differing amounts by, for or as a result of Tenant’s particular use or occupancy
of the Premises or Property as compared to other tenants of the Building, then
Landlord may, in Landlord’s reasonable discretion, adjust Landlord’s computation
of such components of Operating Expenses to equitably allocate such components
of Operating Expenses among Tenant and the other tenants of the Building, as
applicable, in amounts Landlord reasonably determines to be proportionate to the
amounts of such services, benefits and costs received by or incurred for or as a
result of Tenant and each such other tenant. Tenant’s payments, if any, pursuant
to the preceding sentence shall not be in duplication of Tenant’s obligation to
pay Tenant’s Share of Expenses pursuant to this Article 3 or to pay any other
component of Additional Rent to Landlord as provided in any other provisions of
this Lease (including Section 4.1), and if Landlord proposes to adjust any
component(s) of Operating Expenses in the manner provided in the preceding
sentence, Landlord shall provide prior written notice thereof to Tenant.

ARTICLE 4

USE

Section 4.1        Permitted Use.    Tenant will not use the Premises for any
purpose other than general and administrative office, training, storage and
cafeteria uses, and any/or other lawful purposes (“Permitted Use”). Tenant will
not conduct such Permitted Use of the Premises, or allow such Permitted Use to
be conducted by any Tenant Parties, in violation of any Requirements or in any
manner which would (a) violate any certificate of occupancy affecting the
Property; (b) make void or voidable any insurance that Landlord is required to
maintain under this Lease with respect to the Property; or (c) constitute a
public or private legal nuisance or waste; provided, however, that that it is
acknowledged that the use of the Premises generally for general and
administrative offices, training, storage and cafeteria uses in accordance with
the other provisions of this Lease will not be deemed to violate the terms of
this Section 4.1. Tenant will not use the Common Area in any manner that is
inconsistent with the Permitted Use nor in any manner that unreasonably
interferes with the use of the Property by other occupants or users of the
Property (it being agreed that the Permitted Use and the exercise of Tenant’s
rights under this Lease will not be deemed to constitute a violation of the
terms of this sentence). If Tenant’s particular use or occupancy of the Premises
or Property (other than for general and administrative offices, training or
storage uses) causes or requires Landlord to incur any unusual or extraordinary
costs or expenses (including, without limitation, costs for any (i) special
governmental permits, (ii) special maintenance, monitoring, inspection or
reporting requirements which are, in all event, required as a result of Laws
first enacted after the Commencement Date, or changes to existing Laws first
enacted after the Commencement Date, (iii) additional insurance premiums,
surcharges, policies or coverages, or (iv) other matters required solely as a
result of Tenant’s particular use or occupancy of the Premises or Property),
Landlord may bill Tenant directly therefor and Tenant will pay all such cost and
expense so billed to Landlord as Additional Rent. During any period within the
Term that Tenant is not occupying and operating the Premises

 

11



--------------------------------------------------------------------------------

(excluding any such period during which the Premises are being repaired or
restored in connection with a casualty, and then only excluding the portion of
the Premises being repaired or restored), Tenant will keep those portions of the
Premises visible from the Common Area from appearing abandoned, including,
without limitation, keeping such areas lighted during Business Hours, free of
stored materials, clean and otherwise maintained such that it is not apparent
that business is not being conducted therein.

Section 4.2        Acceptance of Premises.    Except as expressly set forth
herein, (a) Tenant acknowledges that neither Landlord nor any agent, contractor
or employee of Landlord has made any representation or warranty of any kind with
respect to the Premises, the Building or the Property, specifically including,
without limitation, any representation or warranty of suitability or fitness of
the Premises, Building or the Property for any particular purpose; and
(b) Tenant’s occupancy of the Premises establishes Tenant’s acceptance of the
Premises, the Storage Space, the Building and the Property in an “AS IS —WHERE
IS” condition.

Section 4.3        Increased Insurance.    To the extent that Tenant’s specific
use of the Property (as opposed to the use of the Property generally for general
and administrative office, training, storage and cafeteria uses) causes an
increase in the premium of any insurance policy that Landlord is required to
carry with respect to the Premises or the Property under this Lease, then Tenant
will reimburse Landlord for such increased premium charges within 30 days after
Tenant’s receipt of an invoice from Landlord therefor.

Section 4.4        Laws/Building Rules.    This Lease is subject to all Laws. A
copy of the current Building Rules is attached to this Lease as EXHIBIT “E.”
Landlord may amend the Building Rules from time to time in Landlord’s reasonable
discretion, but not in a manner that would materially and adversely interfere
with Tenant’s rights under this Lease or Tenant’s use or occupancy of the
Premises, Common Areas and other portions of the Property that Tenant has the
right to use and/or occupy hereunder (and/or to gain access to and from the
same).

Section 4.5        Common Area.    Landlord grants Tenant the non-exclusive
right, together with all other occupants of the Building, and their respective
agents, employees and invitees, to use Common Area, and any and all easement
areas that are appurtenant to the Property from time to time, during the Term
(and any period of Early Occupancy), subject to this Lease and all Requirements.
Landlord, at Landlord’s sole and absolute discretion, may make changes to the
Common Area; provided, however, that (a) in the event such changes would
materially and adversely affect Tenant’s use of the Premises and other portions
of the Property as provided under this Lease, then Landlord will not make such
changes without obtaining Tenant’s prior written consent (which consent may be
granted or withheld in Tenant’s sole discretion), and (b) Landlord shall not
make changes or Alterations that would affect, in any material respect, the
appearance of the main lobby, the exterior of the Building or Property, the
elevators of the Building, or the stairways serving the Premises, without
obtaining Tenant’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed). Subject to the terms of the
preceding sentence, Landlord’s rights regarding Common Area include, without
limitation, the right to (i) restrain unauthorized persons from using Common
Area; (ii) temporarily close any portion of Common Area (A) for repairs,
improvements or Alterations, (B) to discourage unauthorized use, (C) to prevent
dedication or prescriptive rights, or (D) for any other reason that Landlord
deems sufficient in Landlord’s reasonable judgment; (iv) change the shape and
size of Common Area; (v) add, eliminate or change the location of any
improvements located in Common Area and construct buildings or other structures
in Common Area; and (vi) impose and revise Building Rules concerning use of
Common Area, including, without limitation, any parking facilities comprising a
portion of Common Area. Notwithstanding the foregoing, Landlord will not
exercise such rights in a manner that unreasonably interferes with Tenant’s
access to and use of the Premises and other portions of the Property which
Tenant has the right to use and occupy hereunder, nor in a manner that is
materially inconsistent with Tenant’s rights under this Lease (including
Section 4.6).

Section 4.6        Signs.    The provisions of this Section 4.6 will govern and
control over any contrary or inconsistent provisions of the Building Rules
(including, without limitation, Building Rule No. 1).

Section 4.6.1    Building Signage.    Tenant will have the right to install
exterior identification signage of Tenant (i) on the fa9ade of the Building in
the location(s) specified on EXHIBIT “J-1” attached hereto, but only if and to
the extent that such façade signage is permitted by the City and under all
applicable Laws (“Façade Signage”), and (ii) on the monument sign outside of the
Building (“Building Monument Sign”) in the location(s) thereon specified on
EXHIBIT “J-2” attached hereto (collectively, “Exterior Tenant Signage”), in

 

12



--------------------------------------------------------------------------------

both cases at Tenant’s sole cost and expense (the cost of which may, at Tenant’s
sole option, be defrayed in whole or in part from the Improvement Allowance).
Landlord shall keep and maintain the Exterior Tenant Signage in good condition,
order and repair, and Tenant shall reimburse Landlord for Landlord’s Actual
Costs incurred in connection therewith from time to time within 30 days after
receipt of Landlord’s invoices therefor (it being agreed that such costs shall
not be included in Operating Expenses). Upon the expiration of the Term (or
sooner termination of this Lease) Tenant, at its sole cost and expense, must
remove the Exterior Tenant Signage from the Building, and repair any damage to
the Building resulting from such removal. Any such Exterior Tenant Signage
installed by Tenant shall comply with Landlord’s reasonable signage criteria
(which shall in no event prohibit Tenant from displaying its name and logo on
any signage in accordance with all Laws, but may include reasonable limitations
on the size and configuration of such display consistent with EXHIBITS “J-1”,
“J-2”, “J-3(a)” and “J-3(b)” attached hereto) and all applicable Requirements,
and the installation thereof by Tenant shall be performed in accordance with the
terms of this Lease (including, without limitation, Articles 8 or 17, as
applicable). During the period that commences on the Effective Date and ends
upon the expiration of the Term (or earlier termination of this Lease), Landlord
shall not install or maintain, or permit any other person or entity (including
any other tenant of the Building) to install or maintain, any identification
signage on the fa9ade of the Building, it being agreed that the Façade Signage
shall constitute the exclusive signage located on the fa9ade of the Building
during such period. Except for the Exterior Tenant Signage and identification
signage reserved for use by other tenants and occupants of the Building on the
Building Monument Sign as shown on EXHIBIT “J-2,” Landlord shall not, during the
period that commences on the Effective Date and ends upon the expiration of the
Term (or earlier termination of this Lease), install or maintain, or permit any
other person or entity to install or maintain, any identification signage on the
Building Monument Sign.

Section 4.6.2        Interior Identification Signage.    Landlord will provide
to Tenant the following (collectively, “Interior Common Area Tenant Signage”)
(a) exclusive tenant identification signage as specified on either, but not both
of, EXHIBIT “J-3(a)” or EXHIBIT “J-3(b),” as Tenant may elect, on the wall of
the first-floor lobby of the Building (i.e., no other person or entity,
including any tenant of the Building, will have the right to install or maintain
signage in the lobby of the Building, other than identification sign adjacent to
the entry door of the premises of any other tenant with premises on the first
floor of the Building), and as specified in Section 4.6.3 (“Tenant’s Lobby
Signage”), (b) elevator vestibule tenant identification signage on each floor of
the Premises on which other tenants occupy space, (c) Building Standard (or
otherwise, at Tenant’s sole cost and expense) tenant identification signage
adjacent to the main entry door of the Premises on each floor of the Building,
and (d) standard building lobby directory listing in a quantity and proportion
to the rentable square footage of the Premises relative to the rentable square
footage of other tenants in the Building. In addition, Tenant will have the
right, at Tenant’s sole cost and expense, to install tenant identification
signage on each floor of the Premises that Tenant occupies exclusively (i.e., no
other tenants on such floor) (“Interior Exclusive Floor Tenant Signage”), and
Tenant, at its sole cost and expense, must remove all such Interior Exclusive
Floor Tenant Signage prior to the expiration or earlier termination of this
Lease, and repair any damage to the Building or the Property resulting from the
removal of such signage (subject to the terms of Section 10.3.2). Landlord will
maintain all Interior Common Area Tenant Signage in good condition, order and
repair, and Tenant shall reimburse Landlord for Landlord’s Actual Costs incurred
in connection therewith from time to time within 30 days after receipt of
Landlord’s invoices therefor (it being agreed that such costs shall not be
included in Operating Expenses); provided, however, that Landlord may elect to
include such costs as Operating Expenses, in which case Tenant will not be
obligated to pay Landlord directly therefor under this sentence. Tenant, at its
sole cost and expense, shall maintain any Interior Exclusive Floor Tenant
Signage in good condition, order and repair. Except as expressly permitted under
this Section 4.6.2, Tenant will not install in the Premises any other interior
sign, decoration or advertising material of any kind which is readily visible
from the exterior of the Building.

Section 4.6.3        Tenant Reception Desk.    Tenant shall have the right (but
not the obligation) to install a reception desk in the first floor of the
Premises, adjacent to the first floor main lobby of the Building, and the
related entrance door improvements and signage on the wall of the first-floor
lobby of the Building, all as shown on EXHIBIT “J-4” attached hereto
(collectively, “Tenant Reception Desk”). The size, materials and appearance of
any such Tenant Reception Desk shall be mutually acceptable to Landlord and
Tenant, but in any event shall be consistent with the design and appearance of
the main lobby of the Building, except as otherwise depicted on EXHIBIT “J-4.”

 

13



--------------------------------------------------------------------------------

Section 4.7        Tenant’s Rooftop Rights.    Subject to this Section 4.7,
Tenant may use a portion of the roof of the Building selected by Tenant and
reasonably acceptable to Landlord (which area shall consist of at least Tenant’s
Percentage Share of Expenses of the total area of the roof which is reasonably
available for the installation of rooftop equipment, machinery and facilities)
to install, operate and maintain the following (collectively, “Rooftop
Equipment”): (i) microwave dishes or similar antennae and/or other
equipment/infrastructure for telecommunications solely for Tenant’s use,
(ii) equipment and facilities (which may include condensers) which provide
supplemental cooling to the Premises and Tenant’s property located therein, and
(iii) security equipment of Tenant (which may include cameras and other
monitoring devices), at Tenant’s sole cost and expense and free of any charge
from Landlord. Tenant’s installation, maintenance, replacement and removal of
any Rooftop Equipment must comply with all Requirements, the requirements of any
Building roof warranties (provided that Landlord has provided Tenant with true
and correct copies of any such roof warranties), all provisions of Article 8
governing Alterations (or Article 17 governing Tenant’s Improvements, if
applicable), and the other terms and conditions of this Lease. Among other
things, any structural support for the Rooftop Equipment that Landlord
reasonably determines is required for the installation of the Rooftop Equipment
will be at the sole cost and expense of Tenant, and the installation, operation
and maintenance of the Rooftop Equipment will not, among other things, pierce
the roof or roof membrane or otherwise cause any material damage to the roof or
structural support of the Building, or materially interfere with the operation
of any existing Building systems or equipment or with any systems or equipment
of other tenants in the Building existing at the time of Tenant’s installation
of the Rooftop Equipment. Landlord shall not interfere with, nor shall Landlord
permit any other person or entity (including any other tenant of the Building)
to interfere with, Tenant’s installation, operation and maintenance of the
Telecommunications Equipment. Tenant shall obtain and thereafter maintain any
governmental approvals required for the Rooftop Equipment. Tenant will be
allowed reasonable access to the Rooftop Equipment area for the purpose of
maintaining and servicing Tenant’s Rooftop Equipment. All Rooftop Equipment will
remain the personal property of Tenant, will be located and maintained at
Tenant’s sole cost and risk, and must be properly removed by Tenant at the end
of the Term pursuant to the provisions of Article 16. The provisions of this
Section 4.7 will govern and control over any contrary or inconsistent provisions
of the Building Rules (including, without limitation, Building Rule No.3).

Section 4.8        Tenant’s Generators.    Subject to this Section 4.8, Tenant
will have the right, at Tenant’s sole cost and expense, to install one or more
electrical generators (the size and design of which and also the number of
which, if more than one, to be subject to Landlord’s reasonable approval) in a
location on the Property which is reasonably acceptable to Landlord and Tenant,
together with a pad and enclosure for each such generator, ancillary above
ground fuel storage tanks and facilities, electrical switches and such pipes,
lines, conduits and other facilities which may be required in order to connect
such generator to the Premises and Building transformer(s). Tenant’s
installation, maintenance, replacement and removal of any such generators must
comply with all Requirements, all provisions of Article 8 governing Alterations
(or Article 17 governing Tenant’s Improvements, if applicable), and the other
terms and conditions of this Lease. Any such generators will remain the personal
property of Tenant, will be installed, operated and maintained at Tenant’s sole
cost and risk, and must be properly removed by Tenant at the end of the Term
pursuant to the provisions of Article 16.

Section 4.9        Telecommunications.    Landlord shall provide one point of
entry (in the basement) into the Building for Tenant’s telecommunications, as
such point of entry exists as of the Effective Date and as described on the
outline specifications set forth on EXHIBIT “F” hereto (“Outline
Specifications”). Upon Tenant’s written request, Landlord, at no cost or expense
to Landlord, shall take commercially reasonable steps to allow for any
telecommunications service provider selected by Tenant to provide
telecommunications service to the Building for Tenant’s operations. Tenant shall
have the exclusive right to gain access to and use the telecommunications rooms
and closets located on the second, third and fourth floors of the Building, and
the non-exclusive right (in common with the other tenants of the first floor of
the Building) to gain access to and use the telecommunications rooms and closets
on the first floor of the Building, in each case for purposes of installing,
maintaining and operating Tenant’s telecommunications equipment and facilities
therein; provided, however, that nothing in this Section 4.9 shall prevent
Landlord from accessing any of the same in order to perform Landlord’s
obligations under this Lease, so long as such access does not materially and
adversely interfere with Tenant’s access thereto or the use of Tenant’s
equipment located therein.

Section 4.10        Riser Space.    Landlord will provide Tenant with access to
and through the Building’s telecommunications room(s) and shaft space leading to
such telecommunications room(s) to the Premises and from the Premises
(including, without limitation, from the Tenant Reception Desk) to the roof of
the Building, in each

 

14



--------------------------------------------------------------------------------

case which is reasonably sufficient for Tenant’s needs, for Tenant’s
telecommunications requirements. Landlord will also provide such shaft space for
Tenant’s supplemental cooling requirements, and to the Building switch gear and
Tenant’s UPS and generator system for Tenant’s emergency power requirements.
Such shaft space will comply with the specifications described in EXHIBIT “F”
and will be asbestos-free.

ARTICLE 5

HAZARDOUS MATERIALS

Section 5.1        Compliance with Hazardous Materials.    Tenant will not cause
any Hazardous Materials to be brought upon, kept or used on the Property in a
manner or for a purpose prohibited by any Hazardous Materials Law. Tenant, at
its sole cost and expense, will comply with all Hazardous Materials Laws and
prudent industry practice related to any Hazardous Materials Tenant causes to be
present in, on or under the Property (“Tenant Responsibility Hazardous
Materials”); provided, however, that Tenant Responsibility Hazardous Materials
shall not include any such materials that are released at the Property (or any
neighboring property) to the extent that such release is caused by Landlord’s
negligence or intentional misconduct. If Landlord so requests from time to time,
Tenant will inform Landlord of any Hazardous Materials that Tenant has brought
to the Property (other than small quantities of office cleaning or other office
supplies as are customarily contained in normal office equipment (including copy
machines) and/or are customarily used by a tenant in the ordinary course in a
general office facility). On or before the expiration or earlier termination of
this Lease, Tenant, at its sole cost and expense, will remove from the Property
(regardless of whether any Hazardous Materials Law requires removal), in
compliance with all Hazardous Materials Laws, all Tenant Responsibility
Hazardous Materials. If and to the extent Tenant brings to the Property any
Hazardous Materials in excess of normal quantities of Hazardous Materials
contained in customary office equipment (such as, without limitation, copy
machines) or otherwise customarily used in normal use (such as, without
limitation, cleaning supplies), then upon Landlord’s written request, Tenant
will promptly deliver to Landlord reasonable documentation disclosing the nature
and quantity of any such Hazardous Material Tenant has located at the Property,
and (if available) evidencing the legal and proper handling, storage and
disposal of such Hazardous Materials kept at or removed or to be removed from
the Property by Tenant. Any such documentation that lists (or is required to
list) a party as the responsible party for the Hazardous Materials listed
therein will list Tenant or its agent as the responsible party as to any Tenant
Responsible Hazardous Materials, and will not attribute responsibility for any
such Tenant Responsible Hazardous Materials to Landlord or Property Manager.
Tenant will comply with and is solely responsible for all reporting and warning
obligations required under Hazardous Materials Laws arising from the presence of
any Tenant Responsible Hazardous Materials at the Property. Such reporting and
warning obligations are the sole responsibility of Tenant regardless of whether
Hazardous Materials Law permit or require Landlord to report or warn. Unless
otherwise required by applicable Law, Tenant will not take any remedial action
in response to the presence of any Hazardous Materials in on, under or about the
Property, nor enter into any settlement agreement, consent decree or other
compromise with respect to any Claims relating to or in any way connected with
Hazardous Materials in, on, under or about the Property, without first notifying
Landlord of Tenant’s intention to do so and affording Landlord reasonable
opportunity to investigate, appear, intervene and otherwise assert and protect
Landlord’s interest in the Property.

Section 5.2        Notice of Actions.    Tenant will notify Landlord of any of
the following actions affecting Landlord, Tenant or the Property which result
from or in any way relate to any Tenant Responsibility Hazardous Materials,
promptly after receiving notice of the same: (a) any enforcement, clean-up,
removal or other governmental or regulatory action instituted, completed or
threatened under any Hazardous Materials Law; (b) any Claims made or threatened
by third parties relating to any Tenant Responsibility Hazardous Materials; and
(c) any reports, records, letters of inquiry and responses, manifests or other
documents made by any person or entity, including, without limitation, Tenant,
to or from any environmental agency relating to any Tenant Responsibility
Hazardous Materials, including, without limitation, any complaints, notices,
warnings or asserted violations.

Section 5.3        Tenant’s Hazardous Materials Indemnification.    Subject to
the terms of Sections 10.3.2 and 18.8, Tenant releases and will indemnify,
defend (with counsel reasonably acceptable to Landlord), protect and hold
harmless the Landlord Parties from and against any and all Claims whatsoever
arising or resulting, in whole or in part, directly or indirectly, from the
presence, treatment, storage, transportation, disposal, release or management of
any Tenant Responsibility Hazardous Materials in, on, under, upon or from the
Property (including, without limitation, water tables and atmosphere), but only
to the extent arising from Tenant’s use or occupancy of

 

15



--------------------------------------------------------------------------------

the Premises or Property, and only to the extent the same constitute Tenant
Responsibility Hazardous Materials, as described in Section 5.1 The obligations
of Tenant under this Article survive the expiration or earlier termination of
this Lease.

Section 5.4        Landlord’s Hazardous Materials Representations.    To
Landlord’s knowledge, there are no Hazardous Materials which exist or are
located on, in, under or over the Land or any other portions of the Property,
except as may be disclosed in that certain Phase I Environmental Site Assessment
prepared by URS Corporation (URS Project No. 25366347.00001), dated November 20,
2006 (a copy of which has been provided to Tenant), in that certain Phase I
Environmental Site Assessment Report prepared by Hygienetics Environmental
Services, Inc. (Project No. 3163.012), dated June 1996 (a copy of which has also
been provided to Tenant), or in any of the other materials forwarded by
Landlord’s counsel to Tenant’s counsel under e-mail cover correspondence dated
August 1, 2008, and except for normal quantities of Hazardous Materials located
in the equipment providing services to the Building which are customarily
incorporated into such equipment at comparable first class office buildings in
the north suburban Chicago, Illinois area, in full compliance with Environmental
Laws, and in a manner which does not constitute a health or safety risk.

Section 5.5        Landlord’s Hazardous Materials Indemnification.    To the
fullest extent allowable under the Laws, but subject to the terms of Sections
10.3.1 and 18.8, Landlord releases and will indemnify, protect, defend (with
counsel reasonably acceptable to Tenant) and hold harmless the Tenant Parties
from and against any and all Claims whatsoever arising or resulting, in whole or
in part, directly or indirectly, from the presence, treatment, storage,
transportation, disposal, release or management of Hazardous Materials in, on,
under, upon or from the Property (including water tables and atmosphere), but
only to the extent caused by Landlord. The obligations of Landlord under this
Article survive the expiration or earlier termination of this Lease.

Section 5.7        Remediation if Neither Party Obligated.    If Hazardous
Materials in violation of Hazardous Materials Laws which neither Landlord nor
Tenant is obligated under this Lease to remediate are discovered upon the
Property, Tenant may notify Landlord thereof and request that Landlord bring the
Property (or such portion thereof as may contain or impact the Premises) into
compliance with Hazardous Materials Laws at Landlord’s cost. Landlord will
notify Tenant, within 30 days of receiving Tenant’s notice (or such longer
period, not to exceed 90 days, as may reasonably be necessary to evaluate such
Hazardous Materials), whether Landlord intends to voluntarily perform such
remediation. If Landlord so elects, Landlord will promptly and diligently
proceed to effect such remediation. If Landlord declines, Tenant will, within 30
days after receiving Landlord’s notice, elect by written notice to Landlord
either to (a) promptly and diligently bring the Property (or such portion
thereof as may contain or impact the Premises) into compliance with Hazardous
Materials Laws, at Tenant’s sole cost; (b) remain in the Premises without
remediation; or (c) provided such Hazardous Materials endanger persons or
property in or about the Premises or materially adversely interfere with
Tenant’s use of the Premises, terminate this Lease effective on a date specified
in such notice (but no fewer than 45, nor more than 120, days following delivery
of such notice to Landlord). If Tenant fails to provide any such notice to
Landlord within such 30-day period, Tenant shall be deemed to have elected to
proceed under clause (b) of the preceding sentence. If Tenant elects to
terminate, Landlord may, within 15 days of receiving Tenant’s termination
notice, rescind such termination by notifying Tenant that Landlord will perform
remediation reasonably sufficient to eliminate such endangerment and
interference at Landlord’s sole cost. If Landlord so elects, Landlord will
promptly and diligently proceed to effect such remediation.

ARTICLE 6

SERVICES

Section 6.1        Landlord’s Obligations.    Landlord will provide the
following services, the costs of which will be included in Operating Expenses
(but only to the extent provided under the definition thereof):

Section 6.1.1        Janitorial Service.    Landlord will provide janitorial
service in the Premises and Common Areas, five times per week, 52 weeks per year
(on Business Days), including cleaning, trash removal, necessary dusting and
vacuuming, maintaining towels, tissue and other restroom supplies and such other
work as is customarily performed in connection with nightly janitorial services
in other first-class office facilities in the vicinity of the Building. Landlord
will also provide periodic interior and exterior window washing and cleaning and
waxing

 

16



--------------------------------------------------------------------------------

of uncarpeted floors in accordance with Landlord’s schedule for the Building.
The janitorial services furnished to the Premises will be as generally described
in, and performed in substantial compliance with, the specifications on the
attached EXHIBIT “H.”

Section 6.1.2        Electrical Energy.    Landlord will provide electrical
energy to the Premises for lighting of 2.0 watts per square foot installed and
for operating personal computers and other office machines and equipment for
general office use of similar low electrical consumption plugged into electrical
convenience outlets of 5.0 watts per square foot installed, and otherwise in
accordance with the specifications set forth on EXHIBIT “F” attached hereto.
Tenant will not use any equipment requiring electrical energy in excess of the
above-described wattages without receiving Landlord’s prior written consent.
Landlord will not withhold such consent unless Tenant’s proposed use in excess
of the foregoing capacity would materially and adversely affect any Building
systems, but Landlord may condition its consent on Tenant’s installing, or
paying Landlord’s Actual Cost of installing, the equipment and facilities
necessary to furnish such excess energy, and Tenant’s paying an amount equal to
the actual average cost per unit of electricity applied to the excess use as
reasonably determined either by an engineer selected by Landlord or by submeter
installed at Tenant’s expense.

Section 6.1.3        Heating, Ventilation and Air Conditioning.    During
Business Hours, Landlord will provide balanced heating, ventilating and air
conditioning to the Premises sufficient to maintain, in Landlord’s reasonable
judgment, comfortable temperatures in the Premises (based on standard lighting
and general office use only), but in all events sufficient to satisfy the
criteria and specifications set forth on EXHIBIT “F” attached hereto. During
other times, Landlord will provide heat and air conditioning in accordance with
the foregoing standards upon Tenant’s reasonable advance notice (which advance
notice will not be later than 3:00 p.m. on the day on which such additional
service is requested, or 3:00 p.m. on the last Business Day before a day which
is not a Business Day). Any such notice from Tenant need not comply with the
formal notice requirements of this Lease, but may instead (without limitation)
be made by telephone to the office of the Building, or by e-mail to any on-site
representative of Landlord or Property Manager. Tenant will pay Landlord, as
Additional Rent, for such extended service on an hourly basis, initially at the
rate of $75.00 per hour per floor; provided, however, that such rate may be
reasonably increased from time to time during the Term based on Landlord’s
reasonable estimates of its increased costs for such service, but not more than
$5.00 per year. If extended service is not a continuation of the service
Landlord furnished during Business Hours, Landlord may require Tenant to pay for
a minimum of three hours of such service.

Section 6.1.4        Water.    Landlord will provide hot and cold water from
standard building outlets for lavatory, restroom and drinking purposes in
accordance with the specifications described in EXHIBIT “F.”

Section 6.1.5        Elevator Service.    The parties acknowledge that Tenant is
the sole tenant of the second through fourth floors of the Building, and that
the Building consists of only four floors. Accordingly, Tenant will be permitted
to prohibit (through the use of electronic “lock out” technology in the
elevators), at Tenant’s sole cost and expense, access via the elevators to the
second through fourth floors of the Building; provided, however, that Landlord
and other tenants of the Building will have access to such elevators in order to
access the lower level of the Building. All elevators may be used by Tenant for
both freight and passenger elevators, but if used by Tenant for freight elevator
purposes, Tenant shall take reasonable preventative measures to avoid damage
thereto. Tenant shall also have the right to use the fire stairs connecting the
floors of the Premises and first floor of the Building as convenience stairs (in
addition to use for fire and life safety purposes).

Section 6.1.6        Security.    Landlord shall provide a security system for
the Property as described on EXHIBIT “F” attached hereto. In addition, Tenant,
at Tenant’s sole cost and expense, shall have the right to provide and install
its own security system for the Premises (“Tenant’s Security System”), which may
include, without limitation, the installation and maintenance of the following,
together with all associated equipment and facilities: (a) components of such
security system (which may include security card readers) within the elevators
and fire stairs described in Section 6.1.5 (and subject to the rights of others
described therein), (b) an electronic security alarm system, security card
readers, intercom system and camera system to protect entry and emergency and
exterior doors as well as glass areas of the Premises, (c) emergency call
stations and/or outdoor cameras in the parking areas at the Property, and
(d) equipment and facilities which enable Tenant to co-monitor the Building-wide
fire and life safety systems from the Premises. Landlord will have no liability
for any failure or other breach of Tenant’s Security System and Landlord’s prior
reasonable consent shall be required to the extent that any portion of Tenant’s
Security System adversely affects the base Building systems, or otherwise
adversely affects the structural,

 

17



--------------------------------------------------------------------------------

mechanical, electrical, plumbing, fire/life safety or heating, ventilating and
air conditioning systems of the Building. Tenant’s Security System will at all
times be maintained, repaired and replaced as needed by Tenant at Tenant’s sole
cost and expense. Landlord may require that Tenant’s Security System be
integrated with the Building’s security system. Tenant’s Security System will in
no event interfere with Landlord’s ability to access the Premises as and when
necessary in order for Landlord to fulfill Landlord’s obligations under this
Lease. Tenant’s Security System will at all times comply with any and all
applicable Laws. Tenant will remove those portions of Tenant’s Security System
located outside of the Premises from the Property on or before the expiration or
sooner termination of this Lease, and Tenant, at Tenant’s sole cost and expense,
will repair any damage to the Property resulting from such removal. Neither
Landlord nor Tenant will be liable for any breach of security in respect to the
Premises, Building or Property whatsoever. The provisions of this Section 6.1.6
will govern and control over any contrary or inconsistent provisions of the
Building Rules (including, without limitation, Building Rule No.8).

Section 6.1.7    Loading Dock.    Tenant will have access at all times during
the Term (and any period of Early Occupancy) to the Building’s loading dock area
for Tenant’s deliveries, at no additional rent or other charge to Tenant. During
its moves into and out of the Premises, Tenant will be entitled to the use of
the loading dock area on a priority basis and at no additional rent or other
charge to Tenant.

Section 6.1.8    Bicycle Parking.    During the Term (and any period of Early
Occupancy), Tenant shall have the right to use a portion of the underground
parking garage at the Building mutually acceptable to Landlord and Tenant, or,
if Tenant so elects, another portion of the Property reasonably acceptable to
Landlord and Tenant, for purposes of parking bicycles.

Section 6.1.9    General Access.    Subject to the Building Rules and other
reasonable security restrictions (which shall in no event materially and
adversely affect Tenant’s rights of use and access hereunder), and except for
events of Force Majeure, Landlord shall allow Tenant to have access to the
Building and Property (including, without limitation, pedestrian and vehicular
access to the parking areas) on a 24 hours per day, 7 days per week and 365 days
per year basis.

Section 6.2        Tenant’s Obligations.    Tenant is solely responsible for
paying directly to the applicable utility companies, prior to delinquency, all
separately metered or separately charged utilities, if any, to the Premises or
to Tenant. Such separately metered or charged amounts are not Operating
Expenses. Except as expressly provided in this Lease (including Sections 6.1 and
Article 17), Tenant will also obtain and pay for all other utilities and
services that Tenant requires with respect to the Premises (including, without
limitation, hook-up and connection charges).

Section 6.3        Other Provisions Relating to Services.

Section 6.3.1    Standards; Untenantability.    All services to be provided by
Landlord hereunder will be provided in compliance with all applicable Laws and
in a manner consistent with first class office buildings of similar age in the
northern suburban Chicago, Illinois office market. Landlord is not required to
provide any heat, air conditioning, electricity or other service in excess of
that permitted by voluntary or involuntary governmental guidelines or any Laws.
Except as expressly provided to the contrary in this Lease, no interruption in,
or temporary stoppage of, any of the services this Article 6 describes is to be
deemed an eviction or disturbance of Tenant’s use and possession of the
Premises, nor does any interruption or stoppage relieve Tenant from any
obligation this Lease describes, render Landlord liable for damages or entitle
Tenant to any Rent abatement. Notwithstanding the foregoing or anything to the
contrary contained in this Lease, if there is an interruption in utilities,
electric power or essential services which is (a) specific to the Building
and/or the Property (as opposed to an interruption or curtailment in utilities,
electric power or essential services which extends beyond the Building or
Property), (b) causes the Premises to be untenantable, and (c) is not caused by
an event of Force Majeure, then Tenant will be entitled to deliver Landlord a
notice stating that if the untenantability caused by the interruption is not
cured within 72 hours of Landlord’s receipt of such notice, Tenant will be
entitled to an abatement of Basic Rent as provided in this Section. If Tenant
properly delivers such an abatement notice to Landlord, and the untenantability
caused by the aforesaid interruption in utilities, electric power or essential
services is not remedied within 72 hours after Landlord receives Tenant’s
abatement notice, then Tenant shall thereafter be entitled to an abatement of
Basic Rent (in proportion to the portion of the Premises rendered untenantable
by the interruption in utilities, electric power or essential services) until
such utilities, electric power or essential services are restored.

 

18



--------------------------------------------------------------------------------

Section 6.3.2        Other Provisions.    Landlord has the right, in its
reasonable discretion, to select the provider of any utility or service to the
Property and to determine whether the Premises or any other portion of the
Property may or will be separately metered or separately supplied; provided,
however, that Tenant shall have the right to select its own provider of
telecommunications services for the Premises (it being agreed that if Tenant
fails to select any such telecommunications service provider, Tenant shall have
the right to approve any such telecommunications service provider proposed by
Landlord). Landlord reserves the right, from time to time, to make reasonable
and non-discriminatory modifications to the above standards for utilities and
services, so long as such modifications do not reduce such utilities and
services below what is required under the specifications contained in EXHIBIT
“F”, and are not materially inconsistent with the standards set forth in the
first sentence of Section 6.3.1.

Section 6.4        Tenant Devices.    Tenant will not, without Landlord’s prior
written consent, use any apparatus or device in or about the Premises which
causes substantial noise, odor or vibration that would constitute a nuisance to
other tenants of the Building or neighboring properties. Except in connection
with any Tenant’s Improvements or other Alterations installed by Tenant in
accordance with Articles 17 and 8 respectively, Tenant will not connect any
apparatus or device to electrical current or water except through the electrical
and water outlets that Landlord installs in the Premises.

ARTICLE 7

MAINTENANCE AND REPAIR

Section 7.1        Landlord’s Obligations.    Except as otherwise provided in
this Lease, Landlord will keep and maintain the following in good, clean and
fully operative order, condition and repair, and in compliance with all
applicable Requirements, reasonable wear and tear excepted: (a) the footings,
foundations, slabs, floors, columns, exterior walls, exterior windows, plate
glass, exterior doors, roof and all structural systems and elements of the
Building (including the structural integrity thereof); (b) the electrical,
lighting, mechanical (including elevators), plumbing, heating and air
conditioning systems, facilities and components serving the Premises and the
Building to the extent the same are Building Standard or constitute Landlord
Improvements (or Landlord’s replacements thereof), other than those portions
thereof that are located entirely within the Premises and serve no party other
than Tenant; (c) light bulbs, tubes, ballasts and starters to the extent the
same are Building Standard or constitute Landlord Improvements (or Landlord’s
replacements thereof), (d) demising walls in the Building (other than those
installed by Tenant, and excluding the interior surfaces of such walls located
within the Premises or the premises of any other tenant), and (e) Common Area
(subject to and in accordance with all other terms and conditions of this Lease
relating to Common Area), including the surface area of any walls, windows,
doors and plate glass within the Common Area. Tenant will reasonably cooperate
with Landlord to facilitate the performance of Landlord’s obligations under this
Section 7.1, including any entry by Landlord into all or any portion of the
Premises and the temporary relocation of items of Tenant’s personal property,
all as Landlord may determine is reasonably necessary to properly perform such
obligations; provided, however, that Landlord will not materially and adversely
interfere with Tenant’s use of the Premises during any such entry or temporary
relocation. Notwithstanding the foregoing, if Tenant reasonably determines that
any such temporary relocation of tenant’s personal property proposed by Landlord
would materially and adversely affect Tenant’s use of the Premises, Tenant shall
have the right to object to the same, in which event Landlord shall not be
permitted to require such relocation; provided, however, that in the event
Tenant so objects to such temporary relocation of Tenant’s personal property,
and Landlord is not reasonably able to perform Landlord’s obligations set forth
in this Section 7.1 without such relocation of Tenant’s personal property, then
Landlord will not be required to perform such obligations unless and until
Tenant permits such relocation. Landlord’s repair and maintenance obligations
under this Section are subject to the provisions of Articles 11 and 12 of this
Lease regarding any casualty or Taking. The costs and expenses incurred by
Landlord in performing its obligations under this Section will be included in
Operating Expenses (but only to the extent provided under the definition
thereof). In all events, (a) Landlord will perform Landlord’s obligations under
this Section 7.1 in a manner so as to reasonably minimize interference with
Tenant’s operations within the Premises, and (b) Tenant agrees to reasonably
cooperate with Landlord in connection with such performance.

 

19



--------------------------------------------------------------------------------

Section 7.2        Tenant’s Obligations.

Section 7.2.1        Maintenance of Premises.    Except for Landlord’s
obligations described in Section 7.1 and any janitorial services provided by
Landlord under Article 6, Tenant, at Tenant’s sole cost and expense, will keep
and maintain the Premises in good, clean, sanitary, neat and fully operative
condition and repair, reasonable wear and tear excepted, which obligations of
Tenant will include, without limitation, the maintenance, repair and replacement
of all: (a) interior surfaces of exterior walls and demising walls within the
Premises; (b) interior walls, moldings, partitions, and ceilings within the
Premises; (c) carpeting within the Premises; (d) nonstructural interior
components within the Premises; (e) interior windows, plate glass and doors
within the Premises; (f) kitchen or break-room fixtures, appliances and
equipment within the Premises; and (g) Tenant’s personal property. Tenant will
also perform the repair or replacement of any waste or excessive or unreasonable
wear and tear to the Premises or Property caused by Tenant. Any repairs or
replacements performed by Tenant pursuant to this Section must be at least equal
in quality and workmanship to the original work and be in accordance with all
Laws. Tenant’s repair and maintenance obligations under this Section are subject
to the provisions of Article 11 and Article 12 of this Lease regarding any
casualty or Taking.

Section 7.2.2.1    Alterations Required by Laws.    If, as a result of the
enactment of a new applicable Law after the Commencement Date, or a change in
existing applicable Laws which first occurs after the Commencement Date, any
governmental authority requires any Alteration to the Building or the Premises
solely as a result of Tenant’s particular use of the Premises (as opposed to use
of the Premises generally for general and administrative office, training and
storage uses) or as a result of any Alteration to the Premises made by or on
behalf of Tenant, Tenant will pay the actual, reasonable cost of all such
Alterations. If any such Alterations are Structural Alterations, Landlord will
make the Structural Alterations; provided, however, that Landlord may require
Tenant to reimburse Landlord for Landlord’s Actual Cost thereof promptly after
Landlord’s completion of the same. If the Alterations are not Structural
Alterations, Tenant will make the Alterations at Tenant’s sole cost and expense
in accordance with Article 8 (or Article 17, if the same constitute Tenant’s
Improvements). Any other Alterations to the Property which may be required by
Laws shall be made by Landlord, at Landlord’s expense (subject to inclusion in
Operating Expenses, to the extent included in the definition thereof).

Section 7.2.2.2    Certain Capital Costs Relating to Cafeteria.    Anything in
this Lease (including, without limitation, anything in Section 7.2.2.1 and/or
clause (q) of the definition of “Operating Expenses” in EXHIBIT “A”) to the
contrary notwithstanding, the provisions of this Section 7.2.2.2 will govern and
control with respect to capital improvements which are required in order for the
cafeteria, if any, that Tenant constructs or maintains in the Premises, to
comply with changes in Laws or the interpretation or enforcement thereof first
enacted after the Commencement Date (all such required capital improvements, if
any, are herein collectively called “Required Cafeteria Improvements”). If any
Required Cafeteria Improvements are to be performed, and Tenant does not elect
to modify its cafeteria (or the use thereof) in a manner which eliminates the
need for the Required Cafeteria Improvements, then Tenant (at its election)
shall either (a) perform the Required Cafeteria Improvements itself at Tenant’s
cost pursuant to Section 7.2.2.1 (provided, however, that to the extent the
Required Cafeteria Improvements constitute Structural Alterations, Landlord
shall have the right to perform the same rather than Tenant pursuant to
Section 7.2.2.1), in which case the same shall be governed in all respects by
the terms of Section 7.2.2.1, or (b) notify Landlord that Tenant requests that
Landlord perform the Required Cafeteria Improvements pursuant to this
Section 7.2.2.2, which notice shall set forth both a reasonably detailed
description of the Required Cafeteria Improvements and of the reasons for the
necessity thereof. Upon Landlord’s receipt of a notice from Tenant pursuant to
clause (b) of the preceding sentence, and Landlord’s reasonable confirmation of
the necessity thereof in order to comply with the aforesaid changes in Laws,
Landlord will construct the Required Cafeteria Improvements in a commercially
reasonable and diligent manner, subject to Force Majeure and Tenant Delays.
Landlord’s Actual Costs for the design and construction of the Required
Cafeteria Improvements (“Required Cafeteria Improvement Costs”) shall be
initially paid by Landlord, and Tenant shall reimburse Landlord therefor either,
at Tenant’s election, (y) promptly after receipt of an invoice therefor from
Landlord after the Required Cafeteria Improvements are completed, as provided in
Section 7.2.2.1 (as though the same constituted Structural Alterations performed
by Landlord thereunder), or (z) on a deferred basis, amortized over the useful
life (as reasonably determined by Landlord) of the Required Cafeteria
Improvements (including reasonable charges for interest on the unamortized
amount) on a straight-line basis, in which event Tenant will pay such amortized
Required Cafeteria Improvement Costs on the first day of each month during the
balance of the Term (or until the earlier payment in full of all such amortized
Required Cafeteria Improvement Costs); provided, however, that in no

 

20



--------------------------------------------------------------------------------

event shall Tenant have the right to reimburse Landlord on a deferred basis as
provided in clause (z) of this sentence for any amount in excess of $150,000.00
of Required Cafeteria Improvement Costs (it being agreed that Tenant shall be
required to reimburse Landlord for any Required Cafeteria Improvement Costs in
excess of $150,000.00 in the manner provided in clause (y) of this sentence). If
Tenant elects to reimburse Landlord for Required Cafeteria Improvement Costs on
a deferred basis as provided in clause (z) of the preceding sentence, then after
Landlord’s initial written invoice, statement or notification to Tenant of the
monthly installment for any such amortized Required Cafeteria Improvement Costs,
no further statements will be required, and Tenant will make the monthly
payments thereof as if the same were a part of Tenant’s Share of Expenses. If at
the expiration or earlier termination of this Lease (including, without
limitation, any extensions of the Term under Section 1.2.5), there remain any
unamortized Required Cafeteria Improvement Costs which have not been paid by
Tenant to Landlord, then within 30 days after such expiration or earlier
termination, Tenant will pay to Landlord an amount equal to any such unamortized
and unpaid Required Cafeteria Improvement Costs which are in excess of
$10,000.00 (i.e., so that Landlord is responsible for, and only for, the first
$10,000.00 of any such then-unamortized and unpaid Required Cafeteria
Improvement Costs). Landlord’s and Tenant’s respective rights and obligations
under this Section 7.2.2.2 will survive any the expiration or earlier
termination of this Lease.

ARTICLE 8

CHANGES AND ALTERATIONS

Section 8.1        Landlord Approval.    Tenant will not make any Structural
Alterations to the Premises without Landlord’s written consent, which consent
may be granted or withheld in Landlord’s sole and absolute discretion. Tenant
will not make any other Alterations without Landlord’s prior written consent,
which consent Landlord will not unreasonably withhold or delay; provided,
however, that no such consent shall be required (but Tenant must still notify
Landlord or Property Manager thereof, in writing, except where the other
Alterations are de minimis, which written notice may be given by e-mail if made
to Property Manager) in connection with any such non-Structural Alterations to
the extent: (i) the same are solely decorative in nature, including, without
limitation, painting and carpeting (regardless of cost), or (ii) the costs of
the same do not exceed $100,000 in any single instance, but in the case of this
clause (ii) Tenant will provide Landlord with notice of Tenant’s intent to
perform such non-Structural Alterations prior to so performing, except that, in
the case of an emergency or hazardous condition, only such notice as is
practical under the circumstances shall be required. Any Alterations which
require Landlord’s consent hereunder are referred to herein as “Consent
Alterations.” Along with any request for Landlord’s consent to any Consent
Alterations, Tenant will deliver to Landlord plans and specifications for the
Consent Alterations and names and addresses of all prospective contractors for
the Alterations. In addition, in connection with any Consent Alterations
proposed by Tenant that would cost in excess of $250,000 in the aggregate,
Landlord shall have the right to condition its consent to such Consent
Alterations upon receipt from Tenant either (at Tenant’s election):
(i) reasonable financial information to establish that Tenant has a reasonably
sufficient net worth and credit to pay for the completion of the Alterations, or
(ii) payment and performance bonds in an amount not less than the full cost of
the Alterations. Landlord shall deliver notice of its consent or withholding of
consent in connection with any Consent Alterations proposed by Tenant within 10
Business Days after Landlord receives notice of the same from Tenant (which
notice of Landlord shall, in the case of a withholding of consent, contain a
description of the reasons for Landlord’s withholding of consent), it being
agreed that if Landlord fails to deliver any such notice within such 10-Business
Day period, Tenant may deliver a second written notice to Landlord advising of
such failure, and if Landlord thereafter fails to deliver notice of its consent
or withholding of consent within two Business Days of Landlord’s receipt of such
second notice, Landlord shall be conclusively deemed to have consented to the
proposed Consent Alterations. If Landlord approves (or is deemed to have
approved) the proposed Consent Alterations, Tenant will, before commencing the
Consent Alterations, deliver to Landlord certificates evidencing the insurance
coverages required by Section 8.2, copies of all necessary permits and licenses
required to perform the Consent Alterations, and such other information relating
to the Consent Alterations as Landlord reasonably requested in issuing its
consent to the same. Tenant, at its sole cost and expense, will remove any
Consent Alterations Tenant constructs without obtaining Landlord’s approval as
provided in this Article 8 within 30 days after Landlord’s written request and
will thereafter fully and promptly repair and restore the Premises and Property
to its previous condition, subject to Section 10.3.2. No approval or inspection
of Alterations by Landlord constitutes any representation or agreement by
Landlord that the Alterations comply with sound architectural or engineering
practices or with all applicable Laws, and Tenant is solely responsible for
ensuring such compliance. Tenant will provide Landlord with copies of “as built”
drawings of such Consent Alterations completed by Tenant

 

21



--------------------------------------------------------------------------------

or Tenant’s contractors, to the extent that the Consent Alterations in question
are of the type for which “as built” drawings are customarily prepared, promptly
after such drawings are prepared by Tenant’s contractors. Tenant will construct
all Alterations or cause all Alterations to be constructed (a) in the case of
Consent Alterations, by a general contractor that Landlord approves in its
reasonable discretion, (b) in a good and workmanlike manner, (c) in compliance
with all Laws, (d) in accordance with all orders, rules and regulations of the
Board of Fire Underwriters having jurisdiction over the Premises and any other
body exercising similar functions, and (e) in compliance with Landlord’s
commercially reasonable rules and regulations applicable to third party
contractors, subcontractors and suppliers performing work at the Property.

Section 8.2        Tenant’s Responsibility for Cost and Insurance.    Except as
otherwise expressly provided in this Lease, Tenant will pay the cost and expense
of all Alterations made by or on behalf of Tenant, including, without
limitation, for any painting, restoring or repairing of the Premises or the
Property (subject to Section 10.3.2). If, in connection with any Consent
Alterations proposed by Tenant that would affect the Building systems and/or
structure of the Building, Landlord requires (in its reasonable discretion) that
plans and specifications for such Consent Alterations be reviewed by any third
party technical consultants (it being agreed that any such third party
consultant selected by Landlord shall be reasonably acceptable to Tenant), then
Tenant will pay Landlord’s Actual Cost of retaining such third party
consultants, but in no event shall Tenant be required to pay any other fee, cost
or expense for any review, inspection and engineering time incurred by or at the
request of Landlord in connection with any Alterations. Prior to commencing the
Alterations, Tenant will obtain and/or require: (a) builder’s “all risk”
insurance in an amount at least equal to the value of the Alterations,
(b) evidence that Tenant or its contractors has in force commercial general
liability insurance insuring against construction related risks, in at least the
form, amounts and coverages required of Tenant under Article 10, and (c) all
necessary permits and licenses for such Alterations. The insurance policies
described in clauses (a) and (b) of this Section 8.2 must name Landlord,
Landlord’s lender (if any; provided that the identity of such lender has been
provided to Tenant) and Property Manager as additional insureds, specifically
including completed operations.

Section 8.3        Construction Obligations and Ownership.    Landlord will have
the right, upon reasonable advance notice to Tenant, which shall be at least 24
hours in advance (except in the case of an emergency or hazardous condition, in
which case only such notice as is reasonable under the circumstances shall be
required), and at Landlord’s sole cost and expense, to inspect and observe the
performance of any Alterations by Tenant during construction, but in no event
shall Landlord interfere with, delay or impede such performance. After
completing the Alterations, Tenant will furnish Landlord with customary
contractor affidavits, lien waivers and receipted bills covering all labor and
materials expended and used in connection with the Alterations. Tenant will
remove any Alterations that Tenant constructs in violation of this Article 8
within 10 days after Landlord’s written request and in any event prior to the
expiration or earlier termination of this Lease. All Alterations that Tenant
makes or installs (which, for clarity, shall exclude telephone, computer and
other wiring and cabling and Tenant’s trade fixtures, personal property,
furniture and equipment) become the property of Landlord and a part of the
Building immediately upon installation; provided, however, that upon the
expiration or earlier termination of this Lease, Tenant shall have the right, in
its sole discretion, to either remove from· the Premises, or leave in place at
the Premises and surrender to Landlord, any Alterations made by Tenant, other
than the items described in clauses (a) through (d) in Section 16.1 or as
expressly provided in this Lease, and except to the extent that: (i) such
Alterations constitute Non-Standard Alterations, and (ii) Landlord notified
Tenant, concurrently with Landlord’s approval of such Non-Standard Alterations,
that Landlord would either require Tenant to remove or leave in place at the
Premises such Non-Standard Alterations (in which event Tenant shall comply with
the terms of such notice from Landlord at the end of the Term).

Section 8.4        Liens.    Tenant will pay all costs for Alterations performed
by it and will keep the Premises and Property free from any liens arising out of
work performed for, materials furnished to or obligation incurred by Tenant.
Within 30 days after written notice from Landlord, Tenant shall remove any such
lien or encumbrance by bond or otherwise, or provide a title insurance
endorsement (or other security (e.g., a letter of credit)) reasonably
satisfactory to Landlord, and covering all costs of defense, in which case
Tenant shall not be deemed to be in breach and shall have the right to contest
in good faith or otherwise deal with such lien claims as Tenant deems best. If
Tenant shall fail to do so, Landlord may, after delivery of notice to Tenant of
Landlord’s intent so to act, bond over, insure over, or pay the amount necessary
to remove such lien or encumbrance. In each case, the amount so paid by Landlord
in connection with such failure (including, without limitation, reasonable

 

22



--------------------------------------------------------------------------------

attorneys’ fees and costs) shall be deemed Additional Rent under this Lease
payable within 30 days after Tenant’s receipt of an invoice therefor.

Section 8.5        Application.    Notwithstanding anything to the contrary in
the foregoing, the terms of this Article 8 shall govern the performance,
construction and installation of any Alterations constructed by Tenant after the
completion of the Tenant’s Improvements and Other Tenant Work only, and shall
not (except as expressly set forth in Article 17) apply to the performance,
construction or installation of the Tenant’s Improvements or Other Tenant Work
(it being acknowledged that Article 17 addresses and governs such performance,
construction and installation of the Tenant’s Improvements and Other Tenant
Work).

ARTICLE 9

RIGHTS RESERVED BY LANDLORD

Section 9.1        Landlord’s Entry.    Landlord and its authorized
representatives may at all reasonable times and upon reasonable notice to Tenant
(which shall be at least 24 hours in advance, except in the case of an emergency
or hazardous condition, in which event only such notice as is practical under
the circumstances shall be required) enter the Premises to: (a) inspect the
Premises; (b) show the Premises to prospective purchasers and mortgagees;
(c) show the Premises to prospective tenants (but only during the last 15 months
of the Term or during the continuance of an Event of Default); (d) post notices
of non-responsibility or other protective notices available under the Laws, but
only during the performance of Alterations by Tenant; or (e) exercise and
perform Landlord’s rights and obligations under this Lease. Landlord shall not
materially and adversely interfere with Tenant’s use of the Premises in
exercising Landlord’s rights under this Section 9.1. Landlord’s entry into the
Premises, if made in compliance with this Section 9.1; provided, however, that
Tenant acknowledges that Landlord’s entry pursuant to clause (e) may require
Tenant to temporarily vacate portions of the Premises; provided, however,
Landlord shall coordinate with Tenant to determine a mutually agreeable time,
the duration and the extent of such entry, all of which shall be reasonably
acceptable to Landlord and Tenant. Tenant agrees that Landlord’s entry into the
Premises is not to be construed as a forcible or unlawful entry into, or
detainer of, the Premises or as an eviction of Tenant from all or any part of
the Premises. Subject to the terms of this Section 9.1, Tenant will also permit
Landlord (or its designees) to erect, install, use, maintain, replace and repair
pipes, cables, conduits, plumbing and vents, and telephone, electric and other
wires or other items, in, to and through the portions of the Premises that are
located behind the ceilings, floors and walls of the Premises, if Landlord
determines that such activities are necessary or appropriate for properly
operating and maintaining the Building, so long as such activities do not
materially and adversely interfere with Tenant’s use or occupancy of the
Premises or damage, unreasonably interfere with or obstruct any of Tenant’s
Alterations, personal property and trade fixtures or equipment. In all events,
(i) Landlord will exercise Landlord’s rights under this Section 9.1 in a manner
so as to reasonably minimize interference with Tenant’s operations within the
Premises, and (ii) Tenant agrees to reasonably cooperate with Landlord in
connection with Landlord’s exercise of such rights.

Section 9.2        Control of Property.    Landlord reserves all rights
respecting the Property and the Premises not specifically granted to Tenant
under this Lease {including Tenant’s rights under Section 4.5 above), including,
without limitation, the right to: (a) change the street address of the Building;
provided, that Landlord will not designate a name for the Building or change the
current name of the Building without the prior written consent of Tenant (which
may be granted or withheld in Tenant’s reasonable discretion); (b) designate and
approve all types of signs, window coverings, lighting and other aspects of the
Premises and its contents that may be visible from the exterior of the Building
(subject in all events to Tenant’s rights (including signage rights) set forth
in this Lease); (c) grant any party the exclusive right to conduct any business
or render any service in the Building, provided that such exclusive right to
conduct any business or render any service in the Building does not prohibit
Tenant or any then current subtenant, assignee or other transferee of Tenant
from any permitted use granted under this Lease or any then-current use by such
party (so long as such use is permitted by this Lease); (d) prohibit Tenant from
installing vending or dispensing machines of any kind in or about the Premises
other than those that Tenant installs in the Premises solely for use by Tenant;
(e) close the Building after Business Hours, except that Tenant may access the
Premises after Business Hours in accordance with such reasonable rules and
regulations as Landlord may prescribe from time to time for security purposes,
and the terms of this subsection (e) shall in no event interfere with Tenant’s
ability to access the Building 24 hours per day, 7 days per week in accordance
with this Lease; (f) install, operate and maintain security systems which
monitor, by closed circuit television or otherwise, all persons entering or

 

23



--------------------------------------------------------------------------------

leaving the Building; (g) impose reasonable security procedures designed to
limit and control access to the Building by unauthorized persons; (h) install
and maintain pipes, ducts, conduits, wires and structural elements in the walls
or above the ceiling within the Premises that serve other parts or other tenants
of the Property, provided, however, that no such installation and maintenance
shall materially and adversely interfere with anything contained therein serving
the Premises; and (i) retain and receive master keys or pass keys to the
Premises and all doors in the Premises, provided that Tenant shall have the
right to designate certain areas of the Premises to be secure areas to which
Landlord is not permitted access, in which event Landlord shall only be provided
with keys to such secure areas to the extent required by applicable Laws. If
Landlord changes the address of the Building, and such address change is not
required by governmental authorities, then Landlord shall reimburse Tenant for
the actual, reasonable cost of replacement stationery, business cards and
similar items incurred by Tenant by reason thereof (not to exceed $20,000).
Anything in this Section 9.2 or elsewhere in this Lease to the contrary
notwithstanding, Landlord is not responsible for the security of persons or
property on the Property or for the breach of any security-related services, and
Landlord is not and will not be liable in any way whatsoever for any breach of
security, except to the extent caused by the willful misconduct of Landlord. The
provisions of this Section 9.2 will govern and control over any contrary or
inconsistent provisions of the Building Rules (including, without limitation,
Building Rule No.8).

Section 9.3         Lock Box Agent/Rent Collection Agent.    Landlord, from time
to time, may designate a lock box collection agent or other person to collect
Rent by written notice thereof to Tenant. Tenant’s payment of Rent to the lock
box collection agent or other person in accordance with such notice from
Landlord shall fully satisfy Tenant’s obligations to make such payment to
Landlord (Landlord hereby expressly authorizing Tenant to make such payments in
accordance with such notice), and such payment is deemed to have been made
(a) as of the date the lock box collection agent or other person receives
Tenant’s payment (if the payment is not dishonored for any reason); or (b) if
Tenant’s payment is dishonored for any reason, the date of such dishonor. If
Tenant pays any amount to the lock box collection agent or other person other
than the actual amount due Landlord, then (x) Landlord’s or Landlord’s agent’s
receipt or collection of such amount does not constitute an accord and
satisfaction, (y) Landlord is not prejudiced in collecting the proper amount due
Landlord (or in pursuing any rights or remedies available under this Lease, at
law or in equity as a result of Tenant’s failure to pay the full amount when
due), and (z) Landlord may retain the proceeds of any such payment, whether
restrictively endorsed or otherwise, and apply the same toward amounts due and
payable by Tenant under this Lease.

ARTICLE 10

INSURANCE AND CERTAIN WAIVERS AND INDEMNIFICATIONS

Section 10.1        Tenant’s Insurance Obligations.    Tenant, at all times
during the Term and during any Early Occupancy period, at Tenant’s sole cost and
expense, will maintain the insurance that this Section 10.1 describes.

      Section 10.1.1        Liability Insurance.    Commercial general liability
insurance (providing coverage at least as broad as the current ISO form) with
respect to the Premises and Tenant’s activities in the Premises and upon and
about the Property, on an “occurrence” basis, with single limit coverage of
$5,000,000 (which limit may be covered in part through the use of excess and/or
umbrella insurance), and with a commercially reasonable deductible (as
reasonably determined by Tenant). Such insurance must include, without
limitation, specific coverage provisions or endorsements (a) for broad form
contractual liability insurance insuring Tenant’s obligations under this Lease;
(b) naming Landlord and Property Manager as additional insureds by an
“Additional Insured— Managers or Lessors of Premises” endorsement (or equivalent
coverage or endorsement); (c) waiving the insurer’s subrogation rights against
all Landlord Parties; (d) providing that the insurer will endeavor to provide
Landlord with at least 30 days’ prior written notice of material modification,
cancellation, non-renewal or expiration (and in all events will provide, as
opposed to endeavor to provide, prior written notice of material modification,
cancellation, non-renewal or expiration thereof); (e) expressly stating that
Tenant’s insurance will be provided on a primary and non-contributory basis as
to any liability insurance maintained by Landlord, and (f) providing that the
insurer has a duty to defend all insureds under the policy (including, without
limitation, additional insureds), and that defense costs are paid in addition to
and do not deplete the policy limits. If Tenant provides such liability
insurance under a blanket policy, the insurance must be made specifically
applicable to the Premises and this Lease on a “per location” basis.

 

24



--------------------------------------------------------------------------------

      Section 10.1.2        Property Insurance.    At Tenant’s option, property
insurance on Tenant’s trade fixtures and other personal property within the
Premises and at the Property and business income insurance covering loss of
income from Tenant’s business in the Premises.

      Section 10.1.3        Other Tenant’s Insurance.    Such other insurance as
may be required by any Laws from time to time or may reasonably be required by
Landlord from time to time and generally required of tenants in similar space in
similar office buildings in the area in which the Premises is located.

      Section 10.1.4        Miscellaneous Tenant’s Insurance Provisions.    All
of Tenant’s insurance will be written by companies rated at least A/VII by A.M.
Best Insurance Service. Tenant will deliver a customary certificate evidencing
such insurance, or other evidence of insurance reasonably satisfactory to
Landlord, (a) on or before the commencement of any Early Occupancy of the
Premises by Tenant, (b) not later than the expiration of any current policy or
certificate, and (c) at such other times as Landlord may reasonably request. If
Tenant elects to provide evidence of insurance by certificate, Tenant will
deliver an ACORD Form 27 (or equivalent) certificate. Tenant’s insurance must
permit waiver of subrogation as provided in Section 10.3.1.

      Section 10.1.5        Tenant’s Failure to Insure.    Anything in this
Lease (including, without limitation, any notice and cure rights that this Lease
provides to Tenant) to the contrary notwithstanding, if Tenant fails to provide
Landlord with evidence of insurance as required under Section 10.1.4, and if
such failure is not cured by Tenant within five Business Days of Landlord’s
notice thereof, Landlord may, but is not obligated to, without further demand
upon Tenant or notice to Tenant and without waiving or releasing Tenant from any
obligation contained in this Lease, obtain such insurance for Landlord’s
benefit. In such event, Tenant will pay to Landlord, as Additional Rent, all of
Landlord’s Actual Costs incurred in obtaining such insurance. Landlord’s
exercise of its rights under this Section 1 0.1.5 does not relieve Tenant from
any default under this Lease.

      Section 10.1.6        No Limitation.    The establishment of minimum
insurance requirements is not a representation by either party that such limits
are sufficient and does not limit either party’s respective liability under this
Lease in any manner.

Section 10.2        Landlord’s Insurance Obligations.    Landlord will at all
times during the period which commences on the Effective Date and ends upon the
expiration or sooner termination of the Term, maintain the insurance that this
Section 10.2 describes. All premiums and other costs and expenses Landlord
incurs in connection with maintaining such insurance are Operating Expenses
(except to the extent excluded therefrom in the definition thereof).

      Section 10.2.1        Property Insurance.    Property insurance on the
Building in an amount not less than the full insurable replacement cost of the
Building insuring against loss or damage by fire and such other risks as are
covered by a standard ISO Special Form policy, and specifically including
customary and commercially reasonable amounts of rent loss insurance. Landlord,
may, in its reasonable discretion, obtain such additional coverages or
endorsements as Landlord deems appropriate or necessary, including, without
limitation, insurance covering foundation, grading, excavation and debris
removal costs; business income insurance; boiler and machinery insurance;
ordinance or laws coverage; earthquake insurance; flood insurance; and other
coverages. Landlord may maintain such insurance in whole or in part under
blanket policies, but in such event the insurance must be made specifically
applicable to the Property on a “per location” basis. Such insurance will cover
all Alterations (including Tenant’s Improvements) after they have been installed
at the Property, but shall not cover or be applicable to any personal property
or trade fixtures of Tenant within the Premises or otherwise located at the
Property; provided, however, that Landlord’s obligation so to insure Tenant’s
Improvements after they have been installed at the Property but prior to the
Commencement Date (if applicable) is subject to Tenant’s delivery to Landlord of
the written notice which would effect the conclusion of the Build-Out Period
under Section 11.3.

      Section 10.2.2        Liability Insurance.    Commercial general liability
insurance against claims for bodily injury, personal injury, and property damage
occurring at the Property in such amounts as Landlord deems necessary or
appropriate. Such liability insurance will protect only Landlord and, at
Landlord’s sole option, Landlord’s lender and some or all of the Landlord
Parties, and does not replace or supplement the liability insurance that this
Lease obligates Tenant to carry.

 

25



--------------------------------------------------------------------------------

      Section 10.2.3        Miscellaneous Landlord’s Insurance Provisions.    If
Tenant so requests, Landlord will deliver to Tenant from time to time reasonable
evidence of the insurance required of Landlord hereunder.

Section 10.3        Waivers and Releases of Claims and Subrogation.

      Section 10.3.1        By Tenant.    To the fullest extent allowable under
the Laws, Tenant, on behalf of Tenant and its insurers, waives, releases and
discharges the Landlord Parties from all Claims for any casualty or other damage
(expressly excluding (a) any waste or excessive or unreasonable wear and tear,
or (b) any loss, destruction or damage arising or resulting from the placement,
disposal or release of Hazardous Materials in, on, under, about or from the
Property by either Landlord or Tenant (collectively, the “Excluded Items”),
which shall not be governed by this Section 10.3.1) to the Premises, Property or
Tenant’s trade fixtures or other personal property, and any resulting loss of
use or business interruption, regardless of the cause even if such casualty or
other damage (expressly excluding the Excluded Items, which shall not be
governed by this Section 10.3.1) is caused by the negligent or intentional acts,
omissions, or misconduct of any Landlord Party. Tenant will look only to any
insurance coverage Tenant may elect to maintain (regardless of whether Tenant
actually obtains any such coverage or whether such coverage is sufficient) with
respect to the Claims Tenant is waiving, releasing and discharging under this
Section 10.3.1. Any property insurance Tenant maintains must permit or include a
waiver of subrogation in favor of the Landlord Parties consistent with the
provisions of this Section 1 0.3.1.

      Section 10.3.2        By Landlord.    To the fullest extent allowable
under the Laws, Landlord, on behalf of Landlord and its insurers, waives,
releases and discharges the Tenant Parties from all Claims for any casualty or
other damage (expressly excluding the Excluded Items, which shall not be
governed by this Section 10.3.2) to the Premises, Property or Landlord’s trade
fixtures or other personal property, and any resulting loss of use or business
interruption, regardless of the cause even if such casualty or other damage
(expressly excluding the Excluded Items, which shall not be governed by this
Section 10.3.2) is caused by the negligent or intentional acts, omissions, or
misconduct of any Tenant Party. Landlord will look only to any insurance
coverage Landlord is required to maintain or may elect to maintain (regardless
of whether Landlord actually obtains any such coverage or whether such coverage
is sufficient) with respect to the Claims Landlord is waiving, releasing and
discharging under this Section 10.3.2. Any property insurance Landlord maintains
must permit or include a waiver of subrogation in favor of the Tenant Parties
consistent with the provisions of this Section 10.3.2.

      Section 10.3.3        Limitation on Waiver.    The provisions of Sections
10.3.1 and 10.3.2 apply only with respect to the Landlord Parties and the Tenant
Parties and do not limit or waive, release or discharge any Claims that either
Landlord or Tenant may have against any “third-party” person or entity
(including without limitation any contractor, service provider, agent, licensee,
or invitee which is not a Landlord Party or a Tenant Party) arising from any
casualty or other damage to the Premises, Property, Tenant’s personal property
or Landlord’s personal property (as applicable) caused by any such third party.

Section 10.4        Tenant’s Indemnification of Landlord.    Except for any
Claims expressly waived or limited by Landlord elsewhere in this Lease
(including, without limitation, Sections 10.3.2 and 18.8), to the fullest extent
allowable under the Laws, Tenant releases and will indemnify, protect, defend
(with counsel reasonably acceptable to Landlord) and hold harmless the Landlord
Parties from and against all Claims brought against Landlord by any third
parties arising from (a) any accident, injury, occurrence or damage in or to the
Premises, except to the extent caused by Landlord’s negligence or intentional
misconduct; and (b) to the extent caused by Tenant’s negligence or intentional
misconduct, any accident, injury, occurrence or damage in, on or to the Property
(other than within the Premises (which is governed by clause (a) of this
sentence)).

Section 10.5        Landlord’s Indemnification of Tenant.    Except for any
Claims expressly waived or limited by Tenant elsewhere in this Lease (including,
without limitation, Sections 10.3.1 and 18.8), to the fullest extent allowable
under the Laws, Landlord releases and will indemnify, protect, defend (with
counsel reasonably acceptable to Tenant) and hold harmless the Tenant Parties
from and against all Claims brought against Tenant by any third parties arising
from (a) any accident, injury, occurrence or damage in or to the Property (other
than within the Premises), except to the extent caused by Tenant’s negligence or
intentional misconduct; and (b) to the extent caused by Landlord’s negligence or
intentional misconduct, any accident, injury, occurrence or damage in, on or to
the Premises.

 

26



--------------------------------------------------------------------------------

ARTICLE 11

DAMAGE OR DESTRUCTION

Section 11.1        Tenantable Within 180 Days.    Subject to Section 11.3 (with
respect to any casualty damage which occurs during the Build-out Period), if
fire or other casualty renders the whole or any material part of the Premises
untenantable and Landlord determines (in Landlord’s reasonable discretion) that
it can make the Premises tenantable within 180 days after the date of the
casualty, then Landlord will notify Tenant that Landlord will within such
180-day period repair and restore the Building and the Premises to as near their
condition prior to the casualty as is reasonably possible. Landlord will provide
the notice within 60 days after the date of the casualty. In such case, this
Lease remains in full force and effect; provided, however, that Basic Rent and
Tenant’s Share of Expenses for the period during which the Premises are
untenantable will abate pro rata (based upon the rentable area of the
untenantable portion of the Premises as compared with the rentable area of the
entire Premises). Landlord’s notice will specify the anticipated date the
Premises could be made tenantable. If both (a) such anticipated completion date
is more than 60 days after the date of Landlord’s notice, and (b) less than 12
months will remain in the Term upon such completion date, then either Landlord
or Tenant may elect to terminate this Lease by notifying the other within 15
days after the date of Landlord’s notice, which termination will be effective 60
days after the date of such notice of termination.

Section 11.2        Not Tenantable Within 180 Days.    Subject to Section 11.3
(with respect to any casualty damage which occurs during the Build-out Period),
if fire or other casualty renders the whole or any material part of the Premises
untenantable and Landlord determines (in Landlord’s reasonable discretion) that
it cannot make the Premises tenantable within 180 days after the date of the
casualty, then Landlord will so notify Tenant within 30 days after the date of
the casualty and may, in such notice, terminate this Lease effective on the date
that is 60 days after the date of Landlord’s notice. If Landlord fails to
provide such notice of termination within such 30-day period, then Landlord’s
right to terminate under this Section 11.2 will automatically expire and be of
no further force or effect whatsoever. If Landlord does not terminate this Lease
as provided in this Section 11.2, then Tenant may terminate this Lease by
notifying Landlord within 30 days after the date of Landlord’s notice, which
termination will be effective 60 days after the date of Tenant’s notice. If
Tenant fails to provide such notice of termination within such 30-day period,
then Tenant’s right to terminate under this Section 11.2 will automatically
expire and be of no further force or effect whatsoever.

Section 11.3        Pre-Commencement Date Casualty.    Anything in this Lease to
the contrary notwithstanding, if fire or other casualty- at any time during the
period (“Build-Out Period”) that is after the Delivery Date and before the
earlier of (i) the date on Tenant delivers written notice to Landlord that
Tenant’s Improvements have been completed and installed hereunder, and (ii) the
Commencement Date, renders the whole or any material part of the Premises or the
Building untenantable, then (a) Landlord will be responsible (subject to this
Section 11.3), if necessary, for the repair and restoration of Landlord’s
Improvements in the Building in accordance with this Section 11.3, and
(b) Tenant will be responsible (subject to this Section 11.3), if necessary, for
the repair and restoration of Tenant’s Improvements. If Landlord determines (in
Landlord’s reasonable discretion) that it can so repair and restore Landlord’s
Improvements in the Building within 360 days after the date of the casualty,
then Landlord will notify Tenant that Landlord will within such 360-day period
so repair and restore Landlord’s Improvements to as near their condition prior
to the casualty as is reasonably possible. Landlord will provide the notice
within 60 days after the date of the casualty, and Landlord’s notice will
specify the anticipated date the repair and restoration of Landlord’s
Improvements in the Building will be substantially completed. If the aforesaid
fire or other casualty renders the whole or any material part of the Premises or
the Building untenantable and Landlord determines (in Landlord’s reasonable
discretion) that it cannot repair and restore Landlord’s Improvements in
accordance with this Section 11.3 within 360 days after the date of the
casualty, then Landlord will so notify Tenant within 30 days after the date of
the casualty and may, in such notice, terminate this Lease effective on the date
that is 60 days after the date of Landlord’s notice. If Landlord fails to
provide such notice of termination within such 30- day period, then Landlord’s
right to terminate under this Section 11.3 will automatically expire and be of
no further force or effect whatsoever. If Landlord does not terminate this Lease
as provided in this Section 11.3, then Tenant may terminate this Lease by
notifying Landlord within 30 days after the date of Landlord’s notice, which
termination will be effective 60 days after the date of Tenant’s notice. If
Tenant fails to provide such notice of termination within such 30-day period,
then Tenant’s right to terminate under this Section 11.3 will automatically

 

27



--------------------------------------------------------------------------------

expire and be of no further force or effect whatsoever. If this Lease is not
terminated under this Section 11.3 following a fire or other casualty during the
Build-Out Period, then this Lease will remain in full force and effect, and
Landlord will, at Landlord’s sole cost and expense, repair and restore
Landlord’s Improvements in the Building to as near their condition prior to the
fire or other casualty as is reasonably possible, with all commercially
reasonable diligence and speed (subject to Tenant Delays); provided, however,
that the Commencement Date will be delayed until the date which is the earlier
of (a) the date which is six months after the date on which Landlord has
substantially completed the repair and restoration of Landlord’s Improvements,
or (b) the date on which Tenant, using commercially reasonable diligence and
speed, has substantially completed Tenant’s Improvements (including any repair
or restoration thereof); and provided further, however, that the length of the
initial Term will remain at 180 months, from and after the delayed Commencement
Date. If Landlord determined that Landlord’s Improvements in the Building could
be repaired and restored within 360 days, but Landlord fails, for any reason
(other than Tenant Delays), to complete such repair and restoration within such
360-day period, then Tenant shall have the right to terminate this Lease by
notice to Landlord given at any time within the 30-day period immediately
following the expiration of such 360-day period but prior to Landlord’s repair
and restoration of Landlord’s Improvements in the Building.

Section 11.4        Insufficient Proceeds.    Anything in this Article 11 to the
contrary notwithstanding, if a fire or other casualty shall occur that causes
damage to the Property costing in excess of $1,000,000 to repair and this
Article 11 would otherwise obligate Landlord to repair such damage to the
Premises or Building, and either (i) such casualty is (in whole or in part) not
covered by the property insurance which Landlord is required to maintain under
this Lease and the uninsured portion of such casualty (not including any
deductible or self-insured retention) exceeds $1,000,000, or (ii) in connection
with such casualty, Landlord’s Mortgagee (if any) requires that in excess of
$1,000,000 of insurance proceeds that would otherwise have been payable for
purposes of repair or restoration of the Property instead be paid to (or at the
direction of) Landlord’s Mortgagee for purposes other than the repair or
restoration of the Property, then (in the case of either (i) or (ii)), Landlord
may, by notifying Tenant within 60 days after the casualty, terminate this Lease
effective on the date that is 60 days after the date of Landlord’s notice. If
Landlord fails to provide such notice of termination within such 60-day period,
then Landlord’s right to terminate under this Section 11.4 will automatically
expire and be of no further force or effect whatsoever, and Landlord will
proceed to repair and restore the Property in accordance with the terms of this
Article 11.

Section 11.5        Landlord’s Repair Obligations.    In the event of a fire or
other casualty described in Sections 11.1 or 11.2 (but not in Section 11.3 ), if
this Lease is not terminated under Sections 11.2 or 11.4 following a fire or
other casualty, then this Lease will remain in full force and effect and
Landlord will, at Landlord’s sole cost and expense, repair and restore the
Premises and the Property (including all Tenant’s Improvements and other
Alterations made by or on behalf of Tenant) to as near their condition prior to
the fire or other casualty as is reasonably possible, with all commercially
reasonable diligence and speed (subject to Tenant Delays). Notwithstanding the
foregoing, if the fire or other casualty occurs after the completion and
installation of Tenant’s Improvements but prior to the Commencement Date, but
the Build-Out Period has nonetheless not ended because of a failure by Tenant to
deliver the written notice referenced in the first sentence of Section 11.3,
Landlord will be obligated to repair and restore Tenant’s Improvements if and
only to the extent insurance proceeds therefor are available to Landlord at no
additional cost. If Landlord determined that the Premises and Property could be
restored within 180 days, but Landlord fails, for any reason (other than Tenant
Delays), to complete such repair and restoration within such 180-day period,
then Tenant shall have the right to terminate this Lease by notice to Landlord
given at any time within the 30-day period immediately following the expiration
of such 180-day period but prior to Landlord’s restoration of the Premises and
Property. Basic Rent and Tenant’s Share of Expenses for any period during which
the Premises are untenantable as a result of any casualty (regardless of whether
such casualty gives rise to a termination right in favor of Tenant or Landlord
under this Lease) will abate on a per diem basis commencing on the date of the
casualty and ending on the date on which the Premises and Property (or
applicable portion thereof) are restored to ·a tenantable condition (including
the availability of reasonable access to and from the same); provided, however,
that if only a portion of the Premises is untenantable, then any such abatement
will be pro rata (based upon the rentable area of the untenantable portion of
the Premises from time to time as compared with the rentable area of the entire
Premises), and Tenant will continue to pay Basic Rent and Tenant’s Share of
Expenses for any portion of the Premises which is tenantable. In no event is
Landlord obligated to repair or restore any Alterations that have not been
previously disclosed to Landlord or Property Manager, and approved by (but only
if such approval is required hereunder) Landlord, or any personal property or
trade fixtures of Tenant. Landlord will,

 

28



--------------------------------------------------------------------------------

if necessary, equitably adjust the Basic Rent and Tenant’s Share of Expenses
Percentage to account for any reduction in the rentable area of the Premises or
Building resulting from a casualty.

Section 11.6        Rent Apportionment Upon Termination.    If either Landlord
or Tenant terminates this Lease under this Article 11, Landlord will apportion
Basic Rent and Tenant’s Share of Expenses on a per diem basis, and Tenant will
pay the Basic Rent and Tenant’s Share of Expenses to (a) the date of the fire or
other casualty if the event renders the Premises completely untenantable, or
(b) if the event does not render the Premises completely untenantable, the
effective date of such termination (provided, however, that if a portion of the
Premises is rendered untenantable, but the remaining portion is tenantable,
then, except as provided in Section 10.3.2, Tenant’s obligation to pay Basic
Rent and Tenant’s Share of Expenses abates pro rata (based upon the rentable
area of the untenantable portion of the Premises divided by the rentable area of
the entire Premises) from the date of the casualty and Tenant will pay the
unabated portion of the Rent to the date of such termination).

Section 11.7        Exclusive Casualty Remedy.    The provisions of this Article
11 are the parties’ sole and exclusive rights and remedies as against each other
in the event of a casualty. To the extent permitted by Laws, each party waives
(as against the other party only) the benefits of any Law that provides any
abatement or termination rights (by virtue of a casualty) not specifically
described in this Article 11.

ARTICLE 12

EMINENT DOMAIN

Section 12.1        Termination of Lease.    If a Condemning Authority notifies
Landlord that the Condemning Authority will effect a Taking of all or any
material part of the Property, Landlord will notify Tenant and Tenant will
reasonably determine whether the Taking will render the Premises and/or other
portions of the Property which Tenant has the right to use hereunder (including
parking areas) unsuitable for Tenant’s intended purposes. If Tenant reasonably
concludes that the Taking will render the Premises and/or other portions of the
Property which Tenant has the right to use hereunder unsuitable for Tenant’s
intended purposes, Tenant will have the right to terminate the Lease by written
notice to Landlord. The parties agree that (without limiting the reasons that
such determination may be made by Tenant) a determination by Tenant that a
Taking will render the Premises (or other portion of the Property, as
applicable) unsuitable for Tenant’s intended purposes shall conclusively be
deemed to be reasonable for purposes hereof if such Taking affects: (a) 10% or
more of the rentable area of the Premises, or (b) 10% or more of the parking
spaces which Tenant has the right to use under this Lease. If a Condemning
Authority takes all or any material part of the Building or if a Taking reduces
the value of the Property by 50% or more (as reasonably determined by Landlord),
regardless of whether the Premises is affected and regardless of whether the
Taking will render the Premises unsuitable for Tenant’s intended purposes, then
Landlord, in Landlord’s sole and absolute discretion, by notifying Tenant prior
to the date that the Condemning Authority takes possession of the portion of the
Property taken, may terminate this Lease effective on the date that the
Condemning Authority takes possession of the portion of the Property taken. In
the event of any termination of this Lease pursuant to this Section 12.1:
(i) Landlord and Tenant will document such termination, (ii) this Lease will
terminate as of the earlier of the date the Condemning Authority takes
possession of the portion of the Property taken or the date on which the
Premises (or other applicable portion of the Property) first becomes unsuitable
for Tenant’s intended purposes, and (iii) Tenant will pay Rent to the date of
termination.

Section 12.2        Landlord’s Repair Obligations.    If this Lease does not
terminate with respect to the entire Premises under Section 12.1 and the Taking
includes a portion of the Premises, then this Lease automatically terminates as
to the portion of the Premises taken as of the date that the Condemning
Authority takes possession of the portion taken. Landlord will, at its sole cost
and expense, restore the remaining portion of the Premises to a complete
architectural unit with all commercially reasonable diligence and speed and will
reduce the Basic Rent for the period after the date the Condemning Authority
takes possession of the portion of the Premises taken to a sum equal to the
product of the Basic Rent provided in this Lease multiplied by a fraction, the
numerator of which is the rentable area of the Premises after the Taking and
after Landlord restores the Premises to a complete architectural unit, and the
denominator of which is the rentable area of the Premises prior to the Taking.
Landlord will also equitably adjust Tenant’s Share of Expenses Percentage for
the same period to account for the reduction in the rentable area of the
Premises or the Building resulting from the Taking. Tenant’s obligation to pay
Basic Rent and Tenant’s Share of Expenses will abate on a proportionate basis
with respect to that portion of the Premises

 

29



--------------------------------------------------------------------------------

remaining after the Taking that Tenant is unable to use during Landlord’s
restoration for the period of time that Tenant is unable to use such portion of
the Premises.

Section 12.3        Tenant’s Participation.    Landlord is entitled to receive
and keep all damages, awards or payments with respect to the Property resulting
from or paid on account of a Taking. Accordingly, Tenant waives and assigns to
Landlord any interest of Tenant in any such damages, awards or payments. Tenant
shall be entitled to receive an award for damages to, or Taking of, Tenant’s
personal property, trade fixtures and/or equipment, and for moving expenses;
provided, however, that Tenant has no right to receive any award for its
interest in this Lease or for loss of leasehold.

Section 12.4        Exclusive Taking Remedy.    The provisions of this Article
12 are the parties’ sole and exclusive rights and remedies as against each other
in the event of a Taking. To the extent permitted by Laws, each party waives (as
against the other party only) the benefits of any Law that provides such party
any abatement or termination rights or any right to receive any payment or award
(by virtue of a Taking) not specifically described in this Article 12.

ARTICLE 13

TRANSFERS

Section 13.1        Restriction on Transfers.    Tenant shall not, without
Landlord’s prior written consent (which consent shall not be unreasonably
withheld), assign, mortgage or otherwise transfer all or any part of Tenant’s
leasehold estate, and/or sublet the Premises to any other person or entity
(collectively called “Transfer”). Notwithstanding anything to the contrary
contained herein, neither (i) the transfer of stock or other voting or ownership
interests in Tenant or any of its Affiliates (including any merger or
consolidation involving Tenant or any of its Affiliates), nor (ii) a Permitted
Transfer (as hereinafter defined) shall constitute a “Transfer” for purposes
hereof, and shall not require Landlord’s consent. For purposes hereof, a
“Permitted Transfer” shall mean: (a) any assignment of this Lease to any
Affiliate of Tenant, (b) any assignment or sublease executed in connection with
a sale or transfer of all or substantially all of the assets of the Tenant or an
Affiliate of Tenant, (c) any assignment or sublease to any entity formed or
“spun off’ from Tenant by distribution or transfer of ownership interests to
Tenant’s direct or indirect owner(s) or any entity which is then an Affiliate of
Tenant (or similar transaction), and/or (d) any sublease and/or other permission
to use the Property (or any portion thereof) to (1) any Affiliate of Tenant
and/or (2) any Tenant Party and/or any contractor, consultant, service provider
joint venture partner or client of Tenant which is occupying space in the
Premises for purposes related to the conduct of Tenant’s business therein.

Section 13.2        Consent of Landlord.    Within 10 Business Days after
Landlord’s receipt from Tenant of a request for Landlord’s consent to a proposed
Transfer requiring Landlord’s consent hereunder, Landlord shall have the
following options: (a) to consent to such proposed assignment or subletting; or
(b) to refuse to consent to such assignment or subletting, it being agreed that
any such refusal of consent must be reasonable (as described in Section 13.8).
If Landlord fails to notify Tenant within such 10-Business Day period whether
Landlord will consent or refuse to consent to a proposed assignment or sublease,
then Tenant may deliver a second written notice to Landlord advising of such
failure, and if Landlord thereafter fails to notify Tenant of Landlord’s consent
or refusal to consent within two Business Days of Landlord’s receipt of such
second notice, Landlord will be conclusively deemed to have consented to such
proposed Transfer.

Section 13.3        No Release.    No Transfer or Permitted Transfer shall
relieve Tenant (or any transferee of Tenant) from primary liability as a
principal and not as a surety under the terms of this Lease.

Section 13.4        Profits.    Subject to the last sentence of this
Section 13.4, if Landlord consents to any Transfer, Tenant will pay to Landlord,
as Additional Rent, 50% of the Excess Consideration received by Tenant in
connection with such Transfer. For purposes hereof, “Excess Consideration” means
the rent or other consideration received by Tenant in connection with a Transfer
after deduction therefrom for reasonable costs incurred by Tenant in connection
with such Transfer, including reasonable improvement allowances, costs for
additional improvements (including demising walls) installed in the portion of
the Premises subject to such Transfer, and leasing commissions. Notwithstanding
the foregoing, the terms of this Section 13.4 shall not apply to the transfer of
stock

 

30



--------------------------------------------------------------------------------

or other voting or ownership interests in Tenant or any of its Affiliates
(including any merger or consolidation involving Tenant or any of its
Affiliates) nor to any Permitted Transfer.

Section 13.5        Default.    If a monetary or material non-monetary Event of
Default under this Lease should occur while the Premises or any part of the
Premises are assigned, sublet or otherwise transferred, Landlord, in addition to
any other remedies provided for within this Lease or by law, may at its option
collect directly from the transferee all rent or other consideration becoming
due to Tenant under the Transfer and apply these monies against any sums due to
Landlord by Tenant; and Tenant authorizes and directs any transferee to make
payments of rent or other consideration direct to Landlord upon receipt of
notice from Landlord. No direct collection by Landlord from any transferee
should be construed to constitute a novation or a release of Tenant or any
guarantor of Tenant from the further performance of its obligations in
connection with this Lease.

Section 13.6        Tenant Security Interests.    Nothing contained herein shall
be deemed to prevent or limit Tenant from leasing, engaging in a sale-leaseback
for, and/or granting security interests to any third party in any of its
personal property, fixtures and/or equipment at the Property or any services
produced by Tenant at the Premises, without the consent of Landlord, which may
include (without limitation) a lease or sale-leaseback of Tenant’s personal
property, fixtures and/or equipment at the Property to a tax-exempt and/or
governmental entity for purposes of abating or reducing personal property or
other taxes payable with respect thereto.

Section 13.7        Costs.    Tenant will pay to Landlord, as Additional Rent,
all reasonable costs and expenses Landlord incurs in connection with any
Transfer requiring Landlord’s consent hereunder, including, without limitation,
reasonable attorneys’ fees and costs, regardless whether Landlord consents to
the Transfer; provided, that such costs shall not exceed $1,000 for any single
Transfer or proposed Transfer.

Section 13.8        Landlord’s Consent Standards.    For purposes of this
Article 13, Landlord’s consent to a Transfer will be deemed reasonably withheld
if, in Landlord’s good faith judgment, any one or more of the following apply:
(a) in the case of an assignment, the proposed assignee does not have the
financial strength to perform the Tenant’s obligations under this Lease;
(b) either the proposed transferee, or any Affiliate of the proposed transferee,
occupies or is negotiating with Landlord to lease space in the Building; (c) the
proposed transferee does not have a good business reputation; (d) the subject
space is only a portion of the Premises and the configuration thereof (or of the
balance of the Premises) would not comply with Laws; (e) the transferee is a
government (or agency or instrumentality thereof); or (f) an Event of Default
exists under this Lease at the time Tenant requests consent to the proposed
Transfer.

Section 13.9        Lease Recognition Agreement.    Landlord agrees, upon
request of Tenant, to execute and deliver a lease recognition and
non-disturbance agreement in form and substance reasonably satisfactory to
Landlord (“Lease Recognition Agreement”) with respect to each Qualified Sublease
(as hereinafter defined). Tenant shall, upon request of Landlord and as a
condition to Landlord executing a Lease Recognition Agreement, submit to
Landlord sufficient information to enable Landlord to verify that the sublease
for which a Lease Recognition Agreement is being requested is a Qualified
Sublease. For purposes hereof, a “Qualified Sublease” shall mean a sublease
which is executed after the date hereof with a subtenant who is a person or
entity which has a credit rating or creditworthiness {taking into account any
security deposit, letter of credit or other credit enhancement provided by such
subtenant) which is reasonably acceptable to Landlord.

Section 13.10        Collateral Access Agreements.    Notwithstanding anything
to the contrary contained in this Lease, and without limiting the terms of
Section 13.6, Tenant shall have the right to pledge, mortgage, assign, convey or
grant security interests in all or any part of Tenant’s personal property,
fixtures and/or equipment at the Premises to any persons or entities (each, a
“Tenant’s Property Security Party”) for purposes of evidencing and/or securing
any financing of Tenant or its Affiliates. Landlord acknowledges that, as of the
date of this Lease, certain Tenant’s personal property, fixtures and/or
equipment may be subject to security interests in favor of the existing lenders
of Tenant and/or its Affiliates, and that the grantee of any such currently
existing security interests is a Tenant’s Property Security Party. Any Tenant’s
Property Security Party shall have the right to exercise its rights and/or
remedies with respect to Tenant’s personal property, fixtures and/or equipment
without the consent of Landlord. Further, in the event of a default under the
financing arrangements between Tenant or its Affiliates and any Tenant’s
Property Security Party, or a termination of this Lease for any reason
(including by reason of an Event of Default), a termination of Tenant’s right of
possession hereunder, or any rejection of this Lease by Tenant in a

 

31



--------------------------------------------------------------------------------

bankruptcy of Tenant, Landlord shall permit a Tenant’s Property Security Party
to enter the Premises after such default, termination or rejection (as
applicable) for purposes of removing from the Premises the Tenant’s personal
property, fixtures and/or equipment in which such Tenant’s Property Security
Party has a security interest; provided, however, that any such entry after any
such default, termination or rejection (as applicable) shall be pursuant to
terms and conditions mutually and reasonably acceptable to Landlord and such
Tenant’s Property Security Party (such terms and conditions to include, in the
event of a termination of this Lease or rejection of this Lease in a bankruptcy
of Tenant, (x) a reasonable outside date by which Tenant’s Property Security
Party must remove the Tenant’s personal property, fixtures and/or equipment in
which such Tenant’s Property Security Party has a security interest (“Tenant’s
Personal Property Removal Outside Date”), and (y) a requirement that Tenant’s
Property Security Party pay rent to the Landlord upon terms and provisions
mutually and reasonably acceptable to Landlord and the Tenant’s Property
Security Party, which rent shall be at the same rate as the rental rate in
effect under this Lease as of the date of the termination or rejection of this
Lease (as applicable)). If Tenant’s Property Security Party fails to so remove
Tenant’s personal property, fixtures and/or equipment from the Premises by the
mutually agreed upon Tenant’s Personal Property Removal Outside Date, then, in
accordance with Section 16.1, (i) all Tenant’s personal property, fixtures
and/or equipment not removed on or before the Tenant’s Personal Property Removal
Outside Date is deemed abandoned and (ii) Landlord may remove all such abandoned
property from the Property and cause its transportation and storage in a public
warehouse or elsewhere at the cost and for the account of Tenant, and if Tenant
fails to pay the storage charges therefor Landlord may cause such property to be
sold or otherwise disposed of without further obligation or any accounting to
Tenant. Landlord agrees, from time to time, to execute and deliver to Tenant or
any Tenant’s Property Security Party commercially reasonable collateral access
agreements, waivers, subordinations of liens and such other reasonable documents
as any Tenant’s Property Security Party may require in order to evidence and/or
secure the rights described in this Section.

ARTICLE 14

DEFAULTS; REMEDIES

Section 14.1        Events of Default.    The occurrence of any of the following
constitutes an “Event of Default” by Tenant under this Lease (Landlord and
Tenant agree that the notices required by this Section 14.1 are intended to
satisfy any and all notice requirements imposed by the Laws and are not in
addition to any such requirements):

      Section 14.1.1        Failure to Pay Rent.    Either or both of
(a) Tenant’s failure to pay Basic Rent or any monthly installment of Tenant’s
Share of Expenses amount as and when due and such failure is not cured within
five Business Days after Landlord notified Tenant of Tenant’s failure to pay
such Rent when due; or (b) Tenant’ failure to pay any other Additional Rent
amount as and when due and such failure continues for 10 Business Days after
Landlord notifies Tenant of Tenant’s failure to pay such Rent when due.

      Section 14.1.2        Failure to Perform.    Tenant breaches or fails to
perform any of Tenant’s nonmonetary obligations under this Lease and the breach
or failure continues for a period of 30 days after Landlord notifies Tenant of
Tenant’s breach or failure; provided, however, that if Tenant cannot reasonably
cure its breach or failure within a 30-day period, then Tenant’s breach or
failure is not an Event of Default if Tenant commences to cure its breach or
failure within the 30-day period and thereafter diligently pursues the cure to
completion. Notwithstanding the foregoing, Tenant is not entitled to any
extension of the foregoing 30-day cure period in connection with any such breach
or failure by Tenant if such breach or failure cannot be cured by Tenant.

Section 14.1.3        Intentionally Omitted.

      Section 14.1.4        Other Defaults.    The occurrence of any one or more
of the following: (a) Tenant makes a general assignment or general arrangement
for the benefit of creditors; (b) a petition for adjudication of bankruptcy or
for reorganization or rearrangement is filed by Tenant; (c) a petition for
adjudication of bankruptcy or for reorganization or rearrangement is filed
against Tenant and is not stayed, dismissed or vacated within 60 days; (d) a
trustee or receiver is appointed to take possession of all or substantially all
of Tenant’s assets or of Tenant’s interest in this Lease and such appointment is
not stayed, dismissed or vacated within 60 days; or (e) all or substantially all
of Tenant’s assets or Tenant’s interest in this Lease is subjected to
attachment, execution or other judicial seizure not stayed, discharged or
vacated within 60 days. If a court of competent jurisdiction determines

 

32



--------------------------------------------------------------------------------

that any act described in this Section 14.1.4 does not constitute an Event of
Default, and the court appoints a trustee to take possession of the Premises (or
if Tenant remains a debtor in possession of the Premises) and such trustee or
Tenant Transfers Tenant’s interest hereunder, then Landlord is entitled to
receive, as Additional Rent, the amount by which the Rent (or any other
consideration) paid in connection with the Transfer exceeds the Rent otherwise
payable by Tenant under this Lease.

Section 14.2        Remedies.    Upon the occurrence of any Event of Default,
Landlord, at any time and from time to time, and without preventing Landlord
from exercising any other right or remedy, may exercise any one or more of the
remedies below. Landlord shall, in all events, use commercially reasonable
efforts to mitigate its damages following the occurrence of an Event of Default.

      Section 14.2.1        Termination of Tenant’s Possession; Re-Entry and
Reletting Right.    Terminate Tenant’s right to possess the Premises by any
lawful means (and without breach of the peace) without terminating this Lease,
in which event Tenant will immediately surrender possession of the Premises to
Landlord. Unless Landlord specifically states that it is terminating this Lease,
Landlord’s termination of Tenant’s right to possess the Premises is not to be
construed as an election by Landlord to terminate this Lease or Tenant’s
obligations and liabilities under this Lease. In such event, this Lease
continues in full force and effect (except for Tenant’s right to possess the
Premises), and Tenant continues to be obligated for and must pay all Rent as and
when due under this Lease. If Landlord terminates Tenant’s right to possess the
Premises, Landlord is not obligated to reenter, but may re-enter, the Premises
and (subject to the terms of Section 13.10) remove all persons and property from
the Premises by any lawful means (and without breach of the peace). Landlord may
store any property that Landlord removes from the Premises in a public warehouse
or elsewhere at the cost and for the account of Tenant. If Landlord terminates
Tenant’s right of possession of the Premises without terminating this Lease, as
provided in this Section 14.2.1, then Landlord shall use commercially reasonable
efforts to relet the Premises to a third party or parties for Tenant’s account.
Tenant shall be liable to Landlord for all Re-entry Costs and must pay Landlord
the same within five days after Landlord’s notice to Tenant. Landlord may relet
the Premises for a period shorter or longer than the remaining Term. If Landlord
relets all or any part of the Premises, Tenant will continue to pay Rent when
due under this Lease, and Landlord will refund to Tenant the Net Rent that
Landlord actually receives from the reletting up to a maximum amount equal to
the Rent that Tenant paid which came due after Landlord’s reletting. If the Net
Rent that Landlord actually receives from reletting exceeds such Rent, Landlord
will apply the excess sum to future Rent due under this Lease. Landlord may
retain any surplus Net Rent remaining at the expiration of the Term.

      Section 14.2.2        Termination of Lease.    Terminate this Lease
effective on the date that Landlord specifies in its termination notice to
Tenant. Upon termination, Tenant will immediately surrender possession of the
Premises to Landlord. If Landlord terminates this Lease, Landlord may recover
from Tenant, and Tenant will pay to Landlord on demand all damages that Landlord
incurs by reason of Tenant’s default, including, without limitation, (a) all
Rent due and payable under this Lease as of the effective date of the
termination; (b) any amount necessary to compensate Landlord for any detriment
proximately caused Landlord by Tenant’s failure to perform its obligations under
this Lease or which in the ordinary course would likely result from Tenant’s
failure to perform, including, without limitation, any Re-entry Costs, (c) an
amount equal to the amount by which the present worth, as of the effective date
of the termination, of the Basic Rent for the balance of the Term remaining
after the effective date of the termination (assuming no termination) exceeds
the present worth, as of the effective date of the termination, of a fair market
basic rent for the Premises for the same period (as Landlord reasonably
determines the fair market basic rent), and (d) Tenant’s Share of Expenses to
the extent that Landlord is not otherwise reimbursed therefor, but only to the
extent incurred by Landlord. For purposes of this Section 14.2.2, Landlord will
compute present worth by utilizing a discount rate of 8% per annum. Nothing in
this Section 14.2.2 limits or prejudices Landlord’s right to prove and obtain
damages in an amount equal to the maximum amount allowed by Laws, regardless of
whether such damages are greater than the amounts set forth in this
Section 14.2.2.

      Section 14.2.3        Self-Help.     Perform the obligation on Tenant’s
behalf without waiving Landlord’s rights under this Lease, at law or in equity
and without releasing Tenant from any obligation under this Lease. Tenant will
pay to Landlord, as Additional Rent, all Landlord’s Actual Costs that Landlord
incurs on Tenant’s behalf under this Section 14.2.3.

 

33



--------------------------------------------------------------------------------

      Section 14.2.4        Other Remedies.    Any other right or remedy
available to Landlord under this Lease, at law or in equity.

Section 14.3        Costs.    Without duplication of any other amounts payable
by Tenant to Landlord hereunder, and subject to Section 18.8 below, Tenant will
reimburse and compensate Landlord on demand and as Additional Rent for
Landlord’s Actual Costs incurred by Landlord in connection with or resulting
from an Event of Default, regardless of whether suit is commenced or judgment is
entered. Such loss includes, without limitation, all reasonable legal fees,
costs and expenses (including, without limitation, paralegal fees and other
professional fees and expenses) that Landlord incurs investigating, negotiating,
settling or enforcing any of Landlord’s rights or remedies or otherwise
protecting Landlord’s interests under this Lease. Without limiting the foregoing
(but without duplication), Landlord is entitled to reimbursement of all of
Landlord’s Actual Costs, including, without limitation, reasonable attorneys’
fees and paralegal and other reasonable professional fees and expenses, that
Landlord incurs in connection with protecting its interests in any bankruptcy or
insolvency proceeding involving Tenant, including, without limitation, any
proceeding under any chapter of the Bankruptcy Code, by exercising and
advocating rights under Section 365 of the Bankruptcy Code, by proposing a plan
of reorganization and objecting to competing plans, and by filing motions for
relief from stay. Such fees and expenses are payable on demand, or, in any
event, upon assumption or rejection of this Lease in bankruptcy.

Section 14.4        Waiver and Release by Tenant.    Tenant waives and releases
all Claims that Tenant may have resulting from Landlord’s re-entry and taking
possession of the Premises pursuant to this Article 14 by any lawful means and
removing and storing Tenant’s property as permitted under this Lease, regardless
of whether this Lease is terminated. No such reentry which is made in accordance
with this Article 14 is to be considered or construed as a forcible entry by
Landlord.

Section 14.5        Landlord’s Default.    Landlord will not be in default under
this Lease unless Landlord breaches or fails to perform any of Landlord’s
obligations under this Lease and the breach or failure continues for a period of
30 days after Tenant notifies Landlord in writing of Landlord’s breach or
failure; provided, however, that if Landlord is not able through the use of
commercially reasonable efforts to cure the breach or failure within such 30-day
period, Landlord’s breach or failure is not a default as long as Landlord
commences to cure its breach or failure within the 30-day period and thereafter
diligently pursues the cure to completion.

Section 14.6        No Waiver.    Except as specifically set forth in this
Lease, no failure by Landlord or Tenant to insist upon the other party’s
performance of any of the terms of this Lease or to exercise any right or remedy
upon a breach thereof, constitutes a waiver of any such breach or of any breach
or default by the other party in its performance of its obligations under this
Lease. No acceptance by Landlord of full or partial Rent from Tenant or any
third party during the continuance of any breach or default by Tenant of
Tenant’s performance of its obligations under this Lease constitutes Landlord’s
waiver of any such breach or default. No acceptance by Tenant of full or partial
amounts owed from Landlord or any third party during the continuance of any
breach or default by Landlord of Landlord’s performance of its obligations under
this Lease constitutes Tenant’s waiver of any such breach or default. Except as
specifically set forth in this Lease, none of the terms of this Lease to be
kept, observed or performed by a party to this Lease, and no breach thereof, are
waived, altered or modified except by a written instrument executed by the other
party. One or more waivers by a party to this Lease is not to be construed as a
waiver of a subsequent breach of the same covenant, term or condition. No
statement on a payment check from a party to this Lease or in a letter
accompanying a payment check is binding on the other party. The party receiving
such check, with or without notice to the other party, may negotiate such check
without being bound to the conditions of any such statement.

Section 14.7        Waiver of Landlord’s Lien.    Landlord does hereby waive and
release any and all rights and interests (whether previously or now existing, or
arising in the future) in and to any lien (whether possessory, statutory or
otherwise, and including any rights of levy or distraint for rent) on, against
or with respect to any assets, trade fixtures, equipment or other property of
Tenant and/or any other person or entity which may, from time to time, have any
such assets, trade fixtures, equipment or other property located at the
Property. Landlord agrees that it will, from time to time upon Tenant’s request,
execute and deliver to Tenant such documents and instruments as Tenant may
reasonably request in order to confirm that Landlord has no lien or lien rights
with respect to any such assets, trade fixtures, equipment or other property of
Tenant (or of any such other person or entity described in the preceding
sentence).

 

34



--------------------------------------------------------------------------------

ARTICLE 15

CREDITORS; ESTOPPEL CERTIFICATES

Section 15.1        Subordination.    Subject to this Section 15.1, this Lease,
all rights of Tenant in this Lease, and all interest or estate of Tenant in the
Property, are subject and subordinate to the lien of any Mortgage. Tenant,
within 10 Business Days after Landlord’s written request therefor, will execute
and deliver to Landlord or to any Mortgagee any document reasonably acceptable
to Tenant that is required to confirm the self-effectuating subordination of
this Lease, as provided in this Section 15.1, to the lien of any Mortgage.
Notwithstanding anything to the contrary contained herein, the subordination of
this Lease, the rights of Tenant in this Lease, and Tenant’s interest and estate
in the Property, to any Mortgage executed and delivered after the Effective Date
as provided in this Section 15.1 is expressly conditioned upon the holder of any
Mortgage agreeing that as long as no Event of Default is continuing under this
Lease, the holder of the Mortgage will not disturb Tenant’s rights of possession
under this Lease. The lien of any existing or future Mortgage will not cover
Tenant’s trade fixtures or other personal property of Tenant located in or on
the Premises or Property. Tenant and Landlord have executed and delivered to
Landlord’s existing Mortgage holder a subordination, non-disturbance and
attornment agreement in the form of EXHIBIT “K” attached hereto (“SNDA
Agreement”). Landlord has caused the Mortgage holder to execute the SNDA
Agreement and to return the executed SNDA Agreement to Tenant on or before the
Effective Date. No later than 30 days after the execution and delivery of any
future Mortgage, Landlord will execute and deliver to Tenant, and will use
commercially reasonable efforts to cause the holder of such future Mortgage to
execute and deliver to Tenant, an SNDA Agreement with respect to such Mortgage
either in the form of EXHIBIT “K” attached hereto or otherwise in form and
substance mutually and reasonably acceptable to Tenant and such future Mortgage
holder (and to Landlord, if Landlord is a party thereto).

Section 15.2        Attornment.    If any ground lessor, holder of any Mortgage
at a foreclosure sale or any other transferee acquires Landlord’s interest in
this Lease, the Premises or the Property, Tenant will attorn to the transferee
of or successor to Landlord’s interest in this Lease, the Premises or the
Property (as the case may be), and will recognize such transferee or successor
as landlord under this Lease. Tenant waives the protection of any statute or
rule of law that gives or purports to give Tenant any right to terminate this
Lease or surrender possession of the Premises upon the transfer of Landlord’s
interest.

Section 15.3        Mortgagee Protection Clause.    Tenant will give the holder
of any Mortgage, in the manner provided for the giving of notices under this
Lease or as provided in the SNDA Agreement, at the same time as Tenant notifies
Landlord, a copy of any notice of default that Tenant serves on Landlord,
provided that Landlord or the holder of the Mortgage previously notified Tenant
(by way of notice of assignment of rents and leases or otherwise) of the address
of such holder. Tenant further agrees that such holder shall have the same
period of time afforded to Landlord under this Lease within which to cure
Landlord’s default (which cure period shall run concurrently with the cure
period afforded to Landlord hereunder); provided, however, that if Landlord,
Tenant, and such holder enter into any separate agreement regarding the matters
addressed in Sections 15.1, 15.2 and 15.3 (including an SNDA), then to the
extent of any conflict or inconsistency between the provisions of such separate
agreement and the provisions of Sections 15.1, 15.2 and 15.3, the provisions of
such separate agreement shall control.

Section 15.4        Estoppel Certificates.

      Section 15.4.1        Contents of Tenant Estoppel Certificates.    Upon
Landlord’s written request, Tenant will execute, acknowledge and deliver to
Landlord a written statement in form mutually and reasonably satisfactory to
Landlord and Tenant certifying: (a) that this Lease is unmodified and in full
force and effect (or, if there have been any modifications, that the Lease is in
full force and effect, as modified, and stating the modifications); (b) that
this Lease has not been canceled or terminated; (c) the last date of payment of
Rent and the time period covered by such payment; (d) whether there are then
existing any breaches or defaults by Landlord under this Lease known to Tenant,
and, if so, specifying the same; (e) specifying any existing claims or defenses
in favor of Tenant against the enforcement of this Lease that are known to
Tenant; and (t) such other factual statements customarily included in estoppel
certificates of tenants of first class office buildings in the northern suburban
Chicago, Illinois office market as Landlord, any lender, prospective lender,
investor or purchaser may reasonably

 

35



--------------------------------------------------------------------------------

request. Tenant will deliver the statement to Landlord within 10 Business Days
after Landlord’s request. Landlord may give any such statement by Tenant to any
lender, prospective lender, investor or purchaser of all or any part of the
Property, if such party is specified in the estoppel certificate, and any such
specified party may rely upon such statement.

      Section 15.4.2        Failure to Deliver.    If Tenant does not deliver
the statement referenced in Section 15.4.1 to Landlord within 10 Business Days
of receiving Landlord’s draft statement, as provided in Section 15.4.1 above,
Landlord may give Tenant a second written notice for such statement. If Tenant
fails to deliver the statement within three Business Days of receiving
Landlord’s second written request, then Tenant will be estopped from later
contesting any inaccuracy (as to factual matters only, and not modifications to
the Lease, if any) contained in the draft statement delivered from Landlord to
Tenant.

ARTICLE 16

TERMINATION OF LEASE

Section 16.1        Surrender of Premises.    Tenant will surrender the Premises
to Landlord at the expiration or earlier termination of this Lease in broom
clean condition and repair, consistent with Tenant’s maintenance obligations
under this Lease, reasonable wear and tear, acts of Landlord, damage by casualty
or Taking excepted, and otherwise in its then “as-is” condition. Tenant will,
upon such expiration or earlier termination, surrender all keys to the Premises
to Property Manager or to Landlord at the office of the Building, or as Landlord
or Property Manager may otherwise direct. Tenant will also inform Landlord of
all combinations on locks, safes and vaults, if any, which Tenant has left in
the Premises or on the Property. Tenant will at such time remove (a) all of
Tenant’s personal property and trade fixtures from the Premises, (b) all cabling
which was placed in the Premises as part of Tenant’s Improvements or any
Alterations, or otherwise by Tenant, (c) all Exterior Tenant Signage, all
Interior Exclusive Floor Tenant Signage, all Rooftop Equipment and all emergency
generators installed by or for Tenant, and (d) those Non-Standard Alterations
installed by Tenant that Landlord required be removed concurrently with
Landlord’s approval of the plans therefor pursuant to Section 8.3, and (e) any
other Tenant’s Improvements and Alterations which Tenant, in its sole
discretion, elects to remove from the Premises and/or Property; it being agreed
that, other than the items described in clauses (a) through (d) above or as
expressly provided in this Lease, Tenant shall have the right, at the expiration
or sooner termination of the Term, to either remove from the Premises or
Property or leave at the Premises or Property, any Tenant’s Improvements and
Alterations installed by or on behalf of Tenant at the Property, at Tenant’s
sole election, so long as the floor, wall and ceiling surfaces of the Premises
are left finished and enclosed. Subject to Section 10.3.2, Tenant will promptly
repair any damage to the Premises caused by such removal. Subject to the terms
of Section 13.10, all property of Tenant not removed on or before the last day
of the Term is deemed abandoned, unless Tenant is then in occupancy of the
Premises pursuant to a month-to-month lease as described in Section 16.2, in
which event such property may remain in the Premises subject to the terms of
said month-to-month lease. Landlord may remove any such abandoned property from
the Premises upon termination of this Lease, and to cause its transportation and
storage for Tenant’s benefit, all at the sole cost and risk of Tenant. Landlord
will not be liable for damage, theft, misappropriation or loss thereof or in any
manner in respect thereto.

Section 16.2        Holding Over.    If Tenant possesses the Premises after the
Term expires or is otherwise terminated without executing a new lease, but with
Landlord’s written consent, then Tenant is deemed to be occupying the Premises
as a tenant from month-to-month, subject to all provisions, conditions and
obligations of this Lease applicable to a month-to-month tenancy and any other
reasonable conditions of Landlord’s consent, except that (a) Basic Rent will
equal 125% of the Basic Rent payable by Tenant on the last day of the Term for
the first three months after the expiration of the Term, and 150% of the Basic
Rent payable by Tenant on the last day of the Term for any period thereafter,
and (b) either Landlord or Tenant may terminate the month-to-month tenancy at
any time upon 30 days’ prior written notice to the other party. Subject to this
Section 16.2, if Tenant possesses the Premises after the Term expires or is
otherwise terminated without executing a new lease and without Landlord’s
written consent, then Tenant is deemed to be occupying the Premises as a tenant
at sufferance (for clarity, not a month-to-month or a year-to-year tenant)
without claim of right (but subject to all terms and conditions of this Lease)
and, in addition to Tenant’s liability for failing to surrender possession of
the Premises as provided in Section 16.1, Tenant will pay Landlord a charge for
each day of occupancy (i) for the first three months after expiration of the
Term at the rate of 125% of Tenant’s then-existing Rent (prorated on a daily
basis for each day of such

 

36



--------------------------------------------------------------------------------

occupancy), and (ii) thereafter beginning with the fourth month after expiration
of the Term at the rate of 150% of Tenant’s then-existing Rent (prorated on a
daily basis for each day of such occupancy). Notwithstanding. the foregoing,
upon written notice delivered to Landlord at least 12 months prior to the end of
the Term, Tenant may remain in possession of the Premises for up to three months
after the expiration of the Term (such period to be specified in Tenant’s
written notice), subject to all of the terms and conditions of this Lease,
including, without limitation, Tenant’s payment of the then-existing Basic Rent.
To the fullest extent allowable under the Laws (but subject to Section 18.8 with
respect to the first 60 days of any holdover), Tenant will indemnify, protect,
defend (with counsel reasonably acceptable to Landlord) and hold harmless the
Landlord Parties from and against any Claims resulting from Tenant’s failure or
delay in surrendering the Premises upon the expiration or earlier termination of
this Lease without Landlord’s written consent. Nothing contained in this
Section 16.2 will limit Landlord’s right to lawfully terminate Tenant’s right to
possess the Premises in the event Tenant holds over in the Premises without
Landlord’s written consent.

ARTICLE 17

CONSTRUCTION OF TENANT’S IMPROVEMENTS

Section 17.1        Landlord’s Improvements.    Tenant will accept Landlord’s
Improvements in the “AS IS, WHERE IS” condition existing as of the Delivery
Date, subject only to Landlord’s obligations expressly set forth in this
Section 17.1 or elsewhere in this Lease (and subject to any casualty or
condemnation occurring prior thereto, which will be addressed by Articles 11 and
12, respectively). In the event that (a) Landlord’s Improvements have not been
completed in substantial accordance with the applicable portions of the Outline
Specifications and in accordance with all applicable Laws as of the Delivery
Date, and (b) either (i) in the event of any such deficiencies (i.e., failure to
meet the standard described in clause (a)) in those portions of Landlord’s
Improvements which are within the Premises, Tenant delivers written notice
thereof to Landlord within 60 days after the Delivery Date, or (ii) in the event
of any such deficiencies in Landlord’s Improvements which are outside of the
Premises, Tenant delivers written notice thereof to Landlord within 480 days
after the Delivery Date, then Landlord will correct such deficiencies so that
the applicable portion or portions of Landlord’s Improvements (i.e., the
portions which do not meet the standard described in clause (a)) will function
in a manner equivalent to that which would have been achieved but for the
subject deficiencies, or such that the same comply with Laws as of the Delivery
Date, as applicable. Further, in the event that (y) any of Landlord’s
Improvements have not been completed in substantial accordance with the
applicable portions of the Outline Specifications and in accordance with all
applicable Laws, and (z) such deficiencies (i.e., failure to meet the standard
described in clause (y)) would constitute latent defects under applicable
Illinois law, then subject to the requirements of Illinois law as to latent
defects, Landlord will correct such deficiencies so that the appli9able portion
or portions of Landlord’s Improvements will function in a manner equivalent to
that which would have been achieved but for the subject deficiencies, or such
that the same comply with Laws as of the Delivery Date, as applicable. Landlord
will perform any work required in order to correct deficiencies pursuant to this
Section 17.1 at Landlord’s sole cost and in a commercially reasonable diligent,
good and workmanlike manner, taking into account (if applicable) Tenant’s
schedule for the construction of Tenant’s Improvements. Nothing contained in the
foregoing will be deemed to limit the obligations of Landlord under Articles 6
and 7, except as expressly set forth in the foregoing or in Articles 6 and 7.

Section 17.2        Tenant’s Obligations Regarding Construction of Tenant’s
Improvements.    Tenant will construct, or will cause the construction of,
Tenant’s Improvements in accordance with this Article 17. Tenant will, in good
faith, permit Landlord to bid, in equitable competition, with other third-party
contractors to be Tenant’s General Contractor for the construction of Tenant’s
Improvements.

Section 17.3        Space Plan and Construction Drawings and Specifications.

      Section 17.3.1        Space Plan.    Tenant will engage Tenant’s Architect
to develop and design a space plan (“Space Plan”) for Tenant’s Improvements,
which shall show, in reasonable detail, the design and appearance of the
finishing material Tenant will use in connection with installing Tenant’s
Improvements. Tenant will provide Landlord with the Space Plan for Landlord’s
reasonable approval, which approval shall not be unreasonably withheld, and
shall be conclusively deemed to have been granted unless Landlord objects to the
same by written notice to Tenant within 10 Business Days after Tenant delivers
the same to Landlord. Any such objection to the Space Plan by Landlord shall
state, with reasonable detail, the reasons for Landlord’s objections thereto,
and

 

37



--------------------------------------------------------------------------------

Landlord hereby agrees that it will not object to the Space Plan unless the same
contemplates Tenant’s Improvements that would (a) not be compatible with the
Building and the mechanical components of the Building, or would materially
exceed or materially and adversely affect the structural integrity of the
Building, or any part of the heating, ventilating, air conditioning, plumbing,
mechanical, electrical, communication or other systems of the Building;
(b) include the use of materials that are not of good quality, (c) be visible
from the exterior of the Building and would detrimentally affect the first class
appearance of the exterior portions of the Property (it being agreed, however,
that identification signage of Tenant contemplated or permitted by Section 4.6
which conforms with all Requirements and which includes only the name and/or
logo of Tenant shall not be deemed, under any circumstances, to violate the
terms of this clause (c)); (d) materially increase the cost of operation or
maintenance of any of the material systems of the Property (unless Tenant agrees
to pay such increased cost); or (e) not conform to any applicable Requirements
(“Tenant’s Improvements Approval Criteria”).

      Section 17.3.2        Construction Drawings and Specifications.    After
Landlord receives and has approved (or is deemed to have approved) Tenant’s
Space Plan, Tenant will cause Tenant’s Architect to prepare proposed
construction drawings and specifications (“Proposed Construction Drawings and
Specifications”). Tenant will provide Landlord with the Proposed Construction
Drawings and Specifications for Landlord’s reasonable approval, which approval
shall not be unreasonably withheld, and shall be conclusively deemed to have
been granted unless Landlord objects to the same by written notice to Tenant
within 10 Business Days after Tenant delivers the same to Landlord. Any such
objection to the Proposed Construction Drawings and Specifications by Landlord
shall state, with reasonable detail, the reasons for Landlord’s objections
thereto, and Landlord hereby agrees that it will not object to the Proposed
Construction Drawings and Specifications unless the same do not comply with the
Tenant’s Improvements Approval Criteria. If Landlord properly disapproves the
Proposed Construction Drawings and Specifications, Tenant will provide
appropriately revised Proposed Construction Drawings and Specifications to
Landlord for approval (or disapproval) until Landlord has reasonably approved
(based on and subject to the standards and deadlines set forth above in this
Section 17.3.2) the Proposed Construction Drawings and Specifications (as
finally approved, “Construction Drawings and Specifications”). Upon Landlord’s
approval of the Proposed Construction Drawings and Specifications, and of any
Tenant-requested revisions thereto, Landlord may reasonably require, as a
condition to its approval, that Tenant remove any Non-Standard Alterations
contemplated thereby at the end of the Term.

      Section 17.3.3        Changes to Construction Drawings and
Specifications.    After Landlord’s approval, no significant changes,
modifications or alterations may be made to the Construction Drawings and
Specifications (“Change Orders”) without Landlord’s prior written consent, which
consent will not be unreasonably withheld, and shall be conclusively deemed to
have been granted unless Landlord objects to the same by written notice to
Tenant within 10 Business Days after Tenant delivers the same to Landlord.
Landlord hereby agrees that it will not object to any Change Orders unless the
same do not comply with the Tenant’s Improvements Approval Criteria.

      Section 17.3.4        Building Standard.    Tenant will utilize Building
Standard items or items of equal or higher quality, to assure the consistent
quality and appearance of the Building. In cases in which the criteria set forth
in EXHIBIT “G” hereto applies to such items, no use of items other than Building
Standard (or items of equal or higher quality) will be permitted in the Space
Plan or the Construction Drawings and Specifications without Landlord’s consent.
Landlord will not approve any deviations that Landlord reasonably believes
(a) do not conform to applicable codes, ordinances and other Requirements or are
disapproved by any governmental agency, or (b) require services materially
beyond the level normally provided to other tenants in the Building (unless
Tenant agrees in writing to pay for the same). No approval by Landlord of any
deviation constitutes an acknowledgment by Landlord that such deviations are in
conformance with applicable codes, ordinances and other Laws.

      Section 17.3.5        Landlord’s Approval Rights.    Landlord may withhold
its approval of the Space Plan, the Construction Drawings and Specifications, or
any Change Orders requested by Tenant only if the same require work which does
not satisfy the Tenant’s Improvements Approval Criteria.

 

38



--------------------------------------------------------------------------------

Section 17.4        Costs of Tenant’s Improvements.

      Section 17.4.1        Improvement Allowance.    Landlord shall, from and
after the Effective Date, make available to Tenant the Improvement Allowance for
purposes of paying the costs of Tenant’s Improvements and Other Tenant Work, and
for the other purposes specified herein. Tenant may use the Improvement
Allowance to pay any cost or expense related in any way to Tenant’s design,
construction, use or occupancy of the Premises (and/or the other areas of the
Property that Tenant has the right to use pursuant to the Lease), including,
without limitation, costs and expenses of the design and construction of
Tenant’s Improvements and/or Other Tenant Work, the purchase, moving and
installation of any fixtures, furniture, furniture systems or equipment of
Tenant, any Change Orders, moving expenses, and/or amounts to be paid to any
architect, engineer, project coordinator, construction consultant, or similar
consultant. Tenant shall be entitled to a Rent reduction for any part of the
Improvement Allowance not used by Tenant which shall be applied as a credit
against the Rent first becoming due (in order of payment) after Tenant’s
completion (as determined by Tenant) of all Tenant’s Improvements. In the
alternative, at Landlord’s sole discretion, Landlord will pay all or any part of
the unused Improvement Allowance directly to Tenant, in lieu of the aforesaid
Rent credit. Anything in this Lease to the contrary notwithstanding, Tenant will
be required to expend not less than $40.00 per rentable square foot of the
Premises on the construction of Tenant’s Improvements.

      Section 17.4.2        Total Costs.    “Total Costs” means all costs
reasonably incurred by Tenant in connection with (a) the construction and
installation of Tenant’s Improvements, and (b) any other measures taken by
Tenant which may be reasonably required to accomplish the construction of
Tenant’s Improvements, including, without limitation, Tenant’s procurement of
bonds, insurance and governmental permits. In addition, Tenant will reimburse
Landlord for any reasonable costs incurred by Landlord in connection with its
review of the proposed Construction Drawings and Specifications, and any other
plans, drawings or the like related to Tenant’s Improvements.

      Section 17.4.3        Cost Quotation.    Promptly after Landlord’s
approval of the Construction Drawings and Specifications, Tenant will provide to
Landlord a computation, along with reasonable supporting documentation, setting
forth Tenant’s estimate of the Total Costs relating to Tenant’s Improvements
(“Cost Quotation”) based upon the approved Construction Drawings and
Specifications. If the Cost Quotation exceeds the Improvement Allowance, Tenant
will be responsible for paying the cost by which the Cost Quotation exceeds the
Improvement Allowance (“Excess Costs”) (or Tenant shall revise the Construction
Drawings and Specifications (subject to Landlord’s approval as set forth above),
so that the Cost Quotation is either (i) no more than the Improvement Allowance,
or (ii) in excess of the Improvement Allowance by an amount of Excess Costs that
Tenant agrees in writing to pay). The failure of Tenant so to respond within the
five-Business Day period will be deemed to be Tenant’s agreement to pay all of
the Excess Costs. In the event that the Excess Costs are greater than $250,000,
Landlord shall have the right to require, as a condition precedent to Tenant’s
proceeding with the construction of Tenant’s Improvements, either (at Tenant’s
election): (i) reasonable financial information to establish that Tenant has a
reasonably sufficient net worth and credit to pay for the completion of Tenant’s
Improvements, or (ii) payment and performance bonds in an amount not less than
the full amount of the Excess Costs.

    Section 17.4.4        Payment of Improvement Allowance.    The Improvement
Allowance shall be paid by Landlord to Tenant, or if requested by Tenant, to
Tenant’s contractors, Tenant’s Architect and/or any other vendors of Tenant
identified by Tenant, in each case, on a progress payment basis in accordance
with Tenant’s written instructions, no later than the end of the calendar month
next following the calendar month within which written requisitions therefor
(together with all other accompanying documentation required below in this
Section 17.4.4) are delivered to Landlord by Tenant (each written requisition,
together with all other accompanying documentation required below in this
Section 17.4.2, being herein referred to as a “Tenant Requisition”), which
Tenant Requisitions shall be submitted by Tenant to Landlord from time to time,
but no more frequently than monthly. Each Tenant Requisition shall: (i) state
the amount of such Tenant Requisition, (ii) state the amount payable to each of
Tenant’s contractors, Tenant’s Architect and Tenant’s other vendors (and, if
such amounts are to be paid directly to any Tenant’s contractors, Tenant’s
Architect or other vendor of Tenant, the mailing address thereof), and
(iii) list the invoices to be paid or reimbursed (it being understood that if
the total amount of such invoices shall exceed the amount of such Tenant
Requisition then Tenant shall be responsible for the payment of the balance
thereof). Each Tenant Requisition shall be accompanied by (1) the invoices so
listed, (2) with respect to invoices from Tenant’s contractors, a certificate
signed by Tenant’s Architect certifying that the work represented by

 

39



--------------------------------------------------------------------------------

such invoices has been performed substantially in accordance with the plans
therefor, and (3) sworn statements from such Tenant’s contractors and other
payees having any lien rights (and, if reasonable and customary, from Tenant),
lien waivers (covering the calendar month or other 30-day period for which
payment or reimbursement is sought pursuant to the applicable Tenant
Requisition) from Tenant’s General Contractor and 30-day trailing lien waivers
(covering the calendar month or other 30-day period immediately preceding the
month or period for which payment or reimbursement is sought pursuant to the
applicable Tenant Requisition) from all other Tenant’s contractors and other
payees having any lien rights, all in customary form; provided, however, that as
a condition precedent to the payment of the last $666,090.00 of the Tenant
Requisition (or any portion of such last $666,090.00), will also deliver to
Landlord, in form and substance reasonably satisfactory to Landlord: (a) a
Certificate of Substantial Completion duly executed by Tenant’s Architect
certifying as to the completion and installation of all of Tenant’s
Improvements; (b) a final Certificate of Occupancy for the Premises, provided,
however, that if such Certificate of Occupancy is not available at the time of
the final Tenant Requisition, then Tenant may deliver the same as soon as
practicable after the substantial completion of Tenant’s Improvements; (c) duly
executed final and unconditional lien waivers and such other affidavits,
certificates, information, and data as may be requested by Landlord from all
general contractors, subcontractors and materialmen performing the work for any
of Tenant’s Improvements; (d) such documentation as Landlord deems reasonably
necessary to obtain an endorsement to the policy of title insurance insuring
Landlord and Landlord’s lender, if any; (e) as applicable, copies of all
warranties and guaranties relating to Tenant’s Improvements together with duly
executed assignments thereof to Landlord, provided, however, that if any of such
copies are not available at the time of the final Tenant Requisition, then
Tenant may deliver the same as soon as practicable, but in no event more than 30
days, after the substantial completion of Tenant’s Improvements; (f) a CADD file
(or, at Tenant’s election, a file in another format reasonably acceptable to
Landlord) containing the final as-built plans and specifications for Tenant’s
Improvements, provided, however, that if any of such as-built plans and
specifications are not available at the time of the final Tenant Requisition,
then Tenant may deliver the same as soon as practicable, but in no event more
than 30 days, after the substantial completion of Tenant’s Improvements; and
(g) such other information and documentation as Landlord may reasonably request
to evidence the proper, lien-free completion of Tenant’s Improvements. For
clarity, the parties agree that the terms of the preceding sentence shall not
apply to any portion of the Tenant Allowance which Tenant elects to apply as a
credit against Rent (as provided in Section 17.4.1). Landlord, if Tenant shall
so direct in any Tenant Requisition or otherwise, shall apply portions of the
Improvement Allowance against any amounts due from Tenant to Landlord hereunder.
Tenant shall have no duty or obligation to pay any cost or expense for or on
account of any Tenant’s Improvements prior to (or concurrently with) the
disbursement of the Improvement Allowance by Landlord, it being agreed that
Tenant shall have the right to exhaust the entire amount (or, at its sole
election, any portion) of the Improvement Allowance prior to itself paying any
such costs or expenses. Tenant will be solely responsible for any and all costs
of constructing Tenant’s Improvements in excess of the Improvement Allowance.

      Section 17.4.5        Failure to Pay Improvement Allowance.    If Landlord
fails, for any reason, to pay the Improvement Allowance due to Tenant hereunder
(i.e., if Tenant has fulfilled all of its obligations hereunder with respect to
the payment thereof), or any portion thereof, within 10 Business Days after the
date the same is due, and so long as there is no Event of Default hereunder,
then Tenant shall have the right to give Landlord a second written notice
(“Offset Exercise Notice”) requesting payment of such amounts. In the event that
Landlord fails to fully pay such amounts within five Business Days after such
Offset Exercise Notice is provided to Landlord, any such unpaid amounts,
together with interest thereon at the Maximum Rate from the date such payment
was initially due, may be offset by Tenant against the next installment of Basic
Rent then due Landlord hereunder (in order of payment) until all such unpaid
amounts and interest thereon have been either fully offset or paid by Landlord
in full. The foregoing rights of offset are in addition to all of Tenant’s
rights and remedies under this Lease, at law or in equity. The terms of this
Section 17.4.5 shall be binding upon any purchaser or transferee of Landlord’s
interest in this Lease, regardless of whether the same relate to matters
occurring prior to such purchase or transfer, and upon any holder of a Mortgage,
regardless of whether the same relate to matters occurring prior to the date of
the Mortgage (as applicable) thereof, or prior to the date of the exercise or
enforcement of any rights or remedies thereunder or in any way relating thereto
(including any foreclosure or deed in lieu of foreclosure).

Section 17.5        Construction of Tenant’s Improvements and Tenant Work.

      Section 17.5.1        Construction of Tenant’s Improvements.    Tenant
will hire a general contractor with demonstrated expertise and experience in the
construction of tenant improvement projects similar to Tenant’s Improvements and
otherwise reasonably acceptable to Landlord in all respects (“Tenant’s General

 

40



--------------------------------------------------------------------------------

Contractor”). Landlord hereby acknowledges that the entities listed on EXHIBIT
“L” attached hereto satisfy the criteria described in the preceding sentence,
and therefore approves such entities to serve as Tenant’s General Contractor (it
being acknowledged, for clarity, that nothing herein shall be construed to mean
that such entities listed on EXHIBIT “L” are the only contractors which satisfy
the criteria in the preceding sentence). Tenant will cause Tenant’s General
Contractor to construct Tenant’s Improvements substantially in accordance with
the approved Construction Drawings and Specifications (as the same may be
modified pursuant to the terms hereof). Tenant shall have the right, in its
reasonable discretion, to select all other subcontractors, engineers,
consultants and other persons and entities which will assist in the design,
planning and performance of Tenant’s Improvements and Other Tenant Work, and
Landlord shall have no approval rights with respect thereto (unless Tenant has
failed to exercise its discretion reasonably).

      Section 17.5.2        Construction of Tenant’s Improvements.    If
Landlord so requests in writing, Tenant will deliver to Landlord copies of any
construction contracts, contractor safety programs, necessary permits and
licenses and such other information relating to the construction as Landlord
reasonably requests, and which are in Tenant’s possession or control. Tenant
will also deliver to Landlord (a) reasonable evidence that Tenant or Tenant’s
General Contractor has in force builder’s “all risk” insurance for Tenant’s
Improvements for the insurable value thereof, and naming Landlord as a loss
payee as its interest may appear; and (b) reasonable evidence that Tenant and
each of Tenant’s contractors have in force liability insurance insuring against
construction related risks in at least the form, amounts and coverages required
of Tenant under Article 10 and naming Landlord and Property Manager as
additional insureds (specifically including coverage for completed operations).
Tenant will not commence construction before delivering the evidence of
insurance set forth in the preceding sentence. Tenant will cause Tenant’s
Improvements and any Tenant Work to be constructed and performed (i) during
times and in a manner reasonably determined by Landlord to minimize interference
with any other tenants’ use and enjoyment of the Property, and (ii) in
compliance with Landlord’s reasonable rules and regulations applicable to
third-party contractors, subcontractors and suppliers performing work at the
Property.

      Section 17.5.3        Liens and Claims.    The terms of Section 8.4 of
this Lease shall apply to the performance of the Tenant’s Improvements.

      Section 17.5.4        Other Tenant Work.    “Other Tenant Work” means all
finish work and decoration and other work desired by Tenant and not included
within Tenant’s Improvements as set forth in the approved Construction Drawings
and Specifications, which may include the installation of computer systems,
telephone systems, telecommunications systems, fixtures, furnishings and
equipment. All Other Tenant Work will be designed, furnished and installed by
Tenant at Tenant’s sole cost and expense; provided, however, that Tenant may use
the Improvement Allowance to defray any cost or expense related to the Other
Tenant Work. If applicable, the Other Tenant Work will be subject to Article 8
with respect to Alterations.

      Section 17.5.5        Conformance with Laws.    All Tenant’s Improvements
and Other Tenant Work must be done in conformance with all applicable Laws. Any
necessary permits and other authorizations from appropriate governmental
agencies (when required) for Tenant’s Improvements and Other Tenant Work must be
obtained by Tenant at Tenant’s sole cost and expense (but any such costs may be
paid from the Improvement Allowance as provided above). Any Tenant’s
Improvements or Other Tenant Work not in conformance with Laws must be promptly
corrected, replaced, or brought into compliance with such applicable codes,
ordinances and other Laws at Tenant’s sole cost and expense. No failure by
Landlord to object to any such non-conforming Tenant’s Improvements or Tenant
Work relieves Tenant from its obligations or imposes any responsibility or
liability therefor upon Landlord. Notwithstanding anything to the contrary
contained in this Section 17.5.5 (or elsewhere in this Lease), in no event shall
Tenant be responsible for obtaining any authorizations, permits or approvals
necessary for the use or occupancy of the Property for general and
administrative office, training and storage uses, generally (as opposed to any
permits or approvals required for Tenant’s specific construction activities at
the Property, which shall be the responsibility of Tenant, as provided in this
Section 17.5.5).

      Section 17.5.6        Landlord’s Inspections.    Landlord will have the
right, upon reasonable advance notice to Tenant, which shall be at least 24
hours in advance (except in the case of an emergency or hazardous condition, in
which case only such notice as is reasonable under the circumstances shall be
required), and at Landlord’s sole cost and expense, to inspect and observe the
performance of Tenant’s Improvements during construction, but in no event shall
Landlord materially interfere with, delay or impede such performance. Any such

 

41



--------------------------------------------------------------------------------

notice from Landlord need not comply with the formal notice requirements of this
Lease, but may instead (without limitation) be made by telephone to Tenant, or
by e-mail to Tenant’s Representative or Tenant’s Representative’s designee.
Notwithstanding such rights, Landlord is under no obligation to inspect or
supervise construction of any of Tenant’s Improvements or Other Tenant Work, and
no inspection by Landlord will be construed as a representation that Tenant’s
Improvements or Other Tenant Work (a) are in compliance with the Construction
Drawings and Specifications; (b) are or will be free from faulty or defective
materials or workmanship; or (c) are in conformance with any Requirements.

      Section 17.5.7        Responsibility for Function and Operation.    Tenant
will be responsible for the function and operation of all Tenant’s Improvements,
regardless of whether approved by Landlord or installed by Landlord at Tenant’s
request, but Landlord shall be responsible for insuring all Tenant’s
Improvements after completion thereof, as provided in Section 10.2.1. Landlord’s
preparation, review or approval of any design or construction documents will not
constitute any representation or warranty as to the adequacy, efficiency,
performance or desirability of Tenant’s Improvements in the Premises.

      Section 17.5.8        Construction Warranty; Deliveries Upon
Completion.    Tenant will cause Tenant’s General Contractor to warrant Tenant’s
Improvements against defects to both Tenant and Landlord for a period of not
less than one year after substantial completion. Such warranty may be given in
Tenant’s General Contractor’s then standard form of warranty.

      Section 17.5.10        Fees.     If, in connection with any Tenant’s
Improvements or Other Tenant Work proposed by Tenant that would affect the
Building systems and/or structure of the Building, Landlord requires (in its
reasonable discretion) that plans and specifications for such Tenant’s
Improvements or Other Tenant Work be reviewed by any third party technical
consultants (it being agreed that any such third party consultant selected by
Landlord shall be reasonably acceptable to Tenant), then Tenant will pay
Landlord’s Actual Cost of retaining such third party consultants, but in no
event shall Tenant be required to pay any other fee, cost or expense for any
review, inspection and engineering time incurred by or at the request of
Landlord in connection with Tenant’s Improvements or Other Tenant Work.

Section 17.6        Construction Representatives.

      Section 17.6.1        Tenant’s Representative.    Tenant has designated
Lori Foster as the representative of Tenant having authority to give and receive
all notices, consents, approvals and directions regarding Tenant’s Improvements
(“Tenant’s Representative”). Tenant may change its representative under this
Article 17 at any time by providing five days’ prior written notice to Landlord.
All inquiries, requests, instructions, authorizations and other communications
with respect to matters covered by this Article 17 from Landlord shall be made
via telephone (if under Section 17.5.6) or e-mail by Landlord to Tenant’s
Representative, with copies (which may be given by e-mail) to Tenant’s Executive
Vice President—Supply Chain and to Randy Bartosh of Development Resources, Inc.
(Tenant’s consultant), so long as in all cases, e-mail addresses have been
provided to Landlord.

      Section 17.6.2        Landlord’s Representative.    Landlord has
designated Jerry Ebert as its representative with respect to the matters set
forth in this Article 17, who will have full authority and responsibility to act
on behalf of Landlord as required in this Article 17. Landlord may change its
representative under this Article 17 at any time by providing five days’ prior
written notice to Tenant. All inquiries, requests, instructions, authorizations
and other communications with respect to the matters covered by this Article 17
from Tenant may be made to Landlord’s representative.

Section 17.7 Miscellaneous.

      Section 17.7.1         Applicability.    The terms of this Article 17
shall govern the construction and installation of Tenant’s Improvements and
Other Tenant Work, and shall govern over any conflicting or inconsistent terms
or provisions of Article 8 of this Lease with respect to such work. This Article
17 will not be deemed applicable to (a) any additional space added to the
original Premises at any time, whether by the exercise of any options under this
Lease or otherwise, or (b) any portion of the original Premises or any additions
thereto in the event of a renewal or extension of the initial Term of the Lease,
whether by the exercise of any options under this

 

42



--------------------------------------------------------------------------------

Lease or any amendment or supplement thereto. The construction of any additions
or improvements to the Premises not contemplated by this Article 17 shall be
performed pursuant to the provisions of Article 8 of this Lease governing
Alterations, and this Article 17 shall not be applicable thereto.

      Section 17.7.2        Risk of Loss.    All materials, work, installations
and decorations of any nature brought upon or installed in the Premises prior to
completion of Tenant’s Improvements will be at the risk of the party who brought
such materials or items onto the Premises. Neither Landlord nor any party acting
on Landlord’s behalf will be responsible for any damage or loss or destruction
of such items brought to or installed in the Premises by Tenant prior to such
date, except if caused solely by Landlord’s gross negligence or willful
misconduct.

      Section 17.7.3        Space Plan Allowance.    In addition to the
Improvement Allowance, Landlord shall pay to Tenant an allowance in the amount
of $22,647.06 (“Space Plan Allowance”) for any costs incurred by Tenant for
preparing the Space Plan and up to two revisions thereto. The Space Plan
Allowance shall be paid by Landlord to Tenant within 30 days after Tenant
provides Landlord with invoices describing the costs incurred by Tenant in
connection with the Space Plan. In the event that Landlord fails to pay the
Space Plan Allowance as and when due, Tenant shall have the same rights and
remedies as with regard to Landlord’s failure to timely pay the Improvement
Allowance, as provided herein. Tenant hereby acknowledges that, as of the
Effective Date, Landlord has already paid to (or on behalf of Tenant) $12,625.00
of the Space Plan Allowance.

      Section 17.7.4        Ownership.     All Tenant’s Improvements that Tenant
makes or installs (but, for clarity, excluding telephone, computer and other
wiring and cabling and Tenant’s trade fixtures, personal property, furniture and
equipment) become the property of Landlord and a part of the Building
immediately upon completion; provided, however, that upon the expiration of the
Term or sooner termination of this Lease, Tenant shall have the right, in its
sole discretion (but subject to its obligations under Article 16), to either
remove from the Premises, or leave in place at the Premises and surrender to
Landlord, any Tenant’s Improvements made by Tenant, except to the extent that
such Tenant’s Improvements: (i) constitute Non-Standard Alterations, and
(ii) Landlord notified Tenant, concurrently with its approval of such
Non-Standard Alterations, that Landlord would either require Tenant to remove or
leave in place at the Premises such Non-Standard Alterations (in which event
Tenant shall comply with the terms of such notice from Landlord at the end of
the Term).

ARTICLE 18

MISCELLANEOUS PROVISIONS

Section 18.1        Notices.    All Notices must be in writing and must be sent
by personal delivery, United States registered or certified mail (postage
prepaid) or by an independent overnight courier service, addressed to the
addresses specified in the Basic Terms or at such other place as either party
may designate to the other party by written notice given in accordance with this
Section 18.1. All Notices shall be deemed to have been given upon receipt (or
refusal of receipt) thereof.

Section 18.2        Transfers of Landlord’s Interest.    If Landlord transfers
or conveys fee title in and to the Property for any reason other than collateral
security purposes (which collateral security purposes shall be deemed to
include, for purposes hereof, any sale-leaseback or ground lease transaction or
arrangement or similar transaction or arrangement), the transferor is
automatically relieved of all obligations on the part of Landlord accruing under
this Lease from and after the date of the transfer or conveyance, provided that
the transferee assumes all of Landlord’s obligations accruing subsequent to the
transfer or conveyance and further provided that the transferor delivers to the
transferee any funds the transferor holds in which Tenant has an interest (such
as a security deposit). Landlord’s covenants and obligations in this Lease bind
each successive Landlord only during and with respect to its respective period
of ownership. However, notwithstanding any such sale, conveyance or other
transfer, each transferor and its respective “Landlord Parties” remain entitled
to the benefits of Tenant’s releases and indemnity and insurance obligations
(and similar obligations) under this Lease with respect to matters arising or
accruing during such transferor’s period of ownership.

Section 18.3        Successors.    The covenants and agreements contained in
this Lease bind and inure to the benefit of Landlord, and its successors and
assigns, bind Tenant, and its successors and assigns, and inure to the benefit
of Tenant and its permitted successors and assigns.

 

43



--------------------------------------------------------------------------------

Section 18.4        Captions and Interpretations.    The captions of the
articles and sections of this Lease are to assist the parties in reading this
Lease and are not a part of the terms or provisions of this Lease. Whenever
required by the context of this Lease, the singular includes the plural and the
plural includes the singular.

Section 18.5        Relationship of Parties.    This Lease does not create the
relationship of principal and agent, or of partnership, joint venture, or of any
association or relationship between Landlord and Tenant other than that of
landlord and tenant.

Section 18.6        Entire Agreement; Amendment.    The Basic Terms and all
exhibits, addenda and schedules attached to this Lease are incorporated into
this Lease as though fully set forth in this Lease and together with this Lease
contain the entire agreement between the parties with respect to the improvement
and leasing of the Premises. All prior and contemporaneous negotiations,
including, without limitation, any letters of intent or other proposals and any
drafts and related correspondence, are merged into and superseded by this Lease.
No subsequent alteration, amendment, change or addition to this Lease (other
than to the Building Rules) is binding on Landlord or Tenant unless it is in
writing and signed by the party to be charged with performance.

Section 18.7        Severability.    If any covenant, condition, provision, term
or agreement of this Lease is, to any extent, held invalid or unenforceable, the
remaining portion thereof and all other covenants, conditions, provisions, terms
and agreements of this Lease, will not be affected by such holding, and will
remain valid and in force to the fullest extent permitted by law.

Section 18.8        Landlord’s Limited Liability; Mutual Waiver of Consequential
Damages.    Tenant will look solely to Landlord’s interest in the Property and
the rents, issues, profits and proceeds thereof (excluding those rents, issues,
profits and proceeds which have been distributed in good faith by Landlord prior
to the date of the Claim)), for recovering any judgment or collecting any
obligation from Landlord or any other Landlord Party. Tenant agrees that neither
Landlord nor any other Landlord Party will be personally liable for any judgment
or deficiency decree. Notwithstanding anything to the contrary contained in this
Lease, neither party hereto shall be liable for, and each party, on behalf of
itself and (in the case of Tenant) the Tenant Parties, and (in the case of
Landlord) the Landlord Parties, and their respective successors and assigns,
hereby waives any claim against the other (and the other’s Affiliates) for, any
consequential or punitive damages (including loss of profits or business
opportunity) arising under or in connection with this Lease; provided, however,
that the foregoing consequential damages waiver shall not apply to Claims
arising out of Tenant’s holding over in the Premises without Landlord’s consent
for in excess of 60 days following the expiration of this Lease or sooner
termination of the Term. The parties acknowledge, for clarity, that the
foregoing waiver of consequential and punitive damages shall not apply to Third
Party Indemnified Damages. For purposes hereof, “Third Party Indemnified
Damages” shall mean consequential and punitive damages that are sustained by a
third party (i.e., a person or entity which is not Landlord, Tenant, Property
Manager or an Affiliate of any of them) from a party to this Lease (or another
person or entity which is entitled to indemnification under this Lease) if such
damages are the subject of an indemnity obligation of the other party to this
Lease as set forth herein.

Section 18.9        Survival.    All of the parties obligations under this Lease
(together with interest on payment obligations at the Maximum Rate) accruing
prior to expiration or other termination of this Lease survive the expiration or
other termination of this Lease, subject to any maximum survival periods as may
be set forth herein (including Section 3.5.1). Further, all of the parties’
respective release, indemnification, defense and hold harmless obligations under
this Lease survive the expiration or other termination of this Lease, without
limitation.

Section 18.10        Attorneys’ Fees.    If either Landlord or Tenant commences
any litigation or judicial action to determine or enforce any of the provisions
of this Lease, the substantially prevailing party in any such litigation or
judicial action (as determined by the arbiter of such litigation or action) is
entitled to recover all of its costs and expenses (including, without
limitation, reasonable attorneys’ fees, costs and expenditures) from the
non-prevailing party.

Section 18.11        Brokers.    Landlord and Tenant each represents and
warrants to the other that it has not had any dealings with any realtors,
brokers, finders or agents in connection with this Lease (except as may be
specifically set forth in the Basic Terms) and releases and will indemnify,
defend (with counsel reasonably

 

44



--------------------------------------------------------------------------------

acceptable to the other), protect and hold harmless the other from and against
any Claim based on the failure or alleged failure to pay any realtors, brokers,
finders or agents (other than any brokers specified in the Basic Terms) and from
any cost, expense or liability for any compensation, commission or changes
claimed by any realtors, brokers, finders or agents (other than any brokers
specified in the Basic Terms) claiming by, through or on behalf of it with
respect to this Lease or the negotiation of this Lease. Landlord will pay any
brokers named in the Basic Terms in accordance with the applicable listing
agreement for the Property.

Section 18.12        Governing Law.    This Lease is governed by, and must be
interpreted under, the internal laws of the State. Any suit arising from or
relating to this Lease must be brought in the County or, if the suit is brought
in federal court, in any federal court appropriate for suits arising in the
County; Landlord and Tenant waive the right to bring suit elsewhere.

Section 18.13        Time is of the Essence.    Time is of the essence with
respect to the performance of every provision of this Lease in which time of
performance is a factor.

Section 18.14        Joint and Several Liability.    All parties signing this
Lease as Tenant are jointly and severally liable for performing all of Tenant’s
obligations under this Lease.

Section 18.15        Intentionally Omitted.

Section 18.16        Authority.    Each party represents and warrants to the
other that the person signing this Lease on behalf of such party is duly
authorized to sign on behalf of and to bind such party hereto.

Section 18.17        Force Majeure.    If either party is delayed in or
prevented from performing any obligation under this Lease (excluding, however,
the payment of money) by reason of Force Majeure, such party’s performance of
such obligation will be excused for a period equal to the period of delay
actually caused by the Force Majeure event. In no event will the occurrence of
any event of Force Majeure excuse or suspend any of Tenant’s obligations to pay
Rent under this Lease after the Commencement Date has occurred.

Section 18.18        Management.    Property Manager is authorized to manage the
Property. Landlord appointed Property Manager to act as Landlord’s agent for
leasing, managing and operating the Property. The Property Manager then serving
is authorized to accept service of process and to receive and give notices and
demands on Landlord’s behalf.

Section 18.19         Financial Statements; Confidentiality.

      Section 18.19.1        Financial Statements.    Tenant will, within 10
Business Days after Landlord’s written request, at any time after the Effective
Date until the termination of the Term (but not more than once per calendar year
unless in connection with a bona fide sale or financing of the Building), make
available to Landlord (in such format and manner as Tenant shall reasonably
determine) Tenant’s most recent, audited annual financial statements (i.e.,
income statement and balance sheet) as Tenant may maintain in the ordinary
course of Tenant’s business (“Financial Statements”). Landlord shall maintain
the confidentiality of any and all financial information disclosed by Tenant
(“Confidential Information”) in accordance with the terms of Section 18.19.2.
Landlord acknowledges that if Tenant does not maintain annual audited financial
statements separately from its consolidated Affiliates, then Tenant shall be
permitted to satisfy its obligations under this Section 18.19.1 by providing
Financial Statements for the consolidated group of companies that includes
Tenant and its consolidated Affiliates, together with reasonable evidence as to
the financial condition of the Tenant entity itself within such consolidated
group (which evidence will consist of a statement or certificate from an officer
of Tenant or a representative of Tenant’s accounting firm). If and so long as
Tenant or any of Tenant’s consolidated Affiliates is/are a reporting company
under the Securities and Exchange Act of 1934, as amended, or if Tenant or any
of Tenant’s consolidated Affiliates otherwise file(s) reports with the
Securities and Exchange Commission in compliance with the Securities and
Exchange Act of 1934, as amended, then the foregoing requirements of this
Section will be deemed to have been entirely satisfied by the filing by Tenant’s
or Tenant’s consolidated Affiliate’s (as applicable) of Forms 10-K, 10-Q and
annual reports with the SEC, and Tenant shall have no further obligation to make
any financial disclosures to Landlord pursuant to this Lease; provided, however,
that if Tenant’s Financial Statements are not separately included as part of any
such filing, then Tenant will still be obligated to provide Landlord with
reasonable evidence

 

45



--------------------------------------------------------------------------------

as to the financial condition of the Tenant entity itself within such
consolidated group (which evidence will consist of a statement or certificate
from an officer of Tenant or a representative of Tenant’s accounting firm).

Section 18.19.2        Confidentiality.    Landlord agrees to maintain the
Confidential Information in strict confidence and not to use the Confidential
Information for its own benefit, or except as expressly provided herein,
disclose the Confidential Information to third parties without the prior written
consent of Tenant. Landlord understands, and will take reasonable measures to
ensure that its directors, officers, employees and agents are aware, that such
Confidential Information may constitute material non-public information under
U.S. securities laws and regulations and will not transact in securities of
Tenant based on the Confidential Information. Landlord will disclose the
Confidential Information only to its directors, officers, employees, agents,
prospective purchasers and lenders who have a need to know the Confidential
Information to evaluate the creditworthiness of Tenant as a tenant in the
Premises, and with respect to agents, prospective purchasers and lenders, only
those who have agreed to substantially similar non-disclosure obligations as
those contained herein. Landlord acknowledges that unauthorized disclosure or
use of the Confidential Information by Landlord may cause irreparable harm and
damage to the business of Tenant which may be difficult to ascertain and which
may not be adequately compensated by damages at law. Therefore, Landlord agrees
that, in the event of a breach or threatened breach of the terms of this
Section 18.19.2, Tenant shall be entitled to an injunction prohibiting any
unauthorized disclosure or use of the Confidential Information. Any such
injunctive relief shall be in addition to, and not in lieu of, any other
remedies available to Tenant at law or in equity.

Section 18.20        Quiet Enjoyment.    Landlord covenants that Tenant will
quietly hold, occupy and enjoy the Premises during the Term, subject to the
terms and conditions of this Lease, free from molestation or hindrance by
Landlord or any person claiming by, through or under Landlord, so long as no
Event of Default on the part of Tenant shall be continuing under this Lease.

Section 18.21        Recording.    Concurrently with the execution and delivery
of this Lease, Landlord and Tenant shall execute and deliver a recordable
memorandum or short form of this Lease, in form and substance reasonably
acceptable to Landlord and Tenant. Tenant shall have the right to record any
such memorandum or short form of this Lease against the Property at its sole
cost and expense. In the event that any such memorandum or short form of this
Lease is so recorded, then, within 10 days following the expiration of this
Lease or sooner termination of the Term, Landlord and Tenant shall enter into
such documentation as may be reasonably required to remove the same of record.

Section 18.22        Press Release.    Landlord shall not issue or release any
public notice, statement and/or press release or make any public comment
concerning this Lease (including Landlord’s and Tenant’s negotiation and
execution of this Lease or the individuals involved in the negotiation and
execution of this Lease) until after Tenant has made a formal press release that
Tenant has executed the Lease and without the prior written approval of Tenant
(but nothing contained in the foregoing shall be construed to prohibit Landlord
from making or issuing public statements merely to the effect that Tenant is the
tenant of the Premises without providing further detail at any time after Tenant
makes any such press release). Nothing contained in this Section 18.22 shall be
deemed to (i) prohibit Landlord from disclosing that Tenant is the Tenant under
this Lease to appropriate governmental officials as is reasonably required to
obtain permits for Landlord’s Improvements prior to Tenant making any such press
release, (ii) prohibit the disclosure of the terms of this Lease to a
prospective purchaser or lender in connection with any sale or financing of the
Property or any portion thereof (so long as the parties to whom the same are
disclosed agree not to disclose the terms of the Lease), or (iii) prohibit or
limit Landlord from making any disclosures that are required under Laws.

Section 18.23        Construction of Lease and Terms.    The terms and
provisions of this Lease represent the results of negotiations between Landlord
and Tenant, each of which are sophisticated parties and each of which has been
represented or been given the opportunity to be represented by counsel of its
own choosing, and neither of which has acted under any duress or compulsion,
whether legal, economic or otherwise. Consequently, the terms and provisions of
this Lease must be interpreted and construed in accordance with their usual and
customary meanings, and Landlord and Tenant each waive the application of any
rule of law that ambiguous or conflicting terms or provisions contained in this
Lease are to be interpreted or construed against the party who prepared the
executed Lease or any earlier draft of the same. Landlord’s submission of this
instrument to Tenant for examination or signature by Tenant does not constitute
a reservation of or an option to lease and is not effective as a lease or

 

46



--------------------------------------------------------------------------------

otherwise until Landlord and Tenant both execute and deliver this Lease. The
parties agree that, regardless of which party provided the initial form of this
Lease, drafted or modified one or more provisions of this Lease, or compiled,
printed or copied this Lease, this Lease is to be construed solely as an offer
from Tenant to lease the Premises, executed by Tenant and provided to Landlord
for acceptance on the terms set forth in this Lease, which acceptance and the
existence of a binding agreement between Tenant and Landlord may then be
evidenced only by Landlord’s execution of this Lease.

Section 18.24        Certain Interpretational Rules.    When this Lease provides
that a party’s consent or approval shall not be “unreasonably withheld,” the
phrase shall be deemed to include “conditioned or delayed” (in cases in which
such words do not appear). Wherever in this Lease either Landlord’s or Tenant’s
consent or approval is required, Landlord and Tenant each hereby acknowledges
its duty to act in each such case reasonably, except where such party is
expressly granted the right hereunder to act in its sole discretion. For
purposes of this Lease, whenever the words “include,” “includes,” “including,”
“e.g.,” or “for example” are used, they shall be deemed to be followed by the
words “without limitation” (to the extent that such words do not, in fact, so
follow).

Section 18.25        Waiver of Trial by Jury.    LANDLORD AND TENANT EACH
(A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS LEASE OR THE RELATIONSHIP BETWEEN THE PARTIES AS LANDLORD
AND TENANT THAT IS TRIABLE OF RIGHT BY A JURY, AND (B) WAIVES ANY RIGHT TO TRIAL
BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW
OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY
EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL
COUNSEL.

Section 18.26        Landlord Representations and Warranties.    Landlord hereby
represents and warrants to Tenant that, to Landlord’s knowledge (which for
purposes of this Lease will mean the actual knowledge of Grady E. Hamilton or
John Carlson, without independent inquiry or investigation): (a) Landlord has
received no written notice of any breach, violation or default by Landlord or
any other party under any Permitted Encumbrance existing on the Effective Date,
which breach, violation or default remains uncured as of the Effective Date, and
(b) all payments due from Landlord on or prior to the Effective Date under such
Permitted Encumbrances have been paid by Landlord, and no such payments are
currently delinquent or past due.

Section 18.27        Incentives.    Landlord and Tenant agree that in the event
that any incentives, rebates or other financial benefits or concessions are
provided or made available to Landlord and/or for the benefit of the Property
expressly and specifically by reason of Tenant’s lease, use or occupancy of the
Property by any governmental authority having jurisdiction thereover
(collectively, “Tenant-Specific Incentives”), then that portion of the
Tenant-Specific Incentives which is allocable to Tenant (less any Landlord’s
Actual Costs that Landlord shall have actually paid in connection with obtaining
the Tenant-Specific Incentives, but in no event to exceed the amount of the
Tenant-Specific Incentives, and less any amounts necessary to offset any uncured
monetary Events of Default by Tenant) shall accrue solely to Tenant, and shall
be for the sole and exclusive benefit of Tenant (including any Tenant-Specific
Incentives which take the form of an abatement or reduction of any Property
Taxes). However, anything in this Lease to the contrary notwithstanding,
(a) Landlord and Tenant acknowledge and agree that there are no Tenant-Specific
Incentives which are in existence as of the Effective Date, and (b) no
Tenant-Specific Incentives will be permitted if the same will obligate or bind
Landlord or the Property (or any portion thereof), without the prior written
consent of Landlord, which consent will not be unreasonably withheld,
conditioned or delayed.

Section 18.28        Recycling.    Landlord shall reasonably cooperate with
Tenant in any corporate recycling programs in which Tenant may from time to time
participate, which shall include, without limitation, providing receptacles and
pick-up service for any recyclable materials; provided, however, that if such
cooperation or recycling program requires services from Landlord which are
materially beyond the level normally provided to other tenants in the Building,
then Tenant will pay the cost of such services directly to Landlord.

[Signatures on following page]

 

47



--------------------------------------------------------------------------------

Landlord and Tenant each caused this Lease to be executed and delivered by its
duly authorized representative to be effective as of the Effective Date.

 

LANDLORD: Opus North Corporation, an Illinois corporation

By:  

  /s/ Daniel G. Queenan

Name:  

  Daniel G. Queenan

Title:  

  Executive Vice President

Date of Execution by Landlord:

  8/26/08

TENANT: Solo Cup Operating Corporation, a Delaware Corporation By:  

  /s/ Robert Korzenski

Name:  

  Robert Korzenski

Title:  

  President & CEO

 

48



--------------------------------------------------------------------------------

EXHIBIT “A”

DEFINITIONS

“ADA” means the accessibility requirements of Title III of the applicable
provisions of the Americans with Disabilities Act of 1990, as amended from time
to time.

“Additional Rent” means any charge, fee or expense (other than Basic Rent)
payable by Tenant to Landlord under this Lease, however denoted.

“Affiliate” means, with respect to any person or entity, any other person or
entity that, directly or indirectly, controls, is controlled by or is under
common control such person or entity. For purposes of this definition, “control”
means possessing the power to direct or cause the direction of the management
and policies of the entity by the ownership of a majority of the voting
interests of the entity.

“Alteration” means any change, alteration, addition or improvement to the
Premises or Property. Alterations shall not, however, include the installation
of personal property, furniture, fixtures or equipment at the Premises or
Property.

“Bankruptcy Code” means the United States Bankruptcy Code as the same now exists
and as the same may be amended, including any and all rules and regulations
issued pursuant to or in connection with the United States Bankruptcy Code now
in force or in effect after the Effective Date.

“Basic Rent” means the basic rent amounts specified in the Basic Terms.

“Basic Terms” means the terms of this Lease identified as the “Basic Terms”
before Article l of the Lease.

“BOMA Standards” means the “Standard Method for Measuring Floor Area in Office
Buildings” approved June 7, 1996 by the American National Standards Institute,
Inc. and the Building Owners and Managers Association International
(ANSI/BOMA Z65.1-1996).

“Building” means that certain office building now existing on the Land,
currently commonly known as Opus Landmark of Lake Forest II, 150 South Saunders
Road, Lake Forest, Illinois 60045, consisting of approximately 160,085 rentable
square feet.

“Building Monument Sign” will have the meaning set forth in Section 4.6.1.

“Building Rules” means those certain rules attached to this Lease as EXHIBIT
“E,” as Landlord may amend the same from time to time in accordance with this
Lease.

“Building Standard” means the level of character, quality, design and finish as
is described in EXHIBIT “G” attached hereto.

“Build-Out Period” will have the meaning set forth in Section 11.3.

“Business Days” means any day other than Saturday, Sunday or a legal holiday in
the State.

“Business Hours” means Monday through Friday from 8:00 a.m. to 6:00 p.m. and on
Saturdays from 8:00 a.m. to 1:00 p.m., excluding legal holidays in the State.

“Change Orders” will have the meaning set forth in Section 17.3.3.

“City” means the City of Lake Forest, Illinois.



--------------------------------------------------------------------------------

“Claims” means all claims, actions, demands, liabilities, damages, costs,
penalties, forfeitures, losses or expenses, including, without limitation,
reasonable attorneys’ fees and the costs and expenses of enforcing any
obligations under this Lease.

“Commencement Date” has the meaning set forth in the Basic Terms.

“Commencement Date Memorandum” means the form of memorandum attached to the
Lease as EXHIBIT “D.”

“Common Area” means the parking area, driveways, lobby areas, multi-tenant
corridors, landscaped areas, patios/terraces, and other areas (outside the
Premises) of the Property that Landlord may designate from time to time as
common area available to all tenants.

“Condemning Authority” means any person or entity with a statutory or other
power of eminent domain.

“Confidential Information” will have the meaning set forth in Section 18.19.1.

“Consent Alterations” will have the meaning set forth in Section 8.1.

“Construction Drawings and Specifications” will have the meaning set forth in
Section 17.3.2.

“Cost Quotation” will have the meaning set forth in Section 17.4.3.

“County” means Lake County, Illinois.

“Deciding Appraiser” will have the meaning set forth in Section 1.2.5.2.

“Delivery Date” will have the meaning set forth in Section 1.2.2.1.

“Early Occupancy” will have the meaning set forth in Section 1.2.2.1.

“Effective Date” means the date that Landlord executes this Lease, as indicated
on the signature page.

“Event of Default” means the occurrence of any of the events specified in
Section 14.1 of this Lease.

“Excess Consideration” will have the meaning set forth in Section 13.4.

“Excess Costs” will have the meaning set forth in Section 17.4.3.

“Excluded Items” will have the meaning set forth in Section 10.3.1.

“Expenses” means the total amount of Property Taxes and Operating Expenses due
and payable with respect to the Property during any calendar year of the Term.

“Exterior Tenant Signage” will have the meaning set forth in Section 4.6.1.

“Façade Signage” will have the meaning set forth in Section 4.6.1.

“Fair Market Basic Rent” will have the meaning set forth in Section 1.2.5.1.

“Financial Statements” will have the meaning set forth in Section 18.19.1.

“Floor Plan” means the floor plan attached to the Lease as EXHIBIT “C.”

“Force Majeure” means acts of God; strikes; lockouts; labor troubles; inability
to procure materials; inclement weather; governmental laws or regulations;
casualty; orders or directives of any legislative, administrative, or judicial
body or any governmental department; inability to obtain any governmental
licenses, permissions or

 

2



--------------------------------------------------------------------------------

authorities (despite commercially reasonable pursuit of such licenses,
permissions or authorities); shortages of fuel or building materials; and other
similar or dissimilar causes beyond a party’s reasonable control. It shall be a
condition of a party’s right to claim delay by Force Majeure that that party
seeking to be excused from performing (“Excused Party”) notify the other party
in writing thereof. If such notice of the Excused Party is given within five
Business Days after the Excused Party has actual knowledge of a delay by Force
Majeure, then such delay shall relate back to the actual commencement of such
delay. However, if the Excused Party fails to notify the other party of any such
delay within the foregoing five-Business Day period, then the delay shall be
deemed to commence upon the date five Business Days prior to any such
notification. The Excused Party shall also provide written notice of the
estimated length of any applicable delay as promptly as is reasonably
practicable after its determination of the estimated length of delay. In each
and every case of delay, the Excused Party shall take reasonable measures to
mitigate, and shall use commercially reasonable efforts to cause its contractors
(if applicable) to mitigate, the extent of delay caused by any event of Force
Majeure (which shall, if the other party so requests, include the use of
overtime labor), except, however, that to the extent that the Excused Party
would be required to bear any additional costs (which may include the use of
overtime labor, if necessary) in order to mitigate such delay or costs, the
Excused Party shall be obligated to take such measures only if the other party
has agreed in advance, in a form reasonably acceptable to the Excused Party, to
pay such additional costs.

“Hazardous Materials” means any of the following, in any amount: (a) any
petroleum or petroleum product, asbestos in any form, urea formaldehyde and
polychlorinated biphenyls; (b) any radioactive substance; (c) any toxic,
infectious, reactive, corrosive, ignitable or flammable chemical or chemical
compound; and (d) any chemicals, materials or substances, whether solid, liquid
or gas, defined as or included in the definitions of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous wastes,”
“restricted hazardous wastes,” “toxic substances,” “toxic pollutants,” “solid
waste,” or words of similar import in any federal, state or local statute, law,
ordinance or regulation now existing or existing on or after the Effective Date
as the same may be interpreted by government offices and agencies.

“Hazardous Materials Laws” means any federal, state or local statutes, laws,
ordinances or regulations now existing or existing after the Effective Date that
control, classify, regulate, list or define Hazardous Materials or require
remediation of Hazardous Materials contamination.

“Improvement Allowance” has the meaning specified in the Basic Terms.

“Improvements” means, collectively, Landlord’s Improvements and Tenant’s
Improvements.

“Interior Common Area Tenant Signage” will have the meaning set forth in
Section 4.6.2.

“Land” means that certain real property located at 150 South Saunders Road, Lake
Forest, Illinois, and legally described on the attached EXHIBIT “B.”

“Landlord” means Opus North Corporation, an Illinois corporation, and its
successors and assigns pursuant to Section 18.2 of this Lease at the time in
question. In any provision relating to the conduct, acts or omissions of
“Landlord”, the term “Landlord” includes the then current Landlord under this
Lease and such Landlord’s agents, employees and contractors.

“Landlord Parties” means Landlord and Property Manager, their Affiliates and
their respective officers, directors, partners, shareholders, members, managers,
agents and employees.

“Landlord’s Actual Cost” shall mean the reasonable actual cost and expense
incurred by Landlord in furnishing a particular service or item under this
Lease, without any unreasonable profit or mark-up to Landlord on account
thereof, including the reasonable cost of providing supplies, materials,
third-party contractors and (to the extent not included in Operating Expenses)
Building personnel in furnishing such service or item.

“Landlord’s Improvements” means, collectively, a all improvements, equipment,
facilities, amenities and other items described on EXHIBIT “F” attached hereto.
Landlord’s Improvements do not include any corridor-related improvements which
are located in the Premises or on the Premises-side of a common corridor, all
such corridor-related improvements being part of Tenant’s Improvements
hereunder.

 

3



--------------------------------------------------------------------------------

“Landlord’s Statement” will have the meaning set forth in Section 3.5.1.

“Laws” means any law, regulation, rule, order, statute, building code or
ordinance of any governmental entity in effect on or after the Effective Date
and applicable to the Property or the use or occupancy of the Property,
including, without limitation, Hazardous Materials Laws.

“Lease” means this Office Lease Agreement, as the same may be amended or
modified after the Effective Date.

“Lease Recognition Agreement” will have the meaning set forth in Section 13.9.

“Maximum Rate” means interest at a per annum rate equal to three percentage
points in excess of the “prime rate” of interest then charged by Bank of
America, N.A., Chicago, Illinois (or, if it is not then in existence, its
successor, or if neither is then in existence, another reasonably comparable
bank selected by Landlord), from the date when the same is due until the same
will be paid, but if such rate exceeds the maximum interest rate permitted by
law, such rate will be reduced to the highest rate allowed by law under the
circumstances.

“Mortgage” means any mortgage, deed of trust, ground lease, “synthetic” lease,
security interest or other security document of like nature that at any time may
encumber all or any part of the Property and any replacements, renewals,
amendments, modifications, extensions or refinancings thereof, and each advance
(including future advances) made under any such instrument.

“Net Rent” means all rental Landlord actually receives from any reletting of all
or any part of the Premises, less any Re-entry Costs.

“Non-Standard Alterations” mean (a) any structural Alterations not typically
undertaken in comparable office space in the northern Chicago suburban office
market and requiring extraordinary demolition costs for the removal thereof, but
specifically not including beam cuts, slab penetrations or floor openings which
are (in each case) 144 square inches in size or less, (b) any generators,
condensers or similar equipment, (c) any raised flooring, and (d) any cafeteria
equipment.

“Notices” means all notices, demands or requests that may be or are required to
be given, demanded or requested by either party to the other as provided in the
Lease.

“Offset Exercise Notice” will have the meaning set forth in Section 17.4.5.

“Operating Expenses” means (subject to the exceptions set forth below) all
actual expenses which Landlord incurs during the Term in connection with
maintaining, repairing and operating the Property, as determined by Landlord’s
accountant in accordance with generally accepted accounting principles
consistently followed, including without limitation the following:

 

  (a)

insurance premiums and commercially reasonable deductible amounts under any
insurance policy (based upon deductible amounts under any insurance policies
held by landlords of first-class office buildings of similar age in the northern
Chicago suburban office market);

 

  (b) maintenance and repair costs of the Building and Common Areas;

 

  (c) steam, electricity, water, sewer, gas and other utility charges for the
Common Areas;

 

  (d) fuel used in Building systems serving the Common Areas and all tenants
generally;

 

  (e) lighting;

 

  (f) window washing;

 

4



--------------------------------------------------------------------------------

  (g)

janitorial services;

 

  (h)

trash and rubbish removal;

 

  (i)

property association fees and dues and all payments under any Permitted
Encumbrance (except Mortgages) affecting the Property;

 

  (j)

wages payable to persons at the level of property manager and below whose duties
are connected with maintaining and operating the Property (but only for the
portion of such persons’ time allocable to the Property), together with all
payroll taxes, unemployment insurance, vacation allowances and disability,
pension, profit sharing, hospitalization, retirement and other so-called “fringe
benefits” paid in connection with such persons (allocated in a manner consistent
with such persons’ wages);

 

  (k)

amounts paid to contractors or subcontractors for work or services performed in
connection with maintaining and operating the Property;

 

  (1)

all costs of uniforms, supplies and materials used in connection with
maintaining, repairing and operating the Property;

 

  (m)

all services, supplies, repairs or other similar expenses for maintaining and
operating the Property;

 

  (n)

non-capital (subject to clause (q) below) replacements required for the normal
maintenance, repair and operation of the Property;

 

  (o)

operating, maintaining and repairing security and access control equipment and
services;

 

  (p)

reasonable management fees (it being acknowledged and agreed that, as of the
Effective Date, the management fee is 3% of the gross annual revenues for the
Property, which fee is subject to adjustment by Landlord during the Term to the
extent such adjusted fee is substantially similar to management fees being
charged by landlords of properties which are reasonably similar to the Property)
and the costs (including rental) of maintaining a building or management office
in the Building, not to exceed the rate of Basic Rent paid by Tenant with
respect to the Premises;

 

  (q)

capital improvements installed by Landlord (i) to comply with changes in Laws or
the interpretation or enforcement thereof first enacted after the Commencement
Date, or (ii) which have a reasonable expectation of reducing energy costs or
other Operating Expenses, but only to the extent of the reasonably estimated
savings realized, provided, however, that in computing Operating Expenses,
Landlord will amortize the cost of such capital improvements (including
reasonable charges for interest on the unamortized amount) over their useful
life (as reasonably determined by Landlord) on a straight-line basis; and

 

  (r)

expenses Landlord incurs in connection with the maintenance, repair and
operation of public sidewalks adjacent to the Property, any pedestrian walkway
system (either above or below ground) and any other public facility to which
Landlord or the Property is from time to time subject in connection with
operating the Property.

Notwithstanding anything to the contrary contained herein, Operating Expenses do
not include the following:

 

  (aa)

the cost of capital improvements to the Property, except as provided in clause
(q) above;

 

  (bb)

marketing costs, leasing commissions and tenant expenses Landlord incurs in
connection with leasing or procuring tenants or renovating space for new or
existing tenants;

 

5



--------------------------------------------------------------------------------

  (cc)

legal expenses incident to Landlord’s enforcement of any lease;

 

  (dd)

interest or principal payments (or any other payment) on any Mortgage of
Landlord (except as allowed under clause (q) above);

 

  (ee)

any expense for which Landlord is entitled to reimbursement by another tenant
other than as an Operating Expense;

 

  (ff)

the cost of any repairs, restoration or other work for which Landlord is
directly reimbursed by insurance proceeds or Taking awards, warranties and/or
from any other third parties (other than as an operating expense), and Landlord
agrees to use commercially reasonable efforts to pursue from any such third
parties any such reimbursement to which Landlord may be entitled;

 

  (gg)

any amount paid for products or services to an entity that is an Affiliate of
Landlord, but only if and to the extent such amount exceeds the fair market
value of such services and products;

 

  (hh)

the costs of any utilities which are separately metered to the Premises or to
another tenant’s premises;

 

  (ii)

any fines or penalties imposed on Landlord for failing to timely perform its
obligations under this Lease and/or costs or expenses for which Landlord is
obligated to indemnify Tenant under this Lease;

 

  (jj)

salaries of employees above the grade of building manager and/or which are not
related to the management, operation, repair or maintenance of the Property;

 

  (kk)

any ground rent or other amount payable under any ground lease (or similar
instrument) now or hereafter affecting the Property;

 

  (ll)

any bad debt loss, rental loss, or reserves for bad debts or rental loss;

 

  (mm)

costs (other than the cost of routine maintenance and monitoring) of remediation
of Hazardous Materials;

 

  (nn)

any costs which would allow Landlord a “double recovery’’ of any other costs for
which Landlord is directly reimbursed other than as an Operating Expense;

 

  (oo)

any costs incurred by Landlord in connection with the construction of Landlord’s
Improvements;

 

  (pp)

costs, fines, penalties or fees incurred due to Landlord’s failure to make any
payment when due;

 

  (qq)

costs and expenses (including court costs, attorneys’ fees and disbursements)
related to or in connection with disputes with any holder of a Mortgage or by or
among any persons having an interest in the Landlord or the Building;

 

  (rr)

costs incurred in connection with a sale, lease or transfer (including
testamentary transfers) of all or any part of the Building, or any interest
therein, or of any interest in Landlord, or in any person comprising, directly
or indirectly, Landlord or in any person having an equity interest, directly or
indirectly in Landlord;

 

6



--------------------------------------------------------------------------------

  (ss)

any cost attributable to the initial construction and development of the
Building and other improvements on the Land, including: (i) the cost of any “tap
fees” or one-time lump sum sewer or water connection fees for the Building
payable in connection with the initial construction of the Building, and
(ii) any costs due in connection with the development, installation and/or
improvement of any of the streets, roads, drives or utilities (or facilities
therefor) adjacent to, in the vicinity of or comprising part of the Property,
including any costs due under that certain Illinois Route 60 and Saunders Road
Intersection Improvement Agreement dated as of December 20, 2005 between the
Landlord initially named in this Lease and the City of Lake Forest, any costs
due under Sections 2.3 or 2.7 of that certain Cost Sharing and Maintenance
Agreement dated as of November 29, 2000 among the Landlord initially named
herein, Lake Forest Landmark Company LLC, and Amberly Woods, L.L.C., any costs
due under Section 2 of that certain Amendment to Cost Sharing and Maintenance
Agreement dated as of August 30, 2006 among the Landlord initially named herein,
Lake Forest Landmark Company LLC, and Amberly Woods, L.L.C., and/or any costs
due under Section 2 of that certain Second Amendment to Cost Sharing and
Maintenance Agreement dated as of June 8, 2007 among the Landlord initially
named herein, Lake Forest Landmark Company LLC, and Amberly Woods, L.L.C.
(provided, however, that any payments or credits to or in favor of Landlord
under any of the foregoing instruments or sections thereof, as applicable, will
not reduce Operating Expenses or otherwise benefit Tenant);

 

  (tt)

costs and expenses incurred by Landlord associated with the operation of the
business of the legal entity or entities which constitute Landlord (as opposed
to operation of the Building);

 

  (uu)

depreciation of the Building or other improvements at the Property;

 

  (vv)

costs of Landlord’s defense of lawsuits against Landlord and any judgments or
costs of settlement;

 

  (ww)

any costs (including legal fees and prepayment of any indebtedness) incurred in
connection with any mortgaging, financing, refinancing or sale of the Building
or any portion thereof;

 

  (xx)

acquisition or leasing costs of sculpture, paintings or other objects of art;

 

  (yy)

costs for repairing, replacing or otherwise correcting defects in the initial
construction of the Building incurred within the first year of substantial
completion of the Building shell;

 

  (zz)

charitable or political contributions;

 

  (aaa)

administrative, management and engineering payroll expenses of Landlord or any
agent of Landlord (other than the management fee described in the Lease);

 

  (bbb)

any legal fees, costs and expenses incurred by Landlord in connection with any
dispute involving Landlord or the Building;

 

  (ccc)

Property Taxes and any items expressly excluded from Property Taxes as set forth
in the definition of such term below (except for those excluded pursuant to
clause (ff) of such definition); and

 

  (ddd)

if and to the extent not included in the other exclusions from Operating
Expenses set forth above, any (i) services or benefits that are received by any
tenant of the Building (other than Tenant) but not Tenant; (ii) costs that are
incurred by Landlord solely, or in disproportionate amounts, as a result of
another tenant’s particular use or occupancy of its premises or the Property as
compared to Tenant’s use of the Premises or Property; or (iii)

 

7



--------------------------------------------------------------------------------

 

services, benefits or costs that are otherwise received or incurred in differing
amounts by, for or as a result of another tenant’s particular use or occupancy
of its premises or the Property as compared to Tenant’s use of the Premises or
Property.

“Other Tenant Work” will have the meaning set forth in Section 17.5.4.

“Outline Specifications” will have the meaning set forth in Section 4.9.

“Permitted Encumbrances” means all Mortgages, liens, easements, declarations,
encumbrances, covenants, conditions, reservations, restrictions which affect the
Property and which: (i) are in effect on the Effective Date and listed in
Chicago Title Insurance Company Title Commitment No. 1401 880006111, having an
effective date of April 10, 2008 (and delivered to Landlord’s counsel by
Tenant’s counsel under e-mail cover correspondence dated August 4, 2008), and/or
(ii) first arise after the Effective Date; provided that no such matter which
first arises after the Effective Date shall constitute a Permitted Encumbrance
to the extent the same materially and adversely interferes with Tenant’s rights
under the Lease.

“Permitted Transfer” will have the meaning set forth in Section 13.1.

“Permitted Use” will have the meaning set forth in Section 4.1.

“Premises” means that certain space situated in the Building shown and
designated on the Floor Plan and described in the Basic Terms.

“Property” means, collectively, the Land, Building and all other improvements on
the Land.

“Property Manager” means the property manager specified in the Basic Terms or
any other agent Landlord may appoint from time to time to manage the Property.

“Property Taxes” means any general real property tax, improvement tax,
assessment, special assessment, reassessment, in lieu tax, levy, charge, penalty
or similar imposition imposed by any authority having the direct or indirect
power to tax, including without limitation, (a) any city, county, state or
federal entity, (b) any school, agricultural, lighting, drainage or other
improvement or special assessment district, (c) any governmental agency, or
(d) any private entity having the authority to assess the Property under any of
the Permitted Encumbrances. The term “Property Taxes” does not include (aa)
Landlord’s state or federal income, franchise, estate or inheritance taxes, (bb)
excess profits taxes, gift taxes, capital stock taxes, transfer taxes, mortgage
or intangible taxes or fees, (cc) fines, penalties and interest due to the
delinquent payment by Landlord of any tax or assessment comprising taxes, (dd)
other taxes to the extent applicable to Landlord’s general or net income (as
opposed to taxes specific to rents, receipts or income attributable to ownership
of or operations solely at the Building), net worth or capital, (ee) any costs
which would allow Landlord a “double recovery’’ of any other costs for which
Landlord is directly reimbursed other than as a Property Tax, (ff) Operating
Expenses and any items expressly excluded from Operating Expenses as set forth
in the definition of such term above (except for those excluded pursuant to
clause (ccc) of such definition), or (gg) Rent Taxes. Property Taxes “for” or
“with respect to” any period under this Lease shall mean the Property Taxes that
are due and payable with respect to such period, regardless of when the same
accrue (i.e., Property Taxes shall be determined on a “cash” basis). If Landlord
is entitled to pay, and elects to pay, any of the above listed assessments or
charges in installments over a period of two or more calendar years, then only
such installments of the assessments or charges (including interest thereon) as
are actually paid in a calendar year will be included within the term “Property
Taxes” for such calendar year.

“Proposed Construction Drawings and Specifications” will have the meaning set
forth in Section 17.3.2.

“Qualified Sublease” will have the meaning set forth in Section 13.9.

“Re-entry Costs” means all Landlord’s Actual Costs which Landlord incurs
re-entering or reletting all or any part of the Premises after an Event of
Default, including, without limitation, all Landlord’s Actual Costs which
Landlord incurs (a) maintaining or preserving the Premises after an Event of
Default; (b) recovering possession of the Premises, removing persons and
property from the Premises (including, without limitation, court costs and

 

8



--------------------------------------------------------------------------------

reasonable attorneys’ fees) and storing such property; (c) reletting, renovating
or altering the Premises, but only for office purposes; and (d) real estate
commissions, advertising expenses and similar expenses paid or payable in
connection with reletting all or any part of the Premises.

“Rent” means, collectively, Basic Rent and Additional Rent.

“Rent Tax” means any tax or excise on rents, all other sums and charges required
to be paid by Tenant under this Lease, and gross receipts tax, transaction
privilege tax or other tax, however described, which is levied or assessed by
the United States of America, the state in which the Building is located or any
city, municipality or political subdivision thereof, against Landlord in respect
to the Basic Rent, Additional Rent or other charges payable under this Lease or
as a result of Landlord’s receipt of such rents or other charges accruing under
this Lease; provided, that “Rent Tax” does not include any of the items excluded
from Property Taxes as set forth in clauses (aa) through (ee) of the definition
thereof.

“Required Cafeteria Improvements” will have the meaning set forth in
Section 7.2.2.2

“Required Cafeteria Improvement Costs” will have the meaning set forth in
Section 7.2.2.2.

“Requirements” means, collectively, all Laws, together with all Building Rules
and Permitted Encumbrances. Requirements shall not, however, include any terms
or provisions of any Mortgage or ground lease or instrument similar to either of
the foregoing.

“Rooftop Rights” will have the meaning set forth in Section 4.7.

“Scheduled Delivery Date” will have the meaning set forth in the Basic Terms.

“SNDA Agreement” will have the meaning set forth in Section 15.1.

“Space Plan” will have the meaning set forth in Section 17.3.1.

“Space Plan Allowance” will have the meaning set forth in Section 17.7.3

“State” means the State of Illinois.

“Storage Space” will have the meaning set forth in Section 1.4.

“Storage Space Rent” will have the meaning set forth in Section 1.4.

“Structural Alterations” means any Alterations that would materially and
adversely affect the structural, mechanical, electrical, plumbing, fire/life
safety or heating, ventilating and air conditioning systems of the Building.

“Taking” means the exercise by a Condemning Authority of its power of eminent
domain on all or any part of the Property, either by accepting a deed in lieu of
condemnation or by any other manner.

“Telecommunications Equipment” means a microwave dish or similar antenna for
telecommunications that Tenant may maintain on the roof of the Building solely
for Tenant’s personal use within the Premises and in accordance with Section 4.
7.

“Tenant” means the tenant identified in the Lease and such tenant’s permitted
successors and assigns. In any provision relating to the conduct, acts or
omissions of “Tenant,” the term “Tenant” includes the tenant identified in the
Lease and such tenant’s agents, employees and contractors.

“Tenant Delay” means any delay caused or contributed to by Tenant or its agents,
contractors or employees to the extent the same results from:

 

9



--------------------------------------------------------------------------------

i.            Tenant’s failure to give any authorization, response, approval or
consent expressly required of Tenant under this Lease within any express time
period required therefor as provided in this Lease; except to the extent that
Tenant’s failure to give such authorization, response, approval or consent
within any such time period expressly required herein results in Tenant’s deemed
approval of or consent to the subject matter thereof; or

ii.            any breach or violation by Tenant of the terms and provisions of
the Lease, or any other failure by Tenant to comply with the terms of the Lease.

Notwithstanding the foregoing, it shall be a condition of Landlord’s right to
claim any Tenant Delay that Landlord notify Tenant in writing thereof. If such
notice of Landlord is given within five Business Days after Landlord has actual
knowledge of a Tenant Delay, then the Tenant Delay shall relate back to the
actual commencement of such Tenant Delay. However, if Landlord fails to notify
Tenant of any such Tenant Delay within the foregoing five-Business Day period,
then the Tenant Delay shall be deemed to commence upon the date five Business
Days prior to any such notification. Landlord further agrees to provide Tenant
with written notice of the estimated length of any applicable Tenant Delay as
promptly as is reasonably practicable after Landlord’s determination of the
estimated length of the delay. In each and every case of Tenant Delay, Landlord
shall take reasonable measures to mitigate, and shall use commercially
reasonable efforts to cause Landlord’s contractors to mitigate, the extent of
delay caused by any Tenant Delay (which shall, if Tenant so requests, include
the use of overtime labor), except, however, that to the extent that Landlord
would be required to bear any additional costs (which may include the use of
overtime labor, if necessary) in order to mitigate such delay or costs, Landlord
shall be obligated to take such measures only if Tenant has agreed in advance,
in a form reasonably acceptable to Landlord, to pay such additional costs.

“Tenant Parking Spaces” will have the meaning set forth in Section 1.3.2.

“Tenant Parties” means Tenant, its Affiliates and their respective officers,
directors, partners, shareholders, members, managers and employees.

“Tenant Reception Desk” will have the meaning set forth in Section 4.6.3.

“Tenant Requisition” will have the meaning set forth in Section 17.4.4.

“Tenant Reserved Spaces” will have the meaning set forth in Section 1.3.1.

“Tenant Responsibility Hazardous Materials” will have the meaning set forth in
Section 5.1.

“Tenant Unreserved Spaces” will have the meaning set forth in Section 1.3.2.

“Tenant’s Architect” means Partners by Design, or another architect selected by
Tenant which is reasonably acceptable to Landlord.

“Tenant’s General Contractor” will have the meaning set forth in Section 17.5.1.

“Tenant’s Improvements” means all improvements to the Premises and Property
which are made by or on behalf of Tenant in connection with Tenant’s initial use
and occupancy of the Premises and Property (but not including Landlord’s
Improvements).

“Tenant’s Improvements Approval Criteria” will have the meaning set forth in
Section 17.3.1.

“Tenant’s Personal Property Removal Outside Date” will have the meaning set
forth in Section 13.10.

“Tenant’s Property Security Party” will have the meaning set forth in
Section 13.10.

“Tenant’s Representative” will have the meaning set forth in Section 17.6.1.

“Tenant’s Security System” will have the meaning set forth in Section 6.1.6.

 

10



--------------------------------------------------------------------------------

“Tenant’s Share of Expenses” means the product obtained by multiplying the sum
of the amount of Operating Expenses plus the amount of the Property Taxes, in
each case due and payable during the period in question, by the Tenant’s Share
of Expenses Percentage.

“Tenant’s Share of Expenses Percentage” means the initial percentage specified
in the Basic Terms, as such percentage may be adjusted in accordance with the
terms and conditions of this Lease.

“Term” means the initial term of this Lease specified in the Basic Terms and, if
applicable, any renewal term then in effect.

“Termination Date” will have the meaning set forth in Section 1.2.2.2.

“Third Party Indemnified Damages” will have the meaning set forth in
Section 18.8.

“Total Costs” will have the meaning set forth in Section 17.4.2.

“Transfer” has the meaning set forth in Section 13.1.

“Visitor Parking Area” will have the meaning set forth in Section 1.3.2.

 

11



--------------------------------------------------------------------------------

EXHIBIT “B”

LEGAL DESCRIPTION OF THE LAND

PARCEL 1:

Lot 2 in Opus Landmark of Lake Forest Subdivision, being a subdivision of part
of the East half of the East half of Government Lot 2 of the Northwest quarter
of Section 1, Township 43 North, Range 11, East of the Third Principal Meridian
according to the plat thereof recorded June 21, 2000, as Document No. 4542702,
in Lake County, Illinois.

Except from the above described premises that portion of the land taken for
Saunders Road by Plat of Dedication recorded May 4, 2006 as Document 5987992.

Also except from the above described premises that portion of the land taken for
Saunders Road by Plat of Dedication recorded May 4, 2006 as Document 5987993.

PARCEL 2:

That portion of Saunders Road as vacated by the City of Lake Forest Ordinance
No. 00-43 recorded December 22, 2000 as Document 4623821 and re-recorded May 4,
2006 as Document 5987986 and Plat of Vacation of Saunders Road recorded May 4,
2006 as Document 5987989, described as follows:

The East 60.00 feet of the South 679.00 feet of Lot 2 in Opus Landmark of Lake
Forest Subdivision, being a subdivision of part of the East Y2 of the East of
Government Lot 2 of the Northwest V. of Section I, Township 43 North, Range II
East of the Third Principal Meridian, according to the plat thereof recorded
June 21, 2000 as Document No. 4542702, in Lake County, Illinois.



--------------------------------------------------------------------------------

EXHIBIT “C”

FLOOR PLAN

 

LOGO [g101482g51a31.jpg]



--------------------------------------------------------------------------------

LOGO [g101482g23r39.jpg]

 

2



--------------------------------------------------------------------------------

LOGO [g101482g05y59.jpg]

 

3



--------------------------------------------------------------------------------

LOGO [g101482g51i78.jpg]

 

4



--------------------------------------------------------------------------------

EXHIBIT “D”

FORM OF COMMENCEMENT DATE MEMORANDUM

Commencement Date Memorandum

THIS MEMORANDUM is made and entered into as of the              day of
                    , 20     by and between Opus North Corporation, an Illinois
corporation (“Landlord”), and Solo Cup Operating Corporation, a Delaware
corporation (“Tenant”).

RECITALS:

l.            Landlord and Tenant arc party to a certain Office Lease Agreement
dated as of August 26, 2008 (“Lease”), relating to certain premises (“Premises”)
located in the building commonly known as “Opus Landmark of Lake Forest II,”
located in Lake Forest, Illinois (“Building”).

2.            Landlord and Tenant desire to confirm the Commencement Date (as
such term is defined in the Lease) and the date the Term of the Lease expires.

ACKNOWLEDGMENTS:

Pursuant to Section 1.2.3 of the Lease and in consideration of the facts set
forth in the Recitals, Landlord and Tenant acknowledge and agree as follows:

1.            All capitalized terms not otherwise defined in this Memorandum
have the meanings ascribed to them in the Lease.

2.            The Commencement Date under the Lease is                 , 20__.

[Signatures on following page]



--------------------------------------------------------------------------------

Landlord and Tenant each caused this Memorandum to be executed by its duly
authorized representative as of the day and date written above. This Memorandum
may be executed in counterparts, each of which is an original and all of which
constitute one instrument.

 

LANDLORD:

Opus North Corporation, an Illinois corporation

By:    

Name:    

Title:    

 

TENANT: Solo Cup Operating Corporation, a Delaware corporation

By:    

Name:    

Title:    

 

2



--------------------------------------------------------------------------------

EXHIBIT “E”

BUILDING RULES

All terms used in these Building Rules which are not otherwise defined in these
Building Rules shall have the meanings ascribed thereto as set forth in the
Lease to which these Building Rules are attached. Landlord and Tenant hereby
agree as follows with respect to Tenant’s use and occupancy of the Premises and
Property, in each case, except as otherwise expressly provided in the Lease:

1.            Any sign, lettering, picture, notice or advertisement installed on
or in any part of the Premises and visible from the exterior of the Premises,
will be installed at Tenant’s sole cost and expense, and in such manner,
character and style as Landlord may approve in writing. In the event of a
violation of the foregoing by Tenant, Landlord may, after reasonable prior
notice to Tenant, remove the same without any liability and may charge the
expense incurred by such removal to Tenant.

2.            No awning or other projection will be attached to the outside
walls of the Building. No curtains, blinds, shades or screens visible from the
exterior of the Building or visible from the exterior of the Premises, will be
attached to or hung in, or used in connection with any window or door of the
Premises without the prior written consent of Landlord. Such curtains, blinds,
shades, screens or other fixtures must be of a quality, type, design and color,
and attached in the manner approved by Landlord.

3.            Tenant, and its servants, employees, customers, invitees and
guests, will not obstruct sidewalks, entrances, passages, corridors, vestibules,
halls, elevators, or stairways in and about the Building which are used in
common with other tenants and their servants, employees, customers, guests and
invitees, and which are not a part of the Premises of Tenant. Tenant will not
(a) place objects against glass partitions or doors or windows which would be
unsightly from the Building corridors or from the exterior of the Building,
(b) install equipment which would interfere with the operation of any device,
equipment, radio, television broadcasting or reception from or within the
Building or elsewhere, or (c) place or install any projections, antennas,
aerials or similar devices inside or outside of the Premises or on the Building.

4.            Tenant will not waste electricity, water or air conditioning and
will cooperate fully with Landlord to insure the most effective operation of the
Building’s heating and air conditioning systems and will refrain from attempting
to adjust any Building HVAC controls other than unlocked room thermostats, if
any, installed for Tenant’s use. Tenant will keep corridor doors closed.

5.            Tenant shall make its own arrangements for protecting its space
from theft, robbery and pilferage, which may include keeping doors locked and
other means of entry to the Premises closed and secured after normal business
hours.

6.            Landlord will have the right to prohibit any advertising by Tenant
which includes the Building and which in Landlord’s reasonable opinion tends to
impair the reputation of the Building or its desirability as an office complex
for office use, and upon written notice from Landlord, Tenant will refrain from
or discontinue such advertising.

7.            The Premises will not be used for lodging, sleeping or for any
immoral or illegal purpose.

8.            Unless expressly permitted by Landlord, no additional locks or
similar devices will be attached to any door or window and no keys other than
those provided by Landlord will be made for any door. If more than two keys for
one lock are desired by Tenant, Landlord may provide the same upon payment by
Tenant. Upon termination of this Lease or of Tenant’s possession, Tenant will
surrender all keys of the Premises and will explain to Landlord all combination
locks on safes, cabinets and vaults.

9.            Any carpeting cemented down by Tenant will be installed with a
releasable adhesive.



--------------------------------------------------------------------------------

10.            The water and wash closets, drinking fountains and other plumbing
fixtures will not be used for any purpose other than those for which they were
constructed, and no sweepings, rubbish, rags, coffee grounds or other substances
will be thrown therein. No person will waste water by interfering or tampering
with the faucets or otherwise.

11.            No bicycle or other vehicle, and no dog (other than seeing-eye
dogs) or other animal will be allowed in offices, halls, corridors, or elsewhere
in the Building.

12.            Tenant will not throw anything out of the door or windows, or
down any passageways or elevator shafts.

13.            All loading, unloading, receiving or delivery of goods, supplies
or disposal of garbage or refuse will be made only through entryways and
elevators provided for such purposes.

14.            All safes and other major equipment and articles which could
adversely affect floor load tolerances in, or otherwise damage, the Building
will be carried in or out of the Premises only at such time and in such manner
as will be reasonably prescribed in writing by Landlord, and Landlord will in
all cases have the right to specify the proper position of any such safe,
equipment or article.

15.            Canvassing, soliciting, and peddling in the building is
prohibited and each Tenant will cooperate to prevent the same.

16.            Tenants, and its servants, employees, customers, invitees and
guests, will, when using the common parking facilities, if any, in and around
the Building, observe and obey all signs regarding fire lanes and no parking
zones, and when parking always park between the designated lines. Landlord
reserves the right to tow away, at the expense of the owner, any vehicle which
is improperly parked in a no parking zone. All vehicles will be parked at the
sole risk of the owner, and Landlord assumes no responsibility for any damage to
or loss of vehicles. No vehicles will be parked overnight (except on an
occasional, short-term basis).

17.            Persons entering or departing from the Building may be reasonably
questioned as to their business in the Building (in a manner consistent with the
first class character of the Building), and the right is reserved to require the
use of an identification card or other access device and the registering of such
persons as to the hour of entry and departure, nature of visit, and other
information deemed necessary for the protection of the Building. All entries
into and departures from the Building will take place through such one or more
entrances as Landlord will from time to time reasonably designate. In case of
invasion, mob, riot, public excitement, or other commotion, Landlord reserves
the right to reasonably restrict access to the Building during the continuance
of the same by closing the doors or otherwise, for the safety of the tenants or
the protection of the Building and the property therein. Landlord will in no
case be liable for damages for any error or other action taken with regard to
the admission to or exclusion from the Building of any person.

18.            All entrance doors to the Premises will be locked when the
Premises are not in use. All corridor doors will also be closed during times
when the same are not in use and the air conditioning equipment in the Building
is operating so as not to dissipate the effectiveness of the system or place an
overload thereon.

19.            Subject to the terms of the Lease, Landlord reserves the right at
any time and from time to time to rescind, alter or waive, in whole or in part,
any of these Rules and Regulations when it is deemed necessary, desirable, or
proper, in Landlord’s reasonable judgment, for its best interest or for the best
interest of the tenants of the Building.

20.            In the event of any conflict between the terms, provisions and
conditions of these Rules and Regulations and the terms, provisions and
conditions of the Lease, the terms, provisions and conditions of the Lease will
govern and control.

 

2



--------------------------------------------------------------------------------

EXHIBIT “F”

OUTLINE SPECIFICATIONS FOR LANDLORD’S IMPROVEMENTS/BASE BUILDING



--------------------------------------------------------------------------------

   Outline Specification Project    OPUS LANDMARK OF LAKE FOREST II Client   
OPUS NORTH CORPORATION Location   

Lake Forest, Illinois

Date   

August 14, 2008

Base Building    GENERAL REQUIREMENTS General    SCOPE:   

This outline specification defines the scope of work for the design and
construction of a 199,337 (including 6,815 SF storage area) gross square foot
(approx.) resulting in approx. 160,085 rentable SF multi-tenant shell office
building with an underground parking garage and storage area for Opus North
Corporation (Client) on a site of approximately 15.75 acres in Lake Forest,
Illinois.

 

Tenant Build-out design and construction work are provided under a separate
scope of work, and arc not within the scope of this shell and core
specification.

 

Building Area

 

The four-story office building approximate gross square footage as defined in
this specification is as follows:

     

Lower Level

1st Floor

2nd Floor

3rd Floor

4th Floor

Total Gross Area

 

Auto Parking:

On-grade

Below-grade

 

Truck Docks

Trash Compactor Positions

  

32,552 s.f.

40,190 s.f.

41,516 s.f.

42,387 s.f.

42,692 s.f.

199,337 s.f.

 

 

571 cars

46 cars

 

1

1

  

Common areas are defined as entrance lobby, elevators, electrical, telephone and
mechanical rooms, toilet rooms, janitor’s closets, truck dock areas, stairs and
exit corridors on first floor.

 

Building occupancy, for calculating exiting requirements is based on the
following:

  

1,813 people (50% women)



--------------------------------------------------------------------------------

  

Outline Specification

 

The work will be in accordance with Holabird & Root plans dated July 6, 2006.

General Conditions

 

  

GUARANTEES:

 

All materials and equipment incorporated into this project shall be new. The
Contractor shall guarantee all work to be free from defects of workmanship and
material for one (1) year after completion of the base building. The Contractor
shall obtain a manufacturer’s standard roofing system warranty guaranteeing the
roof to be free from leaks for a period often (10) years.

 

Permits, Licensing, Fees

 

Contractor will give to the proper authorities all notices required by law
relative to the work of the project; obtain and pay for all building permits,
licenses; and apply for other permits. Environmental use permits and permits
required in conjunction with data processing or office activities will be the
responsibility of the Client.

 

Codes

 

Contractor will be responsible for complying with local building codes and
zoning ordinances which apply to the project, including the BOCA codes, Illinois
Accessibility Code, ADA and the Occupational Safety and Health Act provisions
applicable to construction sites.

 

Testing

 

A testing program involving soils, cast in place concrete, bituminous pavements,
structural steel, roofing and other materials requiring testing will be
developed and employed by Contractor during the course of the project.

 

Trade Name Reference

 

Identification herein of items by trade names indicates the quality standard;
the words “or equal” are to apply to any such references.

 

Materials

 

All materials will be first quality, new materials unless specified otherwise.
Colors and finishes will be selected from manufacturer’s standards.

 

Design and Engineering

 

Contractor in conjunction with Opus Architects & Engineers, Inc., and/or other
consultants will cause to be prepared a complete set of base building working
drawings to include civil, structural, architectural,



--------------------------------------------------------------------------------

   Outline Specification   

plumbing, HVAC, electrical, fire protection, and landscape.

 

Site Development

  

 

Grading and Earth Work

 

Contractor will clear, strip, excavate, and rough and fine grade the site. The
building elevation will be set to allow for a balanced cut and fill grading
condition. Adequate grades will be set for drainage which will be handled by
means of catch basins, storm sewers and surface run-off as appropriate. The
scope of the earthwork and the foundation system design will be in accordance
with soil borings and report prepared by GME Consultants, Inc., dated June 29,
2000.

 

The building foundation system will be conventional spread footing foundations
and will be based on a soil bearing capacity of up to 6,000 PSF. As referenced
in the above mentioned soils report, Geopiers will be used to provide the
required bearing capacity.

 

All earthwork will be observed, tested, and approved by an independent soils
engineer. Fill areas will be compacted to 95% standard Proctor in both the
building and parking areas. Areas to receive bituminous paving outside the areas
of the building structures will be graded for proper drainage.

 

Exterior Concrete Sidewalks, Curb and Gutter

 

Contractor will furnish and install all exterior concrete work. Concrete
sidewalks will be unreinforced, standard gray, broom-finished unless otherwise
noted. Contractor will also furnish integral concrete curb and gutter sections
to border all asphalt areas.

 

Concrete apron at truck dock will consist of 8” concrete slab reinforced over 4”
of CA6 base. Apron will be 60’-0” long by 25’-0” wide.

 

All exterior concrete work will be constructed using a 4,000 psi, air-entrained
concrete mixture. All work will be jointed for thermal movements and placed on
compacted material.

 

Bituminous Paving and Striping

 

The arrangement of the building, parking and truck maneuvering areas will be as
shown on the drawings. The paved areas subject to car traffic and parking will
consist of a 3” layer of Class I (IDOT Classification) bituminous over a 4”
layer of bituminous aggregate mixture over a 6” base of granular base material.
Paving in truck traffic areas will consist of 3” layer of Class I (IDOT
Classification) bituminous over 10” of bituminous aggregate mixture.

 

All bituminous pavements will be striped to indicate parking stalls, handicapped
parking locations, median lines, and traffic control features



--------------------------------------------------------------------------------

   Outline Specification   

 

in accordance with the site design.

 

Approximately 46 parking stalls will be under cover on the lower level in a
separate secured executive parking area with automobile access via a key card or
remote controlled, motor operated overhead door. Wall around secured parking
will be constructed of drywall and metal studs and/or unpainted cast in place
concrete. Ventilation will be provided per code utilizing an exhaust fan and
wall in-take louvers. A fire protection and lighting system will be included to
meet municipal code requirements.

 

Telephone and Electric Utilities

 

Contractor will coordinate the service entrances with the electric and telephone
utility companies to provide complete and operable systems. The actual telephone
service within the building will be provided by the telephone utility and the
cost of the phone system will be borne by Tenants. Service brought to NETPOP
room only.

 

Water Service

 

A water service main will be provided from the main located in the public right
of way adjacent to the site. This main will be adequately sized for the domestic
services within the building and for the interior and exterior fire protection
systems. Service main will be code approved cement lined ductile iron pipe. A
single service main with a split-off for domestic and fire protection water will
be brought into the mechanical room.

 

Sanitary Sewerage

 

A 6” minimum sanitary sewer line will be extended from the building to the
sanitary system located in the public right of way. The sanitary sewer line will
be code approved standard polyvinyl chloride plastic or standard strength
vitrified clay sewer pipe with code approved manholes and castings.

 

Storm Drainage

 

Contractor will set adequate grades so that drainage and surface water run-off
will be handled through catch basins, trench drains and storm sewers as required
to regional storm detention ponds. The storm sewer will be reinforced concrete
pipe with catch basins and manholes as required by code and the governing
watershed district.

 

Lawns and Landscaping

 

A complete landscaping package is provided to include plantings, an underground
lawn irrigation system, retaining walls, pavers and landscape design.



--------------------------------------------------------------------------------

   Outline Specification   

Exterior Lighting

 

At building entrances and in parking areas, Contractor will install lighting
conforming to code and municipal requirements and controlled by a programmable
electronic time clock. Exterior lighting for parking areas will be metal halide
lamps.

 

Light standards painted steel will be mounted on 24” diameter concrete bases in
parking and traffic areas. These standards and forward throw cut-off luminaries
at truck docks will be located to provide an average of 1 footcandle of lighting
throughout the parking and drive areas.

Building Structure

and Exterior Envelope

  

Building Structural System

 

The base building structural system will conform to the standards of ACI, ASTM,
SJI, and applicable building regulations. The general construction will be steel
columns and composite beams carrying metal floor deck. Bay sizes will be as
shown on the drawings. The base building envelope will fall in the category of
BOCA Type 1B, protected.

 

Live load design criteria

 

     

Floors

  

100 psf, (80 psf, plus 20 psf for the partition, mechanical and ceiling loads) 6
1/2” thick standard weight concrete with 6 x 6.W2.1 x W2.I welded wire mesh or
steel fiber mesh on standard 3” deep non-cellular metal deck

     

Roof

  

30 psf minimum

     

Wind

  

20 psf minimum

  

 

All interior concrete is designed for a minimum compressive strength of 3,000
psi at 28 days. Concrete slab-on-grade will be 4” thick on 6” granular base.
This slab-on-grade is part of the base building scope.

 

Floor Leveling Standard

 

The concrete slab on grade (SOG) will be installed to meet the following
standards:

•     Floor Flatness FF = 20

•     Floor Levelness FL = 17

 

The concrete composite decks (Floors 1-4) will be installed to meet the
following standards:

•     Floor Flatness FF = 20

•     Floor Levelness FL = N/A



--------------------------------------------------------------------------------

   Outline Specification   

Building Exterior

 

The office building wall system will consist of moderately articulated, colored
precast concrete wall panels utilizing imported aggregates.

 

The precast wall panels will be used in combination with curtain wall and
punched glass and aluminum windows. Window sill height will be 30”.

 

Granite trim will be used to highlight exterior entry ways.

 

A distinctive front entry design will be provided.

 

Insulation for exterior walls will be foil faced thermax board to achieve a
minimum total R-Value of 14. All exterior soffits and window overhangs will be
insulated in a similar manner. Rigid perimeter insulation will be provided to a
depth of 2’ below finished grade at all exterior walls.

 

The lobby entrance door will be 6’-6” diameter standard revolving door with
prefinished framing members, aluminum cap soffit and fascia, and clear tempered
glass.

 

All other exterior entrance doors and frames will be medium style prefinished
aluminum framing members to match the windows and curtainwall. All exterior
doors will have aluminum thresholds. The doors at the main entrance and exits
will have I” diameter stainless steel door pulls.

 

Windows will be 1” thick, standard color reflective coating, insulated glass set
in prefinished aluminum frames with a thermally improved design.

 

Window units will be fixed, with no operating sash. Exterior glass in lobby,
doors and sidelights will be clear.

 

Roofing

 

The roof will be single-ply EPDM ballasted roof with rigid insulation yielding
an insulating value of approximately R=l4 for the roofing system.

 

Roofing and flashing will be guaranteed by the roofing subcontractor for one
year. The single-ply membrane system excluding insulation and metal coping will
be guaranteed by the membrane manufacturer for ten (10) years.

 

All roof areas will slope to roof drains with interior downspouts. All roof edge
fascias will be pre-finished clad metal to match adjacent materials; other
flashings will be prefinished aluminum to match the windows.



--------------------------------------------------------------------------------

   Outline Specification   

Roof access will be provided from the stairwell by means of a ships ladder.

 

The roof-top mechanical screen will be constructed of spandrel glass and
aluminum sections.

 

Clear Height

 

The floor to ceiling height in the office areas will be 9’ 0”.

 

The floor to ceiling height in the toilet rooms and lower level corridor will be
8’-0”.

Plumbing System   

System Description

 

Contractor will design and install a complete base building plumbing system.
Included will be all outside sewer and water work, interior waste and vent, hot
and cold water piping system, drain tile (per recommendations of the previously
referenced soils report), and common plumbing fixtures. Systems shall conform to
all local and state codes.

 

Outside Sewer and Water Work

 

Contractor will make all necessary connections to the municipal utilities and
flush and test all piping systems. Contractor shall obtain all approvals and
municipal inspections.

 

Interior Piping Systems

 

A complete sanitary waste and vent piping system, and hot and cold water piping
system will be provided, using code approved materials and methods. An interior
roof drainage system will be connected to the exterior storm drain system.

 

All hot and cold water piping and all roof drain sumps and horizontal runs of
metal roof drainage piping will be insulated to energy code thicknesses.

 

Stop valves are included at each fixture in addition to the required unions and
isolating valves to create an easily serviceable system. All piping systems will
be flushed and tested. The domestic potable system shall be purified per code.

 

Drainage Specialties

 

Floor drains will be provided in the toilet rooms, Janitor’s closet and
mechanical room. Drains and cleanouts will be equal to Smith, Wade, or Zurn.



--------------------------------------------------------------------------------

   Outline Specification   

Service Water Heating System

 

Hot water will be delivered to lavatories at 110 degrees Fahrenheit by means of
electric water beaters in the Janitor’s closet. Water heaters will be equal to
A.O. Smith.

 

Plumbing Fixtures and Equipment

 

Plumbing fixtures will be commercial quality equal to American Standard, Kohler,
or Eljer.

 

Lavatories will be vitreous china bowels with automatic shut-off style faucets
(if required by code). Water closets will be wall mounted, flush valve type.
Urinals will be wall mounted, flush valve units. All fixtures will conform to
the water and energy saving provisions of the Plumbing Code. Fixture counts will
also conform with local code requirements.

 

A total of eight (8) washrooms are anticipated, (1 men’s and 1 women’s per
floor). The fixtures to be provided in each washroom are as follows:

 

     

Men’s:

  

3 Water Closets

2 Urinals

5 Lavatories

     

Women’s:

  

5 Water Closets

5 Lavatories

  

One (1) floor drain will be provided in each washroom.

 

A janitor’s closet with mop sink will be furnished on each of the above four (4)
floors.

 

One (1) freeze-proof wall hydrant equal to Woodford, Josam, or Zurn will be
installed at the dock area.

 

Wet columns (1-l/2” water, 4” sanitary and 3” vent) will be provided at the east
and west ends of the building for plumbing of tenant improvement lunchroom sinks
etc.

 

Electric water coolers will be installed near toilet room entrance locations.
The quality will be equal to Halsey Taylor, Westinghouse, or Oasis. (Stainless
Steel Finish).

 

One (1) set of house pumps will be provided to increase water pressure to the
upper floors if required.

 

The building will not be provided with a water softener system.

Protection Systems   

Fire Protection System

 

Contractor will install a wet pipe shell building automatic fire protection



--------------------------------------------------------------------------------

   Outline Specification   

system for the facility to comply with the requirements of all applicable codes.

 

The automatic fire protection sprinkler system is designed for the following
density:

 

Light hazard 0.10 GPM/1500 SF

 

The base building sprinkler system will include a fire pump if required,
sprinkler heads, distribution piping, reduced pressure backflow preventer, riser
piping and control valves for each floor. All building systems and risers will
be manifolded from the service entry in the mechanical room. The sprinkler
system will contain a flow alarm capable of being connected to a fire alarm
panel for remote alarm monitoring. Leasing of monitored phone line is by Client.

 

Sprinkler heads in finished common areas with ceilings shall be concealed. Heads
shall be placed in approximate center of ceiling tiles (+/-two inches).

 

Base building sprinkler heads will consist of one (1) chrome pendent recessed
head at 9’-0” ceiling height every 225 usable square feet in a general pattern
in the tenant areas.

 

Additional heads and relocation of heads, if required, will be part of the
Tenant Improvement work.

 

The system will include a free-standing 22” Fire Department Siamese connection
adjacent to the main entrance or truck dock and a free- standing, 12” Fire
Department hose connection at each stairwell door if required by Code.

 

Exposed heads are included at mechanical and electrical rooms, truck dock,
janitor’s closets and stairwells. Concealed heads are included at other finished
common areas and in the tenant area office space. All of the above work is part
of the Base Building Scope. Recessed concealed heads are included at the
entrance lobby.

 

Pre-action systems, dry systems, FM 200 systems, and other special fire
protection systems and panels as well as relocation or addition of sprinkler
heads are included under the Tenant Improvement work.

Heating, Ventilating and Air Conditioning System   

Heating, Ventilating and Air Conditioning System

 

Contractor will design, furnish and install a base building heating, ventilating
and air conditioning system meeting local codes and ASHRAE 90.1.



--------------------------------------------------------------------------------

   Outline Specification   

Design Conditions

 

Heating and air conditioning systems will be capable of maintaining inside
temperatures of 72 degrees Fahrenheit at -10 degrees Fahrenheit outside winter
conditions and 72 degrees Fahrenheit dry bulb inside at 92 degrees Fahrenheit
dry bulb and 75 degrees Fahrenheit wet bulb outside summer conditions.

 

Loading area and mechanical/electrical room areas will be heated to 60 degrees
Fahrenheit at -10 degrees Fahrenheit winter conditions.

 

Ventilation air from the· outside will be provided at a minimum of 20 CFM per
person for up to 1050 people (21,000 cfm) or in sufficient quantity to make-up
all required exhaust, whichever is greater. Humidification is not included
within the scope of this specification.

 

For load calculations, the average occupancy has been based on 142 usable square
feet per person and 5.0 watts per square foot for lighting, equipment and
miscellaneous loads over 150,000 assumed usable square feet.

 

Air-Conditioning & Heating System Description

 

The following HVAC system is included:

 

VAV Packaged Rooftop System

 

The air conditioning system will utilize weather proof, insulated, roof mounted,
packaged, variable air volume cooling and ventilating units. The units will have
a direct expansion cooling coil; air cooled condensing unit with capacity
control; two (2) sets of throw-away filters; and an enthalpy economizer cycle,
with exhaust fan, permitting the use of outside air for cooling at favorable
outside dry bulb temperature and relative humidity.

 

Rooftop units will be screened as necessary to meet Code.

 

The rooftop units will be equal to McQuay or Trane. The system air volume will
vary in response to a system static pressure controller.

 

Computer rooms, or any other room requiring dedicated HVAC systems, will be
provided as part of the tenant improvement allowance. The base building HVAC
cooling system may be used to supplement and/or back- up the special area
systems.

 

The base building cooling load is based on approx. one (1) ton per 320 rentable
square feet (excluding lower level) for a total of 500 tons.

 

The Base Building HVAC system will consist of rooftop VAV units, main supply
ductwork, return plenum, six (6) fan powered VAV boxes with electric heat on the
2nd and 4th floors, four (4) tan powered VAV



--------------------------------------------------------------------------------

   Outline Specification   

boxes with electric heat on the 3rd floor and (1) one fan powered VAV box with
electric heat on the 1st floor. Each of the fan powered YAV boxes provide
temporary heat and are equipped with localized thermostats. The Base Building
HVAC system will also include mechanical, elevator and electrical room
ventilation as required by Code.

 

Space will be provided within the mechanical roof screen for tenant’s
supplemental air cooled condensing units, if required.

 

Heating Units

 

Base Building utility area baseboard units, if required, will be commercial
grade units equal to Q-Mark BBC Series. Vestibule heaters will be equal to
Q-Mark Series 4000 Architectural model with concealed controls.

 

Dock area and mechanical room electric unit heaters will have integral controls.

 

The lower level will be heated to approximately 50° Fahrenheit.

 

Air Distribution System

 

Base Building exhaust system will be provided for toilet rooms; janitors
closets; elevator, electrical and mechanical rooms per code. Fire dampers and
access panels will be installed at all penetrations of fire separations as
required by the regulatory agency. A relief system will be included to operate
during the economizer cycle.

 

The garage will have exhaust fans interlocked with a carbon monoxide detection
system.

 

Temperature Controls

 

A fully computerized D.D.C. control system is included for the Base Building VAV
system. Extension of the D.D.C. controls for tenant improvement systems and
other energy management functions shall be part of the tenant improvement work.

 

Test and Balance: Operation and Maintenance Instructions

 

The equipment and air duct and water systems will be tested and balanced to
provide proper flow distribution. The test and balance agency will be AADC
certified.

 

The following BYAC items are included under Tenant Improvement work:

 

–  Special dedicated HVAC systems.

–  Energy Management beyond DDC system.

–  Supplemental base board heating or other special heating in the tenant



--------------------------------------------------------------------------------

   Outline Specification   

areas.(Heat is included in other common areas per code within the Base Building
scope.)

–   Interior zone VAV boxes, additional perimeter zone VAV boxes, associated
D.D.C. controls, ductwork, diffusers, registers and grilles.

–   Tenant area ductwork from perimeter zone VAV boxes and associated diffusers,
registers and grilles.

–   Other special systems.

–   Tenant area special exhaust

Electrical Systems   

General

 

The Base Building electrical work will include wiring of all base building HVAC
equipment, elevators, etc., exterior lighting and lighting of interior common
areas, with exit and emergency lighting as required by code.

 

Base Building scope will also include distribution to electrical switches in
electrical closets on each floor.

 

Tenant area panels, light fixtures, exit and emergency fixtures, receptacles,
switches, transformers, empty phone and data conduits, UPS, security and other
special systems are part of the Tenant Improvement work.

 

Electrical Service and Power Distribution

 

The base building scope includes a capacity of 7.0 watts per square foot for
electric heating. Tenant improvement heating work begins at the triple tubs
(provided under base building scope) and includes the associated breakers plus
any excess power beyond and above stipulated 7.0 watts per square foot.

 

Electrical service will be sized for the following tenant average load which is
in addition to base building equipment loads such as HVAC, elevators, sump
pumps, etc. Total tenant load of 5.0 watts of convenience power per useable SF
assuming a 50% diversity factor; maximum of 11.5 watts per useable SF of
connected load.

     

Lighting

  

1.5 watts/USF

     

Tenant Equipment/ Convenience Power

  

5.0 watts/USF

     

Total Tenant Area Load

  

6.5 watts/USF (demand load)

11.5 watts/USF (connected load)

  

A 480/277 volt, 3-phase, 4-wire, pad mounted transformer will be furnished by
the electrical utility. Base building electrical installation will be completed
from the transformer to centrally located power and lighting panels, throughout
the building. A 480/277 volt distribution will be provided to the heating and
air conditioning system equipment.



--------------------------------------------------------------------------------

   Outline Specification   

A 1,600 and 2,000 amp main service switchboard will be supplied complete with
main service Ground Fault protection. All distribution over current devices will
be of the fused type. Bolt on type circuit breakers will be used on panel
boards. Panel boards and panel board feeders for lighting and convenience power
will be oversized for 20% future load.

 

Aluminum wire may be used for feeders size #6 and larger, provided that only
compression type terminations and connectors are used and that copper “pigtails”
will be used where mechanical terminations and connections must be made.

 

Equipment Connections

 

All electrically powered base building mechanical equipment as described above
will be connected as required. This will include but not be limited to fire
pump, house pumps, elevators, sump pumps, HVAC equipment, exhaust fans, electric
baseboard heaters, and ventilation fans. Electrically powered tenant area
equipment will be connected as part of the Tenant Build-out work.

 

Miscellaneous Power

 

Miscellaneous use duplex 120 volt receptacles will be provided in common areas
as required per code.

 

Emergency Power

 

A properly sized diesel generator with integral fuel tank or back-up power
system and transfer switch or battery back-up will be installed to provide
emergency power for base building only, fire life safety system, one elevator,
and emergency exit lighting to meet code requirements, as part of the base
building scope of work.

 

Generator will provide emergency power to the fire pump.

 

Space will be provided for a Tenant supplied emergency generator, if required.

 

Telephone/Data (Point of entry)

Two (2) four (4”) inch PVC conduits under foundation to basement telephone room
will be provided. One (1)4’ x 8’ x 3/4” sheet of plywood will be provided as a
telephone board in the telephone closet on each floor as part of the Base
Building work. Each floor will be provided with two (2) 3.5” sleeves through the
floor in the telephone closets. All telephone and data cabling and the permits
required for this work are by Tenant.



--------------------------------------------------------------------------------

   Outline Specification   

Security System

 

Security system is included within the Base Building scope of work to provide
for Base Building entry door card readers, garage entry card reader, fire
monitoring, elevator monitoring, elevator traveling cable security capability
and other security items as required for the base building plus expansion
capability for tenant security needs.

  

Fire Alarm System

 

Fire Alarm System - A complete UL approved fire management system consisting of
a fire command station, pull alarm detection system, bell alarms, strobe
lighting and a fire department telephone communication system will be provided
as part of the Base Building scope for the common areas. The system will monitor
sprinkler flow, isolating valves, smoke detectors, and individual pull alarms.

Lighting System   

Tenant Areas

 

Tenant area lighting fixtures will be provided as part of the Tenant Build-out
Allowance.

 

Elevator Lobbies (3rd through 4th Floor)

 

Two (2) lamp, staggered strip cove fluorescent indirect lighting and PL
downlight fixtures will be provided at the ceiling as part of the Tenant work.

 

Electrical Rooms, Mechanical Room, Janitors Closets and Dock Areas

 

Lighting in these spaces will be 4 foot and/or 8 foot fluorescent strip fixtures
and will be provided as part of base building costs.

 

Exterior

 

Lighting at the building exterior exits will consist of soffit mounted, recessed
metal halide fixtures. Wall mounted fixtures will also be provided as required
at the dock area. All exterior lighting is included as part of base building
costs.

 

Emergency/Exit

 

Emergency lighting will consist of emergency back-up system powered selected
fixtures and exit lights in the stairwells, corridors and other common areas
included as part of base building costs.

 

Exit Corridor

 

The lighting in the first floor exit corridor as well as other miscellaneous
common area finished spaces on the first floor will be 2’ X 2’ or 2’ x 4’



--------------------------------------------------------------------------------

   Outline Specification   

three lamp, nine or eighteen cell Jay-in parabolic fluorescent fixtures or PL
downlight fixtures, included as part of base building costs.

 

Toilet Rooms

 

Fluorescent cove lighting will be provided in each toilet room on the four (4)
floors as part of base building costs.

 

Stairs

 

Stairwell lighting will consist of ceiling mounted and/or wall mounted
fluorescent lighting fixtures included as part of base building costs.

Interior Circulation   

Elevators

 

Passenger Elevators

 

Contractor will furnish and install two (2) hydraulic passenger elevators with a
capacity of 3,000 lbs. at a speed of 150 ft per minute. The platform dimensions
will be approximately 5’-6” x 7’-0” with 9’-0” ceiling height; the doors will be
center opening 3’-6” X 8’-0”. The elevators will have call buttons and indicator
lights for all levels. Control panels will be provided on each side of the
center opening doors.

 

Passenger/Service Elevator

 

Contractor will furnish and install one (1) hydraulic general service elevator
with a capacity of 4,500 lbs. at 150ft. per minute. The platform dimensions will
be approximately 7’-8” x 7’-8” with 9’-0” ceiling height. The service doors will
be side opening at rear of car and at front.

 

An elevator status panel will be located in the Elevator Machine Room to monitor
the elevator location and status.

 

The elevator cars will be furnished as shell cab construction. The elevator cab
interior finishes and design for the three (3) elevators will be provided as
part of the base building.

 

Stairs

 

Interior fire stairs will be constructed of steel stringer and concrete filled
metal pan treads with metal risers. Handrails and supports at all walls will be
metal sections.

Equipment   

Truck Dock

 

Two (2) 48” depressed exterior docks will be provided. The receiving dock will
be provided with one (1) 30,000 lb. mechanical dock leveler. Space at the second
dock will be provided for a trash compactor.



--------------------------------------------------------------------------------

   Outline Specification Interior Finishes   

Main Lobby and First Floor Elevator Lobby

 

A 2-story, one entry level, single loaded lobby is included. Lobby finishes will
be provided as part of the base building. The scope of lobby finishes includes:

 

–   Granite, terrazzo (or other similar type material) flooring and base

–   Carpeting and pedimats Millwork and trim and directory Handrail

–   Painting, wall covering, granite facing, column covers and wood paneling

–   Gypsum board and acoustical ceiling

–   Concealed sprinklers

–   Ceiling and accent lighting

–   Architectural baseboard heaters and grilles

–   Gypsum board partitions and soffits

–   Interior windows, doors and hardware

–   Lobby, common area and elevator finish design

 

Common/Tenant Areas

 

A.     Floors: Tenant area floor finishes arc provided under tenant improvement
cost allowance.

 

Unless otherwise specified, all floor areas will be troweled smooth exposed
concrete.

 

B.     Partitions:

 

1.     Two hour rated partitions extending full height from floor to underside
of deck will be provided at the first floor exit corridor. The walls will be
constructed of3 5/8” metal studs with one layer of 3/4” gypsum board on each
side, sound attenuation blankets, fire taped and sanded.

 

2.     Unrated partitions extending full height from floor to underside of deck
will be provided at the elevator machine room. The walls will be constructed of3
5/8” metal studs with one layer of 5/8” gypsum board on each side, sound
attenuation blankets, fire taped and sanded.

 

3.     Two-hour rated shaft walls extending full height from floor to underside
of deck will be provided at mechanical shafts. The walls will be constructed of
2 1/2” metal studs with two layers of 1/2” gypsum board and 1” gypsum shaft
liner, sound attenuation blankets, fire taped and sanded.

 

4.    Walls enclosing toilet rooms, lobby, phone closets, mechanical rooms and
electrical/transformer rooms will be non-rated partitions



--------------------------------------------------------------------------------

   Outline Specification   

extending from floor to underside of deck. The walls will be constructed of 3
5/8” metal studs with one layer of 5/8” gypsum board on each side, fire-taped
and sanded.

 

5.     All other partitions shown on the drawings shall extend from floor to
ceiling grid and will be constructed of 3 5/8” metal studs with one layer of
5/8” gypsum board on each side, fire-taped and sanded.

 

6.    Two and one-half inch thick batt insulation for sound attenuation will be
provided in the wall construction surrounding the toilet rooms, mechanical
rooms, first floor corridor and dock (receiving) area.

 

7.     A layer of 5/8” gypsum board will be provided at the knee wall under
exterior windows as part of the base building work. Taping and finishing of
these surfaces is part of the Tenant Build-out work.

 

8.     Studs, drywall, taping and finishing of building columns will be part of
the Tenant Build-out work.

 

C.     Ceilings:

 

A 2’ x 2’ acoustical tile ceiling with recessed medium fissured lay-in panels in
a white painted steel suspended grid system will be provided in all finished
common areas as part of the base building scope. Lay-in ceiling will begin at
the interior window head section which will be set at 9’-0” A.F.F. In tenant
areas, the grid and lay-in tile will be provided as part of the Tenant Build-out
work.

 

Toilet Rooms:

 

A.    Floors: The toilet room floors will receive a standard unglazed cushion
edge, domestic ceramic or porcelain tile, as manufactured by American Olean
Mosaic or equal.

 

B.    Walls/Base: All toilet mom walls will be floor to floor height drywall
partitions with acoustical batt insulation. Plumbing walls will receive full
height unglazed domestic ceramic or porcelain tile. All other wall surfaces will
be vinyl wall covering. Ceramic tile base, with a coved profile will be provided
around the full perimeter of each toilet room.

 

C.    Ceilings:

 

A 2’ x 2’ acoustical tile ceiling with medium fissured lay-in panels in a white
painted steel suspended grid system.

 

D.    Vanities: Granite with a 4” front return will be installed in each toilet
room.



--------------------------------------------------------------------------------

   Outline Specification   

Stairs

 

In general, the outboard stairs will be of a utilitarian design.

 

A     Floors: Landings and treads will be sealed concrete.

 

B.    Walls: All stair-side gypsum board or masonry surfaces will be provided
with two (2) coats of semi-gloss enamel paint. Concrete surface will be finished
with Tamms or equal product.

 

C.    Ceilings: The underside of the exposed stairway structure will be painted.

 

D.    Metals: All handrails, stringers, etc. will be painted.

 

The central stair will be constructed similarly to the outboard stairs, but will
be provided with the following upgraded finishes:

 

A.    Treads, risers and landings will be carpeted.

 

B.    Vinyl base will be provided at landings.

 

C.    A 2’ x 2’ acoustic ceiling will be provided below landings and below the
roof structure above the top floor level.

 

D.    A factory assembled, 4’ x 8’ double domed skylight with dropped soffit
will be installed in the roof above the stair.

 

Electrical/Telephone Rooms, Mechanical Rooms and Docks

 

A.    Floors: The floors in these rooms will be exposed sealed concrete.

 

B.    Walls: The walls will be unfinished sheetrock. No vinyl base will be
provided in these areas.

 

C.    Ceiling: The exposed structure will remain unfinished.

 

Janitor’s Closet

 

A.    Floors: The janitor’s closet floor will be the exposed concrete slab.

 

B.    Walls: The sheetrock walls will be painted. Vinyl base will be installed
around the perimeter of the room.

 

C.    Ceiling: The exposed structure will remain unfinished.

Toilet Partitions

and Accessories

  

Toilet Rooms

 

Toilet partitions will be metal, ceiling hung with a baked-on enamel finish.
Each toilet partition door will have a chrome latch, coat hook, and



--------------------------------------------------------------------------------

   Outline Specification   

rubber bumper. Matching screens will be installed between each urinal.
Handicapped toilet stalls will be provided with grab bars as required by code. A
tissue dispenser will be installed for each toilet stall, with a sanitary napkin
disposal for each women’s toilet stall. Tissue dispenser in women’s toilet
stalls will be dual dispenser with stainless steel shelf above.

 

A soap dispenser, paper towel cabinet, and mirror in each toilet room and a
sanitary napkin dispenser in each women’s toilet room will be provided. All
toilet rooms will have mirrors above each lavatory sink.

Doors   

Wood Doors

 

Interior doors will be 3’-0” x 8’-10” or (7’-10” at toilet room interior doors)
solid core plain sliced mahogany veneer or approved equal with a stained,
sealed, and varnished finish. Wood doors will be provided with a standard
profile 2” wide hollow metal frame. Base building doors will be provided as
shown on the plans.

 

Hollow Metal Doors and Frames

 

Exterior hollow metal door at truck dock will be 3’-0” x 7’-0”. Other required
exterior hollow metal doors will be 3’-0” wide and height will be selected to be
compatible with adjacent architectural features. Exterior hollow metal doors
will be insulated flush face panel design.

 

Interior hollow metal doors in service areas will be 3’-0” x 7’-0” or 8’-0”,
flush face panel design. All exterior and interior frames will be standard
profile 2” wide hollow metal frame. All hollow metal doors and frames will
painted.

 

Finish Hardware

 

All door hardware will be as manufactured by Schlage, Russwin or Corbin to meet
ADA requirements, with function appropriate to intended usage. Base building and
tenant locksets will be lever style hardware equal to Schlage L 9000 Series #07
with US-26D satin chrome finish. A complete keying system allowing doors within
a given area to keyed alike and tied into a building master and grand master
system will be furnished.

 

Overhead Doors

 

Two (2) 9’ x 10’ exterior overhead doors, 20 gauge flush metal panel, fully
weatherstripped with lock and hardware, insulated, motor operation. Overhead
doors will be furnished at the dock and compactor areas respectively.

Specialties   

Fire Extinguishers

 

Ten (10) fire extinguishers and cabinets will be provided for the common



--------------------------------------------------------------------------------

   Outline Specification   

areas.

 

Mini Blinds

 

One inch (1”) horizontal mini blinds are included within the base building scope
of work for all tenant area exterior windows.

 

Miscellaneous Metals

 

An access ladder will be provided to each elevator pit. A ships ladder will be
provided to the roof.

 

Window Washing

 

A set of window washing roof tie-backs will be provided in the roof structural
system in accordance with code requirements. Swing stages, davits, wall tic
backs and window washing equipment are not included.

Exceptions   

Items Not Included

 

The following items are specifically excluded from the Base Building scope of
work:

 

–   Setting, wiring, plumbing, or connections of tenant equipment including
computers, CRT’s, computer peripherals, cameras, process equipment, etc.

–   Lightning protection, F.A.A. warning lights, fire alarm connection to local
fire equipment,.

–   Central time clock and music, paging, night bells, telephone, or other
internal communications systems

–   Draperies, or other window treatments (beyond Base Building mini blinds)

–   Furniture and office furnishings including demountable office partitioning,
lockers, vending machines, racking and shelving, audio-visual equipment and
projection screens

–   Underfloor power/communication duct system

–   Window cleaning swing stages and washing equipment

–   Trash containers or compactors

–   Exterior plaza or furniture

–   Flag poles

–   Link to Phase I building.

–   Artwork.

–   Any other items not specifically named in this proposal

–   Deli

–   Fitness Center

Tenant Build-out   

Notwithstanding anything herein to the contrary, the following items are to be
accommodated by the Tenant Build-Out Allowance:

 

–   Interior finishes on floors (including raised floors) and walls



--------------------------------------------------------------------------------

   Outline Specification   

     throughout the building (except common areas)

–   Acoustic ceiling tile and grid in tenant areas

–   Tenant area partitions and wall finishes, hollow metal doors, wood doors,
frames, windows and hardware

–   Additional plumbing in tenant areas to include lunchrooms, kitchens, coffee
stations, private toilets etc.

–   Mechanical system interior VAV boxes, additional perimeter VAV boxes, all
diffusers, register, grilles and associated ductwork, (D.D.C. included in Base
Building to Base Building VAV boxes)

–   Additional or relocated sprinkler drops and heads and fire extinguishers in
tenant areas, FM 200 and special Fire Protection Systems

–   Electrical metering, distribution panels, wall outlets and switches, empty
telephone/data wall boxes, and trim in tenant areas

–   Tenant area light fixtures

–   Raceways, data and telecommunication wiring and antennas

–   Dedicated HVAC systems beyond base building central HVAC system

–   Specialty interior items and systems

–   Tenant area millwork

–   Telecommunication, cable TV/Broadband Communications systems and sound
systems

–   General conditions, construction supervision, permits, hoisting, insurance,
or contractor’s fee for Tenant Build-out

–   Tenant Build-out design and space planning

 

Notwithstanding anything herein to the contrary, the following items are
included in base building costs:

 

–   On-grade parking

–   Sitework and Landscaping

–   Building foundations

–   Building Superstructure

–   Building Envelope (i.e. skin and roof)

–   Common area partitions finished on common area side (minus finishes on
tenant side)

–   Common area ceilings

–   Central Plant Mechanical, Electrical and Plumbing

–   Complete Standard Fire Protection System

–   Tenant area mini blinds

–   Security System (base building only)

–   Toilet Rooms and Stairwell Finishes

–   Lobby finishes

–   Stairs plus three (3) hydraulic elevators

–   Signage

–   Base Building Design and Engineering



--------------------------------------------------------------------------------

“EXHIBIT “G”

GENERAL DESCRIPTION OF BUILDING STANDARD

CEILING HEIGHT TYPICAL:

9’-0” clear height from finish floor to ceiling tile.

PARTITIONS:

Partitions will conform to all state and local building codes.

Interior Partitions:

 

  1.

Two hour rated partitions extending full height from floor to underside of deck
will be constructed of 3-5/8” metal studs with one layer of  3⁄4” gypsum board
on each side, sound attenuation blankets, fire taped and sanded. These walls are
required at the first floor exit corridor.

 

  2.

Unrated partitions extending full height from floor to underside of deck will be
constructed of 3-5/8” metal studs with one layer of 5/8” gypsum board on each
side, sound attenuation blankets, fire taped and sanded. These walls are
required at the elevator machine room.

 

  3.

Two hour rated shaft walls extending full height from floor to underside of deck
will be constructed of 2-1/2” metal studs with two layers of  1⁄2” gypsum board
and 1” gypsum shaft liner, sound attenuation blankets, fire taped and sanded.
These walls are required at mechanical shafts.

 

  4.

Walls enclosing toilet rooms, lobby, phone closets, mechanical rooms and
electrical/transformer rooms will be non-rated partitions extending from floor
to underside of deck. The walls will be constructed of 3-5/8” metal studs with
one layer of 5/8” gypsum board on each side, fire-taped and sanded.

 

  5.

All other partitions not listed above shall at a minimum extend from 11oor to
ceiling grid and will be constructed of 3-5/8” metal studs with one layer of
5/8” gypsum board on each side, fire-taped and sanded (not including knee
walls).

 

  6.

Two and one-half inch thick batt insulation for sound attenuation will be
provided in the wall construction surrounding the toilet rooms, mechanical
rooms, first floor corridor and dock (receiving) area.

Tenant demising partitions & columns:

Interior building columns shall be finished with a minimum metal studs, drywall,
taping and wall finish. Interior partition connections to existing window
mullions will be by break-metal closure end cap over wall end to match mullion
partition in color. Window sill height will be approximately 32” above finish
floor. Two and one-half inch thick batt insulation for sound attenuation will be
provided in the demising wall construction between two tenant spaces, with the
wall partition being fire rated per code.

DOORS:

Suite entrance door:

3’-0” x 8’-10” pair of solid glass Hurculite doors or solid glass doors with
millwork trim and mullions with approved stain, sealer, and varnish shall be
provided at Suite Entrances. Sidelites at each side of



--------------------------------------------------------------------------------

door opening shall also be provided. Entrance locking system shall comply with
code and local Fire Marshalls requirements. Hollow metal frames will not be
allowed.

Interior doors:

Interior doors will be 3’-0” x 8’-10” x 1  3⁄4“ flush panel solid core doors as
above with painted (satin) standard profile, 2” face, welded hollow metal frame.

DOOR HARDWARE:

All door hardware will meet ADA requirements, with function appropriate to
intended usage. Base building and tenant latch and locksets will be lever style
equal to Schlage L 9000 Series #07, with US-260 satin chrome finish. A complete
keying system allowing doors within a given tenant area to be sub mastered and
tied to a building master system will be provided. Electric strikes/locksets are
permissible as is card reader technology as long as Landlord is provided
credentials to access.

Entrance door Hardware equal to:

Lockset Schlage # L 9050 07A

2 pr. Hinges- Stanley #FBB 168

Closer- Vale 3500 BF Series

Wall stop- Glynn Johnson 50C/60C

Hurculite Doors may require special pulls and Mag lock mechanisms

Interior door hardware equal to:

Lockset -· Schlage # L 9050 07A or Latchset - Schlage #9010

2 pr. Hinges-- Stanley #FBB 168

Wall stop- Glynn Johnson 50C/60C

TENANT ID SIGNAGE:

One (1) per tenant, Entry will have building standard suite identification
graphics.

ELECTRICAL:

Duplex Receptacles:

Partition mounted convenience outlet (120v.) ivory device with satin stainless
finish cover plate in building standard outlet box.

Data Outlets:

One (1) per office/conference room, work station and copy vending room.
Partition mounted building standard boxes with pull string to above ceiling for
tenant contractor’s use.

Light switches:

Partition mounted single pole, ivory toggle switches with satin stainless cover
plate in building standard outlet box.

 

2



--------------------------------------------------------------------------------

Light Fixture:

Equal to:

Recessed lay-in deep cell parabolic 2’x4’ fluorescent fixture: Columbia lighting
Model #P4D24-332G-MA36-5-EB8LHUNV equipped with (3) 32W T-8 lamps.

Recessed lay-in deep cell parabolic 2’x2’ fluorescent fixture: Columbia lighting
Model #P4D22-317G-MA33-S-EB8LHUNV equipped with (3) 17W T-8 lamps.

2’x4’ compact fluorescent lay-in direct/indirect basket fixture: H.E. Williams
Model #DIG-S24-X-32-WPR. All offices and conference rooms to be equipped with
(2) 32W T8 lamps per fixture. All open areas to be equipped with (3) 32W T-8
lamps per fixture.

2’x2’ compact fluorescent lay-in direct/indirect basket fixture: H.E. Williams
Model #DIG-S22-X 4” recessed square horizontal compact fluorescent downlight
fixture Kirlin Model #FRT-04092-43 with(1) 32W lamp.

Incandescent 4-1/2” recessed downlight Infinity Model #R45-50-PAR20/Med w/ Matte
trim kit.

Emergency Lighting: (as required)

Equal to:

Energy efficient 3-tube 2’ x 4’, lay-in fluorescent fixtures with T-8 lamps and
18 cell parabolic diffusers equal to Metalux-Paralux Ill (2P3GAX/340, IS cell)
or indirect lighting fixtures as approved by Opus.

Exit signs:

Exit signs in accordance with applicable codes type suspended from ceiling.

CEILING:

Equal to:

2’x2’ or 2’x4’ Ceiling Tile

9/16” Fine Line Ceiling Grid

WINDOW TREATMENT:

One-inch (1”) horizontal mini-blinds. Levelor or equal. Color to be black.

CARPET:

TBD...    Carpet material allowance (for carpet material only) for tenant
improvement areas equal to $20/SY or more.

MILLWORK:

Closets:

One painted shelf and one stainless/chrome steel rod.

 

3



--------------------------------------------------------------------------------

Pantry cabinets:

Plastic laminate counter top with millwork base and wall hung cabinets.

MECHANICAL:

Plumbing:

Equal to:

Sink-Eikay #LIZAD 2219 with #LK-35 strainer and tailpiece and faucet.

Fire Sprinkler System:

A sprinkler grid with semi-recessed or recessed heads at a coverage rate of one
per two hundred twenty- five (225) square feet or as required by code for
specifics of tenants build out.

HVAC:

Variable Air Volume system with fan-powered boxes and reheat coils as required
for build out and by code.

FLOOR LOADING:

(Tenant’s use not to exceed the floor loads listed below)

 

Live load (typical floor)

  

100 PSF

Live load (designed storage areas only) Dead   

125 PSF

load (superimposed)   

5 PSF

Partitions (on typical floor)

  

Included in floor live load

 

4



--------------------------------------------------------------------------------

EXHIBIT “H”

GENERAL DESCRIPTION OF LANDLORD’S JANITORIAL SERVICES

 

1.

GENERAL

DAILY SERVICES (MONDAY – FRIDAY, EXCEPT HOLIDAYS):

 

  1.

Sweep all staircases and vacuum if carpeted.

 

  2.

Empty and clean all wastepaper baskets, ashtrays, receptacles, etc. and damp
dust and wash as necessary.

 

  3.

Clean cigarette burns, and replace sand or water as necessary.

 

  4.

Dust and sanitize all telephones.

 

  5.

Wash and sanitize all water fountains using a disinfectant solution.

 

  6.

Dust mop, using a treated mop, all stone, ceramic tile, terrazzo and other types
of unwaxed flooring, and damp mop spills.

 

  7.

Dust mop, using treated mop, all vinyl, asbestos, asphalt, rubber and similar
types of flooring. This includes removal of gum and other similar substances
using a scraping device.

 

  8.

Sweep all steps, sidewalks and plaza.

 

  9.

In lobby, dust and wipe clean mail chutes, mail depository door, metal
doorknobs, kick plates, and directional signs.

 

  10.

Damp mop the elevator lobbies and corridors.

 

  11.

Vacuum all carpets and rugs, moving light fixtures other than desks and file
cabinets as needed, etc.

 

  12.

Hand dust all fixtures, windowsills and furniture, including desktops, chairs
and tables with specialty treated cloths (do not disturb papers on desk).

 

  13.

Dust all exposed filing cabinets, bookcases and shelves with specially treated
cloths.

 

  14.

Low dust all horizontal surfaces to hand height (70”), including all sills,
ledges, moldings, shelves, counters and baseboards.

 

  15.

Low dust moldings, picture frames and convertors.

 

  16.

Clean upper side of all glass furniture lops.

 

  17.

Spot clean all interior glass to partitions and doors, and in glass elevator.

 

  18.

Maintain janitor slop sink and locker rooms in clean and orderly condition.

 

  19.

Remove all gum and foreign matter on sight.

 

  20.

Designated lights shall be turned off after work is completed and floors are to
be left in a neat and orderly condition.



--------------------------------------------------------------------------------

WEEKLY SERVICES:

 

  1.

Wet mop all staircases or detail vacuum.

 

  2.

Clean building directory glass.

 

  3.

Remove fingerprints from doors, frames, handles, railings, light switches and
push plates.

 

  4.

Sweep clean loading dock areas and garage.

 

  5.

Detail dust all railings to staircases.

 

  6.

Spray buff all tile floors. Lobbies may require spray buffing more often.

 

  7.

Polish all elevator door tracks.

 

  8.

Hand dust all door louvers and other ventilating louvers within reach.

 

II.

RESTROOMS

DAILY SERVICES (MONDAY- FRIDAY, EXCEPT HOLIDAYS):

 

  1.

Clean tables and chairs in lounge area.

 

  2.

Clean and sanitize both sides of the toilet seats with a germicidal solution.

 

  3.

Clean and polish all mirrors, powder shelves and bright work. Bright work
includes flushometers, piping and toilet seat hinges.

 

  4.

Empty and clean all paper towel and sanitary disposal receptacles.

 

  5.

Wash receptacles with a germicidal solution.

 

  6.

Dust all partitions, tile walls and dispensers. Remove all finger marks and
smudges.

 

  7.

Spot clean partitions for graffiti.

 

  8.

Refill soap, toilet tissue and towel dispensers. Restroom stock is to be
supplied by the customer.

 

  9.

Sweep and mop all ceramic tile floors with a germicidal solution.

 

  10.

Remove wastepaper and refuse to trash room in special carriages and dump into
compactor unit.

 

  11.

Sanitary napkin dispensers are to be stocked and serviced by contractor.

MONTHLY SERVICES:

 

  1.

Machine scrub tile floors as required.

 

  2.

Wash partitions

 

2



--------------------------------------------------------------------------------

III

CARPET

DAILY SERVICES (MONDAY- FRIDAY, EXCEPT HOLIDAYS):

 

  1.

Spot clean carpeting.

 

IV.

ELEVATORS

DAILY SERVICES (MONDAY- FRIDAY, EXCEPT HOLIDAYS):

 

  1.

Dust walls around cabs.

 

  2.

Clean fingerprints from around push button plates.

 

  3.

Vacuum carpeted floors in passenger elevators.

 

  4.

Damp mop, floor in freight elevators, if any.

 

  5.

Vacuum elevator door tracks.

 

V.

QUARTERLY SERVICES

 

  1.

Perform all high dusting, which includes all vertical surfaces such as walls,
partitions, Venetian blinds and other surfaces not reached in nightly cleaning.

 

  2.

Vacuum grill and duct work.

 

  3.

Clean all interior glass in partitions and doors.

 

  4.

Wash partitions, tile walls and surfaces with a proper disinfectant in all
restrooms.

 

  5.

Machine scrub tile.

 

  6.

Resilient tile throughout the building, except where scheduled otherwise, shall
be scrubbed and refinished using a neutral, low alkaline washing solution and a
synthetic resistant finish.

 

  7.

All baseboards are to be wiped clean after each refinishing of floors.

 

  8.

Special care is to be taken to assure that chrome of legs of metal furniture is
wiped clean after each refinishing of the floors.

 

  9.

Vacuum upholstered furniture, drapes, etc.

 

  10.

Shampoo all public area carpeting.

 

  11.

Hose down loading dock areas.

 

  12.

Wash entrance lobby walls.

 

  13.

Dust exterior of light fixtures.

 

  14.

Clean exterior glass two (2) times per year. Clean interior glass one (1) time
per year.

 

3



--------------------------------------------------------------------------------

EXHIBIT “I”

GENERAL DEPICTION OF STORAGE SPACE

 

LOGO [g101482g26u12.jpg]



--------------------------------------------------------------------------------

EXHIBIT “J-1”

GENERAL DEPICTION OF FAÇADE SIGNAGE

 

LOGO [g101482g61x47.jpg]



--------------------------------------------------------------------------------

LOGO [g101482g47i12.jpg]

 

2



--------------------------------------------------------------------------------

EXHIBIT “J-2”

DETAILS FOR BUILDING MONUMENT SIGNAGE

 

LOGO [g101482g22s99.jpg]



--------------------------------------------------------------------------------

EXHIBIT “J-3(a)”

GENERAL DEPICTION OF ONE ALTERNATIVE FOR INTERIOR COMMON AREA TENANT SIGNAGE

Tenant’s interior common area sign may include a statement as to the location of
any reception area of Tenant

 

LOGO [g101482g30o41.jpg]



--------------------------------------------------------------------------------

EXHIBIT “J-3(b)”

GENERAL DEPICTION OF ONE ALTERNATIVE FOR INTERIOR COMMON AREA TENANT SIGNAGE

Tenant’s interior common area sign may include a statement as to the location of
any reception area of Tenant.

 

LOGO [g101482g49m22.jpg]



--------------------------------------------------------------------------------

EXHIBIT “J-4”

TENANT RECEPTION DESK

 

LOGO [g101482g70j20.jpg]



--------------------------------------------------------------------------------

LOGO [g101482g82k54.jpg]



--------------------------------------------------------------------------------

EXHIBIT “K”

FORM OF SNDA AGREEMENT



--------------------------------------------------------------------------------

Upon filing return to:

H. Daniel Smith

Smith, Gardner, Slusky, Lazer,

Pohren & Rogers, LLP

8712 West Dodge Road

Suite 400

Omaha, NE 68114

402-392-0101

dsmith@smithgardnerslusky.com

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT is dated as of August 26, 2008 by and among UNION BANK & TRUST
COMPANY, a Nebraska state banking corporation, its successors and assigns
(“Lender’), SOLO CUP OPERATING CORPORATION, a Delaware corporation, (“Tenant”),
and OPUS NORTH CORPORATION, an Illinois Corporation (“Landlord” or “Borrower”).

RECITALS:

Lender, Tenant and Landlord acknowledge the following:

A.        Landlord owns the property legally described in Exhibit A attached
hereto (“Property”).

B.        Landlord has leased a portion of the Property to Tenant (“Premises”)
pursuant to a lease dated the 26th day of August, 2008 and all amendments,
supplements and additions thereto (“Lease”).

C.        Lender has agreed to make a first mortgage loan (“Loan”) to Landlord,
repayment of which is to be secured by a Combination Mortgage, Security
Agreement, Assignment of Leases and Rents, and Fixture Financing Statement
(“Mortgage”) on the Property.

D.        As a condition precedent to Lender’s disbursement of the Loan
proceeds, Lender has required that Tenant subordinate the Lease and Tenant’s
interest in the Premises in all respects to the lien of the Mortgage.

E.        In return, Lender is agreeable to not disturbing the Tenant’s
possession of the Property.

 



--------------------------------------------------------------------------------

F.         Lender is disbursing the Loan proceeds in reliance upon the
agreements contained in this instrument, but for which it would not disburse the
Loan.

AGREEMENT

NOW, THEREFORE, in consideration of the Recitals and the mutual agreements which
follow, Lender, Tenant and Landlord agree as follows:

1.        Subordination.    Tenant agrees that the Lease, terms, covenants and
provisions thereof including all of the rights of Tenant in, to or under the
Lease, are, and shall at all times continue to be, subject to and subordinate in
all respects to the lien of the Mortgage and to all renewals, modifications,
supplements, replacements and extensions thereof, and to the rights and interest
of the holder of the Mortgage, as fully and with the same force and effect as if
the Mortgage had been executed, delivered and recorded, and the indebtedness
secured thereby had been fully disbursed prior to the execution and delivery of
the Lease or possession of the Property by Tenant, or its predecessors in
interest.

2.        Nondisturbance.    So long as Tenant is not in default under the Lease
(beyond any period given Tenant to cure such default), Lender agrees that
Tenant’s possession of the Property and Tenant’s other rights and privileges
under the Lease or any extensions or renewals thereof, shall not be diminished,
disturbed or interfered with by Lender, and if any action or proceeding is
commenced by Lender for the foreclosure of the Mortgage and/or the sale of the
Property, Tenant shall not be named as a party defendant therein unless required
by law or if the Tenant fails to comply with the terms of this Section. Should
Lender become the owner of the Property, or should the Property be sold by
reason of foreclosure, or other proceedings brought to enforce the Mortgage, or
should the Property be transferred by deed in lieu of foreclosure, or should any
portion of the Property be sold under a trustee’s sale, the Lease will continue
in full force and effect as a direct lease between the Lender and/or the
succeeding owner of the Premises, as the case may be, and the Tenant, upon and
subject to all of the terms, covenants and conditions of the Lease for the
balance of its term as it may be extended, and Lender, or any successor owner of
the Premises, will be bound by all of the terms of the Lease. Lender agrees that
so long as the Lease is in full force and effect, no proper exercise by Tenant
of its rights under the Lease shall constitute a default under the Mortgage or
require Lender’s consent, and that any conflict between the terms of the Lease
and the terms of the Mortgage shall be resolved in favor of the Lease.

3.        Attornment.    Tenant agrees that the institution of any action or
other proceedings by Lender under the Mortgage in order to realize upon
Landlord’s interest in the Property shall not result in the cancellation or
termination of the Lease or Tenant’s obligations thereunder. If Lender shall
become the owner of the Property by reason of the foreclosure of the Mortgage or
the acceptance of a deed in lieu of foreclosure or otherwise: (a) the Lease
shall not be terminated, or otherwise affected thereby except as specified
herein; (b) Tenant shall attorn to Lender and recognize Lender as its landlord
under the Lease for the unexpired term of the Lease, subject to all of the terms
and

 

2



--------------------------------------------------------------------------------

conditions of the Lease, except as specified herein, said attornment to be
effective and self-operative immediately upon Lender succeeding to the interest
of the Landlord under the Lease without the execution of any further instruments
on the part of any of the parties hereto; and (c) Tenant shall be bound to
Lender under all of the terms, covenants and conditions of the Lease for the
balance of the term thereof remaining and any extensions or renewals thereof
which may be effected in accordance with any option therefor in the Lease, with
the same force and effect as if Lender were the Landlord under the Lease;
provided, however, that Tenant shall be under no obligation to pay rent to
Lender until Tenant receives written notice from Lender that it has succeeded to
the interest of Landlord under the Lease. The respective rights and obligations
of Tenant and Lender upon such attornment, to the extent of the then remaining
balance of the term of the Lease and any such extensions and renewals, shall be
and arc the same as now set forth therein.

4.        Lender Not Bound By Certain Acts of Landlord.    If the Lender shall
succeed to the interest of Landlord under the Lease, Lender shall not be:
(a) responsible or liable for, or obligated to cure, any defaults by Landlord
under the Lease, or any act or omission of any prior landlord (including
Landlord) (provided that, and subject to subparagraphs (f) and (g) below, the
foregoing shall not be deemed to relieve Lender or any other party from the
obligation to perform any obligation of the Landlord under the Lease which
remains unperformed at the time the Lender or any other party succeeds to
the interest of Landlord under the Lease and which continues (or has theretofore
continued) beyond any applicable cure period); (b) subject to any claims,
defenses or offsets under the Lease or against any prior landlord (including
Landlord) which arose or existed prior to the time Lender obtains possession of
the Property (provided that, and subject to subparagraphs (f) and (g) below, the
foregoing shall not be deemed to relieve Lender or any other party from the
obligation to perform any obligation of the Landlord under the Lease which
remains unperformed at the time the Lender or any other party succeeds to the
interest of Landlord under the Lease and which continues (or has theretofore
continued) beyond any applicable cure period); (c) bound by any rent paid more
than thirty (30) days in advance; (d) liable for the return of any security
deposit paid to any prior landlord, including Landlord, unless Lender has
actually received the same; (c) bound by any amendment or modification of the
Lease made without its prior written consent which would (i) result in a
reduction or rent or other sums due and payable pursuant to the Lease,
(ii) reduce the term of the Lease, (iii) provide for payment of rent more than
thirty (30) days in advance, or (iv) materially increase Landlord’s obligations
under the Lease (Lender agrees not to unreasonably withhold or delay its consent
to any proposed amendment or modification which does not materially and
adversely affect Lender’s security); provided that Lender shall be bound by any
such amendments or modifications that are contemplated by the Lease in
connection with the exercise of rights of Tenant or Landlord thereunder (for
example, but without limitation, an amendment memorializing Tenant’s exercise of
any renewal or extension rights under the Lease); (f) bound by any provisions of
the Lease regarding the commencement or completion of any construction by the
Landlord thereunder (provided; however, that (i) Lender will be bound by
construction obligations upon the expiration of 180 days from the date Lender
comes into fee title of the Property, and further provided that if Lender sells
the Property

 

3



--------------------------------------------------------------------------------

prior to the expiration of the 180-day period, then any purchaser thereof must
be bound by said construction obligations at the time of purchase, and (ii) such
lack of liability on the part of Lender shall not affect any of Tenant’s rights
of rent abatement, offset or termination described in the Lease in the event of
any failure to perform any such construction obligations as long as Tenant has
provided all applicable notices and cure periods as required under the Lease and
this Agreement); and (g) bound by any provisions of the Lease which provided for
warranties of construction from the Landlord or other parties to Tenant
(provided, however, that Lender will be bound by any such warranties of
construction in the Lease after expiration of 180 days from the date Lender
comes into fee title of the Property, and further provided that if Lender sells
the Property prior to the expiration of the 180-day period, the any purchaser
thereof must be bound by said construction warranties at the time of purchase).
Nothing in this Section shall be deemed a waiver of any rights or remedies that
Tenant may possess or claim personally against Landlord for any defaults or acts
of Landlord. For clarity, the parties agree that if Lender shall succeed to the
interest of Landlord under the Lease, Lender shall be responsible and liable to
Tenant for the payment of any then unpaid or unfunded allowances (including,
without limitation, the Improvement Allowance and Space Plan Allowance, each as
defined in the Lease) due or to become due to Tenant under the Lease, regardless
of whether the obligation to fund and/or pay such amount shall have arisen prior
to, on or after the date on which the Lender succeeded to the interest of
Landlord under the Lease, and nothing contained in this Section 4 shall be
deemed to limit such responsibility or liability.

5.        Right To Cure Landlord’s Default.    Notwithstanding any provisions of
the Lease to the contrary, no notice of cancellation or termination of the Lease
by Tenant by reason of a default under the Lease by the Landlord thereunder
shall be effective unless Lender shall have first received notice of the default
giving rise to such cancellation and shall have failed, for a period of thirty
(30) days after receipt thereof, to cure such default. Tenant will forward to
Lender copies of any statement, notice, claim or demand of default under the
Lease given or made by Tenant to Landlord, in all cases by the same method as
the statement, notice, claim or demand of default was given or made to Landlord.

6.        Assignment of Lease.    Tenant acknowledges that Landlord is assigning
the Lease and rents thereunder to Lender as security for the Note given by
Landlord to Lender. Tenant agrees that upon receipt of a written notice from
Lender, it will thereafter pay to Lender directly all rent and other amounts due
or to become due from time to time under the Lease. The Tenant shall have the
right to rely upon the notice from Lender and shall pay such rents and other
amounts to Lender without any obligation or right to determine the actual
existence of the right of Lender to receive such rents and other amounts,
notwithstanding any notice from or claim of Landlord to the contrary. Landlord
shall have no right or claim against Tenant for any such rents and other amounts
so paid by Tenant to Lender and Landlord waives and releases any such claims.
Landlord and Lender agree that Tenant shall be credited under the Lease for any
payments sent to Lender pursuant to such written notice. In the event that
Tenant makes such payment(s) to Lender as provided for in this Section, Landlord
agrees not to commence any action (at

 

4



--------------------------------------------------------------------------------

law or in equity) against Tenant to recover: (a) the proceeds of said
payment(s); or (b) possession of the Premises.

7.        Casualty and Condemnation.    Lender agrees that so long as the Lease
is in full force and effect, if the Premises shall be damaged or destroyed by
fire or other casualty, or taken by condemnation, and such event does not result
in the termination of the Lease by Landlord or Tenant pursuant to any right
reserved therein by either such party, then notwithstanding any contrary
provision contained in the Mortgage, Lender will make the proceeds of insurance,
or condemnation award, available for the purpose of repairing and restoring the
Premises, as the case may be, subject to such reasonable procedures with respect
thereto as Lender may impose.

8.        Notices.    Any notice required or permitted to be given by either
party hereto to the other under the terms of this Agreement, or documents
related hereto, shall be given by one of the following methods: (i) by deposit
in the United States Mail, registered or certified, return receipt requested,
postage prepaid, (ii) by telefacsimile with proof of transmission, (iii) by
reputable overnight courier providing a receipt for overnight delivery, or
(iv) by personal delivery with proof of delivery, addressed as follows:

 

5



--------------------------------------------------------------------------------

 

If to Borrower:

  

Opus North Corporation

9700 Higgins Road, Suite 900

Rosemont, IL 60018

Attn: Dave Everson

 

with copy to:

  

Daspin & Aument LLP

227 W. Munroe Street

Suite 3500

Chicago, Illinois 60606

Attn: Nicole Rudman Brown

 

If to Lender:

  

Union Bank & Trust Company

2720 South I 77th Street

Omaha, NE 68130

Attn: Karen J. Cenovic

 

with copy to:

  

Dwyer, Smith, Gardner,

Lazer , Pohren, Rogers & Forrest

8712 West Dodge Road

Suite 400

Omaha, NE 68114

Attn: H. Daniel Smith

 

If to Tenant:

Prior to the Commencement

Date under the Lease:

  

 

Solo Cup Operating Corporation

1700 Old Deerfield Road

Highland Park, Illinois 60035

Attn: General Counsel

 

If to Tenant:

From and after the

Commencement Date under

the Lease:

  

 

Solo Cup Operating Corporation

150 S. Saunders Road

Lake Forest, Illinois 60045

Attn: General Counsel

All notices shall be deemed to have been given upon receipt (or refusal of
receipt) thereof.

9.        Successors and Assigns.    This Agreement shall be binding upon and
inure to the benefit of the respective heirs, personal representatives,
successors and assigns of Lender, Tenant and Landlord and any person or entity
that takes title to the Property by virtue of a foreclosure sale or otherwise.
This Agreement shall not modify or in any way affect Landlord’s obligations
under the Lease.

 

6



--------------------------------------------------------------------------------

10.        Amendment.    This Agreement may be amended only by a written
agreement signed by Lender, Landlord and Tenant.

11.        Governing Law.    This Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois.

12.        Counterparts.    This Agreement may be executed in counterparts, all
of which taken together shall constitute one and the same instrument and any of
the parties hereto may execute this Agreement by signing any such counterpart.
Lender and Tenant agree that facsimile executed copies of this Agreement shall
be binding. Original copies of this Agreement shall be circulated and signed by
Tenant and Lender as soon as practicable after closing of the loan.

13.        Tenant Financing.    Tenant shall have the absolute right from time
to time during the term of the Lease and without Landlord’s or Lender’s further
approval written or otherwise, to collaterally assign or to grant and assign a
mortgage or other security interest in Tenant’s interest in the Lease and all of
Tenant’s property to Tenant’s lenders in connection with Tenant’s financing
arrangements. Lender agrees to execute such confirmation certificates and other
documents as Tenant’s lenders may reasonably request in connection with any such
financing provided the same are in a form acceptable to Lender.

14.        Entire Agreement.    This Agreement contains the entire agreement
between the parties respecting the subject matter contained herein and
supersedes all prior or contemporaneous written or oral agreements and
negotiations between the parties.

[REMAINDER OF PAGE LEFT BLANK]

 

7



--------------------------------------------------------------------------------

UNION BANK & TRUST COMPANY, a Nebraska state banking corporation:

By          

Karen J. Cenovic, Senior Vice President

 

STATE OF NEBRASKA

  )    

)

  SS.

COUNTY OF DOUGLAS

  )  

The foregoing instrument was acknowledged before me this                     
day of                     , 2008, by Karen J. Cenovic, personally known to me
to be the person whose name is subscribed to the within instrument and
acknowledged to me that she executed the same in her authorized capacity, and
that by her signature on the instrument the entity upon behalf of which she
acted, executed the instrument. She is the Senior Vice President of Union Bank &
Trust Company, a Nebraska state banking corporation, for and on behalf of said
Union Bank & Trust Company, and she acknowledged, signed and delivered the
instrument as her free and voluntary act, for the uses and purposes therein set
forth.

 

      Notary Public

Signature Page to Subordination Agreement

Opus North Corporation

 

S - 1



--------------------------------------------------------------------------------

TENANT: SOLO CUP OPERATING CORPORATION: By         Its    

 

STATE OF                         

  )    

)

  SS.

COUNTY OF                     

  )  

The foregoing instrument was acknowledged before me this                     
day of                     , 2008, by                     , personally known to
me to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the entity upon behalf of which
he/she acted, executed the instrument. He/She is the                      of
Solo Cup Operating Corporation, a Delaware corporation, for and on behalf of
said Solo Cup Operating Corporation, and he/she acknowledged, signed and
delivered the instrument as his/her free and voluntary act, for the uses and
purposes therein set forth.

 

      Notary Public

Signature Page to Subordination Agreement

Opus North Corporation

 

S - 2



--------------------------------------------------------------------------------

LANDLORD: OPUS NORTH CORPORATION, an Illinois corporation: By          

Dave Everson, Vice President

 

STATE OF MINNESOTA

  )    

)

  SS.

COUNTY OF HENNEPIN

  )  

The foregoing instrument was acknowledged before me this                     
day of                     , 2008, by Dave Everson, personally known to me to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his
signature on the instrument the entity upon behalf of which he acted, executed
the instrument. He is the Vice President of Opus North Corporation, an Illinois
corporation, for and on behalf of said Opus North Corporation, and he
acknowledged, signed and delivered the instrument as his free and voluntary act,
for the uses and purposes therein set forth.

 

      Notary Public

Signature Page to Subordination Agreement Opus North Corporation

 

S - 3



--------------------------------------------------------------------------------

Exhibit A

Legal Description

Parcel 1:

Lot 2 in Opus Landmark of Lake Forest Subdivision, being a subdivision of part
of the East 1/2 of the East 1/2 of Government Lot 2 of the Northwest 1/4 of
Section 1, Township 43 North, Range 11 East of the Third Principal Meridian,
according to the plat thereof recorded June 21, 2000, as Document No. 4542702,
in Lake County, Illinois. Except from the above described premises that portion
of the land taken for Saunders Road by Plat of Dedication recorded May 4, 2006
as document 5987992. Also Except from the above described premises that portion
of the land taken for Saunders Road by Plat of Dedication recorded May 4, 2006
as document 5987993.

Parcel 2:

That portion of Saunders Road as vacated by The City of Lake forest Ordinance
No. 00-43 recorded December 22, 2000 as document 4623821 and re-recorded May 4,
2006 as document 5987986 and Plat of Vacation of Saunders Road recorded May 4,
2006 as document 5987989, described as follows: The East 60.00 feel of the South
679.00 feet of Lot 2 in Opus Landmark of Lake Forest Subdivision, being a
subdivision of part of the East 112 of the East 1/2 of Government Lot 2 of the
Northwest 114 of Section 1, Township 43 North, Range 11 East of the Third
Principal Meridian, according to the plat thereof recorded June 21, 2000, as
Document No. 4542702, in Lake County, Illinois.

 

Exhibit Page to Subordination Agreement

Opus North Corporation

E-1



--------------------------------------------------------------------------------

EXHIBIT “L”

PRE-APPROVED LIST OF POSSIBLE TENANT’S GENERAL CONTRACTORS

 

1. Clune Construction;

 

2, Clayco Construction;

 

3. Pepper Construction Company; or

 

4. Opus North Corporation



--------------------------------------------------------------------------------

First Amendment to Office Lease Agreement

Opus Development Corporation, an Illinois corporation – Landlord

and

Solo Cup Operating Corporation, a Delaware corporation --Tenant

Opus Landmark of Lake Forest II-- Lake Forest, Illinois

Dated as of November 23, 2010



--------------------------------------------------------------------------------

First Amendment to Office Lease Agreement

This First Amendment to Office Lease Agreement (“First Amendment”) is made and
entered into as of the 23rd day of November, 2010, by and between Opus
Development Corporation, an Illinois corporation formerly known as Opus North
Corporation (“Landlord”), and Solo Cup Operating Corporation, a Delaware
corporation authorized to transact business in Illinois (“Tenant”).

Recitals:

A.        Landlord and Tenant are parties to that certain Office Lease
Agreement, dated as of August 26, 2008, with an Effective Date (as such term is
defined therein) also of August 26, 2008 (“Original Lease”). Pursuant to the
Original Lease, Landlord is leasing to Tenant, and Tenant is currently leasing
from Landlord, the Premises (as such term is defined in the Original Lease). The
Premises constitute certain office space in the Opus Landmark of Lake Forest II
Office Building located at 150 South Saunders Road, Lake Forest, Illinois, and
are commonly known as Suites 150, 200, 300 and 400.

B.        Tenant has informed Landlord that Tenant desires to install a second
(and redundant) communications line (“Redundant Line”) into the Building (as
such term is defined in the Original Lease) in order to provide further
assurance to Tenant of uninterrupted telephone service to and from the Premises
(in particular, but not by of limitation, for Tenant’s customer service group).
Tenant’s installation of a Redundant Line is acceptable to Landlord, subject to
the terms, provisions and conditions of this First Amendment.

C.        Because the installation of a Redundant Line affects the Building, and
not just the Premises, it is appropriate for the arrangements in connection
therewith to be set forth in an amendment to the Original Lease. As a result,
Landlord and Tenant desire to amend the Original Lease as set forth herein.

Agreements:

Now, therefore, for and in consideration of the foregoing Recitals and the
covenants and agreements herein set forth, and for other good and valuable
consideration, the receipt and sufficiency of all of which are hereby
acknowledged, Landlord and Tenant agree as follows:

Section 1        Meanings of Terms; Incorporation of Recitals. Except as
otherwise set forth in this First Amendment, all capitalized terms used herein
will have the respective meanings given them in the Original Lease. The Recitals
set forth above are hereby incorporated into this First Amendment and are hereby
made a part hereof, as if fully set forth herein. The Original Lease, as amended
by this First Amendment, will herein and hereafter be referred to as the
“Lease.”

Section 2        Redundant Line Installation Redundant Line Work.

(a)        Redundant Line Work; Performance of Redundant Line Work.    Strictly
subject to this Section 2 and the balance of this First Amendment, Tenant may,
at its sole cost and expense, cause the installation of a Redundant Line and
related conduit and other equipment (collectively, “Redundant Line Work”). The
Redundant Line Work will include, without limitation, bringing the Redundant
Line into the demarcation room located on the lower level of the Building,
generally as depicted on the site plan set forth on Exhibit A attached hereto
and made a part hereof (“Redundant Line Plans”). Among other things, the
Redundant Line Work will include making watertight any physical intrusions into
the Building. Any material deviation from the Redundant Line Plans must be
approved by Landlord, in writing and in Landlord’s sole and absolute discretion.
Among other things, Tenant (i) will cause the Redundant Line Work to be
performed in a first-class, prudent and commercially reasonable manner which
minimizes or eliminates any interference with the operation of the Property as a
first-class office facility for all of the tenants thereof, and (ii) will
promptly repair and restore any and all damage to the Property (or any portion
thereof) attributable to the Redundant Line Work, including, without limitation,
to the parking areas, the sidewalks and the landscaping which are a part of the
Property.



--------------------------------------------------------------------------------

(b)        Tenant’s Contractor for Redundant Line Work; Landlord’s
Consultant.    Tenant has contracted with AT&T Communications, or an affiliate
thereof (“AT&T”), for the performance of the Redundant Line Work. Landlord
hereby approves AT&T as Tenant’s contractor for such purpose, subject to the
requirements of this First Amendment. Landlord has retained Mackie Consultants,
LLC (“Landlord’s Consultant”) to review the performance of the Redundant Line
Work by AT&T and its subcontractors. Tenant will cause AT&T and its
subcontractors (i) to allow Landlord’s Consultant full access to all of the
Redundant Line Work at all times during the performance thereof for the purpose
of inspecting both the ongoing performance of the Redundant Line Work, as well
as the Redundant Line Work already in place from time to time; and (ii) to
comply with all directions from Landlord’s Consultant which are intended to
assure that the Redundant Line Work is being performed (A) in accordance with
the Redundant Line Plans, (B) in a manner reasonably necessary to protect the
Property and all Improvements (including, without limitation, assuring that no
underground lines providing utility or other services to the Building are
damaged or impaired), or (C) otherwise in accordance with the terms, provisions
and conditions of this First Amendment. In the event that Landlord’s Consultant
gives directions to Tenant or to AT&T and its subcontractors with respect to the
performance of the Redundant Line Work, but Tenant, AT&T or any one of more of
AT&T’s subcontractors fails or refuses to comply therewith, Tenant will cause
the performance of the Redundant Line Work to be suspended immediately until
either (1) there has been compliance with the directions of Land lord’s
Consultant, or (2) it is established to Landlord’s reasonable satisfaction that
such compliance is not necessary in order to conform with the requirements of
this First Amendment. Anything in this First Amendment to the contrary
notwithstanding, any directions given by Landlord’s Consultant will neither
constitute any warranty or other undertaking by Landlord or Landlord’s
Consultant to Tenant as to the adequacy of such directions nor create any
liability or responsibility on the part of Landlord or Landlord’s Consultant
with respect thereto, all such liability and responsibility remaining with
Tenant or with AT&T and its subcontractors, exercising their independent
professional judgment.

(c)        Costs.    Tenant will be solely responsible for all costs and
expenses of the Redundant Line Work, and all costs and expenses of the
maintenance and operation of the Redundant Line. In addition, Tenant will
reimburse Landlord for all costs and expenses of Landlord’s Consultant in
connection with the Redundant Line Work, within 30 days after Landlord’s invoice
therefor accompanied by reasonable supporting documentation. All such costs will
be Additional Rent for purposes of the Lease and, among other things, will be
paid by Tenant in order that Tenant complies with its obligations under the
Lease to prevent the filing of any mechanics’ liens against the Property or any
portion thereof.

Section 3        Indemnification.    Tenant will indemnify, defend and hold
harmless Landlord, and its officers, directors, shareholders, managers, members,
employees, contractors, consultants and agents, from any Joss, cost, damage,
expense and other liability (including, without limitation, reasonable
attorneys’ fees and costs) arising out of or suffered in connection with or as a
result of the performance of any of the Redundant Line Work, or any portion
thereof, or the maintenance or operation by or on behalf of Tenant of the
Redundant Line, including, without limitation, any loss, cost, damage, expense
or other liability arising out or suffered in connection with (i) any damage to
the Property, the Building, the Premises, the premises of any other tenants in
the Building, or any portion or portions of any of the foregoing, or (ii) any
interruption or interference with services to be provided to the Building or any
other tenants in the Building. This indemnification will be in addition to all
other indemnification and other obligations of Tenant set forth in the Original
Lease.

Section 4        Full Force and Effect.    Except as expressly amended by this
First Amendment, the Original Lease will remain in full force and effect in
accordance with its terms, provisions and conditions.

[Signatures on following page]

 

2.



--------------------------------------------------------------------------------

Landlord and Tenant each caused this First Amendment to be executed and
delivered by its duly authorized representative to be effective as of the date
first above written.

 

LANDLORD: Opus Development Corporation, an Illinois corporation formerly known
as Opus North Corporation By:   /s/ David Everson Name:  

    David Everson

Title:  

    General Manager

      Vice President, Sales & Finance TENANT: Solo Cup Operating Corporation, a
Delaware corporation authorized to transact business in Illinois By:   /s/ Jan
Stern Reed Name:  

    Jan Stern Reed

Title:  

    Executive VP-HR, General Counsel

 

3.



--------------------------------------------------------------------------------

Exhibit A — Identification of Redundant Line Plans

 

LOGO [g101482g18m51.jpg]

Tenant will be directional boring underneath the existing parking lot, going
from the electrical room straight east to property line, at this location we
will be setting a 24” X 36” X 24” hand hole. Tenant will need to dig at the
Building to find the existing conduits coming out and connect our 4” conduit to
an existing sleeve in the Building foundation. The directional bore will not
disturb the parking lot unless we need to cross an existing utility then Tenant
will have to expose to get a depth on that utility. These location will be
restored to original condition.



--------------------------------------------------------------------------------

Second Amendment to Office Lease Agreement

This Second Amendment to Office Lease Agreement (“Second Amendment”) is made and
entered into as of the 30th day of August, 2012, by and between Lake Forest
Landmark II, LLC, an Illinois limited liability company, successor-in-interest
to Opus Development Corporation, an Illinois corporation (formerly known as Opus
North Corporation) (“Landlord”), and Solo Cup Operating Corporation, a Delaware
corporation authorized to transact business in Illinois (“Tenant”).

Recitals:

A.        Landlord and Tenant are parties to that certain Office Lease
Agreement, dated as of August 26, 2008, with an Effective Date (as such term is
defined therein) of August 26, 2008 (“Original Lease”), as amended by that
certain First Amendment to Office Lease Agreement, dated as of November 23, 2010
(“First Amendment,” and together with the Original Lease, the “Existing Lease”).
Pursuant to the Existing Lease, Landlord is leasing to Tenant, and Tenant is
leasing from Landlord, the Premises (as such term is defined in the Existing
Lease). The Premises constitute certain office space in the Landmark of Lake
Forest II Office Building located at 150 South Saunders Road, Lake Forest,
Illinois, and are commonly known as Suites 150, 200, 300 and 400.

B.        On December 1, 2010, the Building (as such term is defined in the
Existing Lease) experienced an electrical event (“Electrical Event”). Following
the Electrical Event, it was discovered that certain of the electrical equipment
in or about the Building was damaged. In response to the discovery of damaged
electrical equipment, Landlord caused the total replacement of the 4000 amp
electrical service to the Building (including 9 electrical feeds/external
switchgear/system grounding) (the “Project”), and incurred certain costs in the
amount of $271,121.24 in connection therewith (“Project Costs”).

C.        Landlord and Tenant have now reached agreement on the share of the
Project Costs to be paid by Tenant as Additional Rent under the Lease.

D.        Landlord and Tenant desire to amend the Existing Lease to reflect such
agreement as to Tenant’s share of the Project Costs and the manner in which it
will be paid.

Agreements:

Now, therefore, for and in consideration of the foregoing Recitals and the
covenants and agreements herein set forth, and for other good and valuable
consideration, the receipt and sufficiency of all of which are hereby
acknowledged, Landlord m1d Tenant agree as follows:

Section 1        Meanings of Terms; Incorporation of Recitals.    Except as
otherwise set forth in this Second Amendment, all capitalized terms used herein
will have the respective meanings given them in the Existing Lease. The Recitals
set forth above are hereby incorporated into this Second Amendment and are
hereby made a part hereof, as if fully set forth herein.



--------------------------------------------------------------------------------

Section 2        Tenant’s Share of Project Costs.    In addition to paying
Tenant’s Share of Operating Expenses in accordance with Section 3 hereof, Tenant
will pay to Landlord, as Additional Rent, $225,618.54, being Tenant’s Share
(83.217%) of the Project Costs, as follows:

(i)        $12,278.56, covering the period from January 1, 2012, through
August 31, 2012, payable on or before September 1, 2012; and

(ii)        139 monthly installments of $1,534.82 each, commencing on
September 1, 2012, and continuing on the first day of each and every month
thereafter for the next succeeding months during the balance of the Term.

Section 3        Operating Expense Catch-Up.    In addition to paying Tenant’s
Share of the Project Costs in accordance with Section 2 hereof, on or before
September 1, 2012, Tenant will pay to Landlord, as Additional Rent, $4,837.60,
which amount represents a portion of Tenant’s Share of Operating Expenses, which
portion was withheld by Tenant for the period from January 1, 2012, through
August 31, 2012.

Section 4         Full and Final Payment.    Landlord represents that the
Project Costs represent all costs incurred by Landlord in furtherance of the
Project for which Landlord is seeking or will seek reimbursement from Tenant.
Landlord further represents that it has provided to Tenant copies of invoices or
other documentation that detail such costs and the services provided to Landlord
in relation to the Project. Landlord and Tenant agree that the payments set
forth in Section 2 herein represent Tenant’s full and final payment for all
costs associated with the Project. Landlord hereby agrees that Tenant shall not
be responsible for any additional costs or liabilities related to the Project
(other than the Project Costs), whether known or unknown.

Section 5        Miscellaneous.

(a)        Counterparts; Facsimile and Electronic Signatures.    This Second
Amendment may be executed in any number of counterparts, each of which will
constitute an original document and all of which together will constitute one
instrument. Any party hereto may rely upon a facsimile or electronic copy of an
executed counterpart of this Second Amendment, and this Second Amendment will be
enforceable against the party executing such counterpart.

(b)        Captions.    The paragraph headings or captions appearing in this
Second Amendment are for convenience only, are not a part of this Second
Amendment, and are not to be considered in interpreting this Second Amendment.

(c)        Governing Law; Binding Nature: Further Amendment.    This Second
Amendment (a) will be construed and enforceable in accordance with the laws of
the State of Illinois, without application of its choice of law rules; (b) will
be binding upon and inure to the benefit of the parties hereto, and their
respective successors and permitted assigns; and (c) may be modified or amended
only by a written agreement executed and delivered by Landlord and Tenant.

 

2.



--------------------------------------------------------------------------------

(d)        Full Force and Effect.    Except as expressly amended by this Second
Amendment, the Existing Lease will remain in full force and effect in accordance
with its terms, provisions and conditions. The Existing Lease, as amended by
this Second Amendment, will herein and hereafter be referred to as the “Lease.”

(e)         Conflicts.    In the event of any conflict or inconsistency between
this Second Amendment and the Existing Lease, the terms, provisions and
conditions of this Second Amendment will govern and control.

[Signatures on following page]

 

3.



--------------------------------------------------------------------------------

Landlord and Tenant each caused this Second Amendment to be executed and
delivered by its duly authorized representative to be effective as of the date
first above written.

 

LANDLORD: Lake Forest Landmark II, LLC, an Illinois limited liability company  
By:   NWB Real Estate Company, an Illinois corporation
Its Managing Member     By:  

/s/ Charles F. Gross

      Charles F. Gross, President

TENANT: Solo Cup Operating Corporation, a Delaware corporation authorized to
transact business in Illinois By:  

/s/ Robert D. Koney, Jr.

Name:  

   Robert D. Koney, Jr.

Title:   Executive Vice President &     Chief Financial Officer

 

4.



--------------------------------------------------------------------------------

EXHIBIT B

Sublease



--------------------------------------------------------------------------------

EXHIBIT C

Space Plan

[See Following Pages]



--------------------------------------------------------------------------------

LOGO [g101482g55i08.jpg]



--------------------------------------------------------------------------------

LOGO [g101482g36x49.jpg]



--------------------------------------------------------------------------------

LOGO [g101482g53v65.jpg]



--------------------------------------------------------------------------------

LOGO [g101482g16u02.jpg]